                                                                                           Renewal

                                           Commercial Lines Policy Declaration

Customer Number: 1000121119                            Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                              at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                          Agency Name and Address:                        12878
Ranallis Park Ridge LLC                                             PRESIDIO
DBA Holt's                                                          55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                                   NAPERVILLE, IL 60563
Park Ridge, IL 60068                                                630-513-6600




   In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
   insurance as stated in this policy.
   This policy consists of the following coverage parts for which a premium is indicated. This premium may be subject to
   adjustment.

   Coverage Part      02:08:54.681 PM                                                                                  Premium

   Commercial Property Coverage                                                                                        $10,764.00

   Commercial General Liability Coverage                                                                                $1,896.00

   Commercial Auto Coverage                                                                                                  $229.00

   Commercial Liability Umbrella Coverage                                                                                    $750.00

                                                                                        Total Premium:                 $13,639.00

                                                           Total Including Taxes, Fees and Surcharges:                 $13,639.00

   This is not a bill. A billing invoice will be sent separately.

   See attached schedule for forms applicable to all coverage parts.




   DCP 01 01 18                                                                                            08/19/2019 14:08:20
                                                                                  Renewal

                                        Commercial Lines Policy Declaration

Customer Number: 1000121119                      Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                        at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                  Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                     PRESIDIO
DBA Holt's                                                  55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                           NAPERVILLE, IL 60563
Park Ridge, IL 60068                                        630-513-6600




                                                 Named Insured Schedule

   Ranallis Park Ridge LLC DBA Holt's




   DCP 02 04 14                                                                                 08/19/2019 14:08:20
                                                                           Renewal

                              Commercial Lines Policy Declarations

Customer Number: 1000121119             Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02               at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                           Agency Name and Address:                     12878
Ranallis Park Ridge LLC                              PRESIDIO
DBA Holt's                                           55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                    NAPERVILLE, IL 60563
Park Ridge, IL 60068                                 630-513-6600




                                           Location Schedule

   Loc   Address                              City                County             State         Zip

   1     43 S Prospect Ave                    Park Ridge          Cook               IL            60068




   DCP 03 04 14                                                                           08/19/2019 14:08:20
                                                                               Renewal

                                    Commercial Lines Policy Declarations

Customer Number: 1000121119                   Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                     at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                               Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                  PRESIDIO
DBA Holt's                                               55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                        NAPERVILLE, IL 60563
Park Ridge, IL 60068                                     630-513-6600




                                                  Forms Schedule
   Number            Edition   Description
   WB214             0119      MEMBERSHIP AND VOTING NOTICE
   IL0985Z           0115      DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT
   IL0935Z           0702      EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
   IL0017Z           1198      COMMON POLICY CONDITIONS
   IL0952Z           0115      CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
   IL0118            0217      ILLINOIS CHANGES
   IL0162            1013      ILLINOIS CHANGES - DEFENSE COSTS
   IL0284            0118      ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
   IL0021            0908      NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD FORM)
   WB660             0109      TWO OR MORE COVERAGE FORMS OR POLICIES ISSUED BY US
   IL0147            0911      ILLINOIS CHANGES - CIVIL UNION




   DCP 04 04 14                                                                              08/19/2019 14:08:20
                     MEMBERSHIP AND VOTING NOTICE
MUTUALS – MEMBERSHIP AND VOTING NOTICE
The named insured is notified that by virtue of this policy, the named insured is a member of the West Bend
Mutual Insurance Company of West Bend, Wisconsin and is entitled to vote either in person or by proxy at any
and all meetings of said Company. The Annual Meetings are held in its Home Office, on the second Tuesday of
March commencing in 2007 and each year thereafter, at 10:00 a.m.
MUTUALS – PARTICIPATION CLAUSE WITH CONTINGENT LIABILITY
No Contingent Liability: This policy is nonassessable. The policyholder is a member of the company and shall
participate, to the extent and upon the conditions fixed and determined by the Board of Directors in accordance
with the provisions of law, in the distribution of dividends so fixed and determined.
In Witness Whereof, we have caused this policy to be executed and attested.




                Christopher C. Zwygart                                    Kevin A. Steiner
                       Secretary                                President and Chief Executive Officer




                                   West Bend Mutual Insurance Company
                                           1900 S. 18th Avenue
                                          West Bend, WI 53095
                                              800-236-5010




WB 214 01 19                        West Bend Mutual Insurance Company                             Page 1 of 1
                                        West Bend, Wisconsin 53095
     THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
     RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
    INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
   CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                      SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified Acts) $
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Cover-
 age Form(s) and/or Policy(ies):

 If you have previously rejected coverage under this policy for Certified Acts of Terrorism under the Terrorism
 Risk Insurance Act, Coverage will remain excluded unless you request coverage within 30 days of the policy
 effective date.




 Additional information, if any, concerning the terrorism premium:




 SCHEDULE – PART II
 Federal share of terrorism losses 85% Year: 2015            Federal share of terrorism losses 84% Year: 2016
 Federal share of terrorism losses 83% Year: 2017            Federal share of terrorism losses 82% Year: 2018
 Federal share of terrorism losses 81% Year: 2019            Federal share of terrorism losses 80% Year: 2020
 (Refer to Paragraph B. in this endorsement)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk In-
   surance Act, we are required to provide you with a
   notice disclosing the portion of your premium, if
   any, attributable to coverage for terrorist acts certi-
   fied under the Terrorism Risk Insurance Act. The
   portion of your premium attributable to such cov-
   erage is shown in the Schedule of this endorse-
   ment or in the policy Declarations.




                              Contains material copyrighted by ISO, with its permission.
IL 09 85 Z 01 15                      West Bend Mutual Insurance Company                               Page 1 of 2
                                           West Bend, Wisconsin 53095
B. Disclosure Of Federal Participation In Payment           C. Cap On Insurer Participation In Payment Of
   Of Terrorism Losses                                         Terrorism Losses
   The United States Government, Department of the             If aggregate insured losses attributable to terrorist
   Treasury, will pay a share of terrorism losses in-          acts certified under the Terrorism Risk Insurance
   sured under the federal program. The federal                Act exceed $100 billion in a calendar year and we
   share equals a percentage (as shown in Part II of           have met our insurer deductible under the Terror-
   the Schedule of this endorsement or in the policy           ism Risk Insurance Act, we shall not be liable for
   Declarations) of that portion of the amount of such         the payment of any portion of the amount of such
   insured losses that exceeds the applicable insurer          losses that exceeds $100 billion, and in such case
   retention. However, if aggregate insured losses at-         insured losses up to that amount are subject to pro
   tributable to terrorist acts certified under the Ter-       rata allocation in accordance with procedures es-
   rorism Risk Insurance Act exceed $100 billion in a          tablished by the Secretary of the Treasury.
   calendar year, the Treasury shall not make any
   payment for any portion of the amount of such
   losses that exceeds $100 billion.




                             Contains material copyrighted by ISO, with its permission.
Page 2 of 2                          West Bend Mutual Insurance Company                           IL 09 85 Z 01 15
                                          West Bend, Wisconsin 53095
                                                                                                 IL 09 35 Z 07 02

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   STANDARD PROPERTY POLICY

A. We will not pay for loss ("loss") or damage caused           2. Any advice, consultation, design, evaluation,
   directly or indirectly by the following. Such loss               inspection, installation, maintenance, repair,
   ("loss") or damage is excluded regardless of any                 replacement or supervision provided or done
   other cause or event that contributes concurrently               by you or for you to determine, rectify or test
   or in any sequence to the loss ("loss") or damage.               for, any potential or actual problems described
   1. The failure, malfunction or inadequacy of:                    in Paragraph A.1. of this endorsement.
       a. Any of the following, whether belonging to         B. If an excluded Cause of Loss as described in
           any insured or to others:                            Paragraph A. of this endorsement results:
          (1) Computer hardware, including micro-               1. In a Covered Cause of Loss under the Crime
               processors;                                          and Fidelity Coverage Part or the Standard
                                                                    Property Policy; or
          (2) Computer application software;
                                                                2. Under the Commercial Property Coverage
          (3) Computer operating systems and re-                    Part:
               lated software;
                                                                    a. In a "Specified Cause of Loss", or in eleva-
          (4) Computer networks;                                        tor collision resulting from mechanical
          (5) Microprocessors (computer chips) not                      breakdown, under the Causes of Loss –
               part of any computer system; or                          Special Form; or
          (6) Any other computerized or electronic                  b. In a Covered Cause of Loss under the
               equipment or components; or                              Causes Of Loss – Basic Form or the
       b. Any other products, and any services, data                    Causes Of Loss – Broad Form;
           or functions that directly or indirectly use or      we will pay only for the loss ("loss") or damage
           rely upon, in any manner, any of the items           caused by such "Specified Cause of Loss", eleva-
           listed in Paragraph A.1.a. of this endorse-          tor collision, or Covered Cause of Loss.
           ment;                                             C. We will not pay for repair, replacement or modifi-
       due to the inability to correctly recognize, proc-       cation of any items in Paragraphs A.1.a. and
       ess, distinguish, interpret or accept one or             A.1.b. of this endorsement to correct any deficien-
       more dates or times. An example is the inability         cies or change any features.
       of computer software to recognize the year
       2000.




                                      West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
                              Contains material copyrighted by ISO, with its permission.
IL 09 35 Z 07 02                           © ISO Properties, Inc., 2001                               Page 1 of 1
                                                                                                   IL 00 17 Z 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy (except Businessowners and Inland Marine) are subject to the following
conditions.

A. Cancellation                                                     b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                     and
       tions may cancel this policy by mailing or deliv-            c. Recommend changes.
       ering to us advance written notice of cancella-          2. We are not obligated to make any inspections,
       tion.                                                        surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                such actions we do undertake relate only to in-
       ering to the first Named Insured written notice              surability and the premiums to be charged. We
       of cancellation at least:                                    do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-              dertake to perform the duty of any person or
           lation if we cancel for nonpayment of pre-               organization to provide for the health or safety
           mium; or                                                 of workers or the public. And we do not warrant
                                                                    that conditions:
       b. 30 days before the effective date of cancel-
           lation if we cancel for any other reason.                a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
       Named Insured's last mailing address known to                    standards.
       us.                                                      3. Paragraphs 1. and 2. of this condition apply not
   4. Notice of cancellation will state the effective               only to us, but also to any rating, advisory, rate
       date of cancellation. The policy period will end             service or similar organization which makes in-
       on that date.                                                surance inspections, surveys, reports or rec-
                                                                    ommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we              4. Paragraph 2. of this condition does not apply to
       cancel, the refund will be pro rata. If the first            any inspections, surveys, reports or recom-
       Named Insured cancels, the refund may be                     mendations we may make relative to certifica-
       less than pro rata. The cancellation will be ef-             tion, under state or municipal statutes, ordi-
       fective even if we have not made or offered a                nances or regulations, of boilers, pressure ves-
       refund.                                                      sels or elevators.
   6. If notice is mailed, proof of mailing will be suffi-   E. Premiums
       cient proof of notice.                                   The first Named Insured shown in the Declara-
B. Changes                                                      tions:
   This policy contains all the agreements between              1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                    and
   The first Named Insured shown in the Declara-                2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                 pay.
   of this policy with our consent. This policy's terms      F. Transfer Of Your Rights And Duties Under This
   can be amended or waived only by endorsement                 Policy
   issued by us and made a part of this policy.
                                                                Your rights and duties under this policy may not
C. Examination Of Your Books And Records                        be transferred without our written consent except
   We may examine and audit your books and re-                  in the case of death of an individual named in-
   cords as they relate to this policy at any time dur-         sured.
   ing the policy period and up to three years after-           If you die, your rights and duties will be transferred
   ward.                                                        to your legal representative but only while acting
D. Inspections And Surveys                                      within the scope of duties as your legal represen-
   1. We have the right to:                                     tative. Until your legal representative is appointed,
                                                                anyone having proper temporary custody of your
       a. Make inspections and surveys at any time;             property will have your rights and duties but only
                                                                with respect to that property.


                                      West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
                              Contains material copyrighted by ISO, with its permission.
IL 00 17 Z 11 98                 Copyright, Insurance Services Office, Inc., 1998                        Page 1 of 1
                                                                                                 IL 09 52 Z 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             CAP ON LOSSES FROM CERTIFIED ACTS OF
                         TERRORISM
This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

A. Cap On Certified Terrorism Losses                           If aggregate insured losses attributable to terrorist
   "Certified act of terrorism" means an act that is           acts certified under the Terrorism Risk Insurance
   certified by the Secretary of the Treasury, in ac-          Act exceed $100 billion in a calendar year and we
   cordance with the provisions of the federal Terror-         have met our insurer deductible under the Terror-
   ism Risk Insurance Act, to be an act of terrorism           ism Risk Insurance Act, we shall not be liable for
   pursuant to such Act. The criteria contained in the         the payment of any portion of the amount of such
   Terrorism Risk Insurance Act for a "certified act of        losses that exceeds $100 billion, and in such case
   terrorism" include the following:                           insured losses up to that amount are subject to pro
                                                               rata allocation in accordance with procedures es-
   1. The act resulted in insured losses in excess of          tablished by the Secretary of the Treasury.
       $5 million in the aggregate, attributable to all
       types of insurance subject to the Terrorism          B. Application Of Exclusions
       Risk Insurance Act; and                                 The terms and limitations of any terrorism exclu-
   2. The act is a violent act or an act that is dan-          sion, or the inapplicability or omission of a terror-
       gerous to human life, property or infrastructure        ism exclusion, do not serve to create coverage for
       and is committed by an individual or individuals        any loss which would otherwise be excluded under
       as part of an effort to coerce the civilian popu-       this Coverage Part or Policy, such as losses ex-
       lation of the United States or to influence the         cluded by the Nuclear Hazard Exclusion or the
       policy or affect the conduct of the United States       War And Military Action Exclusion.
       Government by coercion.




                                     West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
                             Contains material copyrighted by ISO, with its permission.
IL 09 52 Z 01 15                     © Insurance Services Office, Inc., 2015                           Page 1 of 1
                                                                                                    IL 01 18 02 17

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

A. When this endorsement is attached to Standard                3. The Concealment, Misrepresentation Or
   Property Policy CP 00 99, the terms Coverage                    Fraud Condition is replaced by the following:
   Part and Coverage Form in this endorsement are                  Concealment, Misrepresentation Or Fraud
   replaced by the term Policy.
                                                                   a. This Coverage Part or Coverage Form is
B. The following is added to the Legal Action                         void if you or any insured ("insured")
   Against Us Condition:                                              commit fraud or conceal or misrepresent a
   The two year period for legal action against us is                 fact in the process leading to the issuance
   extended by the number of days between the date                    of this insurance, and such fraud,
   the proof of loss is filed with us and the date we                 concealment or misrepresentation is stated
   deny the claim in whole or in part.                                in the policy or endorsement or in the
C. If this policy covers:                                             written application for this policy and:
   1. The following in a. and b., then Paragraphs 2.                 (1) Was made with actual intent to deceive;
        and 3. apply:                                                     or
        a. Real property used principally for residential            (2) Materially affected either our decision to
             purposes up to and including a four family                   provide this insurance or the hazard we
             dwelling; or                                                 assumed.
        b. Household or personal property that is                     However, this condition will not serve as a
             usual or incidental to the occupancy of any              reason to void this Coverage Part or
             premises used for residential purposes.                  Coverage Form after the Coverage Part or
                                                                      Coverage Form has been in effect for one
   2. The second paragraph of the Appraisal                           year or one policy term, whichever is less.
        Condition is deleted and replaced by the
        following:                                                 b. We do not provide coverage under this
                                                                      Coverage Part or Coverage Form to you or
        a. Each party will pay its own appraiser and                  any other insured ("insured") who, at any
             bear the other expenses of the appraisal                 time subsequent to the issuance of this
             and umpire equally, except as provided in                insurance, commit fraud or intentionally
             b. below.                                                conceal or misrepresent a material fact
        b. We will pay your appraiser's fee and the                   relating to:
             umpire's appraisal fee, if the following                (1) This Coverage Part or Coverage Form;
             conditions exist:
                                                                     (2) The Covered Property;
            (1) You demanded the appraisal; and
                                                                     (3) Your interest in the Covered Property; or
            (2) The full amount of loss, as set by your
                 appraiser, is agreed to by our appraiser            (4) A claim under this Coverage Part or
                 or by the umpire.                                        Coverage Form.
                                                                   c. Notwithstanding the limitations stated in
                                                                      3.a. above, we may cancel the Coverage
                                                                      Part or Coverage Form in accordance with
                                                                      the terms of the Cancellation Condition.




IL 01 18 02 17                         © Insurance Services Office, Inc., 2016                        Page 1 of 2
D. For the Commercial Property Coverage Part and               3. If we pay a claim pursuant to Paragraph E.2.,
   the Standard Property Policy, the following                    our payment to the "insured" is limited to that
   exclusion and related provisions are added to                  "insured's" insurable interest in the property
   Paragraph B.2. Exclusions in the Causes of Loss                less any payments we first made to a
   Forms and to any Coverage Form or policy to                    mortgagee or other party with a legal secured
   which a Causes of Loss Form is not attached:                   interest in the property. In no event will we pay
   1. We will not pay for loss or damage arising out              more than the Limit of Insurance.
      of any act an insured commits or conspires to         F. The Intentional Loss Exclusion in the Capital
      commit with the intent to cause a loss.                  Assets Program (Output Policy) Coverage Part, is
      In the event of such loss, no insured is entitled        replaced by the following:
      to coverage, even insureds who did not commit            1. We will not pay for loss or damage arising out
      or conspire to commit the act causing the loss.             of any act an insured commits or conspires to
   2. However, this exclusion will not apply to deny              commit with the intent to cause a loss.
      payment to an innocent co-insured who did not               In the event of such loss, no insured is entitled
      cooperate in or contribute to the creation of the           to coverage, even insureds who did not commit
      loss if:                                                    or conspire to commit the act causing the loss.
      a. The loss arose out of a pattern of criminal           2. However, this exclusion will not apply to deny
          domestic violence; and                                  payment to an innocent co-insured who did not
      b. The perpetrator of the loss is criminally                cooperate in or contribute to the creation of the
          prosecuted for the act causing the loss.                loss if:
   3. If we pay a claim pursuant to Paragraph D.2.,               a. The loss arose out of a pattern of criminal
       our payment to the insured is limited to that                  domestic violence; and
       insured's insurable interest in the property less          b. The perpetrator of the loss is criminally
       any payments we first made to a mortgagee or                   prosecuted for the act causing the loss.
       other party with a legal secured interest in the        3. If we pay a claim pursuant to Paragraph F.2.,
       property. In no event will we pay more than the            our payment to the insured is limited to that
       Limit of Insurance.                                        insured's insurable interest in the property less
E. The Intentional Loss Exclusion in the Causes of                any payments we first made to a mortgagee or
   Loss Form – Farm Property, Mobile Agricultural                 other party with a legal secured interest in the
   Machinery And Equipment Coverage Form and                      property. In no event will we pay more than the
   Livestock Coverage Form is replaced by the                     Limit of Insurance.
   following:
   1. We will not pay for loss ("loss") or damage
       arising out of any act an "insured" commits or
       conspires to commit with the intent to cause a
       loss ("loss").
       In the event of such loss ("loss"), no "insured"
       is entitled to coverage, even "insureds" who did
       not commit or conspire to commit the act
       causing the loss ("loss").
   2. However, this exclusion will not apply to deny
       payment to an innocent co-"insured" who did
       not cooperate in or contribute to the creation of
       the loss ("loss") if:
        a. The loss ("loss") arose out of a pattern of
           criminal domestic violence; and
       b. The perpetrator of the loss ("loss") is
           criminally prosecuted for the act causing
           the loss.




Page 2 of 2                           © Insurance Services Office, Inc., 2016                      IL 01 18 02 17
                                                                                                  IL 01 62 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  ILLINOIS CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART – MORTGAGEHOLDERS ERRORS AND OMISSIONS
   COVERAGE FORM
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART

A. The provisions of Paragraph B. are added to all             5. Coverage C – Mortgageholder's Liability
   Insuring Agreements that set forth a duty to                    under the Mortgageholders Errors And
   defend under:                                                   Omissions Coverage Form.
   1. Section I of the Commercial General Liability,           Paragraph B. also applies to any other provision
      Commercial Liability Umbrella, Employment-               in the policy that sets forth a duty to defend.
      related Practices Liability, Farm, Liquor             B. If we initially defend an insured ("insured") or pay
      Liability, Owners And Contractors Protective             for an insured's ("insured's") defense but later
      Liability,          Pollution        Liability,          determine that the claim(s) is (are) not covered
      Products/Completed Operations Liability,                 under this insurance, we will have the right to
      Product Withdrawal, Medical Professional                 reimbursement for the defense costs we have
      Liability,   Railroad     Protective Liability,          incurred.
      Underground Storage Tank Coverage Parts,
      Auto Dealers Coverage Form and the Farm                  The right to reimbursement for the defense costs
      Umbrella Liability Policy;                               under this provision will only apply to defense
                                                               costs we have incurred after we notify you in
   2. Section II under the Auto Dealers, Business              writing that there may not be coverage, and that
      Auto and Motor Carrier Coverage Forms;                   we are reserving our rights to terminate the
   3. Section III under the Auto Dealers and Motor             defense and seek reimbursement for defense
      Carrier Coverage Forms;                                  costs.
   4. Section A. Coverage under the Legal Liability
      Coverage Form; and




IL 01 62 10 13                       © Insurance Services Office, Inc., 2013                          Page 1 of 1
                                                                                                    IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                  (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"            or "property damage" resulting from "hazard-
      or "property damage":                                       ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                (1) The "nuclear material" (a) is at any "nuclear
          the policy is also an insured under a nu-                  facility" owned by, or operated by or on be-
          clear energy liability policy issued by Nu-                half of, an "insured" or (b) has been dis-
          clear Energy Liability Insurance Associa-                  charged or dispersed therefrom;
          tion, Mutual Atomic Energy Liability                   (2) The "nuclear material" is contained in
          Underwriters, Nuclear Insurance Associa-                   "spent fuel" or "waste" at any time pos-
          tion of Canada or any of their successors,                 sessed, handled, used, processed, stored,
          or would be an insured under any such pol-                 transported or disposed of, by or on behalf
          icy but for its termination upon exhaustion                of an "insured"; or
          of its limit of liability; or                          (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                   arises out of the furnishing by an "insured"
          of "nuclear material" and with respect to                  of services, materials, parts or equipment in
          which (a) any person or organization is re-                connection with the planning, construction,
          quired to maintain financial protection pur-               maintenance, operation or use of any "nu-
          suant to the Atomic Energy Act of 1954, or                 clear facility", but if such facility is located
          any law amendatory thereof, or (b) the "in-                within the United States of America, its terri-
          sured" is, or had this policy not been issued              tories or possessions or Canada, this ex-
          would be, entitled to indemnity from the                   clusion (3) applies only to "property dam-
          United States of America, or any agency                    age" to such "nuclear facility" and any
          thereof, under any agreement entered into                  property thereat.
          by the United States of America, or any          2. As used in this endorsement:
          agency thereof, with any person or organi-
          zation.                                             "Hazardous properties" includes radioactive, toxic
                                                              or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-           "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"         cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                             © ISO Properties, Inc., 2007                                Page 1 of 2
   "Source material", "special nuclear material", and             (c) Any equipment or device used for the proc-
   "by-product material" have the meanings given                      essing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                    nuclear material" if at any time the total
   law amendatory thereof.                                            amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto-
                                                                      nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)               or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of "waste";
   ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nu-          is located, all operations conducted on such site
   clear facility".                                            and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used             mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-       tive contamination of property.
           ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                           IL 00 21 09 08
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       TWO OR MORE COVERAGE FORMS OR POLICIES
                    ISSUED BY US
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
   GARAGE COVERAGE FORM
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE FORM

If this Coverage Form and any other Coverage Form or policy issued to you by us or any company affiliated with
us apply to the same “accident”, the aggregate maximum Limit of Insurance under all the Coverage Forms or
policies shall not exceed the highest applicable Limit of Insurance under any one Coverage Form or policy. This
condition does not apply to any Coverage Form or policy issued by us or an affiliated company specifically to
apply as excess insurance over this Coverage Form.




WB 660 01 09                        West Bend Mutual Insurance Company                             Page 1 of 1
                                        West Bend, Wisconsin 53095
                                                                                                    IL 01 47 09 11

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        ILLINOIS CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The term "spouse" is replaced by the following:           C. With respect to coverage for the ownership,
   Spouse or party to a civil union recognized under            maintenance, or use of "covered autos" provided
   Illinois law.                                                under the Commercial Liability Umbrella Coverage
                                                                Part, the term "family member" is replaced by the
B. Under the Commercial Auto Coverage Part, the                 following:
   term "family member" is replaced by the following:
                                                                "Family member" means a person related to you
   "Family member" means a person related to the:               by blood, adoption, marriage or civil union
   1. Individual Named Insured by blood, adoption,              recognized under Illinois law, who is a resident of
        marriage or civil union recognized under Illinois       your household, including a ward or foster child.
        law, who is a resident of such Named Insured's
        household, including a ward or foster child; or
   2. Individual named in the Schedule by blood,
        adoption, marriage or civil union recognized
        under Illinois law, who is a resident of the
        individual's household, including a ward or
        foster child, if the Drive Other Car Coverage –
        Broadened Coverage For Named Individual
        Endorsement is attached.




IL 01 47 09 11                         © Insurance Services Office, Inc., 2011                        Page 1 of 1
                                                                                   Renewal

                                   Commercial Property Coverage Declarations

Customer Number: 1000121119                       Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                         at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                      PRESIDIO
DBA Holt's                                                   55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                            NAPERVILLE, IL 60563
Park Ridge, IL 60068                                         630-513-6600




                                            Description of Location or Premises

                                                                                                            Protection
     Loc   Bldg Building and Occupancy Description                            Construction                    Class

      1     1     Building #1 - Restaurant                                    Joisted Masonry                     03
                  [0542] Restaurants - With cooking




   DCF 01 04 14                                                                                  08/19/2019 14:08:20
                                                                                     Renewal

                                    Commercial Property Coverage Declarations

Customer Number: 1000121119                         Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                           at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                     Agency Name and Address:                       12878
Ranallis Park Ridge LLC                                        PRESIDIO
DBA Holt's                                                     55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                              NAPERVILLE, IL 60563
Park Ridge, IL 60068                                           630-513-6600




                                             Commercial Property Coverage Schedule


   Loc    Bldg    Type                                   Limit of Insurance   Coinsurance    Cause Of Loss        Premium

   1      1       Business Personal Property                   $1,352,520             80%           Special           $6,343

                  Replacement Cost

                  Deductible - $2,500


   Loc    Bldg    Type                                   Limit of Insurance   Coinsurance    Cause Of Loss        Premium

   1      1       Business Income Including Rental             Actual Loss         Waived           Special           $2,861
                  Value & Extra Expense - Not to                Sustained
                  Exceed 12 Consecutive Months

                  Time Period - no waiting

   See attached Forms Schedule for forms and endorsements applicable to this coverage.




   DCF 03 10 16                                                                                    08/19/2019 14:08:20
                                                                                     Renewal

                         Commercial Property Endorsements and Miscellaneous Premiums

Customer Number: 1000121119                         Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                           at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                     Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                        PRESIDIO
DBA Holt's                                                     55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                              NAPERVILLE, IL 60563
Park Ridge, IL 60068                                           630-513-6600




                                         Endorsements – Applicable to All Locations

   Description                                                                    Form Number                       Premium

   Equipment Breakdown                                                            WB34                                 $664


   Cyber Suite                                                                    WB2843                               $294

   Plus Pak - Property                                                            WB1498                               $375


   Water Backup, Sump Pump Overflow                                               WB1337                                $50


                                      Endorsements – Applicable to a Specific Location

     Loc          Description                                                     Form Number                       Premium

      1           Food Contamination                                              CP1505Z                           Included


     Loc    Bldg Description                                                      Form Number                       Premium

      1      1    Utility Services - Time Element                                 CP1545                            Included


                                                    Miscellaneous Premiums

   Description                                                                    Form Number                       Premium

   Terrorism Risk Insurance Act                                                                                        $177


   Terrorism Risk Insurance Act (Fire Only)                                                                            $188


                                                                    Total Commercial Property Premium:              $10,764


   See attached Forms Schedule for forms and endorsements applicable to this coverage.




   DCF 07 10 16                                                                                    08/19/2019 14:08:20
                                                                                 Renewal

                              Commercial Property Additional Interest Schedule

Customer Number: 1000121119                   Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                     at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                               Agency Name and Address:                      12878
Ranallis Park Ridge LLC                                  PRESIDIO
DBA Holt's                                               55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                        NAPERVILLE, IL 60563
Park Ridge, IL 60068                                     630-513-6600




                                            Additional Interest Schedule

     Loc Name and Address                                              Reference/Loan Number          Interest

      1   Byline Bank ISAOA                                                                        Mortgageholder
          PO Box 12111
          Everett, WA 98206




   DCF 08 04 14                                                                                08/19/2019 14:08:20
                                                                              Renewal

                                    Commercial Property Forms Schedule

Customer Number: 1000121119                  Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                    at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                              Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                 PRESIDIO
DBA Holt's                                              55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                       NAPERVILLE, IL 60563
Park Ridge, IL 60068                                    630-513-6600




                                                 Forms Schedule
   Number            Edition   Description
   CP0010            1012      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CP0030            1012      BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
   CP0090            0788      COMMERCIAL PROPERTY CONDITIONS
   CP0140            0706      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
   CP0411            1012      PROTECTIVE SAFEGUARDS
   CP1030            0917      CAUSES OF LOSS - SPECIAL FORM
   CP1505Z           1012      FOOD CONTAMINATION (BUSINESS INTERRUPTION AND EXTRA EXPENSE)
   CP1545            0917      UTILITY SERVICES - TIME ELEMENT
   CP1556            0607      BUSINESS INCOME CHANGES - BEGINNING OF THE PERIOD OF RESTORATION
   CP9993            1090      TENTATIVE RATE
   WB1337            0118      WATER BACK UP, SUMP PUMP OVERFLOW
   WB1498            0618      PLUS PAK - PROPERTY
   WB2186            1205      BUSINESS INCOME COVERAGE - ACTUAL LOSS SUSTAINED (TWELVE MONTH
                               LIMITATION)
   WB34              0118      EQUIPMENT BREAKDOWN COVERAGE ENDORSEMENT
   WB898             0118      YOUR BUSINESS PERSONAL PROPERTY AMENDMENT TENANT GLASS




   DCF 09 04 14                                                                             08/19/2019 14:08:20
                                                                              Renewal

                                    Commercial Property Forms Schedule

Customer Number: 1000121119                  Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                    at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                              Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                 PRESIDIO
DBA Holt's                                              55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                       NAPERVILLE, IL 60563
Park Ridge, IL 60068                                    630-513-6600




                                                 Forms Schedule
   Number            Edition   Description
   WB2843            0819      CYBER SUITE COVERAGE ENDORSEMENT (CLAIMS-MADE THIRD PARTY)
   CP0149            0607      ILLINOIS CHANGES - ARTIFICIALLY GENERATED ELECTRICAL CURRENT
                               EXCLUSION
   WB2844            0819      ILLINOIS CHANGES AMENDATORY ENDORSEMENT




   DCF 09 04 14                                                                             08/19/2019 14:08:20
                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00 10 10 12

                   BUILDING AND PERSONAL PROPERTY
                            COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage                                                         b. Your Business Personal Property
   We will pay for direct physical loss of or damage to                consists of the following property located in
   Covered Property at the premises described in the                   or on the building or structure described in
   Declarations caused by or resulting from any                        the Declarations or in the open (or in a
   Covered Cause of Loss.                                              vehicle) within 100 feet of the building or
                                                                       structure or within 100 feet of the premises
   1. Covered Property                                                 described in the Declarations, whichever
      Covered Property, as used in this Coverage                       distance is greater:
      Part, means the type of property described in                   (1) Furniture and fixtures;
      this section, A.1., and limited in A.2. Property
      Not Covered, if a Limit Of Insurance is shown                   (2) Machinery and equipment;
      in the Declarations for that type of property.                  (3) "Stock";
       a. Building, meaning the building or structure                 (4) All other personal property owned by
          described in the Declarations, including:                       you and used in your business;
         (1) Completed additions;                                     (5) Labor, materials or services furnished or
         (2) Fixtures, including outdoor fixtures;                        arranged by you on personal property of
                                                                          others;
         (3) Permanently installed:
                                                                      (6) Your use interest as tenant in
            (a) Machinery; and                                            improvements        and      betterments.
            (b) Equipment;                                                Improvements and betterments are
         (4) Personal property owned by you that is                       fixtures, alterations, installations or
                                                                          additions:
             used to maintain or service the building
             or structure or its premises, including:                    (a) Made a part of the building or
            (a) Fire-extinguishing equipment;                                 structure you occupy but do not own;
                                                                              and
            (b) Outdoor furniture;
                                                                         (b) You acquired or made at your
            (c) Floor coverings; and                                          expense but cannot legally remove;
            (d) Appliances used for refrigerating,                    (7) Leased personal property for which you
                 ventilating, cooking, dishwashing or                     have a contractual responsibility to
                 laundering;                                              insure, unless otherwise provided for
         (5) If not covered by other insurance:                           under Personal Property Of Others.
            (a) Additions        under     construction,            c. Personal Property Of Others that is:
                 alterations and repairs to the building              (1) In your care, custody or control; and
                 or structure;
                                                                      (2) Located in or on the building or structure
            (b) Materials, equipment, supplies and                        described in the Declarations or in the
                 temporary structures, on or within                       open (or in a vehicle) within 100 feet of
                 100 feet of the described premises,                      the building or structure or within 100
                 used      for     making     additions,                  feet of the premises described in the
                 alterations or repairs to the building                   Declarations, whichever distance is
                 or structure.                                            greater.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                          Page 1 of 16
         However, our payment for loss of or                     n. Electronic data, except as provided under
         damage to personal property of others will                 the Additional Coverage, Electronic Data.
         only be for the account of the owner of the                Electronic data means information, facts or
         property.                                                  computer programs stored as or on,
   2. Property Not Covered                                          created or used on, or transmitted to or
                                                                    from computer software (including systems
      Covered Property does not include:                            and applications software), on hard or
      a. Accounts, bills, currency, food stamps or                  floppy disks, CD-ROMs, tapes, drives, cells,
         other evidences of debt, money, notes or                   data processing devices or any other
         securities. Lottery tickets held for sale are              repositories of computer software which are
         not securities;                                            used      with     electronically     controlled
      b. Animals, unless owned by others and                        equipment. The term computer programs,
                                                                    referred to in the foregoing description of
          boarded by you, or if owned by you, only as
                                                                    electronic data, means a set of related
          "stock" while inside of buildings;
                                                                    electronic instructions which direct the
      c. Automobiles held for sale;                                 operations and functions of a computer or
      d. Bridges, roadways, walks, patios or other                  device connected to it, which enable the
          paved surfaces;                                           computer or device to receive, process,
                                                                    store, retrieve or send data. This
      e. Contraband, or property in the course of                   paragraph, n., does not apply to your
          illegal transportation or trade;                          "stock" of prepackaged software, or to
      f. The cost of excavations, grading, backfilling              electronic data which is integrated in and
          or filling;                                               operates or controls the building's elevator,
      g. Foundations of buildings, structures,                      lighting, heating, ventilation, air conditioning
          machinery or boilers if their foundations are             or security system;
          below:                                                 o. The cost to replace or restore the
         (1) The lowest basement floor; or                          information on valuable papers and
                                                                    records, including those which exist as
         (2) The surface of the ground, if there is no              electronic data. Valuable papers and
               basement;                                            records include but are not limited to
      h. Land (including land on which the property                 proprietary information, books of account,
          is located), water, growing crops or lawns                deeds, manuscripts, abstracts, drawings
          (other than lawns which are part of a                     and card index systems. Refer to the
          vegetated roof);                                          Coverage Extension for Valuable Papers
       i. Personal property while airborne or                       And Records (Other Than Electronic Data)
          waterborne;                                               for limited coverage for valuable papers and
                                                                    records other than those which exist as
      j. Bulkheads, pilings, piers, wharves or docks;               electronic data;
     k. Property that is covered under another                   p. Vehicles     or self-propelled        machines
         coverage form of this or any other policy in               (including aircraft or watercraft) that:
         which it is more specifically described,
         except for the excess of the amount due                   (1) Are licensed for use on public roads; or
         (whether you can collect on it or not) from               (2) Are operated principally away from the
         that other insurance;                                          described premises.
      l. Retaining walls that are not part of a                     This paragraph does not apply to:
         building;                                                     (a) Vehicles or self-propelled machines
     m. Underground pipes, flues or drains;                                 or autos you manufacture, process
                                                                            or warehouse;




Page 2 of 16                         © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
           (b) Vehicles or self-propelled machines,                     (d) Remove property of others of a type
                other than autos, you hold for sale;                         that would not be Covered Property
           (c) Rowboats or canoes out of water at                            under this Coverage Form;
                the described premises; or                              (e) Remove deposits of mud or earth
           (d) Trailers, but only to the extent                              from the grounds of the described
                provided for in the Coverage                                 premises;
                Extension for Non-owned Detached                         (f) Extract "pollutants" from land or
                Trailers; or                                                 water; or
      q. The following property while outside of                        (g) Remove, restore or replace polluted
         buildings:                                                          land or water.
         (1) Grain, hay, straw or other crops;                       (3) Subject to the exceptions in Paragraph
         (2) Fences, radio or television antennas                        (4), the following provisions apply:
             (including satellite dishes) and their                     (a) The most we will pay for the total of
             lead-in wiring, masts or towers, trees,                         direct physical loss or damage plus
             shrubs or plants (other than trees,                             debris removal expense is the Limit
             shrubs or plants which are "stock" or are                       of Insurance applicable to the
             part of a vegetated roof), all except as                        Covered Property that has sustained
             provided in the Coverage Extensions.                            loss or damage.
   3. Covered Causes Of Loss                                            (b) Subject to (a) above, the amount we
      See applicable Causes Of Loss form as shown                            will pay for debris removal expense
      in the Declarations.                                                   is limited to 25% of the sum of the
                                                                             deductible plus the amount that we
   4. Additional Coverages                                                   pay for direct physical loss or
      a. Debris Removal                                                      damage to the Covered Property that
         (1) Subject to Paragraphs (2), (3) and (4),                         has sustained loss or damage.
                                                                             However, if no Covered Property has
              we will pay your expense to remove
              debris of Covered Property and other                           sustained direct physical loss or
              debris that is on the described premises,                      damage, the most we will pay for
              when such debris is caused by or                               removal of debris of other property (if
              results from a Covered Cause of Loss                           such removal is covered under this
              that occurs during the policy period. The                      Additional Coverage) is $5,000 at
              expenses will be paid only if they are                         each location.
              reported to us in writing within 180 days              (4) We will pay up to an additional $25,000
              of the date of direct physical loss or                     for debris removal expense, for each
              damage.                                                    location, in any one occurrence of
         (2) Debris Removal does not apply to costs                      physical loss or damage to Covered
              to:                                                        Property, if one or both of the following
                                                                         circumstances apply:
             (a) Remove debris of property of yours
                  that is not insured under this policy,                (a) The total of the actual debris removal
                  or property in your possession that is                     expense plus the amount we pay for
                  not Covered Property;                                      direct physical loss or damage
                                                                             exceeds the Limit of Insurance on
             (b) Remove debris of property owned by                          the Covered Property that has
                  or leased to the landlord of the                           sustained loss or damage.
                  building where your described
                  premises are located, unless you                      (b) The actual debris removal expense
                                                                             exceeds 25% of the sum of the
                  have a contractual responsibility to
                  insure such property and it is insured                     deductible plus the amount that we
                  under this policy;                                         pay for direct physical loss or
                                                                             damage to the Covered Property that
             (c) Remove any property that is                                 has sustained loss or damage.
                  Property Not Covered, including
                  property addressed under the
                  Outdoor       Property      Coverage
                  Extension;




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                        Page 3 of 16
               Therefore, if (4)(a) and/or (4)(b) applies,    The additional amount payable for debris removal
               our total payment for direct physical loss     expense is provided in accordance with the terms of
               or damage and debris removal expense           Paragraph (4), because the debris removal expense
               may reach but will never exceed the            ($40,000) exceeds 25% of the loss payable plus the
               Limit of Insurance on the Covered              deductible ($40,000 is 50% of $80,000), and because
               Property that has sustained loss or            the sum of the loss payable and debris removal
               damage, plus $25,000.                          expense ($79,500 + $40,000 = $119,500) would
         (5) Examples                                         exceed the Limit of Insurance ($90,000). The
                                                              additional amount of covered debris removal expense
             The following examples assume that               is $25,000, the maximum payable under Paragraph
             there is no Coinsurance penalty.                 (4). Thus, the total payable for debris removal
Example 1                                                     expense in this example is $35,500; $4,500 of the
                                                              debris removal expense is not covered.
Limit of Insurance:                    $ 90,000
                                                                    b. Preservation Of Property
Amount of Deductible:                  $     500
                                                                       If it is necessary to move Covered Property
Amount of Loss:                        $ 50,000                        from the described premises to preserve it
Amount of Loss Payable:                $ 49,500                        from loss or damage by a Covered Cause
                                ($50,000 – $500)                       of Loss, we will pay for any direct physical
Debris Removal Expense:                $ 10,000                        loss or damage to that property:
Debris Removal Expense Payable:        $ 10,000                       (1) While it is being moved or while
                                                                            temporarily stored at another location;
($10,000 is 20% of $50,000.)                                                and
The debris removal expense is less than 25% of the                    (2) Only if the loss or damage occurs within
sum of the loss payable plus the deductible. The sum                        30 days after the property is first moved.
of the loss payable and the debris removal expense
($49,500 + $10,000 = $59,500) is less than the Limit                c. Fire Department Service Charge
of Insurance. Therefore, the full amount of debris                     When the fire department is called to save
removal expense is payable in accordance with the                      or protect Covered Property from a
terms of Paragraph (3).                                                Covered Cause of Loss, we will pay up to
                                                                       $1,000 for service at each premises
Example 2                                                              described in the Declarations, unless a
Limit of Insurance:                          $ 90,000                  higher limit is shown in the Declarations.
Amount of Deductible:                        $      500                Such limit is the most we will pay
                                                                       regardless of the number of responding fire
Amount of Loss:                              $ 80,000                  departments or fire units, and regardless of
Amount of Loss Payable:                      $ 79,500                  the number or type of services performed.
                                       ($80,000 – $500)                This Additional Coverage applies to your
Debris Removal Expense:                      $ 40,000                  liability for fire department service charges:
Debris Removal Expense Payable                                         (1) Assumed by contract or agreement prior
                      Basic Amount:        $ 10,500                        to loss; or
                      Additional Amount: $ 25,000                      (2) Required by local ordinance.
The basic amount payable for debris removal                             No Deductible applies to this Additional
expense under the terms of Paragraph (3) is                             Coverage.
calculated as follows: $80,000 ($79,500 + $500) x .25
= $20,000, capped at $10,500. The cap applies
because the sum of the loss payable ($79,500) and
the basic amount payable for debris removal expense
($10,500) cannot exceed the Limit of Insurance
($90,000).




Page 4 of 16                            © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
      d. Pollutant Clean-up And Removal                              (5) Under this Additional Coverage, we will
         We will pay your expense to extract                             not pay for:
         "pollutants" from land or water at the                         (a) The enforcement of or compliance
         described premises if the discharge,                                with any ordinance or law which
         dispersal, seepage, migration, release or                           requires        demolition,       repair,
         escape of the "pollutants" is caused by or                          replacement,             reconstruction,
         results from a Covered Cause of Loss that                           remodeling      or    remediation     of
         occurs during the policy period. The                                property due to contamination by
         expenses will be paid only if they are                              "pollutants" or due to the presence,
         reported to us in writing within 180 days of                        growth, proliferation, spread or any
         the date on which the Covered Cause of                              activity of "fungus", wet or dry rot or
         Loss occurs.                                                        bacteria; or
         This Additional Coverage does not apply to                     (b) Any costs associated with the
         costs to test for, monitor or assess the                            enforcement of or compliance with
         existence, concentration or effects of                              an ordinance or law which requires
         "pollutants". But we will pay for testing                           any insured or others to test for,
         which is performed in the course of                                 monitor, clean up, remove, contain,
         extracting the "pollutants" from the land or                        treat, detoxify or neutralize, or in any
         water.                                                              way respond to, or assess the
         The most we will pay under this Additional                          effects of "pollutants", "fungus", wet
         Coverage for each described premises is                             or dry rot or bacteria.
         $10,000 for the sum of all covered                          (6) The most we will pay under this
         expenses arising out of Covered Causes of                       Additional Coverage, for each described
         Loss occurring during each separate 12-                         building insured under this Coverage
         month period of this policy.                                    Form, is $10,000 or 5% of the Limit of
      e. Increased Cost Of Construction                                  Insurance applicable to that building,
                                                                         whichever is less. If a damaged building
        (1) This Additional Coverage applies only to                     is covered under a blanket Limit of
             buildings to which the Replacement                          Insurance which applies to more than
             Cost Optional Coverage applies.                             one building or item of property, then the
        (2) In the event of damage by a Covered                          most we will pay under this Additional
             Cause of Loss to a building that is                         Coverage, for that damaged building, is
             Covered Property, we will pay the                           the lesser of $10,000 or 5% times the
             increased costs incurred to comply with                     value of the damaged building as of the
             the minimum standards of an ordinance                       time of loss times the applicable
             or law in the course of repair, rebuilding                  Coinsurance percentage.
             or replacement of damaged parts of that                     The amount payable under this
             property, subject to the limitations stated                 Additional Coverage is additional
             in e.(3) through e.(9) of this Additional                   insurance.
             Coverage.
                                                                     (7) With respect to this Additional
        (3) The ordinance or law referred to in e.(2)                    Coverage:
             of this Additional Coverage is an
             ordinance or law that regulates the                        (a) We will not pay for the Increased
             construction or repair of buildings or                          Cost of Construction:
             establishes zoning or land use                                  (i) Until the property is actually
             requirements at the described premises                              repaired or replaced at the same
             and is in force at the time of loss.                                or another premises; and
        (4) Under this Additional Coverage, we will                         (ii) Unless the repair or replacement
             not pay any costs due to an ordinance                               is made as soon as reasonably
             or law that:                                                        possible after the loss or
            (a) You were required to comply with                                 damage, not to exceed two
                 before the loss, even when the                                  years. We may extend this period
                 building was undamaged; and                                     in writing during the two years.
            (b) You failed to comply with.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                          Page 5 of 16
           (b) If the building is repaired or replaced               (3) The Covered Causes of Loss applicable
                at the same premises, or if you elect                    to Your Business Personal Property
                to rebuild at another premises, the                      apply to this Additional Coverage,
                most we will pay for the Increased                       Electronic Data, subject to the following:
                Cost of Construction, subject to the                    (a) If the Causes Of Loss – Special
                provisions of e.(6) of this Additional                      Form applies, coverage under this
                Coverage, is the increased cost of                          Additional   Coverage,     Electronic
                construction at the same premises.                          Data, is limited to the "specified
           (c) If the ordinance or law requires                             causes of loss" as defined in that
                relocation to another premises, the                         form and Collapse as set forth in that
                most we will pay for the Increased                          form.
                Cost of Construction, subject to the                    (b) If the Causes Of Loss – Broad Form
                provisions of e.(6) of this Additional                      applies,     coverage     under     this
                Coverage, is the increased cost of                          Additional     Coverage,     Electronic
                construction at the new premises.                           Data, includes Collapse as set forth
        (8) This Additional Coverage is not subject                         in that form.
            to the terms of the Ordinance Or Law                        (c) If the Causes Of Loss form is
            Exclusion to the extent that such                               endorsed to add a Covered Cause of
            Exclusion would conflict with the                               Loss, the additional Covered Cause
            provisions of this Additional Coverage.                         of Loss does not apply to the
        (9) The costs addressed in the Loss                                 coverage provided under this
            Payment and Valuation Conditions and                            Additional     Coverage,     Electronic
            the     Replacement       Cost     Optional                     Data.
            Coverage, in this Coverage Form, do                         (d) The Covered Causes of Loss include
            not include the increased cost                                  a virus, harmful code or similar
            attributable to enforcement of or                               instruction introduced into or enacted
            compliance with an ordinance or law.                            on a computer system (including
            The amount payable under this                                   electronic data) or a network to
            Additional Coverage, as stated in e.(6)                         which it is connected, designed to
            of this Additional Coverage, is not                             damage or destroy any part of the
            subject to such limitation.                                     system or disrupt its normal
      f. Electronic Data                                                    operation. But there is no coverage
        (1) Under      this   Additional    Coverage,                       for loss or damage caused by or
            electronic data has the meaning                                 resulting from manipulation of a
            described under Property Not Covered,                           computer         system      (including
            Electronic      Data.    This    Additional                     electronic data) by any employee,
            Coverage does not apply to your "stock"                         including a temporary or leased
            of prepackaged software, or to                                  employee, or by an entity retained by
            electronic data which is integrated in                          you or for you to inspect, design,
            and operates or controls the building's                         install, modify, maintain, repair or
            elevator, lighting, heating, ventilation, air                   replace that system.
            conditioning or security system.
        (2) Subject to the provisions of this
            Additional Coverage, we will pay for the
            cost to replace or restore electronic data
            which has been destroyed or corrupted
            by a Covered Cause of Loss. To the
            extent that electronic data is not
            replaced or restored, the loss will be
            valued at the cost of replacement of the
            media on which the electronic data was
            stored, with blank media of substantially
            identical type.




Page 6 of 16                          © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
          (4) The most we will pay under this                        (2) Your Business Personal Property
              Additional Coverage, Electronic Data, is                  (a) If this policy covers Your Business
              $2,500 (unless a higher limit is shown in                     Personal Property, you may extend
              the Declarations) for all loss or damage                      that insurance to apply to:
              sustained in any one policy year,
              regardless of the number of occurrences                       (i) Business     personal    property,
              of loss or damage or the number of                                including such property that you
              premises,       locations   or   computer                         newly acquire, at any location
              systems involved. If loss payment on the                          you acquire other than at fairs,
              first occurrence does not exhaust this                            trade shows or exhibitions; or
              amount, then the balance is available for                     (ii) Business      personal     property,
              subsequent loss or damage sustained in                             including such property that you
              but not after that policy year. With                               newly acquire, located at your
              respect to an occurrence which begins                              newly constructed or acquired
              in one policy year and continues or                                buildings     at    the     location
              results in additional loss or damage in a                          described in the Declarations.
              subsequent policy year(s), all loss or                         The most we will pay for loss or
              damage is deemed to be sustained in                            damage under this Extension is
              the policy year in which the occurrence                        $100,000 at each building.
              began.
                                                                        (b) This Extension does not apply to:
   5. Coverage Extensions
                                                                             (i) Personal property of others that
      Except as otherwise provided, the following                                is temporarily in your possession
      Extensions apply to property located in or on                              in the course of installing or
      the building described in the Declarations or in                           performing     work     on     such
      the open (or in a vehicle) within 100 feet of the                          property; or
      described premises.
                                                                            (ii) Personal property of others that
      If a Coinsurance percentage of 80% or more,                                is temporarily in your possession
      or a Value Reporting period symbol, is shown
                                                                                 in     the    course     of    your
      in the Declarations, you may extend the                                    manufacturing or wholesaling
      insurance provided by this Coverage Part as                                activities.
      follows:
                                                                     (3) Period Of Coverage
      a. Newly Acquired Or Constructed
           Property                                                      With respect to insurance provided
                                                                         under this Coverage Extension for
          (1) Buildings                                                  Newly       Acquired     Or    Constructed
              If this policy covers Building, you may                    Property, coverage will end when any of
              extend that insurance to apply to:                         the following first occurs:
             (a) Your new buildings while being built                   (a) This policy expires;
                   on the described premises; and
                                                                        (b) 30 days expire after you acquire the
             (b) Buildings you acquire at locations,                         property or begin construction of that
                   other than the described premises,                        part of the building that would qualify
                   intended for:                                             as covered property; or
                   (i) Similar use as the building                      (c) You report values to us.
                       described in the Declarations; or
                                                                         We will charge you additional premium
                  (ii) Use as a warehouse.                               for values reported from the date you
              The most we will pay for loss or damage                    acquire      the    property    or    begin
              under this Extension is $250,000 at                        construction of that part of the building
              each building.                                             that would qualify as covered property.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                         Page 7 of 16
      b. Personal Effects And Property Of Others                d. Property Off-premises
         You may extend the insurance that applies                (1) You may extend the insurance provided
         to Your Business Personal Property to                        by this Coverage Form to apply to your
         apply to:                                                    Covered Property while it is away from
        (1) Personal effects owned by you, your                       the described premises, if it is:
            officers, your partners or members, your                  (a) Temporarily at a location you do not
            managers or your employees. This                              own, lease or operate;
            Extension does not apply to loss or                       (b) In storage at a location you lease,
            damage by theft.                                              provided the lease was executed
        (2) Personal property of others in your care,                     after the beginning of the current
             custody or control.                                          policy term; or
         The most we will pay for loss or damage                      (c) At any fair, trade show or exhibition.
         under this Extension is $2,500 at each                    (2) This Extension does not apply to
         described premises. Our payment for loss                      property:
         of or damage to personal property of others
         will only be for the account of the owner of                 (a) In or on a vehicle; or
         the property.                                                (b) In the care, custody or control of
      c. Valuable Papers And Records (Other                               your salespersons, unless the
         Than Electronic Data)                                            property is in such care, custody or
                                                                          control at a fair, trade show or
        (1) You may extend the insurance that                             exhibition.
            applies to Your Business Personal
            Property to apply to the cost to replace              (3) The most we will pay for loss or damage
            or restore the lost information on                         under this Extension is $10,000.
            valuable papers and records for which               e. Outdoor Property
            duplicates do not exist. But this                      You may extend the insurance provided by
            Extension does not apply to valuable
                                                                   this Coverage Form to apply to your
            papers and records which exist as                      outdoor fences, radio and television
            electronic data. Electronic data has the               antennas (including satellite dishes), trees,
            meaning described under Property Not                   shrubs and plants (other than trees, shrubs
            Covered, Electronic Data.                              or plants which are "stock" or are part of a
        (2) If the Causes Of Loss – Special Form                   vegetated roof), including debris removal
            applies, coverage under this Extension                 expense, caused by or resulting from any of
            is limited to the "specified causes of                 the following causes of loss if they are
            loss" as defined in that form and                      Covered Causes of Loss:
            Collapse as set forth in that form.                   (1) Fire;
        (3) If the Causes Of Loss – Broad Form                    (2) Lightning;
            applies, coverage under this Extension
            includes Collapse as set forth in that                (3) Explosion;
            form.                                                 (4) Riot or Civil Commotion; or
        (4) Under this Extension, the most we will                (5) Aircraft.
            pay to replace or restore the lost
            information is $2,500 at each described                The most we will pay for loss or damage
            premises, unless a higher limit is shown               under this Extension is $1,000, but not
            in the Declarations. Such amount is                    more than $250 for any one tree, shrub or
                                                                   plant. These limits apply to any one
            additional insurance. We will also pay
            for the cost of blank material for                     occurrence, regardless of the types or
            reproducing the records (whether or not                number of items lost or damaged in that
                                                                   occurrence.
            duplicates exist) and (when there is a
            duplicate) for the cost of labor to
            transcribe or copy the records. The
            costs of blank material and labor are
            subject to the applicable Limit of
            Insurance on Your Business Personal
            Property and, therefore, coverage of
            such costs is not additional insurance.




Page 8 of 16                        © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
         Subject to all aforementioned terms and                     (2) If the applicable Covered Causes of
         limitations of coverage, this Coverage                          Loss form or endorsement contains a
         Extension includes the expense of                               limitation or exclusion concerning loss or
         removing from the described premises the                        damage from sand, dust, sleet, snow,
         debris of trees, shrubs and plants which are                    ice or rain to property in a structure,
         the property of others, except in the                           such limitation or exclusion also applies
         situation in which you are a tenant and such                    to property in a portable storage unit.
         property is owned by the landlord of the                   (3) Coverage under this Extension:
         described premises.
                                                                       (a) Will end 90 days after the business
      f. Non-owned Detached Trailers                                        personal property has been placed in
        (1) You may extend the insurance that                               the storage unit;
             applies to Your Business Personal                         (b) Does not apply if the storage unit
             Property to apply to loss or damage to                         itself has been in use at the
             trailers that you do not own, provided                         described premises for more than 90
             that:                                                          consecutive days, even if the
            (a) The trailer is used in your business;                       business personal property has been
            (b) The trailer is in your care, custody or                     stored there for 90 or fewer days as
                 control at the premises described in                       of the time of loss or damage.
                 the Declarations; and                              (4) Under this Extension, the most we will
            (c) You have a contractual responsibility                   pay for the total of all loss or damage to
                 to pay for loss or damage to the                       business personal property is $10,000
                 trailer.                                               (unless a higher limit is indicated in the
                                                                        Declarations for such Extension)
        (2) We will not pay for any loss or damage                      regardless of the number of storage
             that occurs:                                               units. Such limit is part of, not in addition
            (a) While the trailer is attached to any                    to, the applicable Limit of Insurance on
                 motor      vehicle    or     motorized                 Your Business Personal Property.
                 conveyance, whether or not the                         Therefore,      payment        under     this
                 motor      vehicle    or     motorized                 Extension will not increase the
                 conveyance is in motion;                               applicable Limit of Insurance on Your
            (b) During       hitching   or   unhitching                 Business Personal Property.
                 operations, or when a trailer                      (5) This Extension does not apply to loss or
                 becomes accidentally unhitched from                    damage otherwise covered under this
                 a motor vehicle or motorized                           Coverage Form or any endorsement to
                 conveyance.                                            this Coverage Form or policy, and does
                                                                        not apply to loss or damage to the
        (3) The most we will pay for loss or damage
             under this Extension is $5,000, unless a                   storage unit itself.
             higher limit is shown in the Declarations.          Each of these Extensions is additional
        (4) This insurance is excess over the                    insurance unless otherwise indicated. The
                                                                 Additional Condition, Coinsurance, does not
             amount due (whether you can collect on
             it or not) from any other insurance                 apply to these Extensions.
             covering such property.                       B. Exclusions And Limitations
      g. Business Personal Property Temporarily               See applicable Causes Of Loss form as shown in
         In Portable Storage Units                            the Declarations.
        (1) You may extend the insurance that              C. Limits Of Insurance
             applies to Your Business Personal                The most we will pay for loss or damage in any
             Property to apply to such property while         one occurrence is the applicable Limit Of
             temporarily stored in a portable storage         Insurance shown in the Declarations.
             unit (including a detached trailer)
             located within 100 feet of the building or       The most we will pay for loss or damage to
             structure described in the Declarations          outdoor signs, whether or not the sign is attached
             or within 100 feet of the premises               to a building, is $2,500 per sign in any one
             described in the Declarations, whichever         occurrence.
             distance is greater.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                          Page 9 of 16
   The amounts of insurance stated in the following           Total amount of loss payable:
   Additional Coverages apply in accordance with the          $59,850 + $80,000 = $139,850
   terms of such coverages and are separate from
   the Limit(s) Of Insurance shown in the                     Example 2
   Declarations for any other coverage:                       (This example, too, assumes there is no Coinsurance
   1. Fire Department Service Charge;                         penalty.)
   2. Pollutant Clean-up And Removal;                         The Deductible and Limits of Insurance are the same
                                                              as those in Example 1.
   3. Increased Cost Of Construction; and
   4. Electronic Data.                                        Loss to Building 1:                        $ 70,000
   Payments under the Preservation Of Property                  (Exceeds Limit of Insurance plus Deductible)
   Additional Coverage will not increase the                  Loss to Building 2:                        $ 90,000
   applicable Limit of Insurance.                               (Exceeds Limit of Insurance plus Deductible)
D. Deductible                                                 Loss Payable – Building 1:                 $ 60,000
   In any one occurrence of loss or damage                      (Limit of Insurance)
   (hereinafter referred to as loss), we will first reduce    Loss Payable – Building 2:                 $ 80,000
   the amount of loss if required by the Coinsurance
   Condition or the Agreed Value Optional Coverage.             (Limit of Insurance)
   If the adjusted amount of loss is less than or equal       Total amount of loss payable:              $ 140,000
   to the Deductible, we will not pay for that loss. If       E. Loss Conditions
   the adjusted amount of loss exceeds the
   Deductible, we will then subtract the Deductible              The following conditions apply in addition to the
   from the adjusted amount of loss and will pay the             Common Policy Conditions and the Commercial
   resulting amount or the Limit of Insurance,                   Property Conditions:
   whichever is less.                                            1. Abandonment
   When the occurrence involves loss to more than                   There can be no abandonment of any property
   one item of Covered Property and separate Limits                 to us.
   of Insurance apply, the losses will not be
   combined in determining application of the                    2. Appraisal
   Deductible. But the Deductible will be applied only              If we and you disagree on the value of the
   once per occurrence.                                             property or the amount of loss, either may
                                                                    make written demand for an appraisal of the
Example 1                                                           loss. In this event, each party will select a
(This example assumes there is no Coinsurance                       competent and impartial appraiser. The two
penalty.)                                                           appraisers will select an umpire. If they cannot
                                                                    agree, either may request that selection be
Deductible:                                   $      250            made by a judge of a court having jurisdiction.
Limit of Insurance – Building 1:              $   60,000            The appraisers will state separately the value
Limit of Insurance – Building 2:              $   80,000            of the property and amount of loss. If they fail
                                                                    to agree, they will submit their differences to
Loss to Building 1:                           $   60,100            the umpire. A decision agreed to by any two
Loss to Building 2:                           $   90,000            will be binding. Each party will:
The amount of loss to Building 1 ($60,100) is less                  a. Pay its chosen appraiser; and
than the sum ($60,250) of the Limit of Insurance                    b. Bear the other expenses of the appraisal
applicable to Building 1 plus the Deductible.                            and umpire equally.
The Deductible will be subtracted from the amount of                If there is an appraisal, we will still retain our
loss in calculating the loss payable for Building 1:                right to deny the claim.
    $ 60,100                                                     3. Duties In The Event Of Loss Or Damage
    –     250                                                       a. You must see that the following are done in
    $ 59,850 Loss Payable – Building 1                                   the event of loss or damage to Covered
                                                                         Property:
The Deductible applies once per occurrence and
therefore is not subtracted in determining the amount                   (1) Notify the police if a law may have been
of loss payable for Building 2. Loss payable for                            broken.
Building 2 is the Limit of Insurance of $80,000.




Page 10 of 16                           © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
        (2) Give us prompt notice of the loss or              4. Loss Payment
             damage. Include a description of the                a. In the event of loss or damage covered by
             property involved.                                     this Coverage Form, at our option, we will
        (3) As soon as possible, give us a                          either:
             description of how, when and where the                (1) Pay the value of lost or damaged
             loss or damage occurred.                                   property;
        (4) Take all reasonable steps to protect the                (2) Pay the cost of repairing or replacing the
             Covered Property from further damage,                      lost or damaged property, subject to b.
             and keep a record of your expenses                         below;
             necessary to protect the Covered
             Property, for consideration in the                     (3) Take all or any part of the property at an
             settlement of the claim. This will not                     agreed or appraised value; or
             increase the Limit of Insurance.                      (4) Repair, rebuild or replace the property
             However, we will not pay for any                           with other property of like kind and
             subsequent loss or damage resulting                        quality, subject to b. below.
             from a cause of loss that is not a
                                                                    We will determine the value of lost or
             Covered Cause of Loss. Also, if                        damaged property, or the cost of its repair
             feasible, set the damaged property                     or replacement, in accordance with the
             aside and in the best possible order for               applicable terms of the Valuation Condition
             examination.                                           in this Coverage Form or any applicable
        (5) At our request, give us complete                        provision which amends or supersedes the
             inventories of the damaged and                         Valuation Condition.
             undamaged property. Include quantities,             b. The cost to repair, rebuild or replace does
             costs, values and amount of loss                       not include the increased cost attributable
             claimed.                                               to enforcement of or compliance with any
        (6) As often as may be reasonably required,                 ordinance      or      law    regulating  the
             permit us to inspect the property proving              construction, use or repair of any property.
             the loss or damage and examine your                 c. We will give notice of our intentions within
             books and records.                                     30 days after we receive the sworn proof of
             Also, permit us to take samples of                     loss.
             damaged and undamaged property for                  d. We will not pay you more than your
             inspection, testing and analysis, and                  financial interest in the Covered Property.
             permit us to make copies from your
             books and records.                                  e. We may adjust losses with the owners of
                                                                    lost or damaged property if other than you.
        (7) Send us a signed, sworn proof of loss                   If we pay the owners, such payments will
             containing the information we request to               satisfy your claims against us for the
             investigate the claim. You must do this                owners' property. We will not pay the
             within 60 days after our request. We will              owners more than their financial interest in
             supply you with the necessary forms.                   the Covered Property.
        (8) Cooperate with us in the investigation or            f. We may elect to defend you against suits
             settlement of the claim.
                                                                    arising from claims of owners of property.
      b. We may examine any insured under oath,                     We will do this at our expense.
         while not in the presence of any other                  g. We will pay for covered loss or damage
         insured and at such times as may be                        within 30 days after we receive the sworn
         reasonably required, about any matter
                                                                    proof of loss, if you have complied with all
         relating to this insurance or the claim,                   of the terms of this Coverage Part, and:
         including an insured's books and records. In
         the event of an examination, an insured's                 (1) We have reached agreement with you
         answers must be signed.                                        on the amount of loss; or
                                                                   (2) An appraisal award has been made.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                      Page 11 of 16
      h. A party wall is a wall that separates and is                   (b) When this policy is issued to the
          common to adjoining buildings that are                            owner or general lessee of a
          owned by different parties. In settling                           building, building means the entire
          covered losses involving a party wall, we                         building. Such building is vacant
          will pay a proportion of the loss to the party                    unless at least 31% of its total
          wall based on your interest in the wall in                        square footage is:
          proportion to the interest of the owner of the                    (i) Rented to a lessee or sublessee
          adjoining building. However, if you elect to                          and used by the lessee or
          repair or replace your building and the                               sublessee     to  conduct     its
          owner of the adjoining building elects not to                         customary operations; and/or
          repair or replace that building, we will pay
          you the full value of the loss to the party                      (ii) Used by the building owner to
          wall, subject to all applicable policy                                conduct customary operations.
          provisions including Limits of Insurance, the             (2) Buildings       under   construction    or
          Valuation and Coinsurance Conditions and                        renovation are not considered vacant.
          all other provisions of this Loss Payment               b. Vacancy Provisions
          Condition. Our payment under the
          provisions of this paragraph does not alter                If the building where loss or damage occurs
          any right of subrogation we may have                       has been vacant for more than 60
          against any entity, including the owner or                 consecutive days before that loss or
          insurer of the adjoining building, and does                damage occurs:
          not alter the terms of the Transfer Of Rights             (1) We will not pay for any loss or damage
          Of Recovery Against Others To Us                                caused by any of the following, even if
          Condition in this policy.                                       they are Covered Causes of Loss:
   5. Recovered Property                                                 (a) Vandalism;
      If either you or we recover any property after                     (b) Sprinkler leakage, unless you have
      loss settlement, that party must give the other                         protected the system against
      prompt notice. At your option, the property will                        freezing;
      be returned to you. You must then return to us
      the amount we paid to you for the property. We                     (c) Building glass breakage;
      will pay recovery expenses and the expenses                        (d) Water damage;
      to repair the recovered property, subject to the                   (e) Theft; or
      Limit of Insurance.
                                                                          (f) Attempted theft.
   6. Vacancy
                                                                    (2) With respect to Covered Causes of Loss
      a. Description Of Terms                                             other than those listed in b.(1)(a)
        (1) As used in this Vacancy Condition, the                        through b.(1)(f) above, we will reduce
            term building and the term vacant have                        the amount we would otherwise pay for
            the meanings set forth in (1)(a) and                          the loss or damage by 15%.
            (1)(b) below:                                      7. Valuation
           (a) When this policy is issued to a                    We will determine the value of Covered
                tenant, and with respect to that                  Property in the event of loss or damage as
                tenant's interest in Covered Property,            follows:
                building means the unit or suite
                rented or leased to the tenant. Such              a. At actual cash value as of the time of loss
                building is vacant when it does not                   or damage, except as provided in b., c., d.
                contain enough business personal                      and e. below.
                property to conduct customary                     b. If the Limit of Insurance for Building
                operations.                                           satisfies    the     Additional  Condition,
                                                                      Coinsurance, and the cost to repair or
                                                                      replace the damaged building property is
                                                                      $2,500 or less, we will pay the cost of
                                                                      building repairs or replacement.




Page 12 of 16                         © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
          The cost of building repairs or replacement                 Instead, we will determine the most we will
          does not include the increased cost                         pay using the following steps:
          attributable     to    enforcement    of    or             (1) Multiply the value of Covered Property
          compliance with any ordinance or law                           at the time of loss by the Coinsurance
          regulating the construction, use or repair of                  percentage;
          any property.
                                                                     (2) Divide the Limit of Insurance of the
          However, the following property will be                         property by the figure determined in
          valued at the actual cash value, even when                      Step (1);
          attached to the building:
                                                                     (3) Multiply the total amount of loss, before
         (1) Awnings or floor coverings;                                  the application of any deductible, by the
         (2) Appliances for refrigerating, ventilating,                   figure determined in Step (2); and
              cooking, dishwashing or laundering; or                 (4) Subtract the deductible from the figure
         (3) Outdoor equipment or furniture.                              determined in Step (3).
      c. "Stock" you have sold but not delivered at                   We will pay the amount determined in Step
          the selling price less discounts and                        (4) or the Limit of Insurance, whichever is
          expenses you otherwise would have had.                      less. For the remainder, you will either have
      d. Glass at the cost of replacement with                        to rely on other insurance or absorb the
          safety-glazing material if required by law.                 loss yourself.
      e. Tenants' Improvements and Betterments at:          Example 1 (Underinsurance)
         (1) Actual cash value of the lost or               When:     The value of the property is:       $ 250,000
              damaged property if you make repairs                    The Coinsurance percentage
              promptly.                                               for it is:                               80%
         (2) A proportion of your original cost if you                The Limit of Insurance for it is:   $ 100,000
              do not make repairs promptly. We will
              determine the proportionate value as                    The Deductible is:                  $     250
              follows:                                                The amount of loss is:              $ 40,000
             (a) Multiply the original cost by the          Step (1): $250,000 x 80% = $200,000
                  number of days from the loss or                     (the minimum amount of insurance to
                  damage to the expiration of the                     meet your Coinsurance requirements)
                  lease; and
                                                            Step (2): $100,000 $200,000 = .50
             (b) Divide the amount determined in (a)
                                                            Step (3): $40,000 x .50 = $20,000
                  above by the number of days from
                  the installation of improvements to       Step (4): $20,000 – $250 = $19,750
                  the expiration of the lease.              We will pay no more than $19,750. The remaining
              If your lease contains a renewal option,      $20,250 is not covered.
              the expiration of the renewal option          Example 2 (Adequate Insurance)
              period will replace the expiration of the
              lease in this procedure.                      When:     The value of the property is:       $ 250,000
         (3) Nothing if others pay for repairs or                     The Coinsurance percentage
              replacement.                                            for it is:                               80%
F. Additional Conditions                                              The Limit of Insurance for it is:   $ 200,000
   The following conditions apply in addition to the                  The Deductible is:                  $     250
   Common Policy Conditions and the Commercial                        The amount of loss is:              $ 40,000
   Property Conditions:
                                                            The minimum amount of insurance to meet your
   1. Coinsurance                                           Coinsurance requirement is $200,000 ($250,000 x
      If a Coinsurance percentage is shown in the           80%). Therefore, the Limit of Insurance in this
      Declarations, the following condition applies:        example is adequate, and no penalty applies. We will
                                                            pay no more than $39,750 ($40,000 amount of loss
      a. We will not pay the full amount of any loss if     minus the deductible of $250).
          the value of Covered Property at the time of
          loss times the Coinsurance percentage
          shown for it in the Declarations is greater
          than the Limit of Insurance for the property.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                         Page 13 of 16
        b. If one Limit of Insurance applies to two or                 (2) Submits a signed, sworn proof of loss
           more separate items, this condition will                         within 60 days after receiving notice
           apply to the total of all property to which the                  from us of your failure to do so; and
           limit applies.                                              (3) Has notified us of any change in
Example 3                                                                   ownership, occupancy or substantial
                                                                            change in risk known to the
When:      The value of the property is:                                    mortgageholder.
           Building at Location 1:             $ 75,000                 All of the terms of this Coverage Part will
           Building at Location 2:             $ 100,000                then apply directly to the mortgageholder.
           Personal Property                                         e. If we pay the mortgageholder for any loss
           at Location 2:                      $ 75,000                 or damage and deny payment to you
                                               $ 250,000                because of your acts or because you have
                                                                        failed to comply with the terms of this
           The Coinsurance percentage
                                                                        Coverage Part:
           for it is:                                90%
           The Limit of Insurance for                                  (1) The mortgageholder's rights under the
           Buildings and Personal Property                                  mortgage will be transferred to us to the
           at Locations 1 and 2 is:            $ 180,000                    extent of the amount we pay; and
           The Deductible is:                  $ 1,000                  (2) The mortgageholder's right to recover
                                                                             the full amount of the mortgageholder's
           The amount of loss is:                                            claim will not be impaired.
           Building at Location 2:             $ 30,000
                                                                         At our option, we may pay to the
           Personal Property                                             mortgageholder the whole principal on the
           at Location 2:                      $ 20,000                  mortgage plus any accrued interest. In this
                                               $ 50,000                  event, your mortgage and note will be
Step (1): $250,000 x 90% = $225,000                                      transferred to us and you will pay your
                                                                         remaining mortgage debt to us.
          (the minimum amount of insurance to
          meet your Coinsurance requirements                          f. If we cancel this policy, we will give written
          and to avoid the penalty shown below)                          notice to the mortgageholder at least:
Step (2): $180,000 $225,000 = .80                                       (1) 10 days before the effective date of
                                                                             cancellation if we cancel for your
Step (3): $50,000 x .80 = $40,000
                                                                             nonpayment of premium; or
Step (4): $40,000 – $1,000 = $39,000
                                                                        (2) 30 days before the effective date of
We will pay no more than $39,000. The remaining                              cancellation if we cancel for any other
$11,000 is not covered.                                                      reason.
   2. Mortgageholders                                                g. If we elect not to renew this policy, we will
      a. The term mortgageholder includes trustee.                       give written notice to the mortgageholder at
                                                                         least 10 days before the expiration date of
      b. We will pay for covered loss of or damage                       this policy.
          to buildings or structures to each
          mortgageholder shown in the Declarations            G. Optional Coverages
          in their order of precedence, as interests             If shown as applicable in the Declarations, the
          may appear.                                            following Optional Coverages apply separately to
      c. The mortgageholder has the right to receive             each item:
          loss payment even if the mortgageholder                1. Agreed Value
          has started foreclosure or similar action on                a. The Additional Condition, Coinsurance,
          the building or structure.                                     does not apply to Covered Property to
      d. If we deny your claim because of your acts                      which this Optional Coverage applies. We
          or because you have failed to comply with                      will pay no more for loss of or damage to
          the terms of this Coverage Part, the                           that property than the proportion that the
          mortgageholder will still have the right to                    Limit of Insurance under this Coverage Part
          receive loss payment if the mortgageholder:                    for the property bears to the Agreed Value
         (1) Pays any premium due under this                             shown for it in the Declarations.
              Coverage Part at our request if you
              have failed to do so;




Page 14 of 16                           © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
         b. If the expiration date for this Optional                   (4) "Stock", unless the Including "Stock"
            Coverage shown in the Declarations is not                       option is shown in the Declarations.
            extended,     the   Additional    Condition,                Under the terms of this Replacement Cost
            Coinsurance, is reinstated and this Optional                Optional Coverage, tenants' improvements
            Coverage expires.                                           and betterments are not considered to be
         c. The terms of this Optional Coverage apply                   the personal property of others.
            only to loss or damage that occurs:                      c. You may make a claim for loss or damage
           (1) On or after the effective date of this                   covered by this insurance on an actual cash
               Optional Coverage; and                                   value basis instead of on a replacement
            (2) Before the Agreed Value expiration date                 cost basis. In the event you elect to have
                 shown in the Declarations or the policy                loss or damage settled on an actual cash
                 expiration date, whichever occurs first.               value basis, you may still make a claim for
                                                                        the additional coverage this Optional
      2. Inflation Guard                                                Coverage provides if you notify us of your
         a. The Limit of Insurance for property to which                intent to do so within 180 days after the loss
             this Optional Coverage applies will                        or damage.
             automatically increase by the annual                    d. We will not pay on a replacement cost basis
             percentage shown in the Declarations.                      for any loss or damage:
         b. The amount of increase will be:                            (1) Until the lost or damaged property is
            (1) The Limit of Insurance that applied on                      actually repaired or replaced; and
                 the most recent of the policy inception               (2) Unless the repair or replacement is
                 date, the policy anniversary date, or any                   made as soon as reasonably possible
                 other policy change amending the Limit                      after the loss or damage.
                 of Insurance, times
                                                                        With respect to tenants' improvements and
            (2) The percentage of annual increase                       betterments, the following also apply:
                shown in the Declarations, expressed as
                a decimal (example: 8% is .08), times                  (3) If the conditions in d.(1) and d.(2) above
                                                                             are not met, the value of tenants'
            (3) The number of days since the beginning                       improvements and betterments will be
                of the current policy year or the effective                  determined as a proportion of your
                date of the most recent policy change                        original cost, as set forth in the
                amending the Limit of Insurance, divided                     Valuation Loss Condition of this
                by 365.                                                      Coverage Form; and
Example                                                                (4) We will not pay for loss or damage to
If:     The applicable Limit of Insurance is:   $ 100,000                    tenants' improvements and betterments
                                                                             if others pay for repairs or replacement.
        The annual percentage increase is:            8%
                                                                     e. We will not pay more for loss or damage on
        The number of days since the                                    a replacement cost basis than the least of
        beginning of the policy year
                                                                        (1), (2) or (3), subject to f. below:
        (or last policy change) is:                    146
        The amount of increase is:                                     (1) The Limit of Insurance applicable to the
        $100,000 x .08 x 146 365 =                                           lost or damaged property;
                                                $    3,200
                                                                       (2) The cost to replace the lost or damaged
      3. Replacement Cost                                                    property with other property:
         a. Replacement Cost (without deduction for                         (a) Of comparable material and quality;
            depreciation) replaces Actual Cash Value in                           and
            the Valuation Loss Condition of this
                                                                           (b) Used for the same purpose; or
            Coverage Form.
                                                                       (3) The amount actually spent that is
         b. This Optional Coverage does not apply to:
                                                                             necessary to repair or replace the lost or
           (1) Personal property of others;                                  damaged property.
           (2) Contents of a residence;                                 If a building is rebuilt at a new premises, the
           (3) Works of art, antiques or rare articles,                 cost described in e.(2) above is limited to
               including etchings, pictures, statuary,                  the cost which would have been incurred if
               marbles, bronzes, porcelains and bric-a-                 the building had been rebuilt at the original
               brac; or                                                 premises.




CP 00 10 10 12                           © Insurance Services Office, Inc., 2011                       Page 15 of 16
      f. The cost of repair or replacement does not        H. Definitions
         include the increased cost attributable to           1. "Fungus" means any type or form of fungus,
         enforcement of or compliance with any                   including mold or mildew, and any mycotoxins,
         ordinance      or    law     regulating   the           spores, scents or by-products produced or
         construction, use or repair of any property.            released by fungi.
   4. Extension Of Replacement Cost To                        2. "Pollutants" means any solid, liquid, gaseous or
      Personal Property Of Others                                thermal irritant or contaminant, including
      a. If the Replacement Cost Optional Coverage               smoke, vapor, soot, fumes, acids, alkalis,
         is shown as applicable in the Declarations,             chemicals and waste. Waste includes materials
         then this Extension may also be shown as                to be recycled, reconditioned or reclaimed.
         applicable. If the Declarations show this            3. "Stock" means merchandise held in storage or
         Extension as applicable, then Paragraph                 for sale, raw materials and in-process or
         3.b.(1) of the Replacement Cost Optional                finished goods, including supplies used in their
         Coverage is deleted and all other provisions            packing or shipping.
         of the Replacement Cost Optional
         Coverage apply to replacement cost on
         personal property of others.
      b. With respect to replacement cost on the
         personal property of others, the following
         limitation applies:
         If an item(s) of personal property of others
         is subject to a written contract which
         governs your liability for loss or damage to
         that item(s), then valuation of that item(s)
         will be based on the amount for which you
         are liable under such contract, but not to
         exceed the lesser of the replacement cost
         of the property or the applicable Limit of
         Insurance.




Page 16 of 16                        © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00 30 10 12

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.

A. Coverage                                                         With respect to the requirements set forth in
   1. Business Income                                               the preceding paragraph, if you occupy only
                                                                    part of a building, your premises means:
      Business Income means the:
                                                                         (a) The portion of the building which you
      a. Net Income (Net Profit or Loss before                                rent, lease or occupy;
          income taxes) that would have been earned
          or incurred; and                                               (b) The area within 100 feet of the
                                                                              building or within 100 feet of the
      b. Continuing normal operating expenses                                 premises       described     in    the
          incurred, including payroll.                                        Declarations, whichever distance is
      For manufacturing risks, Net Income includes                            greater (with respect to loss of or
      the net sales value of production.                                      damage to personal property in the
                                                                              open or personal property in a
      Coverage is provided as described and limited
      below for one or more of the following options                          vehicle); and
      for which a Limit Of Insurance is shown in the                     (c) Any area within the building or at the
      Declarations:                                                           described premises, if that area
                                                                              services, or is used to gain access
         (1) Business Income Including "Rental
              Value".                                                         to, the portion of the building which
                                                                              you rent, lease or occupy.
         (2) Business Income Other Than "Rental
              Value".                                           2. Extra Expense
         (3) "Rental Value".                                       a. Extra Expense Coverage is provided at the
                                                                      premises described in the Declarations only
      If option (1) above is selected, the term                       if the Declarations show that Business
      Business Income will include "Rental Value". If                 Income Coverage applies at that premises.
      option (3) above is selected, the term Business
      Income will mean "Rental Value" only.                        b. Extra Expense means necessary expenses
                                                                      you incur during the "period of restoration"
      If Limits of Insurance are shown under more                     that you would not have incurred if there
      than one of the above options, the provisions                   had been no direct physical loss or damage
      of this Coverage Part apply separately to each.                 to property caused by or resulting from a
      We will pay for the actual loss of Business                     Covered Cause of Loss.
      Income you sustain due to the necessary                         We will pay Extra Expense (other than the
      "suspension" of your "operations" during the                    expense to repair or replace property) to:
      "period of restoration". The "suspension" must
      be caused by direct physical loss of or damage                 (1) Avoid or minimize the "suspension" of
      to property at premises which are described in                      business and to continue operations at
      the Declarations and for which a Business                           the     described     premises      or  at
      Income Limit Of Insurance is shown in the                           replacement premises or temporary
      Declarations. The loss or damage must be                            locations, including relocation expenses
      caused by or result from a Covered Cause of                         and costs to equip and operate the
      Loss. With respect to loss of or damage to                          replacement location or temporary
      personal property in the open or personal                           location.
      property in a vehicle, the described premises
      include the area within 100 feet of such
      premises.



CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                           Page 1 of 9
        (2) Minimize the "suspension" of business if           5. Additional Coverages
            you cannot continue "operations".                     a. Civil Authority
         We will also pay Extra Expense to repair or                 In this Additional Coverage, Civil Authority,
         replace property, but only to the extent it                 the described premises are premises to
         reduces the amount of loss that otherwise                   which this Coverage Form applies, as
         would have been payable under this                          shown in the Declarations.
         Coverage Form.
                                                                      When a Covered Cause of Loss causes
   3. Covered Causes Of Loss, Exclusions And                          damage to property other than property at
      Limitations                                                     the described premises, we will pay for the
      See applicable Causes Of Loss form as shown                     actual loss of Business Income you sustain
      in the Declarations.                                            and necessary Extra Expense caused by
   4. Additional Limitation – Interruption Of                         action of civil authority that prohibits access
      Computer Operations                                             to the described premises, provided that
                                                                      both of the following apply:
      a. Coverage for Business Income does not
          apply when a "suspension" of "operations"                  (1) Access to the area immediately
          is caused by destruction or corruption of                       surrounding the damaged property is
          electronic data, or any loss or damage to                       prohibited by civil authority as a result of
          electronic data, except as provided under                       the damage, and the described
          the Additional Coverage, Interruption Of                        premises are within that area but are not
          Computer Operations.                                            more than one mile from the damaged
                                                                          property; and
      b. Coverage for Extra Expense does not apply
          when action is taken to avoid or minimize a                (2) The action of civil authority is taken in
          "suspension" of "operations" caused by                          response      to      dangerous      physical
          destruction or corruption of electronic data,                   conditions resulting from the damage or
          or any loss or damage to electronic data,                       continuation of the Covered Cause of
          except as provided under the Additional                         Loss that caused the damage, or the
          Coverage, Interruption Of Computer                              action is taken to enable a civil authority
          Operations.                                                     to have unimpeded access to the
                                                                          damaged property.
      c. Electronic data means information, facts or
          computer programs stored as or on,                          Civil Authority Coverage for Business
          created or used on, or transmitted to or                    Income will begin 72 hours after the time of
          from computer software (including systems                   the first action of civil authority that prohibits
          and applications software), on hard or                      access to the described premises and will
          floppy disks, CD-ROMs, tapes, drives, cells,                apply for a period of up to four consecutive
          data processing devices or any other                        weeks from the date on which such
          repositories of computer software which are                 coverage began.
          used      with     electronically  controlled               Civil Authority Coverage for Extra Expense
          equipment. The term computer programs,                      will begin immediately after the time of the
          referred to in the foregoing description of                 first action of civil authority that prohibits
          electronic data, means a set of related                     access to the described premises and will
          electronic instructions which direct the                    end:
          operations and functions of a computer or                  (1) Four consecutive weeks after the date
          device connected to it, which enable the                        of that action; or
          computer or device to receive, process,
          store, retrieve or send data.                              (2) When your Civil Authority Coverage for
                                                                          Business Income ends;
      d. This Additional Limitation does not apply
          when loss or damage to electronic data                      whichever is later.
          involves only electronic data which is
          integrated in and operates or controls a
          building's elevator, lighting, heating,
          ventilation, air conditioning or security
          system.




Page 2 of 9                           © Insurance Services Office, Inc., 2011                        CP 00 30 10 12
      b. Alterations And New Buildings                                   However, Extended Business Income
         We will pay for the actual loss of Business                     does not apply to loss of Business
         Income you sustain and necessary Extra                          Income incurred as a result of
         Expense you incur due to direct physical                        unfavorable business conditions caused
         loss or damage at the described premises                        by the impact of the Covered Cause of
         caused by or resulting from any Covered                         Loss in the area where the described
         Cause of Loss to:                                               premises are located.
        (1) New buildings or structures, whether                         Loss of Business Income must be
            complete or under construction;                              caused by direct physical loss or
                                                                         damage at the described premises
        (2) Alterations or additions to existing                         caused by or resulting from any Covered
             buildings or structures; and                                Cause of Loss.
        (3) Machinery, equipment, supplies or                       (2) "Rental Value"
             building materials located on or within
             100 feet of the described premises and:                     If the necessary "suspension" of your
                                                                         "operations" produces a "Rental Value"
            (a) Used in the construction, alterations                    loss payable under this policy, we will
                 or additions; or                                        pay for the actual loss of "Rental Value"
            (b) Incidental to the occupancy of new                       you incur during the period that:
                 buildings.                                             (a) Begins on the date property is
         If such direct physical loss or damage                              actually repaired, rebuilt or replaced
         delays the start of "operations", the "period                       and tenantability is restored; and
         of restoration" for Business Income                            (b) Ends on the earlier of:
         Coverage will begin on the date
         "operations" would have begun if the direct                         (i) The date you could restore tenant
         physical loss or damage had not occurred.                               occupancy,      with    reasonable
                                                                                 speed, to the level which would
      c. Extended Business Income                                                generate the "Rental Value" that
        (1) Business Income Other Than "Rental                                   would have existed if no direct
             Value"                                                              physical loss or damage had
             If the necessary "suspension" of your                               occurred; or
             "operations" produces a Business                               (ii) 60 consecutive days after the
             Income loss payable under this policy,                              date determined in (2)(a) above.
             we will pay for the actual loss of                          However, Extended Business Income
             Business Income you incur during the                        does not apply to loss of "Rental Value"
             period that:                                                incurred as a result of unfavorable
            (a) Begins on the date property (except                      business conditions caused by the
                 "finished stock") is actually repaired,                 impact of the Covered Cause of Loss in
                 rebuilt or replaced and "operations"                    the area where the described premises
                 are resumed; and                                        are located.
            (b) Ends on the earlier of:                                  Loss of "Rental Value" must be caused
                 (i) The date you could restore your                     by direct physical loss or damage at the
                     "operations", with reasonable                       described premises caused by or
                     speed, to the level which would                     resulting from any Covered Cause of
                                                                         Loss.
                     generate the business income
                     amount that would have existed if            d. Interruption Of Computer Operations
                     no direct physical loss or damage              (1) Under       this   Additional     Coverage,
                     had occurred; or                                    electronic data has the meaning
                (ii) 60 consecutive days after the                       described under Additional Limitation –
                     date determined in (1)(a) above.                    Interruption Of Computer Operations.




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                         Page 3 of 9
        (2) Subject to all provisions of this                       (4) The most we will pay under this
            Additional Coverage, you may extend                         Additional Coverage, Interruption Of
            the insurance that applies to Business                      Computer Operations, is $2,500 (unless
            Income and Extra Expense to apply to a                      a higher limit is shown in the
            "suspension" of "operations" caused by                      Declarations) for all loss sustained and
            an interruption in computer operations                      expense incurred in any one policy year,
            due to destruction or corruption of                         regardless     of    the    number     of
            electronic data due to a Covered Cause                      interruptions or the number of premises,
            of Loss. However, we will not provide                       locations or computer systems involved.
            coverage       under     this   Additional                  If loss payment relating to the first
            Coverage when the Additional Limitation                     interruption does not exhaust this
            – Interruption Of Computer Operations                       amount, then the balance is available for
            does not apply based on Paragraph                           loss or expense sustained or incurred as
            A.4.d. therein.                                             a result of subsequent interruptions in
        (3) With respect to the coverage provided                       that policy year. A balance remaining at
            under this Additional Coverage, the                         the end of a policy year does not
            Covered Causes of Loss are subject to                       increase the amount of insurance in the
            the following:                                              next policy year. With respect to any
                                                                        interruption which begins in one policy
           (a) If the Causes Of Loss – Special                          year and continues or results in
               Form applies, coverage under this                        additional loss or expense in a
               Additional Coverage, Interruption Of                     subsequent policy year(s), all loss and
               Computer Operations, is limited to                       expense is deemed to be sustained or
               the "specified causes of loss" as                        incurred in the policy year in which the
               defined in that form and Collapse as                     interruption began.
               set forth in that form.
                                                                     (5) This Additional Coverage, Interruption
           (b) If the Causes Of Loss – Broad Form                         Of Computer Operations, does not apply
               applies,     coverage      under    this                   to loss sustained or expense incurred
               Additional Coverage, Interruption Of                       after the end of the "period of
               Computer       Operations,     includes                    restoration", even if the amount of
               Collapse as set forth in that form.                        insurance stated in (4) above has not
           (c) If the Causes Of Loss form is                              been exhausted.
               endorsed to add a Covered Cause of             6. Coverage Extension
               Loss, the additional Covered Cause
               of Loss does not apply to the                     If a Coinsurance percentage of 50% or more is
               coverage provided under this                      shown in the Declarations, you may extend the
               Additional Coverage, Interruption Of              insurance provided by this Coverage Part as
               Computer Operations.                              follows:
           (d) The Covered Causes of Loss include                Newly Acquired Locations
               a virus, harmful code or similar                  a. You may extend your Business Income and
               instruction introduced into or enacted                 Extra Expense Coverages to apply to
               on a computer system (including                        property at any location you acquire other
               electronic data) or a network to                       than fairs or exhibitions.
               which it is connected, designed to                b. The most we will pay under this Extension,
               damage or destroy any part of the                      for the sum of Business Income loss and
               system or disrupt its normal                           Extra Expense incurred, is $100,000 at
               operation. But there is no coverage                    each location, unless a higher limit is shown
               for an interruption related to                         in the Declarations.
               manipulation of a computer system
               (including electronic data) by any                c. Insurance under this Extension for each
               employee, including a temporary or                     newly acquired location will end when any
               leased employee, or by an entity                       of the following first occurs:
               retained by you or for you to inspect,                (1) This policy expires;
               design, install, maintain, repair or
               replace that system.




Page 4 of 9                          © Insurance Services Office, Inc., 2011                      CP 00 30 10 12
         (2) 30 days expire after you acquire or               2. Duties In The Event Of Loss
             begin to construct the property; or                  a. You must see that the following are done in
         (3) You report values to us.                                the event of loss:
          We will charge you additional premium for                 (1) Notify the police if a law may have been
          values reported from the date you acquire                     broken.
          the property.                                             (2) Give us prompt notice of the direct
      The Additional Condition, Coinsurance, does                       physical loss or damage. Include a
      not apply to this Extension.                                      description of the property involved.
B. Limits Of Insurance                                              (3) As soon as possible, give us a
   The most we will pay for loss in any one                             description of how, when and where the
   occurrence is the applicable Limit Of Insurance                      direct physical loss or damage occurred.
   shown in the Declarations.                                       (4) Take all reasonable steps to protect the
   Payments under the following coverages will not                       Covered Property from further damage,
   increase the applicable Limit of Insurance:                           and keep a record of your expenses
                                                                         necessary to protect the Covered
   1. Alterations And New Buildings;                                     Property, for consideration in the
   2. Civil Authority;                                                   settlement of the claim. This will not
                                                                         increase the Limit of Insurance.
   3. Extra Expense; or
                                                                         However, we will not pay for any
   4. Extended Business Income.                                          subsequent loss or damage resulting
   The amounts of insurance stated in the                                from a cause of loss that is not a
   Interruption Of Computer Operations Additional                        Covered Cause of Loss. Also, if
   Coverage and the Newly Acquired Locations                             feasible, set the damaged property
   Coverage Extension apply in accordance with the                       aside and in the best possible order for
   terms of those coverages and are separate from                        examination.
   the Limit(s) Of Insurance shown in the                           (5) As often as may be reasonably required,
   Declarations for any other coverage.                                  permit us to inspect the property proving
C. Loss Conditions                                                       the loss or damage and examine your
                                                                         books and records.
   The following conditions apply in addition to the
   Common Policy Conditions and the Commercial                           Also permit us to take samples of
   Property Conditions:                                                  damaged and undamaged property for
                                                                         inspection, testing and analysis, and
   1. Appraisal                                                          permit us to make copies from your
      If we and you disagree on the amount of Net                        books and records.
      Income and operating expense or the amount                    (6) Send us a signed, sworn proof of loss
      of loss, either may make written demand for an                     containing the information we request to
      appraisal of the loss. In this event, each party
                                                                         investigate the claim. You must do this
      will select a competent and impartial appraiser.
                                                                         within 60 days after our request. We will
      The two appraisers will select an umpire. If                       supply you with the necessary forms.
      they cannot agree, either may request that                    (7) Cooperate with us in the investigation or
      selection be made by a judge of a court having
                                                                         settlement of the claim.
      jurisdiction. The appraisers will state separately
      the amount of Net Income and operating                        (8) If you intend to continue your business,
      expense or amount of loss. If they fail to agree,                  you must resume all or part of your
      they will submit their differences to the umpire.                  "operations" as quickly as possible.
      A decision agreed to by any two will be                     b. We may examine any insured under oath,
      binding. Each party will:                                      while not in the presence of any other
      a. Pay its chosen appraiser; and                               insured and at such times as may be
                                                                     reasonably required, about any matter
      b. Bear the other expenses of the appraisal                    relating to this insurance or the claim,
          and umpire equally.
                                                                     including an insured's books and records. In
      If there is an appraisal, we will still retain our             the event of an examination, an insured's
      right to deny the claim.                                       answers must be signed.




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 5 of 9
   3. Loss Determination                                         c. Resumption Of Operations
      a. The amount of Business Income loss will be                  We will reduce the amount of your:
         determined based on:                                       (1) Business Income loss, other than Extra
        (1) The Net Income of the business before                       Expense, to the extent you can resume
            the direct physical loss or damage                          your "operations", in whole or in part, by
            occurred;                                                   using damaged or undamaged property
        (2) The likely Net Income of the business if                    (including merchandise or stock) at the
            no physical loss or damage had                              described premises or elsewhere.
            occurred, but not including any Net                     (2) Extra Expense loss to the extent you
            Income that would likely have been                          can return "operations" to normal and
            earned as a result of an increase in the                    discontinue such Extra Expense.
            volume of business due to favorable                  d. If you do not resume "operations", or do not
            business conditions caused by the                        resume "operations" as quickly as possible,
            impact of the Covered Cause of Loss on                   we will pay based on the length of time it
            customers or on other businesses;                        would have taken to resume "operations" as
        (3) The operating expenses, including                        quickly as possible.
            payroll expenses, necessary to resume             4. Loss Payment
            "operations" with the same quality of
            service that existed just before the direct          We will pay for covered loss within 30 days
            physical loss or damage; and                         after we receive the sworn proof of loss, if you
                                                                 have complied with all of the terms of this
        (4) Other relevant sources of information,               Coverage Part, and:
            including:
                                                                 a. We have reached agreement with you on
           (a) Your      financial     records     and               the amount of loss; or
                accounting procedures;
                                                                b. An appraisal award has been made.
           (b) Bills, invoices and other vouchers;
                and                                       D. Additional Condition
           (c) Deeds, liens or contracts.                    COINSURANCE
      b. The amount of Extra Expense will be                 If a Coinsurance percentage is shown in the
         determined based on:                                Declarations, the following condition applies in
                                                             addition to the Common Policy Conditions and the
        (1) All expenses that exceed the normal              Commercial Property Conditions.
            operating expenses that would have
            been incurred by "operations" during the          We will not pay the full amount of any Business
            "period of restoration" if no direct              Income loss if the Limit of Insurance for Business
            physical loss or damage had occurred.             Income is less than:
            We will deduct from the total of such             1. The Coinsurance percentage shown for
            expenses:                                            Business Income in the Declarations; times
           (a) The salvage value that remains of              2. The sum of:
                any property bought for temporary
                                                                 a. The Net Income (Net Profit or Loss before
                use during the "period of restoration",              income taxes), and
                once "operations" are resumed; and
                                                                 b. Operating expenses, including payroll
           (b) Any Extra Expense that is paid for by
                                                                     expenses,
                other insurance, except for insurance
                that is written subject to the same              that would have been earned or incurred (had
                plan,    terms,      conditions    and           no loss occurred) by your "operations" at the
                provisions as this insurance; and                described premises for the 12 months following
                                                                 the inception, or last previous anniversary date,
        (2) Necessary expenses that reduce the                   of this policy (whichever is later).
            Business Income loss that otherwise
            would have been incurred.




Page 6 of 9                          © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
   Instead, we will determine the most we will pay        Example 1 (Underinsurance)
   using the following steps:
                                                          When:     The Net Income and operating
   Step (1): Multiply the Net Income and operating                  expenses for the 12 months
              expense for the 12 months following the               following the inception, or last
              inception, or last previous anniversary               previous anniversary date, of
              date, of this policy by the Coinsurance               this policy at the described
              percentage;                                           premises would have been:        $ 400,000
   Step (2): Divide the Limit of Insurance for the                  The Coinsurance percentage is:        50%
              described premises by the figure
              determined in Step (1); and                           The Limit of Insurance is:       $ 150,000
   Step (3): Multiply the total amount of loss by the               The amount of loss is:           $ 80,000
              figure determined in Step (2).              Step (1): $400,000 x 50% = $200,000
   We will pay the amount determined in Step (3) or                 (the minimum amount of insurance to
   the limit of insurance, whichever is less. For the               meet your Coinsurance requirements)
   remainder, you will either have to rely on other       Step (2): $150,000 $200,000 = .75
   insurance or absorb the loss yourself.                 Step (3): $80,000 x .75 = $60,000
   In determining operating expenses for the purpose
   of applying the Coinsurance condition, the             We will pay no more than $60,000. The remaining
   following expenses, if applicable, shall be            $20,000 is not covered.
   deducted from the total of all operating expenses:     Example 2 (Adequate Insurance)
         (1) Prepaid freight – outgoing;                  When:     The Net Income and operating
         (2) Returns and allowances;                                expenses for the 12 months
         (3) Discounts;                                             following the inception, or last
                                                                    previous anniversary date, of
         (4) Bad debts;                                             this policy at the described
         (5) Collection expenses;                                   premises would have been:        $ 400,000
         (6) Cost of raw stock and factory supplies                 The Coinsurance percentage is:        50%
              consumed (including transportation                    The Limit of Insurance is:       $ 200,000
              charges);                                             The amount of loss is:           $ 80,000
         (7) Cost of merchandise sold (including
                                                          The minimum amount of insurance to meet your
              transportation charges);
                                                          Coinsurance requirement is $200,000 ($400,000 x
         (8) Cost of other supplies consumed              50%). Therefore, the Limit of Insurance in this
              (including transportation charges);         example is adequate and no penalty applies. We will
        (9) Cost of services purchased from               pay no more than $80,000 (amount of loss).
            outsiders (not employees) to resell, that     This condition does not apply to Extra Expense
            do not continue under contract;               Coverage.
       (10) Power, heat and refrigeration expenses        E. Optional Coverages
            that do not continue under contract (if
            Form CP 15 11 is attached);                      If shown as applicable in the Declarations, the
                                                             following Optional Coverages apply separately to
       (11) All payroll expenses or the amount of            each item.
            payroll expense excluded (if Form CP
            15 10 is attached); and                          1. Maximum Period Of Indemnity
       (12) Special deductions for mining properties              a. The Additional Condition, Coinsurance,
                                                                     does not apply to this Coverage Form at the
            (royalties unless specifically included in
                                                                     described premises to which this Optional
            coverage; actual depletion commonly
            known as unit or cost depletion – not                    Coverage applies.
            percentage depletion; welfare and
            retirement fund charges based on
            tonnage; hired trucks).




CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                       Page 7 of 9
        b. The most we will pay for the total of                        (b) Estimated for the 12 months
           Business Income loss and Extra Expense is                         immediately following the inception
           the lesser of:                                                    of this Optional Coverage.
          (1) The amount of loss sustained and                       (2) The Declarations must indicate that the
              expenses incurred during the 120 days                      Business Income Agreed Value Optional
              immediately following the beginning of                     Coverage applies, and an Agreed Value
              the "period of restoration"; or                            must be shown in the Declarations. The
          (2) The Limit Of Insurance shown in the                        Agreed Value should be at least equal
              Declarations.                                              to:
   2. Monthly Limit Of Indemnity                                        (a) The Coinsurance percentage shown
                                                                             in the Declarations; multiplied by
      a. The Additional Condition, Coinsurance,
         does not apply to this Coverage Form at the                    (b) The amount of Net Income and
         described premises to which this Optional                           operating expenses for the following
         Coverage applies.                                                   12 months you report on the Work
                                                                             Sheet.
      b. The most we will pay for loss of Business
         Income in each period of 30 consecutive                   b. The Additional Condition, Coinsurance, is
         days after the beginning of the "period of                   suspended until:
         restoration" is:                                            (1) 12 months after the effective date of this
          (1) The Limit of Insurance, multiplied by                        Optional Coverage; or
          (2) The fraction shown in the Declarations                 (2) The expiration date of this policy;
              for this Optional Coverage.                             whichever occurs first.
Example                                                            c. We will reinstate the Additional Condition,
                                                                      Coinsurance, automatically if you do not
When:    The Limit of Insurance is:         $ 120,000                 submit a new Work Sheet and Agreed
         The fraction shown in the                                    Value:
         Declarations for this Optional                              (1) Within 12 months of the effective date of
         Coverage is:                              1/4                     this Optional Coverage; or
         The most we will pay for loss in
         each period of 30 consecutive                               (2) When you request a change in your
         days is:                           $   30,000                     Business Income Limit of Insurance.
         ($120,000 x 1/4 = $30,000)                                d. If the Business Income Limit of Insurance is
                                                                      less than the Agreed Value, we will not pay
         If, in this example, the actual                              more of any loss than the amount of loss
         amount of loss is:                                           multiplied by:
         Days 1–30:                         $   40,000
                                                                     (1) The Business Income            Limit    of
         Days 31–60:                        $   20,000                   Insurance; divided by
         Days 61–90:                        $   30,000               (2) The Agreed Value.
                                            $   90,000     Example
         We will pay:
                                                           When:     The Limit of Insurance is:         $ 100,000
         Days 1–30:                        $ 30,000
                                                                     The Agreed Value is:               $ 200,000
         Days 31–60:                       $ 20,000
                                                                     The amount of loss is:             $ 80,000
         Days 61–90:                       $ 30,000
                                                           Step (1): $100,000 $200,000 = .50
                                           $ 80,000
                                                           Step (2): .50 x $80,000 = $40,000
        The remaining $10,000 is not covered.
                                                           We will pay $40,000. The remaining $40,000 is not
   3. Business Income Agreed Value
                                                           covered.
      a. To activate this Optional Coverage:
                                                               4. Extended Period Of Indemnity
        (1) A Business Income Report/Work Sheet
            must be submitted to us and must show                 Under Paragraph A.5.c., Extended Business
            financial data for your "operations":                 Income, the number 60 in Subparagraphs
                                                                  (1)(b) and (2)(b) is replaced by the number
           (a) During the 12 months prior to the                  shown in the Declarations for this Optional
                date of the Work Sheet; and                       Coverage.




Page 8 of 9                           © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
F. Definitions                                                       (2) Requires any insured or others to test
   1. "Finished stock" means stock you have                              for, monitor, clean up, remove, contain,
      manufactured.                                                      treat, detoxify or neutralize, or in any
                                                                         way respond to, or assess the effects of
      "Finished stock" also includes whiskey and                         "pollutants".
      alcoholic products being aged, unless there is
      a Coinsurance percentage shown for Business                 The expiration date of this policy will not cut
      Income in the Declarations.                                 short the "period of restoration".
      "Finished stock" does not include stock you              4. "Pollutants" means any solid, liquid, gaseous or
      have manufactured that is held for sale on the              thermal irritant or contaminant, including
      premises of any retail outlet insured under this            smoke, vapor, soot, fumes, acids, alkalis,
      Coverage Part.                                              chemicals and waste. Waste includes materials
                                                                  to be recycled, reconditioned or reclaimed.
   2. "Operations" means:
                                                               5. "Rental Value" means Business Income that
      a. Your business activities occurring at the                consists of:
          described premises; and
                                                                  a. Net Income (Net Profit or Loss before
      b. The tenantability of the described premises,                income taxes) that would have been earned
          if coverage for Business Income Including                  or incurred as rental income from tenant
          "Rental Value" or "Rental Value" applies.                  occupancy of the premises described in the
   3. "Period of restoration" means the period of time               Declarations as furnished and equipped by
      that:                                                          you, including fair rental value of any
                                                                     portion of the described premises which is
      a. Begins:
                                                                     occupied by you; and
         (1) 72 hours after the time of direct physical
              loss or damage for Business Income                  b. Continuing normal operating expenses
              Coverage; or                                           incurred in connection with that premises,
                                                                     including:
         (2) Immediately after the time of direct
                                                                    (1) Payroll; and
              physical loss or damage for Extra
              Expense Coverage;                                     (2) The amount of charges which are the
                                                                         legal obligation of the tenant(s) but
          caused by or resulting from any Covered
          Cause of Loss at the described premises;                       would otherwise be your obligations.
          and                                                  6. "Suspension" means:
      b. Ends on the earlier of:                                  a. The slowdown or cessation of your
         (1) The date when the property at the                       business activities; or
              described premises should be repaired,              b. That a part or all of the described premises
              rebuilt or replaced with reasonable                    is rendered untenantable, if coverage for
              speed and similar quality; or                          Business Income Including "Rental Value"
                                                                     or "Rental Value" applies.
         (2) The date when business is resumed at a
              new permanent location.
      "Period of restoration" does not include any
      increased period required due to the
      enforcement of or compliance with any
      ordinance or law that:
         (1) Regulates the construction, use or
             repair, or requires the tearing down, of
             any property; or




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 9 of 9
                                                                                   COMMERCIAL PROPERTY


                  COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR                       F. NO BENEFIT TO BAILEE
   FRAUD                                                      No person or organization, other than you, having
   This Coverage Part is void in any case of fraud by         custody of Covered Property will benefit from this
   you as it relates to this Coverage Part at any time.       insurance.
   It is also void if you or any other insured, at any     G. OTHER INSURANCE
   time, intentionally conceal or misrepresent a ma-
   terial fact concerning:                                    1. You may have other insurance subject to the
                                                                 same plan, terms, conditions and provisions as
   1. This Coverage Part;                                        the insurance under this Coverage Part. If you
   2. The Covered Property;                                      do, we will pay our share of the covered loss or
   3. Your interest in the Covered Property; or                  damage. Our share is the proportion that the
                                                                 applicable Limit of Insurance under this Cov-
   4. A claim under this Coverage Part.                          erage Part bears to the Limits of Insurance of
B. CONTROL OF PROPERTY                                           all insurance covering on the same basis.
   Any act or neglect of any person other than you            2. If there is other insurance covering the same
   beyond your direction or control will not affect this         loss or damage, other than that described in 1.
   insurance.                                                    above, we will pay only for the amount of cov-
                                                                 ered loss or damage in excess of the amount
   The breach of any condition of this Coverage Part
                                                                 due from that other insurance, whether you
   at any one or more locations will not affect cover-
                                                                 can collect on it or not. But we will not pay
   age at any location where, at the time of loss or
                                                                 more than the applicable Limit of Insurance.
   damage, the breach of condition does not exist.
                                                           H. POLICY PERIOD, COVERAGE TERRITORY
C. INSURANCE UNDER TWO OR MORE COVER-
   AGES                                                       Under this Coverage Part:
   If two or more of this policy's coverages apply to         1. We cover loss or damage commencing:
   the same loss or damage, we will not pay more                 a. During the policy period shown in the Dec-
   than the actual amount of the loss or damage.                    larations; and
D. LEGAL ACTION AGAINST US                                       b. Within the coverage territory.
   No one may bring a legal action against us under           2. The coverage territory is:
   this Coverage Part unless:
                                                                 a. The United States of America (including its
   1. There has been full compliance with all of the                territories and possessions);
       terms of this Coverage Part; and
                                                                 b. Puerto Rico; and
   2. The action is brought within 2 years after the
       date on which the direct physical loss or dam-            c. Canada.
       age occurred.
E. LIBERALIZATION
   If we adopt any revision that would broaden the
   coverage under this Coverage Part without addi-
   tional premium within 45 days prior to or during
   the policy period, the broadened coverage will
   immediately apply to this Coverage Part.




CP 00 90 07 88             Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                Page 1 of 2     
I. TRANSFER OF RIGHTS             OF    RECOVERY           1. Prior to a loss to your Covered Property or
   AGAINST OTHERS TO US                                       Covered Income.
   If any person or organization to or for whom we         2. After a loss to your Covered Property or Cov-
   make payment under this Coverage Part has                  ered Income only if, at time of loss, that party
   rights to recover damages from another, those              is one of the following:
   rights are transferred to us to the extent of our           a. Someone insured by this insurance;
   payment. That person or organization must do
   everything necessary to secure our rights and              b. A business firm:
   must do nothing after loss to impair them. But you            (1) Owned or controlled by you; or
   may waive your rights against another party in
                                                                 (2) That owns or controls you; or
   writing:
                                                               c. Your tenant.
                                                           This will not restrict your insurance.




Page 2 of 2              Copyright, ISO Commercial Risk Services, Inc., 1983, 1987              CP 00 90 07 88   
                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 01 40 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to     D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements             Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy, includ-       to bacteria:
   ing but not limited to forms or endorsements that         1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil         2.
   authority.                                                    "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                 cluding any endorsement increasing the scope
B. We will not pay for loss or damage caused by or               or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing        E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                    inapplicability of this exclusion to a particular loss,
                                                             do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or         would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet          Part or Policy.
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or Pol-
   icy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06                            © ISO Properties, Inc., 2006                                Page 1 of 1
POLICY NUMBER: A346701                                                               COMMERCIAL PROPERTY
                                                                                             CP 04 11 10 12

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY
                                   SCHEDULE

                                                                                  Protective Safeguards
         Premises Number                       Building Number                     Symbols Applicable
                  1                                      1                                  P-5




Describe Any "P-9":




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property                  (2) Hydrants, standpipes and outlets.
   Conditions:                                                    "P-2" Automatic Fire Alarm, protecting the
   Protective Safeguards                                          entire building, that is:
   1. As a condition of this insurance, you are                   a. Connected to a central station; or
      required to maintain the protective devices or              b. Reporting to a public or private fire alarm
      services listed in the Schedule above.                           station.
   2. The protective safeguards to which this                     "P-3" Security Service, with a recording
      endorsement applies are identified by the                   system or watch clock, making hourly rounds
      following symbols:                                          covering the entire building, when the premises
      "P-1" Automatic Sprinkler System, including                 are not in actual operation.
      related supervisory services.                               "P-4" Service Contract with a privately owned
      Automatic Sprinkler System means:                           fire department providing fire protection service
      a. Any       automatic    fire   protective   or            to the described premises.
           extinguishing system, including connected:             "P-5" Automatic Commercial Cooking
          (1) Sprinklers and discharge nozzles;                   Exhaust And Extinguishing System installed
                                                                  on cooking appliances and having the following
          (2) Ducts, pipes, valves and fittings;                  components:
          (3) Tanks, their component parts and                    a. Hood:
               supports; and
                                                                  b. Grease removal device;
          (4) Pumps and private fire protection mains.
                                                                  c. Duct system; and
      b. When supplied from an automatic fire
           protective system:                                     d. Wet chemical fire extinguishing equipment.
          (1) Non-automatic fire protective systems;              "P-9", the protective system described in the
               and                                                Schedule.




CP 04 11 10 12                       © Insurance Services Office, Inc., 2011                          Page 1 of 2
B. The following is added to the Exclusions section          2. Failed to maintain any protective safeguard
   of:                                                          listed in the Schedule above, and over which
   Causes Of Loss – Basic Form                                  you had control, in complete working order.
   Causes Of Loss – Broad Form                               If part of an Automatic Sprinkler System or
   Causes Of Loss – Special Form                             Automatic Commercial Cooking Exhaust And
   Mortgageholders Errors And Omissions Coverage             Extinguishing System is shut off due to breakage,
   Form                                                      leakage, freezing conditions or opening of
   Standard Property Policy                                  sprinkler heads, notification to us will not be
   We will not pay for loss or damage caused by or           necessary if you can restore full protection within
   resulting from fire if, prior to the fire, you:           48 hours.
   1. Knew of any suspension or impairment in any
       protective safeguard listed in the Schedule
       above and failed to notify us of that fact; or




Page 2 of 2                         © Insurance Services Office, Inc., 2011                    CP 04 11 10 12
                                                                                        COMMERCIAL PROPERTY
                                                                                                CP 10 30 09 17

                      CAUSES OF LOSS – SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.

A. Covered Causes Of Loss                                             (4) Earth sinking (other than sinkhole
   When Special is shown in the Declarations,                              collapse), rising or shifting including soil
   Covered Causes of Loss means direct physical                            conditions      which     cause     settling,
   loss unless the loss is excluded or limited in this                     cracking or other disarrangement of
   policy.                                                                 foundations or other parts of realty. Soil
                                                                           conditions        include       contraction,
B. Exclusions                                                              expansion, freezing, thawing, erosion,
   1. We will not pay for loss or damage caused                            improperly compacted soil and the
       directly or indirectly by any of the following.                     action of water under the ground
       Such loss or damage is excluded regardless of                       surface.
       any other cause or event that contributes                       But if Earth Movement, as described in
       concurrently or in any sequence to the loss.                    b.(1) through (4) above, results in fire or
       a. Ordinance Or Law                                             explosion, we will pay for the loss or
                                                                       damage caused by that fire or explosion.
           The enforcement of or compliance with any
           ordinance or law:                                          (5) Volcanic eruption, explosion or effusion.
          (1) Regulating the construction, use or                          But if volcanic eruption, explosion or
                                                                           effusion results in fire, building glass
               repair of any property; or
                                                                           breakage or Volcanic Action, we will pay
          (2) Requiring the tearing down of any                            for the loss or damage caused by that
               property, including the cost of removing                    fire, building glass breakage or Volcanic
               its debris.                                                 Action.
           This exclusion, Ordinance Or Law, applies                       Volcanic Action means direct loss or
           whether the loss results from:                                  damage resulting from the eruption of a
              (a) An ordinance or law that is enforced                     volcano when the loss or damage is
                   even if the property has not been                       caused by:
                   damaged; or                                            (a) Airborne volcanic blast or airborne
              (b) The increased costs incurred to                              shock waves;
                   comply with an ordinance or law in                     (b) Ash, dust or particulate matter; or
                   the course of construction, repair,
                   renovation, remodeling or demolition                   (c) Lava flow.
                   of property, or removal of its debris,                  With respect to coverage for Volcanic
                   following a physical loss to that                       Action as set forth in (5)(a), (5)(b) and
                   property.                                               (5)(c), all volcanic eruptions that occur
                                                                           within any 168-hour period will constitute
       b. Earth Movement
                                                                           a single occurrence.
         (1) Earthquake, including tremors and
             aftershocks and any earth sinking, rising                     Volcanic Action does not include the
             or shifting related to such event;                            cost to remove ash, dust or particulate
                                                                           matter that does not cause direct
         (2) Landslide, including any earth sinking,                       physical loss or damage to the
             rising or shifting related to such event;                     described property.
         (3) Mine subsidence, meaning subsidence                       This exclusion applies regardless of
             of a man-made mine, whether or not                        whether any of the above, in Paragraphs
             mining activity has ceased;                               (1) through (5), is caused by an act of
                                                                       nature or is otherwise caused.




CP 10 30 09 17                         © Insurance Services Office, Inc., 2016                          Page 1 of 10
      c. Governmental Action                                        (2) Warlike action by a military force,
         Seizure or destruction of property by order                     including action in hindering or
         of governmental authority.                                      defending against an actual or expected
                                                                         attack, by any government, sovereign or
         But we will pay for loss or damage caused                       other authority using military personnel
         by or resulting from acts of destruction                        or other agents; or
         ordered by governmental authority and
         taken at the time of a fire to prevent its                 (3) Insurrection,      rebellion,    revolution,
         spread, if the fire would be covered under                      usurped power, or action taken by
         this Coverage Part.                                             governmental authority in hindering or
                                                                         defending against any of these.
      d. Nuclear Hazard
                                                                  g. Water
         Nuclear reaction or radiation, or radioactive
         contamination, however caused.                             (1) Flood, surface water, waves (including
                                                                         tidal wave and tsunami), tides, tidal
         But if nuclear reaction or radiation, or                        water, overflow of any body of water, or
         radioactive contamination, results in fire, we                  spray from any of these, all whether or
         will pay for the loss or damage caused by                       not driven by wind (including storm
         that fire.                                                      surge);
      e. Utility Services                                           (2) Mudslide or mudflow;
         The failure of power, communication, water                 (3) Water that backs up or overflows or is
         or other utility service supplied to the                        otherwise discharged from a sewer,
         described premises, however caused, if the                      drain, sump, sump pump or related
         failure:                                                        equipment;
        (1) Originates away from the described                      (4) Water under the ground surface
              premises; or                                               pressing on, or flowing or seeping
        (2) Originates at the described premises,                        through:
              but only if such failure involves                         (a) Foundations, walls, floors or paved
              equipment used to supply the utility                           surfaces;
              service to the described premises from
              a source away from the described                          (b) Basements, whether paved or not; or
              premises.                                                 (c) Doors, windows or other openings;
         Failure of any utility service includes lack of                     or
         sufficient capacity and reduction in supply.               (5) Waterborne       material     carried     or
         Loss or damage caused by a surge of                             otherwise moved by any of the water
         power is also excluded, if the surge would                      referred to in Paragraph (1), (3) or (4),
         not have occurred but for an event causing                      or material carried or otherwise moved
         a failure of power.                                             by mudslide or mudflow.
         But if the failure or surge of power, or the                This exclusion applies regardless of
         failure of communication, water or other                    whether any of the above, in Paragraphs
         utility service, results in a Covered Cause of              (1) through (5), is caused by an act of
         Loss, we will pay for the loss or damage                    nature or is otherwise caused. An example
         caused by that Covered Cause of Loss.                       of a situation to which this exclusion applies
                                                                     is the situation where a dam, levee, seawall
         Communication services include but are not                  or other boundary or containment system
         limited to service relating to Internet access              fails in whole or in part, for any reason, to
         or access to any electronic, cellular or                    contain the water.
         satellite network.
      f. War And Military Action
        (1) War, including undeclared or civil war;




Page 2 of 10                          © Insurance Services Office, Inc., 2016                      CP 10 30 09 17
         But if any of the above, in Paragraphs (1)                   d.(1) Wear and tear;
         through (5), results in fire, explosion or                     (2) Rust or other corrosion, decay,
         sprinkler leakage, we will pay for the loss or                     deterioration, hidden or latent defect or
         damage caused by that fire, explosion or                           any quality in property that causes it to
         sprinkler leakage (if sprinkler leakage is a                       damage or destroy itself;
         Covered Cause of Loss).
                                                                        (3) Smog;
      h. "Fungus", Wet Rot, Dry Rot And
         Bacteria                                                       (4) Settling,    cracking,     shrinking    or
                                                                            expansion;
          Presence, growth, proliferation, spread or
          any activity of "fungus", wet or dry rot or                   (5) Nesting or infestation, or discharge or
          bacteria.                                                         release of waste products or secretions,
                                                                            by insects, birds, rodents or other
          But if "fungus", wet or dry rot or bacteria                       animals.
          result in a "specified cause of loss", we will
          pay for the loss or damage caused by that                     (6) Mechanical       breakdown,      including
          "specified cause of loss".                                        rupture or bursting caused by centrifugal
                                                                            force. But if mechanical breakdown
          This exclusion does not apply:                                    results in elevator collision, we will pay
         (1) When "fungus", wet or dry rot or bacteria                      for the loss or damage caused by that
             result from fire or lightning; or                              elevator collision.
         (2) To the extent that coverage is provided                   (7) The following causes of loss to personal
              in the Additional Coverage, Limited                            property:
              Coverage For "Fungus", Wet Rot, Dry                           (a) Dampness        or     dryness     of
              Rot And Bacteria, with respect to loss or                         atmosphere;
              damage by a cause of loss other than
              fire or lightning.                                            (b) Changes in or extremes of
                                                                                temperature; or
      Exclusions B.1.a. through B.1.h. apply whether
      or not the loss event results in widespread                           (c) Marring or scratching.
      damage or affects a substantial area.                             But if an excluded cause of loss that is
   2. We will not pay for loss or damage caused by                      listed in 2.d.(1) through (7) results in a
      or resulting from any of the following:                           "specified cause of loss" or building glass
                                                                        breakage, we will pay for the loss or
      a. Artificially generated electrical, magnetic or                 damage caused by that "specified cause of
          electromagnetic energy that damages,                          loss" or building glass breakage.
          disturbs, disrupts or otherwise interferes
          with any:                                                  e. Explosion of steam boilers, steam pipes,
                                                                        steam engines or steam turbines owned or
         (1) Electrical or electronic wire, device,                     leased by you, or operated under your
              appliance, system or network; or                          control. But if explosion of steam boilers,
         (2) Device, appliance, system or network                       steam pipes, steam engines or steam
              utilizing cellular or satellite technology.               turbines results in fire or combustion
          For the purpose of this exclusion, electrical,                explosion, we will pay for the loss or
          magnetic or electromagnetic energy                            damage caused by that fire or combustion
          includes but is not limited to:                               explosion. We will also pay for loss or
                                                                        damage caused by or resulting from the
             (a) Electrical current, including arcing;                  explosion of gases or fuel within the furnace
             (b) Electrical charge produced or                          of any fired vessel or within the flues or
                   conducted by a magnetic or                           passages through which the gases of
                   electromagnetic field;                               combustion pass.
             (c) Pulse of electromagnetic energy; or                 f. Continuous or repeated seepage or
             (d) Electromagnetic             waves        or            leakage of water, or the presence or
                   microwaves.                                          condensation of humidity, moisture or
                                                                        vapor, that occurs over a period of 14 days
          But if fire results, we will pay for the loss or              or more.
          damage caused by that fire.
      b. Delay, loss of use or loss of market.
      c. Smoke, vapor or gas from agricultural
          smudging or industrial operations.




CP 10 30 09 17                           © Insurance Services Office, Inc., 2016                        Page 3 of 10
      g. Water, other liquids, powder or molten                       This exclusion, k., does not apply:
         material that leaks or flows from plumbing,                    (a) To the extent that coverage is
         heating, air conditioning or other equipment                       provided under the Additional
         (except fire protective systems) caused by                         Coverage, Collapse; or
         or resulting from freezing, unless:
                                                                        (b) To collapse caused by one or more
        (1) You do your best to maintain heat in the                        of the following:
             building or structure; or
                                                                              (i) The "specified causes of loss";
        (2) You drain the equipment and shut off
             the supply if the heat is not maintained.                       (ii) Breakage of building glass;
      h. Dishonest or criminal act (including theft) by                     (iii) Weight of rain that collects on a
          you, any of your partners, members,                                     roof; or
          officers, managers, employees (including                          (iv) Weight of people or personal
          temporary employees and leased workers),                                property.
          directors,     trustees      or     authorized           l. Discharge, dispersal, seepage, migration,
          representatives, whether acting alone or in                 release or escape of "pollutants" unless the
          collusion with each other or with any other                 discharge, dispersal, seepage, migration,
          party; or theft by any person to whom you                   release or escape is itself caused by any of
          entrust the property for any purpose,                       the "specified causes of loss". But if the
          whether acting alone or in collusion with                   discharge, dispersal, seepage, migration,
          any other party.                                            release or escape of "pollutants" results in a
          This exclusion:                                             "specified cause of loss", we will pay for the
         (1) Applies whether or not an act occurs                     loss or damage caused by that "specified
              during your normal hours of operation;                  cause of loss".
         (2) Does not apply to acts of destruction by                 This exclusion, I., does not apply to
              your employees (including temporary                     damage to glass caused by chemicals
              employees and leased workers) or                        applied to the glass.
              authorized representatives; but theft by            m. Neglect of an insured to use all reasonable
              your employees (including temporary                     means to save and preserve property from
              employees and leased workers) or                        further damage at and after the time of loss.
              authorized representatives is not
                                                               3. We will not pay for loss or damage caused by
              covered.                                            or resulting from any of the following, 3.a.
       i. Voluntary parting with any property by you              through 3.c. But if an excluded cause of loss
          or anyone else to whom you have entrusted               that is listed in 3.a. through 3.c. results in a
          the property if induced to do so by any                 Covered Cause of Loss, we will pay for the
          fraudulent scheme, trick, device or false               loss or damage caused by that Covered Cause
          pretense.                                               of Loss.
       j. Rain, snow, ice or sleet to personal                    a. Weather conditions. But this exclusion only
          property in the open.                                       applies if weather conditions contribute in
      k. Collapse, including any of the following                     any way with a cause or event excluded in
          conditions of property or any part of the                   Paragraph 1. above to produce the loss or
          property:                                                   damage.
         (1) An abrupt falling down or caving in;                 b. Acts or decisions, including the failure to act
                                                                      or decide, of any person, group,
         (2) Loss of structural integrity, including                  organization or governmental body.
              separation of parts of the property or
              property in danger of falling down or               c. Faulty, inadequate or defective:
              caving in; or                                          (1) Planning,       zoning,     development,
         (3) Any cracking, bulging, sagging, bending,                    surveying, siting;
              leaning, settling, shrinkage or expansion              (2) Design, specifications, workmanship,
              as such condition relates to (1) or (2)                    repair,     construction,     renovation,
              above.                                                     remodeling, grading, compaction;
          But if collapse results in a Covered Cause                 (3) Materials used in repair, construction,
          of Loss at the described premises, we will                     renovation or remodeling; or
          pay for the loss or damage caused by that
                                                                     (4) Maintenance;
          Covered Cause of Loss.




Page 4 of 10                          © Insurance Services Office, Inc., 2016                      CP 10 30 09 17
         of part or all of any property on or off the            b. Leasehold Interest Coverage Form
         described premises.                                       (1) Paragraph B.1.a., Ordinance Or Law,
   4. Special Exclusions                                               does not apply to insurance under this
      The following provisions apply only to the                       Coverage Form.
      specified Coverage Forms:                                    (2) We will not pay for any loss caused by:
      a. Business Income (And Extra Expense)                          (a) Your cancelling the lease;
         Coverage Form, Business Income                               (b) The      suspension,       lapse    or
         (Without Extra Expense) Coverage Form,                           cancellation of any license; or
         Or Extra Expense Coverage Form
                                                                      (c) Any other consequential loss.
         We will not pay for:
                                                                 c. Legal Liability Coverage Form
        (1) Any loss caused by or resulting from:
                                                                   (1) The following exclusions do not apply to
            (a) Damage or destruction of "finished                     insurance under this Coverage Form:
                stock"; or
                                                                      (a) Paragraph B.1.a. Ordinance Or Law;
           (b) The time required to reproduce
                "finished stock".                                     (b) Paragraph B.1.c. Governmental
                                                                          Action;
            This exclusion does not apply to Extra
            Expense.                                                  (c) Paragraph B.1.d. Nuclear Hazard;
        (2) Any loss caused by or resulting from                      (d) Paragraph B.1.e. Utility Services;
            direct physical loss or damage to radio                       and
            or television antennas (including satellite               (e) Paragraph B.1.f. War And Military
            dishes) and their lead-in wiring, masts or                    Action.
            towers.
                                                                   (2) The following additional exclusions
        (3) Any increase of loss caused by or                          apply to insurance under this Coverage
            resulting from:                                            Form:
           (a) Delay in rebuilding, repairing or                      (a) Contractual Liability
               replacing the property or resuming                         We will not defend any claim or
               "operations", due to interference at
                                                                          "suit", or pay damages that you are
               the location of the rebuilding, repair
                                                                          legally liable to pay, solely by reason
               or replacement by strikers or other                        of your assumption of liability in a
               persons; or
                                                                          contract or agreement. But this
           (b) Suspension, lapse or cancellation of                       exclusion does not apply to a written
               any license, lease or contract. But if                     lease agreement in which you have
               the suspension, lapse or cancellation                      assumed liability for building damage
               is     directly   caused    by    the                      resulting from an actual or attempted
               "suspension" of "operations", we will                      burglary or robbery, provided that:
               cover such loss that affects your
                                                                            (i) Your assumption of liability was
               Business Income during the "period                               executed prior to the accident;
               of restoration" and any extension of
                                                                                and
               the "period of restoration" in
               accordance with the terms of the                            (ii) The building is Covered Property
               Extended         Business     Income                             under this Coverage Form.
               Additional      Coverage   and    the                   (b) Nuclear Hazard
               Extended Period Of Indemnity
               Optional Coverage or any variation                          We will not defend any claim or
               of these.                                                   "suit", or pay any damages, loss,
                                                                           expense or obligation, resulting from
        (4) Any Extra Expense caused by or                                 nuclear reaction or radiation, or
            resulting from suspension, lapse or                            radioactive contamination, however
            cancellation of any license, lease or                          caused.
            contract beyond the "period of
            restoration".
        (5) Any other consequential loss.




CP 10 30 09 17                       © Insurance Services Office, Inc., 2016                       Page 5 of 10
   5. Additional Exclusion                                          d. Building materials and supplies not
      The following provisions apply only to the                       attached as part of the building or structure,
      specified property:                                              caused by or resulting from theft.
      Loss Or Damage To Products                                       However, this limitation does not apply to:
      We will not pay for loss or damage to any                       (1) Building materials and supplies held for
      merchandise, goods or other product caused                           sale by you, unless they are insured
      by or resulting from error or omission by any                        under the Builders Risk Coverage Form;
      person or entity (including those having                             or
      possession under an arrangement where work                      (2) Business Income Coverage or Extra
      or a portion of the work is outsourced) in any                       Expense Coverage.
      stage of the development, production or use of                e. Property that is missing, where the only
      the product, including planning, testing,                          evidence of the loss or damage is a
      processing,         packaging,         installation,               shortage disclosed on taking inventory, or
      maintenance or repair. This exclusion applies                      other instances where there is no physical
      to any effect that compromises the form,                           evidence to show what happened to the
      substance or quality of the product. But if such                   property.
      error or omission results in a Covered Cause of
      Loss, we will pay for the loss or damage                       f. Property that has been transferred to a
      caused by that Covered Cause of Loss.                              person or to a place outside the described
                                                                         premises on the basis of unauthorized
C. Limitations                                                           instructions.
   The following limitations apply to all policy forms              g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                            part of a vegetated roof, caused by or
   1. We will not pay for loss of or damage to                           resulting from:
      property, as described and limited in this                        (1) Dampness or dryness of atmosphere or
      section. In addition, we will not pay for any loss                     of soil supporting the vegetation;
      that is a consequence of loss or damage as
      described and limited in this section.                            (2) Changes in or extremes of temperature;
      a. Steam boilers, steam pipes, steam engines                      (3) Disease;
          or steam turbines caused by or resulting                      (4) Frost or hail; or
          from any condition or event inside such                       (5) Rain, snow, ice or sleet.
          equipment. But we will pay for loss of or
          damage to such equipment caused by or                  2. We will not pay for loss of or damage to the
          resulting from an explosion of gases or fuel              following types of property unless caused by
          within the furnace of any fired vessel or                 the "specified causes of loss" or building glass
          within the flues or passages through which                breakage:
          the gases of combustion pass.                             a. Animals, and then only if they are killed or
      b. Hot water boilers or other water heating                        their destruction is made necessary.
          equipment caused by or resulting from any                 b. Fragile articles such as statuary, marbles,
          condition or event inside such boilers or                    chinaware and porcelains, if broken. This
          equipment, other than an explosion.                          restriction does not apply to:
      c. The interior of any building or structure, or                (1) Glass; or
          to personal property in the building or
          structure, caused by or resulting from rain,                (2) Containers of property held for sale.
          snow, sleet, ice, sand or dust, whether                   c. Builders' machinery, tools and equipment
          driven by wind or not, unless:                               owned by you or entrusted to you, provided
                                                                       such property is Covered Property.
         (1) The building or structure first sustains
              damage by a Covered Cause of Loss to                     However, this limitation does not apply:
              its roof or walls through which the rain,               (1) If the property is located on or within
              snow, sleet, ice, sand or dust enters; or                   100 feet of the described premises,
         (2) The loss or damage is caused by or                           unless the premises is insured under the
              results from thawing of snow, sleet or                      Builders Risk Coverage Form; or
              ice on the building or structure.




Page 6 of 10                            © Insurance Services Office, Inc., 2016                     CP 10 30 09 17
         (2) To Business Income Coverage or to                  2. We will pay for direct physical loss or damage
              Extra Expense Coverage.                              to Covered Property, caused by abrupt
   3. The special limit shown for each category, a.                collapse of a building or any part of a building
      through d., is the total limit for loss of or                that is insured under this Coverage Form or
      damage to all property in that category. The                 that contains Covered Property insured under
      special limit applies to any one occurrence of               this Coverage Form, if such collapse is caused
      theft, regardless of the types or number of                  by one or more of the following:
      articles that are lost or damaged in that                    a. Building decay that is hidden from view,
      occurrence. The special limits are (unless a                    unless the presence of such decay is
      higher limit is shown in the Declarations):                     known to an insured prior to collapse;
      a. $2,500 for furs, fur garments and garments                b. Insect or vermin damage that is hidden
          trimmed with fur.                                           from view, unless the presence of such
       b. $2,500 for jewelry, watches, watch                          damage is known to an insured prior to
            movements, jewels, pearls, precious and                   collapse;
            semiprecious stones, bullion, gold, silver,            c. Use of defective material or methods in
            platinum and other precious alloys or                     construction, remodeling or renovation if the
            metals. This limit does not apply to jewelry              abrupt collapse occurs during the course of
            and watches worth $100 or less per item.                  the construction, remodeling or renovation.
       c. $2,500 for patterns, dies, molds and forms.              d. Use of defective material or methods in
       d. $250 for stamps, tickets, including lottery                 construction, remodeling or renovation if the
            tickets held for sale, and letters of credit.             abrupt      collapse    occurs    after    the
                                                                      construction, remodeling or renovation is
       These special limits are part of, not in addition              complete, but only if the collapse is caused
       to, the Limit of Insurance applicable to the                   in part by:
       Covered Property.
                                                                     (1) A cause of loss listed in 2.a. or 2.b.;
       This limitation, C.3., does not apply to
       Business Income Coverage or to Extra                          (2) One or more of the "specified causes of
       Expense Coverage.                                                  loss";
   4. We will not pay the cost to repair any defect to               (3) Breakage of building glass;
       a system or appliance from which water, other                 (4) Weight of people or personal property;
       liquid, powder or molten material escapes. But                     or
       we will pay the cost to repair or replace                     (5) Weight of rain that collects on a roof.
       damaged parts of fire-extinguishing equipment
       if the damage:                                           3. This Additional Coverage – Collapse does
                                                                   not apply to:
       a. Results in discharge of any substance from
            an automatic fire protection system; or                a. A building or any part of a building that is in
                                                                      danger of falling down or caving in;
       b. Is directly caused by freezing.
                                                                   b. A part of a building that is standing, even if
       However, this limitation does not apply to                     it has separated from another part of the
       Business Income Coverage or to Extra                           building; or
       Expense Coverage.
                                                                   c. A building that is standing or any part of a
D. Additional Coverage – Collapse                                     building that is standing, even if it shows
   The coverage provided under this Additional                        evidence of cracking, bulging, sagging,
   Coverage, Collapse, applies only to an abrupt                      bending, leaning, settling, shrinkage or
   collapse as described and limited in D.1. through                  expansion.
   D.7.                                                         4. With respect to the following property:
   1. For the purpose of this Additional Coverage,                 a. Outdoor radio or television antennas
       Collapse, abrupt collapse means an abrupt                      (including satellite dishes) and their lead-in
       falling down or caving in of a building or any                 wiring, masts or towers;
       part of a building with the result that the
       building or part of the building cannot be
       occupied for its intended purpose.




CP 10 30 09 17                         © Insurance Services Office, Inc., 2016                        Page 7 of 10
        b.  Awnings, gutters and downspouts;                  E. Additional Coverage – Limited Coverage For
        c.  Yard fixtures;                                       "Fungus", Wet Rot, Dry Rot And Bacteria
        d.  Outdoor swimming pools;                              1. The coverage described in E.2. and E.6. only
                                                                    applies when the "fungus", wet or dry rot or
        e.  Fences;                                                 bacteria are the result of one or more of the
        f.  Piers, wharves and docks;                               following causes that occur during the policy
        g.  Beach       or     diving    platforms     or           period and only if all reasonable means were
            appurtenances;                                          used to save and preserve the property from
                                                                    further damage at the time of and after that
        h. Retaining walls; and                                     occurrence:
         i. Walks, roadways and other paved surfaces;               a. A "specified cause of loss" other than fire or
        if an abrupt collapse is caused by a cause of                   lightning; or
        loss listed in 2.a. through 2.d., we will pay for           b. Flood, if the Flood Coverage Endorsement
        loss or damage to that property only if:                       applies to the affected premises.
            (1) Such loss or damage is a direct result of           This Additional Coverage does not apply to
                 the abrupt collapse of a building insured          lawns, trees, shrubs or plants which are part of
                 under this Coverage Form; and                      a vegetated roof.
            (2) The property is Covered Property under           2. We will pay for loss or damage by "fungus",
                 this Coverage Form.                                wet or dry rot or bacteria. As used in this
   5.   If personal property abruptly falls down or                 Limited Coverage, the term loss or damage
        caves in and such collapse is not the result of             means:
        abrupt collapse of a building, we will pay for              a. Direct physical loss or damage to Covered
        loss or damage to Covered Property caused by                    Property caused by "fungus", wet or dry rot
        such collapse of personal property only if:                     or bacteria, including the cost of removal of
        a. The collapse of personal property was                        the "fungus", wet or dry rot or bacteria;
             caused by a cause of loss listed in 2.a.               b. The cost to tear out and replace any part of
             through 2.d.;                                              the building or other property as needed to
        b. The personal property which collapses is                     gain access to the "fungus", wet or dry rot
             inside a building; and                                     or bacteria; and
        c. The property which collapses is not of a                 c. The cost of testing performed after removal,
             kind listed in 4., regardless of whether that              repair, replacement or restoration of the
             kind of property is considered to be                       damaged property is completed, provided
             personal property or real property.                        there is a reason to believe that "fungus",
                                                                        wet or dry rot or bacteria are present.
        The coverage stated in this Paragraph 5. does
        not apply to personal property if marring and/or         3. The coverage described under E.2. of this
        scratching is the only damage to that personal              Limited Coverage is limited to $15,000.
        property caused by the collapse.                            Regardless of the number of claims, this limit is
                                                                    the most we will pay for the total of all loss or
   6.   This Additional Coverage, Collapse, does not                damage arising out of all occurrences of
        apply to personal property that has not abruptly            "specified causes of loss" (other than fire or
        fallen down or caved in, even if the personal
                                                                    lightning) and Flood which take place in a 12-
        property shows evidence of cracking, bulging,               month period (starting with the beginning of the
        sagging, bending, leaning, settling, shrinkage              present annual policy period). With respect to a
        or expansion.                                               particular occurrence of loss which results in
   7.   This Additional Coverage, Collapse, will not                "fungus", wet or dry rot or bacteria, we will not
        increase the Limits of Insurance provided in                pay more than a total of $15,000 even if the
        this Coverage Part.                                         "fungus", wet or dry rot or bacteria continue to
   8.   The term Covered Cause of Loss includes the                 be present or active, or recur, in a later policy
        Additional Coverage, Collapse, as described                 period.
        and limited in D.1. through D.7.




Page 8 of 10                            © Insurance Services Office, Inc., 2016                     CP 10 30 09 17
   4. The coverage provided under this Limited              F. Additional Coverage Extensions
      Coverage does not increase the applicable                1. Property In Transit
      Limit of Insurance on any Covered Property. If
      a particular occurrence results in loss or                  This Extension applies only to your personal
      damage by "fungus", wet or dry rot or bacteria,             property to which this form applies.
      and other loss or damage, we will not pay                   a. You may extend the insurance provided by
      more, for the total of all loss or damage, than                this Coverage Part to apply to your
      the applicable Limit of Insurance on the                       personal property (other than property in
      affected Covered Property.                                     the care, custody or control of your
      If there is covered loss or damage to Covered                  salespersons) in transit more than 100 feet
      Property, not caused by "fungus", wet or dry rot               from the described premises. Property must
      or bacteria, loss payment will not be limited by               be in or on a motor vehicle you own, lease
      the terms of this Limited Coverage, except to                  or operate while between points in the
      the extent that "fungus", wet or dry rot or                    coverage territory.
      bacteria cause an increase in the loss. Any                 b. Loss or damage must be caused by or
      such increase in the loss will be subject to the                 result from one of the following causes of
      terms of this Limited Coverage.                                  loss:
   5. The terms of this Limited Coverage do not                       (1) Fire, lightning, explosion, windstorm or
      increase or reduce the coverage provided                            hail, riot or civil commotion, or
      under Paragraph F.2. (Water Damage, Other                           vandalism.
      Liquids, Powder Or Molten Material Damage)                      (2) Vehicle collision, upset or overturn.
      of this Causes Of Loss form or under the                            Collision means accidental contact of
      Additional Coverage, Collapse.                                      your vehicle with another vehicle or
   6. The following, 6.a. or 6.b., applies only if                        object. It does not mean your vehicle's
      Business Income and/or Extra Expense                                contact with the roadbed.
      Coverage applies to the described premises                      (3) Theft of an entire bale, case or package
      and only if the "suspension" of "operations"                        by forced entry into a securely locked
      satisfies all terms and conditions of the
                                                                          body or compartment of the vehicle.
      applicable Business Income and/or Extra                             There must be visible marks of the
      Expense Coverage Form:                                              forced entry.
      a. If the loss which resulted in "fungus", wet or           c. The most we will pay for loss or damage
          dry rot or bacteria does not in itself                       under this Extension is $5,000.
          necessitate a "suspension" of "operations",
          but such "suspension" is necessary due to               This Coverage Extension is additional
          loss or damage to property caused by                    insurance.       The     Additional    Condition,
          "fungus", wet or dry rot or bacteria, then our          Coinsurance, does not apply to this Extension.
          payment under Business Income and/or                 2. Water Damage, Other Liquids, Powder Or
          Extra Expense is limited to the amount of               Molten Material Damage
          loss and/or expense sustained in a period
          of not more than 30 days. The days need                 If loss or damage caused by or resulting from
          not be consecutive.                                     covered water or other liquid, powder or molten
                                                                  material damage loss occurs, we will also pay
      b. If a covered "suspension" of "operations"                the cost to tear out and replace any part of the
         was caused by loss or damage other than                  building or structure to repair damage to the
         "fungus", wet or dry rot or bacteria but                 system or appliance from which the water or
         remediation of "fungus", wet or dry rot or               other substance escapes. This Coverage
         bacteria prolongs the "period of restoration",           Extension does not increase the Limit of
         we will pay for loss and/or expense                      Insurance.
         sustained during the delay (regardless of
         when such a delay occurs during the
         "period of restoration"), but such coverage
         is limited to 30 days. The days need not be
         consecutive.




CP 10 30 09 17                        © Insurance Services Office, Inc., 2016                        Page 9 of 10
   3. Glass                                                           (2) Accidental discharge or leakage of
      a. We will pay for expenses incurred to put up                      water or waterborne material as the
         temporary plates or board up openings if                         direct result of the breaking apart or
         repair or replacement of damaged glass is                        cracking of a water or sewer pipe
         delayed.                                                         caused by wear and tear, when the pipe
                                                                          is located off the described premises
      b. We will pay for expenses incurred to                             and is connected to or is part of a
           remove or replace obstructions when                            potable water supply system or sanitary
           repairing or replacing glass that is part of a                 sewer system operated by a public or
           building. This does not include removing or                    private utility service provider pursuant
           replacing window displays.                                     to authority granted by the state or
      This Coverage Extension F.3. does not                               governmental subdivision where the
      increase the Limit of Insurance.                                    described premises are located.
G. Definitions                                                         But water damage does not include loss or
   1. "Fungus" means any type or form of fungus,                       damage otherwise excluded under the
      including mold or mildew, and any mycotoxins,                    terms of the Water Exclusion. Therefore, for
      spores, scents or by-products produced or                        example, there is no coverage under this
      released by fungi.                                               policy in the situation in which discharge or
                                                                       leakage of water results from the breaking
   2. "Specified causes of loss" means the following:                  apart or cracking of a pipe which was
      fire; lightning; explosion; windstorm or hail;                   caused by or related to weather-induced
      smoke; aircraft or vehicles; riot or civil                       flooding, even if wear and tear
      commotion; vandalism; leakage from fire-                         contributed to the breakage or cracking. As
      extinguishing equipment; sinkhole collapse;                      another example, and also in accordance
      volcanic action; falling objects; weight of snow,                with the terms of the Water Exclusion, there
      ice or sleet; water damage.                                      is no coverage for loss or damage caused
      a. Sinkhole collapse means the sudden                            by or related to weather-induced flooding
           sinking or collapse of land into underground                which follows or is exacerbated by pipe
           empty spaces created by the action of                       breakage or cracking attributable to wear
           water on limestone or dolomite. This cause                  and tear.
           of loss does not include:                                   To the extent that accidental discharge or
          (1) The cost of filling sinkholes; or                        leakage of water falls within the criteria set
                                                                       forth in c.(1) or c.(2) of this definition of
          (2) Sinking or collapse of land into man-                    "specified causes of loss," such water is not
               made underground cavities.                              subject to the provisions of the Water
      b. Falling objects does not include loss or                      Exclusion which preclude coverage for
           damage to:                                                  surface water or water under the surface of
          (1) Personal property in the open; or                        the ground.
          (2) The interior of a building or structure, or
               property inside a building or structure,
               unless the roof or an outside wall of the
               building or structure is first damaged by
               a falling object.
      c. Water damage means:
          (1) Accidental discharge or leakage of
               water or steam as the direct result of the
               breaking apart or cracking of a
               plumbing, heating, air conditioning or
               other system or appliance (other than a
               sump system including its related
               equipment and parts), that is located on
               the described premises and contains
               water or steam; and




Page 10 of 10                          © Insurance Services Office, Inc., 2016                      CP 10 30 09 17
POLICY NUMBER: A346701                                                               COMMERCIAL PROPERTY
                                                                                           CP 15 05 Z 10 12

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  FOOD CONTAMINATION
      (BUSINESS INTERRUPTION AND EXTRA EXPENSE)
This endorsement modifies insurance provided under the following:

   BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM

                                                  SCHEDULE

Premises Number: 1

Description Of Business: [0542] Restaurants - With cooking

Food Contamination                                    Additional Advertising
Limit Of Insurance           $ 10,000                 Expense Limit Of Insurance        $ 3,000

Premises Number:

Description Of Business:

Food Contamination                                    Additional Advertising
Limit Of Insurance           $                        Expense Limit Of Insurance        $

Premises Number:

Description Of Business:

Food Contamination                                    Additional Advertising
Limit Of Insurance:          $                        Expense Limit Of Insurance        $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




                                   West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
                           Contains material copyrighted by ISO, with its permission.
CP 15 05 Z 10 12                    © Insurance Services Office, Inc., 2011                          Page 1 of 2
A. The following is added to Additional Coverages:           2. The most we will pay for the total of all loss and
                                                                expense under Paragraphs 1.a. through 1.d. is
   Food Contamination                                           the Food Contamination Limit Of Insurance
   1. If the business described in the Schedule is              indicated in the Schedule.
      ordered closed by the Board of Health or any              The most we will pay for all expense under
      other governmental authority as a result of the           Paragraph 1.e. is the Additional Advertising
      discovery or suspicion of "food contamination",           Expense Limit Of Insurance indicated in the
      we will pay:                                              Schedule.
      a. Your expense to clean your equipment as             3. We will not pay any fines or penalties levied
          required by the Board of Health or any                against you by the Board of Health or any other
          other governmental authority;                         governmental authority as a result of the
      b. Your cost to replace the food which is, or is          discovery or suspicion of "food contamination"
         suspected to be, contaminated;                         at the described premises.
      c. Your expense to provide necessary medical           4. With respect to the coverage provided under
         tests or vaccinations for your employees               this endorsement, any exclusion of virus or
         (including     temporary     and     leased            bacteria in this policy does not apply.
         employees) who are potentially infected by       B. For the purposes of this endorsement, "food
         the "food contamination". However, we will          contamination" means an outbreak of food
         not pay for any expense that is otherwise           poisoning or food-related illness of one or more
         covered under a Workers' Compensation               persons arising out of:
         Policy;
                                                             1. Tainted food you distributed or purchased;
      d. The loss of Business Income you sustain
         due to the necessary "suspension" of your           2. Food which has been improperly processed,
         "operations" as a result of the "food                  stored, handled or prepared in the course of
         contamination". The coverage for Business              your business operations; or
         Income will begin 24 hours after you                3. Food which has been contaminated by virus or
         receive notice of closing from the Board of            bacteria transmitted through one or more of
         Health or any other governmental authority;            your employees, including temporary and
         and                                                    leased employees.
      e. Additional advertising expenses you incur
         to restore your reputation.




                                   West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
                           Contains material copyrighted by ISO, with its permission.
Page 2 of 2                         © Insurance Services Office, Inc., 2011                    CP 15 05 Z 10 12
POLICY NUMBER: A346701                                                                COMMERCIAL PROPERTY
                                                                                              CP 15 45 09 17

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     UTILITY SERVICES – TIME ELEMENT
This endorsement modifies insurance provided under the following:

   BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
   BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
   EXTRA EXPENSE COVERAGE FORM

                                                   SCHEDULE

                                                            Enter "X" for each applicable property.
                                                                                 Commu-
                                                                Commu-           nication              Power
                                                                 nication         Supply     Power     Supply
                                                                  Supply         Property Supply Property
                                                                Property            (not   Property      (not
                                                                (including       including (including including
                                                        Waste- overhead          overhead overhead overhead
                           Utility Services    Water    water      trans-          trans-     trans-    trans-
 Premises     Building         Limit Of        Supply Removal mission             mission    mission   mission
 Number       Number          Insurance       Property Property    lines)          lines)     lines)    lines)
    1            1        $       Actual Loss    X        X                           X                    X
                                   Sustained

Causes Of Loss Form Applicable: Special - InclTheft

Business Income Waiting Period:                   Hours
                                      (Leave blank if no waiting period applies to Business Income, or if
                                      Business Income coverage does not apply.)
                          $

Causes Of Loss Form Applicable:

Business Income Waiting Period:                   Hours
                                      (Leave blank if no waiting period applies to Business Income, or if
                                      Business Income coverage does not apply.)
                          $

Causes Of Loss Form Applicable:

Business Income Waiting Period:                     Hours
                                      (Leave blank if no waiting period applies to Business Income, or if
                                      Business Income coverage does not apply.)
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 15 45 09 17                        © Insurance Services Office, Inc., 2016                          Page 1 of 3
A. Coverage                                                   D. Exception
   Your coverage for Business Income and/or Extra                Coverage under this endorsement does not apply
   Expense, as provided and limited in the applicable            to Business Income loss or Extra Expense related
   Coverage Form, is extended to apply to a                      to interruption in utility service which causes loss
   "suspension" of "operations" at the described                 or damage to electronic data, including destruction
   premises caused by an interruption in utility                 or corruption of electronic data. The term
   service to that premises. The interruption in utility         electronic data has the meaning set forth in the
   service must result from direct physical loss or              Coverage Form to which this endorsement
   damage by a Covered Cause of Loss (as provided                applies.
   under the applicable Causes of Loss form                   E. Utility Services
   indicated in the Schedule) to the property
   described in Paragraph E. if such property is                 1. Water Supply Property, meaning the following
   indicated by an "X" in the Schedule.                              types of property supplying water to the
                                                                     described premises:
B. Waiting Period
                                                                     a. Pumping stations; and
   If a Business Income Waiting Period is indicated in
   the Schedule, such waiting period begins at the                   b. Water mains.
   time of interruption of utility service to the                2. Wastewater Removal Property, meaning a
   described premises.                                               utility system for removing wastewater and
C. Duration Of Coverage                                              sewage from the described premises, other
                                                                     than a system designed primarily for draining
   Coverage under this endorsement applies to loss                   storm water. The utility property includes sewer
   sustained and expense incurred during the period                  mains, pumping stations and similar equipment
   of time that:                                                     for moving the effluent to a holding, treatment
   1. Begins:                                                        or disposal facility, and includes such facilities.
        a. Following expiration of the waiting period                Coverage under this endorsement does not
           indicated in the Schedule, for Business                   apply to interruption in service caused by or
           Income; or                                                resulting from a discharge of water or sewage
       b. At the time of interruption of utility service to          due to heavy rainfall or flooding.
           the described premises, for Extra Expense             3. Communication Supply Property, meaning
           (and for Business Income, if a Business                   property supplying communication services,
           Income Waiting Period does not apply); and                including telephone, radio, microwave or
   2. Ends when:                                                     television services, to the described premises,
                                                                     such as:
        a. "Operations" are fully resumed by any
           means; or                                                 a. Communication            transmission       lines,
                                                                          including optic fiber transmission lines;
       b. "Operations" could be fully resumed with
           reasonable speed following restoration of                 b. Coaxial cables; and
           utility service to the described premises;                c. Microwave radio relays except satellites.
       whichever occurs first.                                       It does not include overhead transmission lines
       The expiration date of this policy will not cut               unless indicated by an "X" in the Schedule.
       short the duration of coverage under this                 4. Power Supply Property, meaning the following
       endorsement.                                                  types of property supplying electricity, steam or
       The "period of restoration" definition in the                 gas to the described premises:
       Coverage Form, or in any endorsement                          a. Utility generating plants;
       amending the Coverage Form, does not apply                    b. Switching stations;
       to the coverage provided under this
       endorsement.                                                  c. Substations;




Page 2 of 3                             © Insurance Services Office, Inc., 2016                         CP 15 45 09 17
       d. Transformers; and                                G. The Coinsurance Additional Condition does not
       e. Transmission lines.                                 apply to this endorsement.
       It does not include overhead transmission lines     H. The Utility Services Limit Of Insurance, as shown
       unless indicated by an "X" in the Schedule.            in the Schedule, is the only Limit which applies to
                                                              the coverage provided under this endorsement,
F. As used in this endorsement, the term                      and is part of, not in addition to, the Limit Of
   transmission lines includes all lines which serve to       Insurance stated in the Declarations as applicable
   transmit communication service or power,                   to the described premises.
   including lines which may be identified as
   distribution lines.




CP 15 45 09 17                       © Insurance Services Office, Inc., 2016                        Page 3 of 3
POLICY NUMBER: A346701                                                                   COMMERCIAL PROPERTY
                                                                                                 CP 15 56 06 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 BUSINESS INCOME CHANGES –
           BEGINNING OF THE PERIOD OF RESTORATION
This endorsement modifies insurance provided under the following:

     BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
     BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM



                                                        SCHEDULE

Select Either A. Or B.

A.       72-Hour Time Period Is Replaced By 24 Hours

B.    X 72-Hour Time Period Is Eliminated


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. If the Schedule indicates that the 72-hour time             B. If the Schedule indicates that the 72-hour time
   period is replaced by 24 hours, then:                          period is eliminated, then:
   1. The 72-hour time period in the definition of                1. The 72-hour time period in the definition of
       "period of restoration" is replaced by 24 hours.               "period of restoration" is deleted. Therefore, the
       Therefore, the period of restoration for Busi-                 period of restoration for Business Income Cov-
       ness Income Coverage begins 24 hours after                     erage begins at the time of direct physical loss
       the time of direct physical loss or damage, sub-               or damage, subject to all other provisions of
       ject to all other provisions of the definition of              the definition of "period of restoration"; and
       "period of restoration"; and                               2. The 72-hour time period in the Civil Authority
   2. The 72-hour time period in the Civil Authority                  Additional Coverage is deleted. Therefore,
       Additional Coverage is replaced by 24 hours.                   coverage under the Additional Coverage – Civil
       Therefore, coverage under the Additional Cov-                  Authority begins at the time of action of civil au-
       erage – Civil Authority begins 24 hours after                  thority, subject to all other provisions of that
       the time of action of civil authority, subject to all          Additional Coverage.
       other provisions of that Additional Coverage.




CP 15 56 06 07                                 © ISO Properties, Inc., 2006                                Page 1 of 1
                                                                                   COMMERCIAL PROPERTY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       TENTATIVE RATE
The rates used in the development of the premium for the Commercial Property Coverage Part are tentative. We
will adjust the premium effective from the inception date of this Coverage Part once the rates are promulgated. If
this is a renewal of a policy previously issued by us, we will adjust the premium effective from the renewal date
of this Coverage Part once the rates are promulgated.




CP 99 93 10 90            Copyright, ISO Commercial Risk Services, Inc., 1983, 1989                  Page 1 of 1     
POLICY NUMBER: A346701                                                               COMMERCIAL PROPERTY
                                                                                             WB 1337 01 18

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           WATER BACK-UP AND SUMP PUMP OVERFLOW
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
   BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   EXTRA EXPENSE COVERAGE FORM


                                                   SCHEDULE

Policy Limit of Insurance (Annual Aggregate Limitation Applies)
$ 10,000

Separate Premises Option          Yes    X No
 Premises Number       Limit Of Insurance (Annual Aggregate Limitation Applies)
                       $
                       $
                       $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. We will pay for direct physical loss or damage, not         3. Water under the ground surface pressing on,
   caused by your negligence, to Covered Property                  or flowing or seeping through:
   caused by or resulting from:                                     a. Foundations, walls, floors or paved surfac-
   1. Water or waterborne material which backs up                      es;
      through or overflows or is otherwise dis-                    b. Basements, whether paved or not; or
      charged from a sewer or drain; or
                                                                    c. Doors, windows or other openings; or
   2. Water or waterborne material which overflows
      or is otherwise discharged from a sump, sump             4. Waterborne material carried or otherwise
      pump or related equipment, even if the over-                 moved by any of the water referred to in Para-
      flow or discharge results from mechanical                    graph 1. or 3., or material carried or otherwise
      breakdown of a sump pump, or its related                     moved by mudslide or mudflow.
      equipment.                                               This exclusion applies regardless of whether any
B. With respect to the coverage provided under this            of the above, in Paragraphs 1. through 4., is
   endorsement, Exclusion B.1.g. Water in CAUS-                caused by an act of nature or is otherwise caused.
   ES OF LOSS – BASIC FORM; CAUSES OF                          An example of a situation to which this exclusion
   LOSS – BROAD FORM; CAUSES OF LOSS –                         applies is the situation where a dam, levee, sea-
   SPECIAL FORM is replaced by the following:                  wall or other boundary or containment system fails
                                                               in whole or in part, for any reason, to contain the
   1. Flood, surface water, waves (including tidal             water.
      wave and tsunami), tides, tidal water, overflow
      of any body of water, or spray from any of               But if any of the above, in Paragraphs 1. through
      these, all whether or not driven by wind (includ-        4., results in fire, explosion or sprinkler leakage,
      ing storm surge);                                        we will pay for the loss or damage caused by that
                                                               fire, explosion or sprinkler leakage (if sprinkler
   2. Mudslide or mudflow;                                     leakage is a Covered Cause of Loss).

                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
WB 1337 01 18               Contains material copyrighted by ISO, with its permission.                   Page 1 of 2
C. Business Income And Extra Expense                        E. Annual Aggregate Limitation
   We will pay for business income loss and/or extra           The most we will pay for the total of all direct phys-
   expense in accordance with the terms of the Cov-            ical loss or damage sustained and business in-
   erage Form applicable to such premises under                come and/or extra expense caused by all occur-
   your policy, when such loss or expense arises out           rences in a 12-month period (starting with the
   of the direct physical loss or damage described in          beginning of the present annual policy period), re-
   Paragraph A.                                                gardless of the number of occurrences during that
D. Limits Of Insurance                                         period of time, is the Policy Limit Of Insurance or
                                                               the Premises Limit Of Insurance described in the
   1. Policy Limit                                             Schedule.
       The most we will pay, for the coverage provid-          With respect to an occurrence which begins in one
       ed under this endorsement for the total of all di-      policy year and continues or results in additional
       rect physical loss or damage and business in-           direct physical loss or damage, loss of business
       come and/or extra expense occurring during              income, or extra expense you incur in a subse-
       the policy term is the Policy Limit indicated in        quent policy year(s), all direct physical loss or
       the Schedule. This limit does not apply sepa-           damage, loss of business income, or extra ex-
       rately to each location.                                pense you incur is deemed to be sustained in the
   2. Premises Limit                                           policy year in which the occurrence began.
       If the Schedule indicates that the Separate          F. Section D. Deductible applies.
       Premises Option applies, then the most we will       G. For the purposes of this endorsement, the term
       pay for the coverage provided under this en-            drain includes a roof drain and related fixtures.
       dorsement for the total of all direct physical
       loss or damage and business income and/or
       extra expense occurring during the policy term
       is the Limit Of Insurance, as indicated for each
       premises. The Limit Of Insurance applies sep-
       arately to each premises described in the
       Schedule.




                                     West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
Page 2 of 2                  Contains material copyrighted by ISO, with its permission.             WB 1337 01 18
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  PLUS PAK – PROPERTY
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT OWNERS COVERAGE FORM

Coverage provided by this endorsement is subject to           2. When this endorsement is attached to Build-
the Cause of Loss Form attached to this policy and               ing and Personal Property Coverage Form
the policy's Deductible provision unless otherwise               or Condominium Association Coverage
noted.                                                           Form, paragraph q.(2) is deleted and replaced
Coverages provided by this endorsement are in ex-                by:
cess of any other specific coverages that are provided           Radio or television antennas (including satellite
in other Coverage Parts or other Policies, provided by           dishes) and their lead-in wiring, masts or tow-
West Bend Mutual Insurance Company.                              ers, trees, shrubs or plants (other than trees,
A. Premises Boundary                                             shrubs or plants which are "stock" or are part
                                                                 of a vegetated roof), all except as provided in
    1. When this endorsement is attached to Build-               the Coverage Extensions.
       ing and Personal Property Coverage Form
       or Condominium Association Coverage                    3. When this endorsement is attached to Con-
       Form, under Section A.1. Covered Property:                dominium Commercial Unit-Owners Cover-
                                                                 age Form, paragraph k.(2) is deleted and re-
       Item a. Building, paragraph (5)(b); item b. Your          placed by:
       Business Personal Property; item c. Personal
       Property Of Others, paragraph (2), the distance           Radio or television antennas (including satellite
       limitation is amended to read within 1,000 feet           dishes) and their lead-in wiring, masts or tow-
       of the described premises.                                ers, trees, shrubs or plants (other than trees,
                                                                 shrubs or plants which are "stock" or are part
       Under Section A.5. Coverage Extensions the                of a vegetated roof), all except as provided in
       distance limitation in the first paragraph is             the Coverage Extensions.
       amended to read within 1,000 feet of the de-
       scribed premises.                                   C. Under Section A.4. Additional Coverages
    2. When this endorsement is attached to Con-              1. Paragraph a. Debris Removal is deleted and
       dominium Commercial Unit-Owners Cover-                    replaced by:
       age Form under Section A.1. Covered Prop-                 a. Debris Removal
       erty:                                                        (1) Subject to Paragraphs (2), (3) and (4),
       Item a. Your Business Personal Property;                          we will pay your expense to remove de-
       Item b.(2) Personal Property Of Others, the                       bris of Covered Property and other de-
       distance limitation is amended to read within                     bris that is on the described premises,
       1,000 feet of the described premises.                             when such debris is caused by or result-
       Under Section A.5. Coverage Extensions the                        ing from a Covered Cause of Loss that
       distance limitation in the first paragraph is                     occurs during the policy period. The ex-
       amended to read within 1,000 feet of the de-                      penses will be paid only if they are re-
       scribed premises.                                                 ported to us in writing within 180 days of
                                                                         the date of direct physical loss or dam-
B. Under Section A.2. Property Not Covered:                              age.
    1. Paragraph a. is deleted and replaced by:                     (2) Debris Removal does not apply to costs
       a. Accounts, bills, currency, food stamps or                      to:
           other evidences of debt, money, notes or                     (a) Remove debris of property of yours
           securities except as provided in the Cover-                       that is not insured under this policy,
           age Extensions. Lottery tickets held for sale                     or property in your possession that is
           are not securities.                                               not Covered Property.




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
WB 1498 06 18            Contains material copyrighted by ISO/AAIS, with its permission.             Page 1 of 24
           (b) Remove debris of property owned by                       (b) The actual debris removal expense
                or leased to the landlord of the build-                      exceeds 25% of the sum of the de-
                ing where your described premises                            ductible plus the amount that we pay
                are located, unless you have a con-                          for direct physical loss or damage to
                tractual responsibility to insure such                       the Covered Property that has sus-
                property and it is insured under this                        tained loss or damage.
                policy;                                                  Therefore, if (4)(a) and/or (4)(b) apply,
           (c) Remove any property that is Proper-                       our total payment for direct physical loss
                ty Not Covered, including property                       or damage and debris removal expense
                addressed under the Outdoor Prop-                        may reach but will never exceed the
                erty Coverage Extension;                                 Limit of Insurance on the Covered Prop-
           (d) Remove property of others of a type                       erty that has sustained loss or damage,
                that would not be Covered Property                       plus $50,000.
                under this Coverage Form;                            (5) Examples
           (e) Remove deposits of mud or earth                           The following examples assume that
                from the grounds of the described                        there is no coinsurance penalty.
                premises;                                 Example #1
            (f) Extract "pollutants" from land or          Limit of Insurance                       $      90,000
                water; or
                                                           Amount of Deductible                     $          500
           (g) Remove, restore or replace polluted         Amount of Loss                           $      50,000
                land or water.
                                                           Amount of Loss Payable                   $      49,500
        (3) Subject to the exceptions in Paragraph
            (4) the following provisions apply:                                                   ($50,000 - $500)
                                                           Debris Removal Expense                   $      10,000
           (a) The most we will pay for the total of
                direct physical loss or damage plus        Debris Removal Expense
                debris removal expense is the Limit        Payable                                  $      10,000
                of Insurance applicable to the Cov-        ($10,000 is 20% of $50,000)
                ered Property that has sustained
                loss or damage.                           The debris removal expense is less than 25% of the
                                                          sum of the loss payable plus the deductible. The sum
           (b) Subject to (a) above, the amount we        of the loss payable and the debris removal expense
                will pay for debris removal expense       ($49,500 + $10,000 = $59,500) is less than the Limit
                is limited to 25% of the sum of the       of Insurance. Therefore the full amount of debris
                deductible plus the amount that we        removal expense is payable in accordance with the
                pay for direct physical loss or dam-      terms of Paragraph (3).
                age to the Covered Property that has
                sustained loss or damage. However,        Example #2
                if no Covered Property has sustained       Limit of Insurance                       $      90,000
                direct physical loss or damage, the        Amount of Deductible                     $          500
                most we will pay for removal of de-
                                                           Amount of Loss                           $      80,000
                bris of other property (if such remov-
                al is covered under this Additional        Amount of Loss Payable                   $      79,500
                Coverage) is $5,000 at each loca-                                                 ($80,000 - $500)
                tion.                                      Debris Removal Expense                   $      30,000
        (4) We will pay up to an additional $50,000        Debris Removal Expense
            for debris removal expense, for each lo-
            cation, in any one occurrence of physi-        Payable:
            cal loss or damage to Covered Property,        Basic Amount                             $      10,500
            if one or both of the following circum-        Additional Amount                        $      19,500
            stances apply:                                The basic amount payable for debris removal ex-
           (a) The total of the actual debris removal     pense under the terms of Paragraph (3) is calculated
                expense plus the amount we pay for        as follows: $80,000 ($79,500 + $500) x .25 =
                direct physical loss or damage ex-        $20,000; capped at $10,500. The cap applies be-
                ceeds the Limit of Insurance on the       cause the sum of the loss payable ($79,500) and the
                Covered Property that has sustained       basic amount payable for debris removal expense
                loss or damage.                           ($10,500) cannot exceed the Limit of Insurance
                                                          ($90,000).


                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 2 of 24            Contains material copyrighted by ISO/AAIS, with its permission.           WB 1498 06 18
The additional amount payable for debris removal                     The most we will pay under this Additional
expense is provided in accordance with the terms of                  Coverage for each described premises is
Paragraph (3), because the debris removal expense                    $25,000 for the sum of all covered expens-
($30,000) exceeds 25% of the loss payable plus the                   es arising out of Covered Causes of Loss
deductible ($30,000 is 37.5% of $80,000) and be-                     occurring during each separate 12 month
cause the sum of the loss payable and debris removal                 period of this policy.
expense ($79,500 + $30,000 = $109,500) would                         The limit of insurance provided by this Addi-
exceed the Limit of Insurance ($90,000). The addi-                   tional Coverage is in addition to Section C.
tional amount of covered debris removal expense is                   Limits of insurance.
$50,000, the maximum payable under Paragraph (3).
Therefore, the full amount of debris removal expense                 Section D. Deductibles applies to this Ad-
($30,000) is payable.                                                ditional Coverage.
    2. Paragraph c. Fire Department Service                D. Coverage Extensions
       Charge is deleted and replaced by:                     1. When this endorsement is attached to Build-
       c. Fire Department Service Charge                         ing and Personal Property Coverage Form
                                                                 or Condominium Association Coverage
          When the fire department is called to save             Form, under Section A.5 Coverage Exten-
          or protect Covered Property from a Cov-                sions, Paragraph a. Newly Acquired or Con-
          ered Cause of Loss, we will pay up to                  structed Property is deleted and replaced by:
          $250,000 for service at each premises de-
          scribed in the Declarations, unless a higher           a. Newly Acquired or Constructed Property
          limit is shown in the Declarations. Such limit            (1) Buildings – if this policy covers Build-
          is the most we will pay regardless of the                      ing, you may extend that insurance to
          number of responding fire departments or                       apply to:
          fire units, and regardless of the number or
                                                                        (a) Your new buildings while being built
          type of services performed.
                                                                             on the described premises; and
          This Additional Coverage applies to your li-
                                                                        (b) Buildings you acquire at locations,
          ability for fire department service charges:
                                                                             other than the described premises,
         (1) Assumed by contract or agreement prior                          intended for:
              to loss; or
                                                                              i. Similar use as the building de-
         (2) Required by local ordinance.                                        scribed in the Declarations; or
          The limit of insurance provided for this Ad-                       ii. Use as a warehouse.
          ditional Coverage is in addition to Section
                                                                         The most we will pay for loss or damage
          C. Limits of Insurance.
                                                                         under this Coverage Extension is
          Section D. Deductibles does not apply to                       $1,000,000 at each building.
          this Additional Coverage.
                                                                    (2) Your Business Personal Property
    3. Paragraph d. Pollutant Clean Up And Re-
                                                                        (a) If this policy covers Your Business
       moval is deleted and replaced by:
                                                                             Personal Property, you may extend
       d. Pollutant Clean-up And Removal                                     that insurance to apply to:
          We will pay your expense to extract "pollu-                         i. Business     personal     property,
          tants" from land or water at the described                             including such property that you
          premises if the discharge, dispersal, seep-                            newly acquire, at any location
          age, migration, release or escape of the                               you acquire other than at fairs,
          "pollutants" is caused by or results from a                            trade shows or exhibitions; or
          Covered Cause of Loss that occurs during
                                                                             ii. Business     personal     property,
          the policy period. The expenses will be paid
                                                                                 including such property that you
          only if they are reported to us in writing
                                                                                 newly acquire, located at your
          within 180 days of the date on which the
                                                                                 newly constructed or acquired
          Covered Cause of Loss occurs.
                                                                                 buildings at the location de-
          The Additional Coverage does not apply to                              scribed in the Declarations; or
          costs to test for, monitor or assess the ex-
                                                                            iii. Business personal property that
          istence, concentration or effects of "pollu-
                                                                                 you newly acquire, located at the
          tants". But we will pay for testing which is
                                                                                 described premises.
          performed in the course of extracting the
          "pollutants" from the land or water.                               The most we will pay for loss or
                                                                             damage under this Extension is
                                                                             $500,000 at each building.


                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
WB 1498 06 18            Contains material copyrighted by ISO/AAIS, with its permission.             Page 3 of 24
            (b) This Extension does not apply to:                            The most we will pay for loss or
                    i. Personal property of others that                      damage under this Extension is
                       is temporarily in your possession                     $500,000 at each building.
                       in the course of installing or per-          (2) This Extension does not apply to:
                       forming work on such property; or                (a) Personal property of others that is
                   ii. Personal property of others that                      temporarily in your possession in the
                       is temporarily in your possession                     course of installing or performing
                       in the course of your manufactur-                     work on such property; or
                       ing or wholesaling activities.                   (b) Personal property of others that is
         (3) Period of Coverage                                              temporarily in your possession in the
              With respect to insurance provided un-                         course of your manufacturing or
              der this Coverage Extension for Newly                          wholesaling activities.
              Acquired Or Constructed Property, cov-                (3) Period of Coverage
              erage will end when any of the following                   With respect to insurance provided un-
              first occurs:                                              der this Coverage Extension for Newly
             (a) This policy expires;                                    Acquired Property, coverage will end
            (b) 30 days expire after you acquire the                     when any of the following first occurs:
                   property or begin construction of that               (a) This policy expires;
                   part of the building that would qualify              (b) 30 days expire after you acquire the
                   as covered property; or                                   property or begin construction of that
             (c) You report values to us.                                    part of the building that would qualify
          We will charge you additional premium for                          as covered property; or
          values reported from the date you acquire                     (c) You report values to us.
          the property or begin construction of that                     We will charge you additional premium
          part of the building that would qualify as                     for values reported from the date you
          covered property.                                              acquire the property or begin construc-
      The limit of insurance provided for this Cover-                    tion of that part of the building that would
      age Extension is in addition to Section C. Lim-                    qualify as covered property.
      its Of Insurance.                                              The limit of insurance provided for this
      Section D. Deductibles applies to this Cover-                  Coverage Extension is in addition to Sec-
      age Extension.                                                 tion C. Limits of Insurance.
   2. When this endorsement is attached to Con-                      Section D. Deductibles applies to this
      dominium Commercial Unit-Owners Cover-                         Coverage Extension.
      age Form under Section A.5 Coverage Ex-                  3. Paragraph b. Personal Effects and Property
      tensions, Paragraph a. Newly Acquired                       Of Others is deleted and replaced by:
      Property is deleted and replaced by:
                                                                  b. Personal Effects and Property Of Others
      a. Newly Acquired Property
                                                                     You may extend the insurance that applies
         (1) You may extend the insurance that                       to Your Business Personal Property to ap-
              applies to Your Business Personal                      ply to:
              Property to apply to:
                                                                    (1) Personal Effects owned by you, your
             (a) Business personal property, includ-                     officers, your partners or members, your
                   ing such property that you newly ac-                  managers or your employees. This Ex-
                   quire, at any location you acquire                    tension does not apply to loss or dam-
                   other than at fairs, trade shows or                   age by theft.
                   exhibitions; or
                                                                         The most we will pay for loss or damage
            (b) Business personal property including                     to Personal Effects under this Coverage
                   such property that you newly ac-                      Extension is $25,000 at each described
                   quire, located at your newly con-                     premises. Coverage for employee tools
                   structed or acquired buildings at the                 is limited to $2,500 at each described
                   location described in the Declaration;                premises.
                   or
             (c) Business personal property that you
                   newly acquire, located at the de-
                   scribed premises.


                                     West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
Page 4 of 24              Contains material copyrighted by ISO/AAIS, with its permission.          WB 1498 06 18
        (2) Personal Property of Others in your                    (1) Temporarily at a location you do not
              care, custody or control. The most we                     own, lease or operate; or
              will pay for loss or damage to Personal              (2) In storage at a location you lease, pro-
              Property of Others under this Coverage                    vided the lease was executed after the
              Extension is $25,000 at each described                    beginning of the current policy term.
              premises. Coverage for employee tools
              is limited to $2,500 at each described                This Coverage Extension does not apply to
              premises.                                             Covered Property:
         Our payment for loss of or damage to Per-                 (1) In or on a vehicle;
         sonal Property of Others will only be for the             (2) In the care, custody or control of your
         account of the owner of the property.                          salesperson;
         The limit of insurance provided for this                  (3) At any fair or exhibition;
         Coverage Extension is in addition to Sec-
                                                                   (4) Owned by you, or for which you are
         tion C. Limits Of Insurance.
                                                                        legally liable, that is to be installed by
         Section D. Deductibles does not apply to                       you or at your direction, while the prop-
         this Coverage Extension.                                       erty is at a jobsite location.
  4. Paragraph c. Valuable Papers and Records –                    (5) Money and securities;
     (Other Than Electronic Data) is deleted and
                                                                   (6) Contractors equipment or tools used to
     replaced by:
                                                                        conduct your operations away from the
     c. Valuable Papers and Records                                     described premises;
         You may extend the insurance that applies                 (7) Accounts receivable; or
         to Your Business Personal Property to ap-
                                                                   (8) Valuable papers.
         ply to the cost to replace or restore the lost
         information on valuable papers and rec-                    The most we will pay for loss or damage
         ords, including those which exist as elec-                 under this Coverage Extension is $100,000.
         tronic data, for which duplicates do not ex-               Insurance under this Coverage Extension
         ist.                                                       will end when any of the following first oc-
                                                                    curs:
         We do not pay for loss caused by electrical
         or magnetic damage, disturbance, or eras-                 (1) This policy expires, or
         ure of electronic recordings. But we do                   (2) 90 days expire after your Covered
         cover loss or damage, disturbance, or                          Property is temporarily at a location you
         erasure caused by lightning.                                   do not own, lease or operate.
         We do not pay for loss caused by errors or             The limit of insurance provided for this Cover-
         omissions in processing, duplicating, or               age Extension is in addition to Section C. Lim-
         copying. But if errors or omissions result in          its of Insurance.
         a fire or explosion, we do cover the loss or
         damage caused by the fire or explosion.                Section D. Deductibles does not apply to this
                                                                Coverage Extension.
     The most we will pay for loss or damage under
     this Coverage Extension is $250,000 at each             6. Paragraph e. Outdoor Property is deleted and
     described premises.                                        replaced by:
     For valuable papers and records not at the de-             e. Outdoor Property
     scribed premises, the most we will pay is                      You may extend the insurance provided by
     $2,500.                                                        this Coverage Form to apply to your radio
     The limit of insurance provided for this Cover-                and television antennas (including satellite
     age Extension is in addition to Section C. Lim-                dishes), trees, shrubs and plants (other
     its Of Insurance.                                              than trees, shrubs or plants which are
                                                                    "stock" or are part of a vegetated roof), in-
     Section D. Deductibles does not apply to this                  cluding debris removal expense, caused by
     Coverage Extension.                                            or resulting from the following causes of
  5. Paragraph d. Property Off-Premises is delet-                   loss if they are Covered Causes of Loss:
     ed and replaced by:                                           (1) Fire;
     d. Property Off-Premises                                      (2) Lightning;
         You may extend the insurance provided by                  (3) Explosion;
         this Coverage Form to apply to your Cov-
         ered Property while it is away from the de-               (4) Riot or Civil Commotion; or
         scribed premises, if it is:                               (5) Aircraft.

                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 1498 06 18           Contains material copyrighted by ISO/AAIS, with its permission.            Page 5 of 24
      The most we will pay for loss or damage under                  We do not pay for loss caused by
      this Coverage Extension is $10,000, but not                    bookkeeping, accounting, or billing errors or
      more than $500 for any one tree, shrub or                      omissions.
      plant. These limits apply to any one occur-                    If a loss occurs and you cannot establish
      rence, regardless of the types or number of                    the actual accounts receivable amount due,
      items lost or damaged in that occurrence.                      it will be determined as follows:
      Subject to all aforementioned terms and limita-               (1) We will determine the average monthly
      tions of coverage, this Coverage Extension in-                     accounts receivable for the 12-month
      cludes the expense of removing from the de-                        period that directly precedes the month
      scribed premises the debris of trees, shrubs                       in which the loss occurred; and
      and plants which are the property of others,
      except in the situation in which you are a ten-               (2) We will adjust this average amount for
      ant and such property is owned by the landlord                     any verifiable variance in the accounts
      of the described premises.                                         receivable amount for the month in
                                                                         which the loss occurred.
      The limit of insurance provided for this Cover-
      age Extension is in addition to Section C. Lim-                We do not cover more then your insurable
      its Of Insurance.                                              interest in any property.
      Section D. Deductibles does not apply to this                  We will pay the lesser of:
      Coverage Extension.                                           (1) The total sum of accounts receivable
E. The following coverages are added to Section A.5.                     due. From this total we will deduct:
   Coverage Extensions:                                                 (a) all amounts due from the accounts
   5. Coverage Extensions                                                     receivable records that are not lost;
      g. Accounts Receivable                                            (b) all amounts due that can be estab-
                                                                              lished by other means;
          You may extend the insurance that applies
          to Your Business Personal Property to ap-                     (c) all amounts due that you have col-
          ply to your accounts receivable records.                            lected from the records that are lost;
          In the event of a loss to your accounts re-                   (d) all unearned interest and service
          ceivable records caused by a covered peril,                         charges; and
          we cover:                                                     (e) an amount to allow for bad debts.
         (1) The sums that are due and that you                     (2) The reasonable cost to reconstruct your
              cannot collect from your customers be-                     accounts receivable.
              cause of the loss;
                                                                     The most we will pay for loss or damage
         (2) The interest charge on a loan if that loan              under this Coverage Extension is $250,000
              is used to offset those sums that cannot               at each described premises.
              be collected, pending our payment of
                                                                     For accounts receivable not at the de-
              those sums;
                                                                     scribed premises, the most we will pay is
         (3) Collection costs that result from a loss                $2,500.
              which are above your normal collection
                                                                     The limit of insurance provided for this
              costs; and
                                                                     Coverage Extension is in addition to Sec-
         (4) The reasonable cost to reconstruct your                 tion C. Limits Of Insurance.
              accounts receivable records.
                                                                     Section D. Deductibles applies to this
          We do not pay for loss that results from                   Coverage Extension.
          electrical or magnetic damage, disturbance
                                                                  h. Rewards
          or erasure of electronic data or records that
          is caused by:                                              We will pay, up to $25,000, for information
                                                                     which leads to the arrest and conviction of
         (1) erroneous programming or faulty
                                                                     the person(s) who caused the loss covered
              equipment instructions;
                                                                     under this coverage part. Regardless of the
         (2) faulty or inadequate installation or                    number of persons involved in providing in-
              maintenance of data processing equip-                  formation our liability under this Coverage
              ment.                                                  Extension will not be increased.
          But we do cover loss or damage caused by
          lightning.




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 6 of 24             Contains material copyrighted by ISO/AAIS, with its permission.           WB 1498 06 18
         This Coverage Extension does not apply to:                    The provision in the Limits Of Insurance
        (1) you;                                                       section which pertains to outdoor signs
                                                                       does not apply. The most we will pay for
        (2) your family members; or                                    loss or damage under this Coverage Ex-
        (3) your employees, volunteers or inde-                        tension for Detached Outdoor Signs is
             pendent contractors.                                      $10,000 at each described premises.
         The limit of insurance provided for this                 (2) Attached Outdoor Signs
         Coverage Extension is in addition to Sec-                    (a) When this endorsement is attached
         tion C. Limits Of Insurance.                                      to Building and Personal Property
         Section D. Deductibles does not apply to                          Coverage Form or Condominium
         this Coverage Extension.                                          Association Coverage Form at-
                                                                           tached signs are added as Covered
      i. Change in Temperature or Humidity
                                                                           Property – Buildings (Section A.1.a.)
         We will pay for loss or damage to Covered                         or Covered Property – Business
         Property as a result of change in tempera-                        Personal Property (Section A.1.b.).
         ture or humidity due to direct physical dam-
         age to building or equipment, only while                     (b) When this endorsement is attached
         such equipment is at the described premis-                        to Condominium Commercial Unit-
         es. The damage to the building or equip-                          Owners Coverage Form attached
         ment must have been caused by a Covered                           signs are added as Covered Proper-
         Cause of Loss.                                                    ty – Business Personal Property
                                                                           (Section A.1a.).
         When the Causes of Loss – Special Form
         applies, this Coverage Extension super-                       The provision in the Limits Of Insur-
                                                                       ance section which pertains to outdoor
         sedes exclusion B.2.d.(7)(b).
                                                                       signs does not apply.
         The most we will pay for loss or damage
                                                                       Section D. Deductibles applies to this
         under this Coverage Extension is $50,000
         at each described premises for Covered                        Coverage Extension.
         Property other than Electronic Data Pro-               k. Outdoor Fences
         cessing Equipment and Software or Fine                   (1) When this endorsement is attached to
         Arts coverage afforded by the applicable                      Building and Personal Property Cov-
         Coverage Extension.                                           erage Form or Condominium Associ-
         Business Income or Extra Expense does                         ation Coverage Form outdoor fences
         not apply to this Coverage Extension.                         are added as Covered Property – Build-
         The limit of insurance provided for this                      ing (Section A.1a.) or Covered Property
         Coverage Extension is in addition to Sec-                     – Business Personal Property (Section
                                                                       A.1.b.).
         tion C. Limits Of Insurance.
                                                                  (2) When this endorsement is attached to
         Section D. Deductibles applies to this
         Coverage Extension.                                           Condominium         Commercial      Unit-
                                                                       Owners Coverage Form outdoor fenc-
      j. Outdoor Signs                                                 es are added as Covered Property –
        (1) Detached Outdoor Signs                                     Business Personal Property (Section
                                                                       A.1.a.).
            (a) When this endorsement is attached
                to Building and Personal Property                  Section D. Deductibles applies to this
                Coverage Form or Condominium                       Coverage Extension.
                Association Coverage Form de-                   l. Extra Expense
                tached signs are added as Covered
                                                                   We will pay the actual and necessary Extra
                Property – Building (Section A.1.a.)
                                                                   Expense you sustain due to direct physical
                or Covered Property – Business
                                                                   loss of or damage to property at premises
                Personal Property (Section A.1.b.).
                                                                   which are described in the Declarations.
            (b) When this endorsement is attached                  The loss or damage must be caused by or
                to Condominium Commercial Unit-                    result from a Covered Cause of Loss. With
                Owners Coverage Form detached                      respect to loss of or damage to personal
                signs are added as Covered Proper-                 property in the open or personal property in
                ty Business Personal Property (Sec-                a vehicle, the described premises include
                tion A.1.a.).                                      the area within 1000 feet of such premises.




                                  West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 1498 06 18          Contains material copyrighted by ISO/AAIS, with its permission.            Page 7 of 24
         With respect to the requirements set forth in                 (b) Any Extra Expense that is paid for by
         the preceding paragraph, if you occupy only                        other insurance, except for insurance
         part of a building, your premises means:                           that is written subject to the same
        (1) The portion of the building which you                           plan, terms, conditions and provi-
             rent, lease or occupy;                                         sions as this insurance; and
        (2) The area within 1000 feet of the building              (2) Necessary expenses that reduce the
             or within 1000 feet of the premises de-                    Extra Expense otherwise incurred.
             scribed in the Declarations, whichever                 We will reduce the amount of your Extra
             distance is greater (with respect to loss              Expense loss to the extent you can return
             of or damage to personal property in the               "operations" to normal and discontinue
             open or personal property in a vehicle);               such Extra Expense.
             and                                                    The following Definitions apply to Extra
        (3) Any area within the building or at the                  Expense in addition to the Definitions in the
             described premises, if that area ser-                  Building and Personal Property Coverage
             vices, or is used to gain access to, the               Form.
             portion of the building which you rent,                "Operations" means your business activi-
             lease or occupy.                                       ties occurring at the described premises.
         Extra Expense means necessary expenses                     "Period of restoration" means the period of
         you incur during the "period of restoration"               time that:
         that you would not have incurred if there
         had been no direct physical loss or damage                (1) Begins with the date of direct physical
         to property. Coverage pertains to expenses                     loss or damage caused by or resulting
         (other than the expense to repair or replace                   from any Covered Cause of Loss at the
         property) which are incurred to:                               described premises; and
        (1) Avoid or minimize the "suspension" of                  (2) Ends on the earlier of:
             business and to continue "operations" at                  (a) The date when the property at the
             the described premises or at replace-                          described premises should be re-
             ment premises or temporary locations,                          paired, rebuilt or replaced with rea-
             including relocation expenses and costs                        sonable speed and similar quality; or
             to equip and operate the replacement
                                                                       (b) The date when business is resumed
             location or temporary location.
                                                                            at a new permanent location.
        (2) Minimize the "suspension" of business if
                                                                    "Period of restoration" does not include any
             you cannot continue operations.
                                                                    increased period required due to the en-
         We will also pay Extra Expense to repair or                forcement of or compliance with any ordi-
         replace property, but only to the extent it                nance or law that:
         reduces the amount of loss that otherwise
                                                                   (1) Regulates the construction, use or re-
         would have been payable under this cover-
                                                                        pair, or requires the tearing down of any
         age extension.
                                                                        property; or
         The amount of Extra Expense will be de-
                                                                   (2) Requires any insured or others to test
         termined based on:
                                                                        for, monitor, clean up, remove, contain,
        (1) All expenses that exceed the normal                         treat, detoxify or neutralize, or in any
             operating expenses that would have                         way respond to, or assess the effects of
             been incurred by "operations" during the                   "pollutants".
             "period of restoration" if no direct physi-
                                                                    The expiration date of this policy will not cut
             cal loss or damage had occurred. We
                                                                    short the "period of restoration".
             will deduct from the total of such ex-
             penses:                                                "Suspension" means the slowdown or ces-
                                                                    sation of your business activities.
            (a) The salvage value that remains of
                 any property bought for temporary                  The most we will pay for loss or damage
                 use during the "period of restora-                 under this Coverage Extension is $25,000
                 tion", once "operations" are re-                   at each described premises.
                 sumed; and                                         This Coverage Extension does not apply to:
                                                                   (1) Change in Temperature or Humidity; or
                                                                        Spoilage coverage extensions de-
                                                                        scribed in this endorsement.



                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 8 of 24            Contains material copyrighted by ISO/AAIS, with its permission.          WB 1498 06 18
       (2) Water Back Up, Sump Pump Overflow if                     (2) you may keep the undamaged part of
            separately insured.                                           the pair or set, and the covered loss will
        The limit of insurance provided for this                          be valued on the basis of a partial loss
        Coverage Extension is in addition to Sec-                         to the entire pair or set.
        tion C. Limits Of Insurance.                                 You must take all reasonable steps to pro-
     m. Fine Arts                                                    tect covered property at and after an in-
                                                                     sured loss to avoid further loss.
        You may extend the insurance that applies
        to your Business Personal Property to ap-                    The most we will pay for loss or damage
        ply to your "fine arts".                                     under this Coverage Extension is $25,000
                                                                     at each described premises.
        "Fine arts" means paintings; etchings; pic-
        tures; tapestries; rare or art glass; art glass              The limit of insurance provided for this
        windows; valuable rugs; statuary; sculp-                     Coverage Extension is in addition to Sec-
        tures; "antique" furniture; "antique" jewelry;               tion C. Limits Of Insurance.
        bric-a-brac; porcelains; and similar property                Section D. Deductibles applies to this
        of rarity, historical value, or artistic merit.              Coverage Extension.
        "Antique" means an object having value                    n. Property at Fairs or on Exhibition
        because its:                                                 You may extend the insurance provided by
       (1) craftsmanship is in the style or fashion                  this Coverage Form to apply to your Cov-
            of former times; and                                     ered Property and Personal Property of
       (2) age is 100 years old or older.                            Others while at any fair or exhibition not lo-
                                                                     cated within 1000 feet of the premises de-
        We do not pay for loss caused by pro-                        scribed in the Declarations. This Extension
        cessing of or work upon the covered prop-                    does not apply to fine arts or your salesper-
        erty including repairs or restoration.                       sons samples.
        In the event of a total loss to "fine arts", the             The most we will pay for loss or damage
        value will be based on the actual cash val-                  under this Coverage Extension is $50,000.
        ue at the time of the loss.
                                                                     The limit of insurance provided for this
        In the event of a partial loss or damage to                  Coverage Extension is in addition to Sec-
        "fine arts", the value will be based on:                     tion C. Limits Of Insurance.
       (1) The cost to repair or restore the covered                 Section D. Deductibles applies to this
            "fine arts" to the condition immediately                 Coverage Extension.
            before the loss or damage; and
                                                                  o. Property in the Custody of Sales
       (2) The "diminished value" of the covered                     Representatives
            "fine arts" that results from partial loss or
            damage.                                                  You may extend the insurance provided by
                                                                     this Coverage Form to apply to your Cov-
        "Diminished value" means the reduced val-                    ered Property in the care, custody or con-
        ue of the "fine arts" based on the difference                trol of a sales representative and not locat-
        between the value of the covered "fine arts"                 ed within 1000 feet of the premises
        before the loss or damage and the fair mar-                  described in the Declarations.
        ket value of the "fine arts" after the loss or
        damage has been repaired and the "fine                       The most we will pay for loss or damage
        arts" restored.                                              under this Coverage Extension is $25,000.
        The cost to repair or restore plus the                       The limit of insurance provided for this
        amount of the "diminished value" will not                    Coverage Extension is in addition to Sec-
        exceed the value the pair or set had prior to                tion C. Limits Of Insurance.
        the loss.                                                    Section D. Deductibles applies to this
        If a covered loss to "fine arts" involves a                  Coverage Extension.
        pair or set and part of the pair or set in un-            p. Property In Transit
        damaged:                                                     If the Causes of Loss – Special Form is at-
       (1) you may surrender the undamaged part                      tached, the Additional Coverage Extension
            of the pair or set to us, and the covered                F.1. Property in Transit is deleted.
            loss will be valued on the basis of a total              We will pay for loss of or damage to Cov-
            loss to the entire pair or set: or                       ered Property while in transit.




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
WB 1498 06 18            Contains material copyrighted by ISO/AAIS, with its permission.             Page 9 of 24
         Coverage is provided while the property is                  Coverage B – Demolition Cost Coverage
         in or on a motor vehicle you own, lease or                  With respect to the building that has sus-
         operate while between points in the cover-                  tained covered direct physical damage, we
         age territory.                                              will pay the cost to demolish and clear the
         The most we will pay for loss or damage                     site of undamaged parts of the same build-
         under this Coverage Extension is:                           ing as a consequence of a requirement to
        (1) $5,000 on Fine Arts;                                     comply with an ordinance or law that re-
                                                                     quires demolition of such undamaged
        (2) $5,000 on Personal Computers and                         property.
             EDP Equipment;
                                                                     The Coinsurance Additional Condition does
        (3) $5,000 on Data and Media;                                not apply to Demolition Cost Coverage.
        (4) $25,000 on All Other Property except as                  Coverage C – Increased Cost of
             noted below.                                            Construction Coverage
         This Coverage Extension does not apply to:                 (1) With respect to the building that has
        (1) Money and Securities;                                        sustained covered direct physical dam-
                                                                         age, we will pay the increased cost to:
        (2) Covered Property owned by you, or for
             which you are legally liable, that is to be                (a) Repair or reconstruct damaged
             installed by you or at your direction,                          portions of that building; and/or
             while the property is at a jobsite loca-                   (b) Reconstruct or remodel undamaged
             tion;                                                           portions of that building, whether or
        (3) Property in the care, custody or control                         not demolition is required;
              of your salesperson;                                       when the increased cost is a conse-
        (4) Accounts Receivable;                                         quence of a requirement to comply with
        (5) Valuable Papers; or                                          the minimum standards of the ordinance
                                                                         or law.
        (6) Property of others for which you are
              responsible as a carrier for hire or car                   However:
              loader, consolidator, broker, freight for-                (a) This coverage applies only if the
              warder, shipping association, or other                         restored or remodeled property is in-
              arranger of transportation.                                    tended for similar occupancy as the
         The limit of insurance provided for this                            current property, unless such occu-
                                                                             pancy is not permitted by zoning or
         Coverage Extension is in addition to Sec-
         tion C. Limits Of Insurance.                                        land use ordinance or law.
         Section D. Deductibles applies to this                         (b) We will not pay for the increased
                                                                             cost of construction if the building is
         Coverage Extension.
                                                                             not repaired, reconstructed or re-
      q. Building Ordinance Or Law Coverage                                  modeled.
         If the Replacement Cost option is indicated                     The Coinsurance Additional Condition
         in the Declarations for a covered building                      does not apply to Increased Cost of
         damaged by a covered cause of loss, we                          Construction Coverage.
         will pay:
                                                                    (2) When a building is damaged or de-
         Coverage A – Coverage for Loss to the                           stroyed and Coverage C applies to that
         Undamaged Portion of the Building                               building in accordance with (1) above,
         With respect to the building that has sus-                      coverage for the increased cost of con-
         tained covered direct physical damage, we                       struction also applies to repair or recon-
         will pay under Coverage A for the loss in                       struction of the following, subject to the
         value of the undamaged portion of the                           same conditions stated in (1):
         building as a consequence of a requirement                     (a) The cost of excavations, grading,
         to comply with an ordinance or law that re-                         backfilling and filling;
         quires demolition of undamaged parts of
         the same building.                                             (b) Foundation of the building;
         The Coinsurance Additional Condition ap-                       (c) Pilings; and
         plies to coverage for Loss to the Undam-                       (d) Underground pipes, flues and drains.
         aged Portion of the Building.




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 10 of 24            Contains material copyrighted by ISO/AAIS, with its permission.          WB 1498 06 18
             The items listed in (2)(a) through (2)(d)             The insurance provided by Coverage B
             above are deleted from Property Not                   does not increase Section C. Limits Of In-
             Covered, but only with respect to the                 surance.
             coverage described in this provision (2).             Coverage C – Increased Cost of
        Loss Payment                                               Construction Coverage
        All following loss payment provisions are                  Loss payment under Coverage C – In-
        subject to the apportionment procedures                    creased Cost of Construction Coverage
        set forth in Paragraph (3) under Applica-                  will be determined as follows:
        tion of Coverage(s).                                      (1) We will not pay under Coverage C:
        Coverage A – Coverage for Loss to the                         (a) Until the property is actually repaired
        Undamaged Portion of the Building                                  or replaced at the same or another
        When there is a loss in value of an undam-                         premises; and
        aged portion of a building the loss payment                   (b) Unless the repairs or replacement is
        for that building, including damaged and                           made as soon as reasonably possi-
        undamaged portions, will be determined as                          ble after the loss or damage, not to
        follows:                                                           exceed two years. We may extend
       (1) If the property is being repaired or re-                        this period in writing during the two
             placed on the same or another premis-                         years.
             es, we will not pay more than the lesser             (2) If the building is repaired or replaced at
             of:                                                       the same premises, or if you elect to re-
            (a) The amount you would actually                          build at another premises, the most we
                 spend to repair, rebuild, or recon-                   will pay under Coverage C is the lesser
                 struct the building, but not for more                 of:
                 than the amount it would cost to re-                 (a) The increased cost of construction at
                 store the building on the same prem-                      the same premises;
                 ises and to the same height, floor ar-
                 ea, style and comparable quality of                  (b) The Limit Of Insurance shown in the
                 the original property insured; or                         Declarations as applicable to the
                                                                           covered building; or
            (b) The Limit Of Insurance shown in the
                 Declarations as applicable to the                    (c) $50,000.
                 covered building.                                (3) If the ordinance or law requires reloca-
       (2) If the property is not repaired or re-                      tion to another premises, the most we
             placed we will not pay more than the                      will pay under Coverage C is the lesser
             lesser of.                                                of:
            (a) The actual cash value of the building                 (a) The increased cost of construction at
                 at the time of loss; or                                   the new premises; or
            (b) The Limit Of Insurance shown in the                   (b) The Limit Of Insurance shown in the
                 Declarations as applicable to the                         Declarations as applicable to the
                 covered building.                                         covered building; or
        The insurance provided by Coverage A                          (c) $50,000.
        does not increase Section C. Limits Of In-                 The insurance provided by Coverage C
        surance.                                                   does not increase Section C. Limits of In-
        Coverage B – Demolition Cost Coverage                      surance.
        Loss payment under Coverage B – Demo-                      The terms of this coverage apply separately
        lition Cost Coverage will be determined as                 to each building to which this coverage ap-
        follows:                                                   plies.
        We will not pay more than the lesser of the                Under this coverage, we will not pay for
        following:                                                 loss due to any ordinance or law that:
       (1) The amount you actually spend to de-                   (1) You were required to comply with before
             molish and clear the site of the de-                      the loss, even if the building was un-
             scribed premises; or                                      damaged; and
       (2) 10% of the Limit Of Insurance that ap-                 (2) You failed to comply with.
             plies to the covered building(s); or
       (3) $50,000.


                                  West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 1498 06 18          Contains material copyrighted by ISO/AAIS, with its permission.           Page 11 of 24
        (3) We will not pay under this Coverage                       (c) But if the building sustains direct
             Extension for enforcement of or compli-                       physical damage that is not covered
             ance with any ordinance or law which                          under this policy, and such damage
             requires the demolition, repair, replace-                     is the subject of the ordinance or
             ment, reconstruction, remodeling or re-                       law, then there is no coverage under
             mediation of property due to contamina-                       this Coverage Extension even if the
             tion by "pollutants" or due to the                            building has also sustained covered
             presence, growth, proliferation, spread                       direct physical damage.
             or any activity of "fungus" wet or dry rot            (3) In the situation described in (2)(b)
             or bacteria; or                                           above, we will not pay the full amount of
             The costs associated with the enforce-                    loss otherwise payable under the terms
             ment of or compliance with any ordi-                      of Coverages A, B and/or C of this Cov-
             nance or law which requires any insured                   erage Extension. Instead, we will pay a
             or others to test for, monitor, clean up,                 proportion of such loss; meaning the
             remove, contain, treat, detoxify or neu-                  proportion that the covered direct physi-
             tralize, or in any way respond to, or as-                 cal damage bears to the total direct
             sess the effects of "pollutants", "fungus",               physical damage.
             wet or dry rot or bacteria.                               However, if the covered direct physical
         Application of Coverage(s)                                    damage, alone, would have resulted in a
         Coverages A, B and/or C apply only if both                    requirement to comply with the ordi-
         (1) and (2) are satisfied and are then sub-                   nance or law, then we will pay the full
         ject to the qualifications set forth in (3).                  amount of loss otherwise payable under
                                                                       the terms of Coverages A, B and/or C of
        (1) The ordinance or law:                                      this Coverage Extension.
            (a) Regulates the demolition, construc-                (4) Example of Proportionate Loss Payment
                  tion or repair of buildings, or estab-               for Ordinance or Law Coverage Losses.
                  lishes zoning or land use require-
                  ments at the described premises;                     Assume:
                  and                                                 (a) Wind is a Covered Cause of Loss;
            (b) Is in force at the time of loss.                           Flood is an excluded Cause of Loss
             But coverage under this Coverage Ex-                     (b) The building has a value of $200,000
             tension applies only in response to the                  (c) Total direct physical damage to
             minimum requirements of the ordinance                         building: $100,000
             or law. Losses and costs incurred in                     (d) The ordinance or law in this jurisdic-
             complying with recommended actions or                         tion is enforced when building dam-
             standards that exceed actual require-                         age equals or exceeds 50% of the
             ments are not covered under this Cov-                         building's value
             erage Extension.
                                                                      (e) Portion of direct physical damage
        (2) (a) The building sustains direct physical                      that is covered (caused by wind):
                  damage that is covered under this                        $30,000
                  policy and as a result of such dam-
                  age you are required to comply with                  (f) Portion of direct physical damage
                  the ordinance or law; or                                 that is not covered (caused by flood):
                                                                           $70,000
            (b) The building sustains both direct
                  physical damage that is covered un-                 (g) Loss under Ordinance or Law Cov-
                  der this policy and direct physical                      erage C of this endorsement:
                  damage that is not covered under                         $60,000
                  this policy, and as a result of the               Step 1:
                  building damage in its entirety you
                                                                       Determine the proportion that the cov-
                  are required to comply with the ordi-
                                                                       ered direct physical damage bears to
                  nance or law.
                                                                       the total direct physical damage.
                                                                           $30,000 $100,000 = .30
                                                                    Step 2:
                                                                       Apply that proportion to the Ordinance
                                                                       or Law loss.
                                                                           $60,000 x .30 = $18,000


                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 12 of 24           Contains material copyrighted by ISO/AAIS, with its permission.         WB 1498 06 18
         In this example, the most we will pay under             s. Fire Extinguisher Systems Recharge
         this Coverage Extension for the Coverage                   Expense
         C loss is $18,000, subject to the applicable               We will pay:
         Limit of Insurance and any other applicable
         provisions.                                                The cost of recharging or replacing, which-
                                                                    ever is less, your fire extinguishers and fire
         NOTE: The same procedure applies to                        extinguishing systems (including hydrostat-
         losses under Coverages A and B of this                     ic testing if needed) if they are discharged
         Coverage Extension.                                        on or within 1000 feet of the described
         To the extent that the Ordinance Or Law                    premises; and
         Exclusion might conflict with the coverage                 For loss or damage to Covered Property if
         provided under this endorsement, the Ordi-                 such loss or damage is the result of an ac-
         nance Or Law Exclusion does not apply to                   cidental discharge of chemicals from a fire
         such coverage.                                             extinguisher or fire extinguishing system.
      r. Portable Tools                                             No coverage will apply if the fire extinguish-
         We cover your portable tools and equip-                    ing system is discharged during installation
         ment and those of your employees. This in-                 or testing.
         cludes their containers, spare parts and ac-               The limit of insurance provided for this
         cessories. We also cover similar property                  Coverage Extension is in addition to Sec-
         that belongs to others and for which you                   tion C. Limits Of Insurance.
         are liable. Coverage is provided while tools
         are on or off premises.                                    Section D. Deductibles does not apply to
                                                                    this Coverage Extension.
         We do not cover:
                                                                 t. Business Crime
        (1) Property that is held for sale.
                                                                    Coverage 1 – Employee Theft
        (2) Property that you rent to others.
                                                                    We will pay up to $5,000 for loss of or
        (3) Building materials or other materials and               damage to "money", "securities" and "other
             supplies.                                              property" resulting directly from "theft"
        (4) Plans, blueprints, designs or specifica-                committed by an "employee", whether iden-
             tions.                                                 tified or not, acting alone or in collusion with
         We will pay up to $25,000 in any one occur-                other persons.
         rence for loss or damage to portable tools,                For the purposes of this coverage, "theft"
         but not more than $5,000 to you or any                     shall also include forgery.
         employee. Coverage is provided on an Ac-                   Coverage 2 – Forgery Or Alteration
         tual Cash Value basis.
                                                                    We will pay up to $5,000 for loss resulting
         If the Cause of Loss – Special Form ap-                    directly from "forgery" or alteration of
         plies, Section C. Limitations paragraph                    checks, drafts, promissory notes, or similar
         2.c. is deleted and replaced by:                           written promises, orders or directions to pay
         c. Builders' machinery provided such                       a sum certain in "money" that are :
             property is Covered Property. However,                (1) Made or drawn by or drawn upon you;
             this limitation does not apply:                             or
            (1) If the property is located on or within            (2) Made or drawn by one acting as your
                 1000 feet of the described premises,                    agent;
                 unless the premises is insured under
                 the Builders Risk Coverage Form; or                or that are purported to have been so made
                                                                    or drawn.
            (2) To Business Income Coverage or to
                 Extra Expense Coverage.                            For the purposes of this coverage, a substi-
                                                                    tute check as defined in the Check Clearing
         The limit provided is the only limit available             for the 21st Century Act shall be treated the
         for the described coverage ad cannot be                    same as the original it replaced.
         combined or added to any other coverage
         extension under this endorsement.
         The limit of insurance provided for this
         Coverage Extension is in addition to Sec-
         tion C. Limits Of Insurance.
         Section D. Deductibles applies to this
         Coverage Extension.


                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 1498 06 18           Contains material copyrighted by ISO/AAIS, with its permission.             Page 13 of 24
         If you are sued for refusing to pay any in-                    (c) Payment of costs, fees or other
         strument covered above, on the basis that it                        expenses you incur in establishing
         has been forged or altered, and you have                            either the existence or the amount of
         our written consent to defend against the                           loss under this insurance.
         suit, we will pay for any reasonable legal                 (4) Fees, costs and expenses incurred by
         expenses that you incur and pay in that de-                     you which are related to any legal ac-
         fense. The amount that we will pay is in ad-                    tion, except when covered under Cover-
         dition to the Limit of Insurance applicable to                  age 2 – Forgery or Alteration.
         this coverage.
                                                                    (5) Loss involving virtual currency of any
         Coverage 3 – Money and Securities                               kind, by whatever name known, whether
         We will pay up to $5,000 for loss of "mon-                      actual or fictitious including, but not lim-
         ey" and "securities" inside the "premises" or                   ited to, digital currency, crypto currency
         "financial institution premises" resulting di-                  or any other type of electronic currency.
         rectly from "theft", disappearance or de-                   Under Coverage 1 – Employee Theft, we
         struction.                                                  will not pay for:
         We will pay up to $5,000 for loss of "mon-                 (1) Loss caused by an "employee" if the
         ey" and "securities" outside the "premises"                     "employee" had also committed "theft"
         in the care and custody of a "messenger" or                     or any other dishonest act prior to the
         an armored motor vehicle company result-                        effective date of this insurance and you
         ing directly from "theft", disappearance or                     or any of your partners, "members",
         destruction.                                                    "managers", officers, directors or trus-
         Under Coverage 1 – Employee Theft,                              tees, not in collusion with the "employ-
         Coverage 2 – Forgery or Alteration and                          ee", learned of such "theft" or dishonest
         Coverage 3 – Money and Securities we                            act prior to the Policy Period shown in
         will not pay for:                                               the Declarations.
        (1) Loss resulting from "theft" or any other                (2) Loss, or that part of any loss, the proof
              dishonest act committed by:                                of which as to its existence or amount is
             (a) You; or                                                 dependent upon:
            (b) Any of your partners or "members";                      (a) An inventory computation; or
              whether acting alone or in collusion with                 (b) A profit and loss computation.
              other persons.                                             However, where you establish wholly
        (2) Loss resulting from "theft" or any other                     apart from such computations, that you
              dishonest act committed by any of your                     have sustained a loss, then you may of-
              "employees", "managers", directors,                        fer your inventory records and actual
              trustees or authorized representatives:                    physical count of inventory in support of
                                                                         the amount of loss claimed.
             (a) Whether acting alone or in collusion
                  with other persons; or                            (3) Loss resulting from trading, whether in
                                                                         your name or in a genuine or fictitious
            (b) While performing services for you or                     account.
                  otherwise;
                                                                    (4) Loss resulting from fraudulent or dis-
              except when covered under Coverage 1                       honest signing, issuing, canceling or fail-
              – Employee Theft.                                          ing to cancel, a warehouse receipt or
        (3) Loss that is an indirect result of an "oc-                   any papers connected with it.
              currence" covered by this insurance in-                Under Coverage 3 – Money & Securities
              cluding, but not limited to, to loss result-           we will not pay for:
              ing from:
                                                                    (1) Loss resulting from accounting or arith-
             (a) Your inability to realize income that                   metical errors or omissions.
                  you would have realized had there
                  been no loss of or damage to "mon-                (2) Loss resulting from the giving or surren-
                  ey", "securities" or "other property".                 dering of property in any exchange or
                                                                         purchase.
            (b) Payment of damages of any type for
                  which you are legally liable. But, we             (3) Loss or damage resulting from fire,
                  will pay compensatory damages aris-                    however caused, except:
                  ing directly from a loss covered un-                  (a) Loss from damage to a safe or vault;
                  der this insurance; or                                     and


                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 14 of 24            Contains material copyrighted by ISO/AAIS, with its permission.           WB 1498 06 18
          (b) Loss of or damage to "money" and                        (b) Had knowledge of a threat at the
                "securities" inside the "premises" or                       time the conveyance began, but the
                "financial institution premises".                           loss was not related to the threat.
       (4) Loss of property contained in any mon-                 (7) Loss resulting from your, or anyone else
           ey operated device unless the amount                        acting on your express or implied au-
           of "money" deposited in it is recorded by                   thority, being induced by any dishonest
           a continuous recording instrument in the                    act to voluntarily part with title to or pos-
           device.                                                     session of any property.
       (5) Loss of or damage to motor vehicles,                    The following Conditions apply to Business
           trailers or semi-trailers or equipment and              Crime in addition to the Common Policy
           accessories attached to them.                           Conditions and Commercial Property Con-
       (6) Loss of or damage to property after it                  ditions.
           has been transferred or surrendered to                  Termination As To Any Employee
           a person or place outside the "premises"                This insurance terminates as to any "em-
           or "financial institution premises":                    ployee":
          (a) On the basis of unauthorized instruc-               (1) As soon as:
                tions; or
                                                                      (a) You; or
          (b) As a result of a threat including, but
                not limited to:                                       (b) Any of your partners, "members",
                                                                            "managers", officers, directors or
                 i. A threat to do bodily harm to any                       trustees not in collusion with the
                     person; or                                             "employee";
                ii. A threat to do damage to any                       learn of "theft" or any other dishonest
                     property;                                         act committed by the "employee"
               iii. A threat to introduce a denial of                  whether before or after becoming em-
                     service attached into any com-                    ployed by you.
                     puter system;                                (2) On the date specified in a notice mailed
               iv. A threat to introduce a virus or                    to the first Named Insured. That date will
                     other malicious instruction into                  be at least 30 days after the date of
                     any computer system which is                      mailing.
                     designed to damage, destroy or                    We will mail or deliver our notice to the
                     corrupt "electronic data" or "com-                first Named Insured's last mailing ad-
                     puter programs" stored within the                 dress known to us. If notice is mailed,
                     "computer system";                                proof of mailing will be sufficient proof of
                v. A threat to contaminate, pollute                    notice.
                     or render substandard your prod-              Extended Period To Discover Loss
                     ucts or goods; or
                                                                  (1) We will pay for loss that you sustained
               vi. A threat to disseminate, divulge                    prior to the effective date of cancellation
                     or utilize:                                       of this insurance, which is "discovered"
                     (i) Your confidential information;                by you no later than one year from the
                    (ii) Confidential or personal in-                  date of that cancellation.
                         formation of another person or           (2) However, this extended period to "dis-
                         organization; or                              cover" loss terminates immediately upon
                   (iii) Weaknesses in the source                      the effective date of any other insurance
                         code within any "computer                     obtained by you, whether from us or an-
                         system".                                      other insurer, replacing in whole or in
                                                                       part the coverage afforded hereunder,
           However, this exclusion does not apply                      whether or not such other insurance
           to loss of "money", "securities" or "other                  provides coverage for loss sustained
           property" while outside the "premises" in                   prior to its effective date.
           the care and custody of a "messenger" if
           you:
          (a) Had no knowledge of a threat at the
                time the conveyance began; or




                                  West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 1498 06 18          Contains material copyrighted by ISO/AAIS, with its permission.             Page 15 of 24
         Joint Insured                                              The most we will pay for the entire loss is
        (1) If more than one Insured is named in the                the highest single Limit Of Insurance appli-
             Declarations, the first Named Insured                  cable during the period of loss, whether
             will act for itself and for every other In-            such limit was written under this insurance
             sured for all purposes of this insurance.              or was written under the prior insurance is-
             If the first Named Insured ceases to be                sued by us.
             covered, then the next Named Insured                   Subject to the conditions Loss Sustained
             will become the first Named Insured.                   Partly During This Insurance And Partly
        (2) If any Insured; or partner, "member",                   During Prior Insurance and Loss Sus-
             "manager", officer, director or trustee of             tained Entirely During Prior Insurance,
             that Insured has knowledge of any in-                  we will pay if you sustain loss resulting di-
             formation relevant to this insurance, that             rectly from an "occurrence" taking place
             knowledge is considered knowledge of                   during the Policy Period shown in the Dec-
             every Insured.                                         larations which is "discovered" by you dur-
                                                                    ing the Policy Period shown in the Declara-
        (3) An "employee" of any Insured is consid-                 tions or during the period of time provided
             ered to be an "employee" of every In-                  in the Extended Period To Discover Loss
             sured.                                                 Condition.
        (4) If this insurance or any of its coverages               Loss Sustained Entirely During Prior
             is cancelled as to any Insured, loss sus-              Insurance
             tained by that Insured is covered only if
             "discovered" by you during the period of               If you "discover" loss during the Policy Pe-
             time provided in the Extended Period to                riod shown in the Declarations resulting di-
             Discover Loss Condition.                               rectly from an "occurrence" taking place en-
                                                                    tirely during the policy period(s) of any prior
             However, this extended period to "dis-                 cancelled insurance that we or any affiliate
             cover" loss terminates as to that Insured              issued to you or any predecessor in inter-
             immediately upon the effective date of                 est, we will pay for the loss, provided:
             any other insurance obtained by that In-
             sured, whether from us or another in-                 (1) This insurance became effective at the
             surer replacing in whole or in part the                     time of cancellation of the prior insur-
             coverage afforded under this insurance,                     ance; and
             whether or not such other insurance                   (2) The loss would have been covered
             provides coverage for loss sustained                        under this insurance had it been in ef-
             prior to its effective date.                                fect at the time of the "occurrence".
        (5) We will not pay more for loss sustained                 We will first settle the amount of loss that
             by more than one Insured than the                      you sustained during the most recent prior
             amount we would pay if all such loss                   insurance. We will then settle any remain-
             had been sustained by one Insured.                     ing amount of loss that you sustained dur-
         Loss Sustained Partly During This                          ing the policy period(s) of any other prior
         Insurance And Partly During Prior                          insurance.
         Insurance                                                  The most we will pay for the entire loss is
         If you "discover" loss during the Policy Pe-               the highest single Limit Of Insurance appli-
         riod shown in the Declarations, resulting di-              cable during the period of loss, whether
         rectly from an "occurrence taking place:                   such limit was written under this insurance
                                                                    or was written under the prior insurance is-
        (1) Partly during the Policy Period shown in                sued by us.
             the Declarations; and
                                                                    Ownership Of Property; Interests
        (2) Partly during the policy period(s) of any               Covered
             prior cancelled insurance that we or any
             affiliate issued to you or any predeces-               The property covered under this insurance
             sor in interest;                                       is limited to property:
         and this insurance became effective at the                (1) That you own or lease; or
         time of cancellation of the prior insurance,              (2) That is held by you in any capacity; or
         we will first settle the amount of loss that              (3) For which you are legally liable, provid-
         you sustained during this Policy Period. We                     ed you were liable for the property prior
         will then settle the remaining amount of loss                   to the time the loss was sustained.
         that you sustained during the policy peri-
         od(s) of the prior insurance.


                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 16 of 24           Contains material copyrighted by ISO/AAIS, with its permission.          WB 1498 06 18
        However, this insurance is for your benefit                        i. Pay the value of such "securities"
        only. It provides no rights or benefits to any                         or replace them in kind, in which
        other person or organization. Any claim for                            event you must assign to us all
        loss that is covered under this insurance                              your rights, title and interest in
        must be presented by you.                                              and to those "securities"; or
        Records                                                           ii. Pay the cost of any Lost Securi-
        You must keep records of all property cov-                             ties Bond required in connection
        ered under this insurance so we can verify                             with issuing duplicates of the "se-
        the amount of any loss.                                                curities". However, we will be lia-
                                                                               ble only for the payment of so
        Recoveries                                                             much of the cost of the bond as
       (1) Any recoveries, whether effected before                             would be charged for a bond hav-
            or after any payment under this insur-                             ing a penalty not exceeding the
            ance, whether made by us or you, shall                             lesser of the:
            be applied net of the expense of such                              (i) Market Value of the "securi-
            recovery:                                                              ties" at the close of business
           (a) First, to you in satisfaction of your                               on the day the loss was "dis-
                covered loss in excess of the amount                               covered"; or
                paid under this insurance;                                    (ii) The Limit of Insurance appli-
           (b) Second, to us in satisfaction of                                    cable to the "Securities".
                amounts paid in settlement of your                   (c) Loss of or damage to "other proper-
                claim;                                                    ty" or loss from damage to the
           (c) Third, to you in satisfaction of any                       "premises" or its exterior for the re-
                Deductible Amount; and                                    placement cost of the property with-
           (d) Fourth, to you in satisfaction of any                      out deduction for depreciation. How-
                loss not covered under this insur-                        ever, we will not pay more than the
                ance.                                                     least of the following:
       (2) Recoveries do not include any recovery:                        (i) The Limit of Insurance applicable
                                                                               to the lost or damaged property;
           (a) From insurance, suretyship, reinsur-
                ance, security or indemnity taken for                    (ii) The cost to replace the lost or
                                                                               damaged property with property
                our benefit; or
                                                                               of comparable material and quali-
           (b) Of original "securities" after dupli-                           ty and used for the same pur-
                cates of them have been issued.                                pose; or
        Valuation – Settlement                                          (iii) The amount you actually spend
       (1) We will pay for:                                                    that is necessary to repair or re-
                                                                               place the lost or damaged prop-
           (a) Loss of "money" but only up to and                              erty.
                including its face value. We will, at
                your option, pay for loss of "money"                      We will not pay on a replacement
                issued by any country other than the                      cost basis for any loss or damage:
                United States of America.                                 (i) Until the lost or damaged proper-
                 i. At face value in the "money"                               ty is actually repaired or replaced;
                    issued by that country; or                                 and
                ii. In the United States of America                      (ii) Unless the repairs or replace-
                    dollar equivalent determined by                            ment is made as soon as rea-
                    the rate of exchange published in                          sonably possible after the loss or
                    the Wall Street Journal on the                             damage.
                    day the loss was "discovered".                        If the lost or damaged property is not
           (b) Loss of "securities" but only up to                        repaired or replaced, we will pay on
                and including their value at the close                    an actual cash value basis.
                of business on the day the loss was               (2) We will, at your option, pay for loss or
                "discovered". We may, at our option:                  damage to such property:
                                                                     (a) In the "money" of the country in
                                                                          which the loss or damage occurred;
                                                                          or


                                  West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 1498 06 18          Contains material copyrighted by ISO/AAIS, with its permission.            Page 17 of 24
            (b) In the United States of America                     (1) "Computer program" means a set of
                  dollar equivalent of the "money" of                   related electronic instructions, which di-
                  the country in which the loss or                      rect the operation and function of a
                  damage was sustained, determined                      computer or devices connected to it,
                  by the rate of exchange published in                  which enable the computer or devices to
                  The Wall Street Journal on the day                    receive, process, store or send "elec-
                  the loss was "discovered".                            tronic data".
        (3) Any property that we pay for or replace                 (2) "Discover" or "discovered" means the
             becomes our property.                                      time when you first become aware of
         The following Condition applies to Cover-                      facts which would cause a reasonable
         age 1 – Employee Theft.                                        person to assume that a loss of a type
                                                                        covered by this insurance has been or
         Territory                                                      will be incurred, regardless of when the
         We will pay for loss caused by any "em-                        act or acts causing or contributing to
         ployee" while temporarily outside the territo-                 such loss occurred, even though the ex-
         ry specified in the Commercial Property                        act amount or details of loss may not
         Conditions for a period of not more than 90                    then be known.
         consecutive days.                                              "Discover" or "discovered" also means
         The following Condition applies to Cover-                      the time when you first receive notice of
         age 2 – Forgery or Alteration.                                 an actual or potential claim in which it is
        (1) The Deductible Amount does not apply                        alleged that you are liable to a third par-
             to legal expenses paid under Coverage                      ty under circumstances which, if true,
             2 –Forgery or Alteration coverage.                         would constitute a loss under this insur-
                                                                        ance.
        (2) We will treat signatures that are pro-
                                                                    (3) "Electronic data" means information,
             duced or reproduced electronically, me-
                                                                        facts, images or sounds stored as or on,
             chanically or by other means the same
             as handwritten signatures.                                 created or used on, or transmitted to or
                                                                        from computer software (including sys-
        (3) You must include with your proof of loss                    tems and applications software) on data
             any instrument involved in that loss, or,                  storage devices, including hard or floppy
             if that is not possible, an affidavit setting              disks, CD-ROMs, tapes, drives, cells,
             forth the amount and cause of loss.                        data processing devices or any other
        (4) We will cover loss you sustain resulting                    media which are used with electronically
             directly from an "occurrence" taking                       controlled equipment.
             place within the coverage territory. We                (4) "Employee":
             also provide coverage in a country that
             is not the subject of trade embargos,                     (a) "Employee" means:
             economic sanctions or other trade re-                            i. Any natural person:
             strictions by the government of the Unit-                            (i) While in your service and for
             ed States of America.                                                    the first 30 days immediately
         The following Condition applies to Cover-                                    after termination of service,
         age 3 – Theft of Money and Securities –                                      unless such termination is due
         Outside the Premises.                                                        to "theft" or any dishonest act
         Armored Motor Vehicle Companies                                              committed by the "employee";
                                                                                 (ii) Whom you compensate di-
         We will only pay for the amount of loss you
         cannot recover:                                                              rectly by salary, wages or
                                                                                      commissions; and
        (1) Under your contract with the armored
             motor vehicle company; and                                         (iii) Whom you have the right to
                                                                                      direct and control while per-
        (2) From any insurance or indemnity carried                                   forming services for you;
             by, or for the benefit of customers of, the
                                                                             ii. Any natural person who is fur-
             armored motor vehicle company.
                                                                                  nished temporarily to you:
         The following Definitions apply to Business
         Crime in addition to the Definitions in the                              (i) To substitute for a permanent
                                                                                      "employee" as defined in Par-
         Building and Personal Property Coverage
         Form, Condominium Association Coverage                                       agraph 1) above, who is on
         Form, and Condominium Commercial Unit                                        leave; or
         Owners Coverage Form.

                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 18 of 24            Contains material copyrighted by ISO/AAIS, with its permission.           WB 1498 06 18
                   (ii) To meet seasonal or short-                 (6) "Financial institution premises” means
                        term work load conditions;                     the interior of that portion of any building
                    while that person is subject to                    occupied by a "financial institution".
                    your direction and control and                 (7) "Forgery" means the signing of the
                    performing services for you;                       name of another person or organization
              iii. Any natural person who is leased                    with intent to deceive; it does not mean
                    to you under a written agreement                   a signature which consists in whole or in
                    between you and a labor leasing                    part of one's own name signed with or
                    firm, to perform duties related to                 without authority, in any capacity, for
                    the conduct of your business, but                  any purpose.
                    does not mean a temporary em-                  (8) "Manager" means a natural person
                    ployee as defined in Paragraph                     serving in a directional capacity for a
                    2) above;                                          limited liability company.
              iv. Any natural person who is a                      (9) "Member" means an owner of a limited
                    trustee, officer, employee, admin-                 liability company represented by its
                    istrator or manager, except an                     membership interest, who, If a natural
                    administrator or manager who is                    person, also may serve as a "manager".
                    an independent contractor.                    (10) "Messenger" means you, or a relative,
               v. Any natural person who is a                          or any of your partners or "members", or
                    former      "employee",     partner,               any "employee" while having care and
                    "member", "manager", director or                   custody of property outside the "premis-
                    trustee retained by you as a con-                  es".
                    sultant while performing services             (11) "Money" means:
                    for you;
                                                                      (a) Currency, coins, bank notes in cur-
              vi. Any natural person who is a                               rent use and having a face value;
                    guest student or intern pursuing
                    studies or duties;                                (b) Travelers checks, and money orders
                                                                            held for sale to the public; and
              vii. Any natural person employed by
                    an entity merged or consolidated                  (c) Deposits in your account at any
                    with you prior to the effective date                    "financial institution".
                    of this insurance; and                        (12) "Occurrence" means:
             viii. Any natural person who is your                         (a) As respects to Coverage 1 –
                    "manager", director or trustee                              Employee Theft:
                    while:
                                                                             i. An individual act;
                    (i) Performing acts within the
                                                                            ii. The combined total of all sepa-
                        scope of the usual duties of
                                                                                rate acts whether or not related;
                        an "employee"; or
                                                                                or
                   (ii) Acting as a member of any
                                                                           iii. A series of acts whether or not
                        committee duly elected or ap-
                                                                                related;
                        pointed by resolution of your
                        board of directors or board of                      committed by an "employee" acting
                        trustees to perform specific,                       alone or in collusion with other per-
                        as distinguished from general,                      sons, during the Policy Period shown
                        directorial acts on your behalf.                    in the Declarations, except as pro-
                                                                            vided under paragraph t. Business
          (b) "Employee" does not mean any
                                                                            Crime Condition Loss Sustained
               agent, broker, factor, commission
                                                                            During Prior Insurance Issued By
               merchant, consignee, independent
                                                                            Us Or Any Affiliate or Loss Sus-
               contractor or representative of the
                                                                            tained During Prior Insurance Not
               same general character not specified
                                                                            Issued By Us Or Any Affiliate.
               in paragraph (iii) above.
                                                                      (b) As respects Coverage 2 – Forgery
       (5) "Financial institution" means:
                                                                            or Alteration, all loss caused by any
          (a) A bank, savings bank, savings and                             person or in which that person is in-
               loan association, trust company,                             volved, whether the loss involves
               credit union or similar depository in-                       one or more instruments.
               stitution; or
                                                                             i. An individual act;
          (b) An insurance company.

                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 1498 06 18           Contains material copyrighted by ISO/AAIS, with its permission.            Page 19 of 24
                 ii. The combined total of all sepa-                   (b) Evidence of debt issued in connec-
                     rate acts whether or not related;                      tion with credit or charge cards,
                     or                                                     which cards are not issued by you;
                iii. A series of acts whether or not                    but does not include "money".
                     related;                                     (16) "Theft" means the unlawful taking of
                 committed by a person acting alone                     property to the deprivation of the In-
                 or in collusion with other persons, in-                sured.
                 volving one or more instruments,                   The limit of insurance provided for this
                 during the Policy Period shown in the              Coverage Extension is in addition to Sec-
                 Declarations, except as provided un-               tion C. Limits Of Insurance.
                 der paragraph t. Business Crime
                 Condition Loss Sustained During                    Section D. Deductibles applies to this
                 Prior Insurance Issued By Us Or                    Coverage Extension.
                 Any Affiliate or Loss Sustained                 u. Spoilage
                 During Prior Insurance Not Issued
                                                                    We will pay for loss of or damage to "per-
                 By Us Or Any Affiliate.
                                                                    ishable stock" at the described premises.
           (c) As respects Coverage 3 – Theft of                    "Perishable stock" means personal property
                 Money and Securities Inside the                    maintained under controlled conditions for
                 Premises and Outside the Premis-                   its preservation and susceptible to loss or
                 es:                                                damage if the controlled conditions change.
                  i. An individual act or event;                    We will not cover property located on build-
                                                                    ings, in the open, or in vehicles.
                 ii. The combined total of all sepa-
                     rate acts or events whether or not             We will pay for loss or damage to "perisha-
                     related; or                                    ble stock" caused by breakdown or contam-
                                                                    ination or power outage. Breakdown or con-
                iii. A series of acts or events wheth-              tamination means change in temperature or
                     er or not related;                             humidity resulting from mechanical break-
                 committed by a person acting alone                 down or mechanical failure of refrigerating,
                 or in collusion with other persons, or             cooling, or humidity control apparatus or
                 not committed by any person, during                equipment only while such equipment or
                 the Policy Period shown in the Dec-                apparatus is at the described premises.
                 larations, except as provided under                Breakdown or contamination includes con-
                 paragraph t. Business Crime Condi-                 tamination by the refrigerant. Power outage
                 tion Loss Sustained During Prior                   means change in temperature or humidity
                 Insurance Issued By Us Or Any                      resulting from complete or partial interrup-
                 Affiliate or Loss Sustained During                 tion of electrical power, either on or off the
                 Prior Insurance Not Issued By Us                   described premises, due to conditions be-
                 Or Any Affiliate.                                  yond your control.
       (13) "Other property" means any tangible                     We will not pay for loss or damage caused
            property other than "money" and "secu-                  by or resulting from:
            rities" that has intrinsic value. "Other               (1) The disconnection of any refrigerating,
            property" does not include "computer                        cooling, or humidity control system from
            programs", "electronic data" or any                         the source of power.
            property specifically excluded under this
            insurance.                                             (2) The deactivation of electrical power
                                                                        caused by the manipulation of any
       (14) "Premises" means the interior of that                       switch or other devise used to control
            portion of any building you occupy in                       the flow of electrical power or current.
            conducting your business.
                                                                   (3) The inability of an Electrical Utility Com-
       (15) "Securities" means negotiable and                           pany or other power source to provide
            nonnegotiable instruments or contracts                      sufficient power due to:
            representing either "money" or property
            and includes:                                              (a) Lack of fuel; or
           (a) Tokens, tickets, revenue and other                      (b) Governmental order.
                 stamps (whether represented by ac-                (4) The inability of a power source at the
                 tual stamps or unused value in a me-                   described premises to provide sufficient
                 ter) in current use; and                               power due to lack of generating capacity
                                                                        to meet demand.


                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 20 of 24           Contains material copyrighted by ISO/AAIS, with its permission.          WB 1498 06 18
       (5) Breaking of any glass that is a perma-                  (3) "Telecommunications equipment"
            nent part of any refrigerating, cooling, or            (4) "Reproduction equipment"
            humidity control unit.
                                                                    Electrical and Power Supply
        The most we will pay for loss or damage                     Disturbance
        under this coverage extension is $10,000 at
        each described premises.                                    We cover direct physical loss to covered
                                                                    property caused by "electrical disturbance",
        The limit of insurance provided for this                    or "power supply disturbance".
        Coverage Extension is in addition to Sec-
        tion C. Limits Of Insurance.                                Mechanical Breakdown Coverage
        Section D. Deductibles does not apply to                    We pay for loss to covered property caused
        this Coverage Extension.                                    by "mechanical breakdown".
     v. Lock Replacement                                            Foreign Transit And Location Coverage
        We will pay to re-key, repair or replace                    We cover direct physical loss to your "port-
        locks when there has been direct physical                   able computers" including preinstalled
        loss or damage to the corresponding keys                    "programs and applications" while tempo-
        by a Covered Cause Of Loss.                                 rarily at a foreign location or in transit to or
                                                                    from a temporary foreign location outside
        This coverage does not apply to:                            the coverage territory.
       (1) Keys to motor vehicles, trailers or any                  We do not cover your "portable computers"
            motorized land conveyances whether or                   or preinstalled "programs or applications"
            not subject to motor vehicle registration.              that are:
       (2) Direct physical loss or damage to keys                  (a) Shipped via mail;
            entrusted to any person who is not an
            "insured".                                             (b) you are required to provide a negotiable
                                                                        ocean cargo policy or certificate to any
       (3) Wear and tear.                                               seller, buyer, or bank; or
        The most we will pay under this Coverage                   (c) the property is shipped to or is located in
        Extension in any one occurrence is $2,500.                      a country that is the subject of a trade
        The limit of insurance provided for this                        embargo, economic sanctions, or other
        Coverage Extension is in addition to Sec-                       trade restrictions by the government of
        tion C. Limits Of Insurance.                                    the United States of America.
        Section D. Deductibles does not apply to                    The most we pay for loss to portable com-
        this Coverage Extension.                                    puters described above in any one occur-
     w. Electronic Data Processing Equipment                        rence while overseas is $5,000. This limit is
        And Software                                                separate from, and not part of, the Electron-
                                                                    ic Data Processing Equipment And Soft-
        You may extend the insurance that applies                   ware Coverage Extension Limit.
        to Your Business Personal Property to ap-
        ply to your electronic data processing                      Valuation
        equipment and "software".                                  (1) The value of "hardware" that is replaced
        We cover direct physical loss or damage                         will be based on the cost of replacing
        caused by a Covered Cause Of Loss to the                        the "hardware" with new equipment that
        following property:                                             is functionally comparable to the "hard-
                                                                        ware" that is being replaced. The value
       (1) "Hardware"                                                   of "hardware" that is not repaired or re-
       (2) "Software"                                                   placed will be based on the actual cash
                                                                        value at the time of the loss (with a de-
            We cover the cost of research or other
            expenses necessary to reproduce, re-                        duction for depreciation). In no event will
            place, or restore lost files or codes on                    we pay more than the reasonable cost
            lost or damaged "data records" only if                      of restoring partially damaged "hard-
            the cost of research or other expenses                      ware" to its condition directly prior to the
            necessary to reproduce, replace or re-                      damage.
            store lost files or codes are incurred due
            to a direct physical loss caused by a
            Covered Cause Of Loss to "data rec-
            ords".



                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 1498 06 18           Contains material copyrighted by ISO/AAIS, with its permission.            Page 21 of 24
        (2) The value of "programs and applica-                            iv. damage, destruction, inadequa-
             tions" will be based on the cost to rein-                           cy, malfunction, degradation, or
             stall the "programs or applications" from                           corruption of any "hardware",
             the licensed discs that were originally                             Web site server, or "media" used
             used to install the programs or applica-                            with "hardware" or Web site
             tions. If the original licensed discs are                           server, or
             lost, damaged, or can no longer be ob-                         v. denial of access to or denial of
             tained, the value of "programs and ap-                              services from your "hardware",
             plications" will be based on the cost of                            Web site server or your computer
             the most current version of the "pro-                               network.
             grams or applications".
                                                                    (2) "Computer virus" means the introduction
        (3) The value of "data records" will be                         of any malicious, self-replicating elec-
             based on the cost of reproduction from                     tronic data processing code or other
             duplicate copies. The cost of reproduc-                    code:
             tion includes, but is not limited to, the
             cost of labor to copy or transcribe from                  (a) into "hardware", "software" or Web
             duplicate copies. If duplicate copies do                       site server; and
             not exist, the value of "data records" will               (b) that is intended to result in, but is not
             be based on the cost or research or                            limited to:
             other expenses necessary to reproduce,
                                                                              i. deletion, destruction, generation,
             replace, or restore lost files, documents,
                                                                                 or modification of "software";
             or records.
                                                                            ii. alteration, contamination, corrup-
        (4) The value of "media" will be based on
                                                                                 tion, degradation or destruction of
             the cost to repair or replace the "media"
                                                                                 the integrity, quality or perfor-
             with material of the same kind or quality.
                                                                                 mance of "software";
        (5) The value of "telecommunications
                                                                           iii. damage, destruction, inadequa-
             equipment" and "reproduction equip-
                                                                                 cy, malfunction, degradation or
             ment" will be based on the replacement
                                                                                 corruption of any "hardware",
             cost without any deduction for deprecia-
                                                                                 Web site server or "media" used
             tion.
                                                                                 with "hardware" or Web site
         The following Definitions apply to Electronic                           server; or
         Data Processing Equipment Coverage in
                                                                           iv. denial of access to or denial of
         addition to the Building and Personal Prop-
                                                                                 services from your "hardware",
         erty Coverage Form, Condominium Associ-
                                                                                 Web site server or your computer
         ation Coverage Form and Condominium
                                                                                 network.
         Commercial Unit Owners Coverage Form
         definitions,                                               (3) "Data records" means files, documents,
                                                                        and information in an electronic format
        (1) "Computer hacking" means an unau-
                                                                        and that are stored on "media".
             thorized intrusion:
                                                                    (4) "Electrical disturbance" means electrical
            (a) by an individual or group of individu-
                                                                        or magnetic damage, disturbance of
                  als, whether employed by you or not,
                                                                        electronic recordings or erasure of elec-
                  into "hardware", "software", or a
                                                                        tronic recordings.
                  computer network; and
                                                                    (5) "Hardware" means a network of elec-
            (b) that results in but is not limited to:
                                                                        tronic machine components (micropro-
                   i. deletion, destruction, generation,                cessors) capable of accepting instruc-
                      or modification of "software";                    tions and information, processing the
                  ii. alteration, contamination, corrup-                information according to the instructions
                      tion, degradation, or destruction                 and producing desired results.
                      of the integrity, quality, or perfor-            (a) "Hardware" includes but is not lim-
                      mance of "software";                                  ited to:
                 iii. observation, scanning, or copying                       i. personal computers and work
                      of "data records", "programs and                           stations:
                      applications", and proprietary
                      programs;




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 22 of 24            Contains material copyrighted by ISO/AAIS, with its permission.          WB 1498 06 18
               ii. laptops, palmtops, notebook PCs,                    (b) telephone operating programs, relat-
                   other portable computer devices                          ed software;
                   and accessories including, but                      (c) facsimile transmission equipment;
                   not limited to, multimedia projec-
                   tors; and                                           (d) video conferencing equipment; and
              iii. peripheral      data    processing                  (e) other related hardware (including
                   equipment, including but not lim-                        computers dedicated to voice mail).
                   ited to, printers, keyboards, moni-                  We do not pay for loss or damage that is
                   tors and modems.                                     caused by or results from any direct or
          (b) "Hardware" does not include:                              indirect loss or damage; or loss of ac-
                                                                        cess, loss of use or loss of functionality
                i. "software",                                          caused by a "computer virus" or by
               ii. "telecommunications equipment";                      "computer hacking".
                   and                                         The most we will pay for loss or damage under
              iii. "reproduction equipment".                   this coverage extension is $25,000 at each de-
       (6) "Mechanical breakdown" means the                    scribed premises.
           malfunction or failure of moving or elec-           The limit of insurance provided for this Cover-
           tronic parts, component failure, faulty in-         age Extension is in addition to Section C. Lim-
           stallation or blowout.                              its Of Insurance.
       (7) "Media" means processing, recording,                Section D. Deductibles applies to this Cover-
           or storage media used with "hardware".              age Extension.
           This includes but is not limited to films,    F. Under Section B. Exclusions and Limitations
           tapes, cards, discs, drums, cartridges or        the following changes apply to Section B. Exclu-
           cells.                                           sions of the applicable covered Causes of Loss
       (8) "Portable computers" means laptops,              Form:
           palmtops, notebook PCs, other portable           1. Exclusion 1.e. Utility Services is deleted and
           computer devices and accessories in-                replaced by:
           cluding but not limited to, multimedia
           projectors.                                         e. Utility Services
       (9) "Power supply disturbance" means                         The failure of power, communication, water,
           interruption of power supply, power                      or other utility service supplied to the de-
           surge, blackout, or brownout.                            scribed premises, however caused, if the
                                                                    failure:
      (10) "Programs and applications" means
           operating programs and applications                    (1) Originates away from the described
           that you purchase and that are:                              premises: or
          (a) stored on "media"; or                               (2) Originates at the described premises,
                                                                        but only if such failure involves equip-
          (b) pre-installed and stored in "hard-                        ment used to supply the utility service to
               ware".                                                   the described premises from a source
      (11) "Reproduction equipment" means a                             away from the described premises.
           network of equipment and software de-                    Failure of any utility service includes lack of
           signed for the scanning, copying, stor-                  sufficient capacity and reduction in supply.
           age, and retrieval of paper documents.
                                                                    Loss or damage caused by a surge of pow-
      (12) "Software" means "media", "data rec-                     er is also excluded, if the surge would not
           ords", "programs and applications".                      have occurred but for an event causing a
           "Software" does not mean Web site                        failure of power.
           software.
      (13) "Telecommunications             equipment"
           means telephone components and
           equipment used for the transmission of
           communications.
           "Telecommunications equipment" in-
           cludes but is not limited to:
          (a) telephone switchgear (including PBX
               systems);



                                  West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 1498 06 18          Contains material copyrighted by ISO/AAIS, with its permission.             Page 23 of 24
         But if the failure or surge of power, or the                   (e) Transmission lines.
         failure of communications, water or other                           Transmission lines includes all lines
         utility service, results in a Covered Cause                         which serve to transmit communica-
         of Loss, we will pay for the loss or damage                         tion service or power, including lines
         caused by that Covered Cause of Loss. We                            which may be identified as distribu-
         will also pay for loss or damage resulting                          tion lines.
         from direct physical loss or damage by a
         covered cause of loss to water supply ser-                   The insurance provided by this coverage
         vices, communication supply services, or                     does not increase Section C. Limits of In-
         power supply services, other than overhead                   surance.
         transmission, subtransmission, distribution                  Section D. Deductibles applies to this cov-
         or communication lines not on the de-                        erage.
         scribed premises.
                                                              b. Exclusion 1.g.(3) does not apply to loss of or
         Communication services include but are not               damage to Accounts Receivable, Fine Arts and
         limited to service relating to Internet access           Valuable Papers.
         or access to any electronic, cellular or sat-
                                                              c. Exclusion 1.g.(4) does not apply to loss of or
         ellite network.
                                                                  damage to Accounts Receivable, Fine Arts and
         For purposes of this provision:                          Valuable Papers.
        (1) Water Supply Services, meaning the                d. If The Causes of Loss – Basic Form is at-
              following types of property supplying               tached, exclusions 2.b., 2.c. and 2.d. do not
              water to the described premises:                    apply to loss of or damage to Accounts Re-
             (a) Pumping stations; and                            ceivable, Fine Arts and Valuable Papers.
            (b) Water mains.                                  e. If the Causes of Loss – Broad Form is at-
                                                                  tached, exclusion 2.b. does not apply to loss of
        (2) Communication Supply Services,                        or damage to Accounts Receivable, Fine Arts
              meaning property supplying communi-                 and Valuable Papers.
              cation services, including telephone, ra-
              dio, microwave or television services, to        f. If the Causes of Loss – Special Form is at-
              the described premises, such as:                    tached, exclusions 2.e., 2.f. and 2.g. do not
                                                                  apply to loss of or damage to Accounts Re-
             (a) Communication transmission lines,                ceivable, Fine Arts and Valuable Papers.
                  including optic fiber transmission
                  lines;                                   G. Under Section C. LIMITS OF INSURANCE:
            (b) Coaxial cables; and                           The following is added:
             (c) Microwave radio relays except satel-         Peak Season
                  lites.                                      You may increase the insurance that applies to
        (3) Power Supply Services, meaning the                Your Business Personal Property or Stock by 50%
              following types of property supplying           to provide for seasonal variations if the Limit Of In-
              electricity, steam or gas to the described      surance shown in the Declarations is 80% or more
              premises:                                       of the insured's average monthly values for the 12
                                                              months immediately preceding the date of loss or
             (a) Utility generating plants;                   damage occurs, or the period of time you have
            (b) Switching stations;                           been in business as of the date of the loss or
             (c) Substations;                                 damage occurs.
            (d) Transformers; and                             This section does not apply to property covered
                                                              under a value reporting form or on a blanket basis.




                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 24 of 24           Contains material copyrighted by ISO/AAIS, with its permission.            WB 1498 06 18
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        BUSINESS INCOME COVERAGE
                          ACTUAL LOSS SUSTAINED
                        (TWELVE MONTH LIMITATION)
This endorsement modifies insurance provided under the following:

   BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM

1. Coverage is provided for Business Income (and Extra Expense) including "Rental Value".
2. Paragraph B. LIMITS OF INSURANCE is replaced by the following:
   The most we will pay for loss in any one occurrence is the actual loss of business income you sustained, not
   to exceed 12 consecutive months after the date of direct physical loss or damage.
3. All reference to coinsurance in the coverage form is deleted.




WB 2186 12 05                        West Bend Mutual Insurance Company                            Page 1 of 1
                                         West Bend, Wisconsin 53095
POLICY NUMBER: A346701                                                               COMMERCIAL PROPERTY
                                                                                               WB 34 01 18

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 EQUIPMENT BREAKDOWN COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:

      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
      CONDOMINIUM ASSOCIATION COVERAGE FORM
      CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
      BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
      BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
      EXTRA EXPENSE COVERAGE FORM
      CAUSES OF LOSS – BASIC FORM
      CAUSES OF LOSS – BROAD FORM
      CAUSES OF LOSS – SPECIAL FORM

                                                  SCHEDULE

Coverage                     Limit
Spoilage                     $ 50,000
Deductibles
Combined, All Coverages      $
Direct Coverages             $                (*other conditions, if required, will be shown below)
Indirect Coverages           $
                             or               hours (*other conditions, if required, will be shown below)
                             or               Times Average Daily Value
Other Conditions




A. The following is added to A.4. Additional Cover-           1. We will pay for direct physical damage to Cov-
   ages of the Building And Personal Property                    ered Property that is the direct result of an "ac-
   Coverage Form, Condominium Association                        cident" or "electronic circuitry impairment". We
   Coverage Form and Condominium Commercial                      will consider "electronic circuitry impairment" to
   Unit-Owners Coverage Form:                                    be physical damage to "covered equipment".
   Additional Coverage – Equipment Breakdown
   Additional Coverage Equipment Breakdown is de-
   scribed and limited below. Without an "accident" or
   "electronic circuitry impairment", there is no
   Equipment Breakdown Coverage.

                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 34 01 18                Contains material copyrighted by ISO, with its permission.                 Page 1 of 9
   2. The following coverages also apply to the                     (3) The most we will pay for loss, damage
      direct result of an "accident" or "electronic cir-                or expense under this coverage, includ-
      cuitry impairment". However, with respect to                      ing actual loss of Business Income you
      coverage 2.h. Service Interruption below and                      sustain and necessary Extra Expense
      any Dependent Properties coverage provided                        you incur, if shown as covered, is
      by this coverage part, coverage will apply only                   $25,000.
      to the direct result of an "accident" and will not          e. Off Premises Equipment Breakdown
      apply to the direct result of an "electronic cir-
      cuitry impairment". These coverages do not                    (1) We will pay for physical damage to
      provide additional amounts of insurance.                          transportable "covered equipment" that,
                                                                        at the time of the "accident" or "electron-
      a. Business Income and Extra Expense                              ic circuitry impairment", is not at a cov-
         (1) Any insurance provided under the cov-                      ered location. As respects this Off Prem-
              erage part for Business Income or Extra                   ises Equipment Breakdown coverage
              Expense is extended to the coverage                       only, the "accident" or "electronic circuit-
              provided by this endorsement.                             ry impairment" may occur in any country
         (2) The most we will pay for loss or ex-                       except one in which the United States
              pense under this coverage is the appli-                   has imposed sanctions, embargoes or
              cable limit for Business Income and Ex-                   similar restrictions on the provision of
              tra Expense.                                              insurance.
      b. Data Restoration                                           (2) We will also pay for your reasonable
                                                                        and necessary cost to research, replace
         (1) We will pay for your reasonable and                        and restore lost "data" contained within
              necessary cost to research, replace and                   "covered equipment" as described un-
              restore lost "data."                                      der (1) above. This amount may not ex-
         (2) The most we will pay for loss or ex-                       ceed the limit applicable to Data Resto-
              pense under this coverage, including                      ration coverage.
              actual loss of Business Income you sus-               (3) The most we will pay for loss, damage
              tain and necessary Extra Expense you                      or expense under this coverage, includ-
              incur, if shown as covered, is $25,000.                   ing actual loss of Business Income you
      c. Expediting Expenses                                            sustain and necessary Extra Expense
                                                                        you incur, if shown as covered, and Da-
         (1) With respect to your damaged Covered
                                                                        ta Restoration as described in (2) above
              Property, we will pay the reasonable ex-
                                                                        is the limit for Property Off-Premises
              tra cost to:
                                                                        coverage, shown in your policy.
             (a) Make temporary repairs; and
                                                                  f. Public Relations
            (b) Expedite permanent repairs or per-
                                                                    (1) This coverage only applies if you have
                  manent replacement.
                                                                        sustained an actual loss of Business In-
         (2) The most we will pay for loss or ex-                       come covered under this endorsement.
              pense under this coverage is $25,000.
                                                                    (2) We will pay for your reasonable costs
      d. Hazardous Substances                                           for professional services to create and
         (1) We will pay your additional cost to repair                 disseminate communications, when the
              or replace Covered Property because of                    need for such communications arises di-
              contamination by a "hazardous sub-                        rectly from the interruption of your busi-
              stance". This includes the additional ex-                 ness. This communication must be di-
              penses to clean up or dispose of such                     rected to one or more of the following:
              property.                                                (a) The media;
         (2) This does not include contamination of                    (b) The public; or
              "perishable goods" by refrigerant, in-
              cluding but not limited to ammonia,                      (c) Your customers, clients or members.
              which is addressed in 2.i.(1)(b) below.               (3) Such costs must be incurred during the
              As used in this coverage, additional                      "period of restoration" or up to 30 days
              costs mean those beyond what would                        after the "period of restoration" has end-
              have been payable under this Equip-                       ed.
              ment Breakdown Coverage had no                        (4) The most we will pay for loss or ex-
              "hazardous substance" been involved.                      pense under this coverage is $5,000.




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 2 of 9                 Contains material copyrighted by ISO, with its permission.               WB 34 01 18
     g. Resultant Damage to Animals                                    (a) Physical damage to "perishable
        (1) Any insurance provided under the cov-                            goods" due to spoilage;
            erage part for "animals' is extended to                   (b) Physical damage to "perishable
            the coverage provided by this endorse-                           goods" due to contamination from
            ment.                                                            the release of refrigerant, including
        (2) The most we will pay for loss, damage                            but not limited to ammonia;
            or expense under this coverage, includ-                    (c) Any necessary expenses you incur
            ing actual loss of Business Income you                           to reduce the amount of loss under
            sustain and necessary Extra Expense                              this coverage to the extent that they
            you incur, if shown as covered, is                               do not exceed the amount of loss
            $25,000.                                                         that otherwise would have been
     e. Service Interruption                                                 payable under this coverage.
        (1) Any insurance provided for Business                    (2) If you are unable to replace the "perish-
            Income, Extra Expense, Data Restora-                        able goods" before its anticipated sale,
            tion or Spoilage is extended to apply to                    the amount of our payment will be de-
            your loss, damage or expense caused                         termined on the basis of the sales price
            by a failure or disruption or service. The                  of the "perishable goods" at the time of
            failure or disruption of service must be                    the "accident" or "electronic circuitry im-
            caused by an "accident" to equipment,                       pairment", less discounts and expenses
            including overhead transmission lines,                      you otherwise would have had. Other-
            that is owned by a utility, landlord, a                     wise our payment will be determined in
            landlord's utility or other supplier who                    accordance with the Valuation condition.
            provides you with any of the following                 (3) The most we will pay for loss, damage
            services: electrical power, waste dis-                      or expense under this coverage is
            posal, air conditioning, refrigeration,                     $50,000 unless otherwise shown in the
            heating, natural gas, compressed air,                       above Schedule.
            water, steam, Internet access, telecom-          3. Exclusions
            munications service, "cloud computing
            services", wide area networks or data               All exclusions in the applicable Causes of Loss
            transmission. The equipment must meet               form apply except as modified below and to the
            the definition of "covered equipment"               extent that coverage is specifically provided by
            except that it is not Covered Property.             this endorsement.
        (2) "Cloud computing services" must be                  a. The following exclusions are modified:
            provided by a professional provider with               (1) If the Causes of Loss – Basic Form or
            whom you have a contract.                                   Causes of Loss – Broad Form applies,
        (3) With respect to the Data Restoration                        the following is added to Exclusion B.2.:
            portion of this Service Interruption cov-                   Depletion, deterioration, corrosion, ero-
            erage, coverage will also apply to "data"                   sion, wear and tear, or other gradually
            stored in the equipment of a provider of                    developing conditions. However if an
            "cloud computing services".                                 "accident" or "electronic circuitry im-
        (4) Service Interruption coverage will not                      pairment" results, we will pay for the re-
            apply unless the failure or disruption of                   sulting loss, damage or expense caused
            service exceeds 24 hours immediately                        by that "accident" or "electronic circuitry
            following the "accident". If the interrup-                  impairment".
            tion exceeds 24 hours, coverage will                   (2) If the Causes of Loss – Special Form
            begin at the time of the disruption, and                    applies as respects this endorsement
            the applicable deductible will apply.                       only, the last paragraph of Exclusion
        (5) The most we will pay in any "one                            B.2.d. is deleted and replaced with the
            equipment breakdown" for loss, damage                       following:
            or expense under this coverage is the                       But if an excluded cause of loss that is
            applicable limit for Business Income, Ex-                   listed in 2.d.(1) through (7) results in an
            tra Expense, Data Restoration or Spoil-                     "accident" or "electronic circuitry im-
            age.                                                        pairment", we will pay for the loss, dam-
      i. Spoilage                                                       age or expense caused by that "acci-
                                                                        dent" or "electronic circuitry impairment".
        (1) We will pay for:



                                  West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 34 01 18               Contains material copyrighted by ISO, with its permission.                 Page 3 of 9
      b. The following exclusions are added:                            (d) Breakage of glass; falling objects;
        (1) We will not pay for loss, damage or                              weight of snow, ice or sleet; freezing
            expense caused directly or indirectly by                         (caused by cold weather); collapse
            any of the following, whether or not                             or molten material;
            caused by or resulting from an "acci-                       (e) A hydrostatic, pneumatic or gas
            dent" or "electronic circuitry impairment":                      pressure test of any boiler or pres-
           (a) Fire, including smoke from a fire;                            sure vessel, or an electrical insula-
                                                                             tion breakdown test of any type of
           (b) Explosion of gas or unconsumed fuel                           electrical equipment; or
                within the furnace of any boiler or
                fired vessel or within the passages                      (f) Water or other means used to extin-
                from that furnace to the atmosphere;                         guish a fire.
           (c) Any other explosion, except as spe-                   (3) With respect to Business Income, Extra
                cifically covered under this endorse-                    Expense and Service Interruption cov-
                ment;                                                    erages, we will also not pay for:
           (d) Any earth movement, including but                        (a) Loss caused by your failure to use
                not limited to earthquake, subsid-                           due diligence and dispatch and all
                ence, sinkhole collapse, landslide,                          reasonable means to resume busi-
                earth sinking, tsunami or volcanic ac-                       ness; or
                tion;                                                   (b) Any increase in loss resulting from
           (e) Flood, surface water, waves, tides,                           an agreement between you and your
                tidal waves, overflow of any body of                         customer or supplier.
                water, or their spay, all whether driv-              (4) We will not pay for loss, damage or
                en by wind or not; mudslide or mud-                      expense caused directly or indirectly by
                flow; or water that back up or over-                     the following, whether or not caused by
                flows from a sewer, drain or sump.                       or resulting from an "accident" or "elec-
                However, if electrical "covered                          tronic circuitry impairment": Any "fun-
                equipment" requires drying out be-                       gus", wet rot, dry rot or bacteria, includ-
                cause of the above, we will pay for                      ing any presence, growth, proliferation,
                the direct expenses of such drying                       spread or any activity of "fungus"", wet
                out subject to the applicable Limit of                   rot, dry rot or bacteria. This includes, but
                Insurance and deductible for Building                    is not limited to, costs arising from clean
                or Business Personal Property,                           up, removal, or abatement of such "fun-
                whichever applies; or                                    gus", wet rot, dry rot or bacteria. How-
            (f) Vandalism.                                               ever, this exclusion does not apply to
                                                                         spoilage of personal property that is
        (2) Coverage under this endorsement does                         "perishable goods", to the extent that
            not apply to an "accident" or "electronic                    spoilage is covered under Spoilage cov-
            circuitry impairment" caused by or re-                       erage.
            sulting from:
                                                                     (5) Except as specifically provided under
           (a) Lightning;                                                A.2.b. Data Restoration or A.2.g. Re-
           (b) Windstorm or hail. However this                           sultant Damage to Animals, we will
                exclusion does not apply when:                           not pay for loss, damage or expense
                                                                         caused directly or indirectly by the fol-
                (i) "Covered equipment" located
                                                                         lowing, whether or not caused by or re-
                     within a building or structure suf-
                     fers an "accident" or "electronic                   sulting from an "accident" or "electronic
                                                                         circuitry impairment":
                     circuitry impairment" that results
                     from wind-blown rain, snow, sand                   (a) Physical loss or damage to "ani-
                     or dust; and                                            mals";
               (ii) The building or structure did not                   (b) Loss, interruption or compromise of
                     first sustain wind or hail damage                       any research, test or study involving
                     to its roof or walls through which                      "animals"; or
                     the rain, snow, sand or dust en-                   (c) Loss of income or extra expense
                     tered.                                                  resulting from (a) or (b) above.
           (c) Smoke; aircraft or vehicles; riot or
                civil commotion; sprinkler leakage;
                elevator collision;


                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 4 of 9                 Contains material copyrighted by ISO, with its permission.                WB 34 01 18
     c. Exclusions b.(2)(a), b.(2)(b), b.(2)(c) and               (2) None of the following is an "accident":
        b.(2)(d) above shall not apply if:                            (a) Defect, programming error, pro-
       (1) The excluded cause of loss occurs                               gramming limitation, computer virus,
            away from any covered location and                             malicious code, loss of "data", loss of
            causes an electrical surge or other elec-                      access, loss of use, loss of function-
            trical disturbance.                                            ality or other condition within or in-
       (2) Such a surge or disturbance is transmit-                        volving "data" or "media" of any kind;
            ted through utility service transmission                       or
            lines to the covered location and results                 (b) Misalignment, miscalibration, tripping
            in an "accident" or "electronic circuitry                      off-line, or any condition which can
            impairment"; and                                               be corrected by resetting, tightening,
       (3) The loss, damage or expense caused                              adjusting or cleaning, or by the per-
            by such surge or disturbance is not cov-                       formance of maintenance.
            ered elsewhere under the policy.                           However, if an "accident" results, we will
     d. Any cause of loss set forth in exclusion                       pay for the resulting loss, damage or
        b.(2)(d) above that is not a Covered Cause                     expense caused by that "accident".
        of Loss in this coverage part shall be ex-              b. "Animal" means any creature of the king-
        cluded only as respects Service Interruption               dom Animalia. This includes, but is not lim-
        coverage.                                                  ited to amphibians, birds, fish, insects,
  4. Definitions                                                   mammals, reptiles, and worms.
     The following definitions are added with re-               c. “Boilers and vessels” means:
     spect to this endorsement only:                              (1) Any boiler, including attached steam,
     a. "Accident"                                                     condensate and feedwater piping; and
       (1) "Accident" means a fortuitous event that               (2) Any fired or unfired pressure vessel
            causes direct physical damage to "cov-                     subject to vacuum or internal pressure
            ered equipment". The event must be                         other than the static pressure of its con-
            one of the following:                                      tents.
           (a) Mechanical breakdown, including                         This term does not appear elsewhere in
                rupture or bursting caused by cen-                     this endorsement, but may appear in the
                trifugal force;                                        Schedule.
           (b) Artificially generated electrical cur-           d. "Cloud computing services" means profes-
                rent, including electric arcing that               sional, on-demand, self-service data stor-
                disturbs electrical devices, applianc-             age or data processing services provided
                es or wires;                                       through the Internet or over telecommunica-
                                                                   tions lines. This includes services known as
           (c) Explosion of steam boilers, steam                   IaaS (infrastructure as a service), PaaS
                pipes, steam engines or steam tur-                 (platform as a service), SaaS (software as a
                bines owned or leased by you, or                   service) and NaaS (network as a service).
                operated under your control;                       This includes business models known as
           (d) Loss or damage to steam boilers,                    public clouds, community clouds and hybrid
                steam pipes, steam engines or                      clouds. "Cloud computing services" include
                steam turbines caused by or result-                private clouds if such services are owned
                ing from any condition or event in-                and operated by a third party.
                side such equipment; or                         e. "Covered equipment"
           (e) Loss or damage to hot water boilers                (1) "Covered equipment means, Covered
                or other water heating equipment                       Property:
                caused by or resulting from any con-
                dition or event inside such boilers or                (a) That generates, transmits or utilizes
                equipment.                                                 energy;
                                                                      (b) Which, during normal usage, oper-
                                                                           ates under vacuum or pressure, oth-
                                                                           er than the weight of its contents; or




                                  West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 34 01 18               Contains material copyrighted by ISO, with its permission.                 Page 5 of 9
            (c) If your lease requires you to maintain               (2) We shall determine that the reasonable
                  it, air conditioning and heating                        and appropriate remedy to restore such
                  equipment that is part of the building                  "covered equipment's" ability to function
                  or structure you occupy but do not                      is the replacement of one or more "elec-
                  own.                                                    tronic circuitry" components of the "cov-
             "Covered equipment" may utilize con-                         ered equipment".
             ventional design and technology or new                  (3) The "covered equipment" must be
             or newly commercialized design and                           owned or leased by you, or operated
             technology.                                                  under your control.
        (2) None of the following is "covered                        (4) None of the following is an "electronic
             equipment":                                                  circuitry impairment":
            (a) Structure, foundation, cabinet or                        (a) Any condition that can be reasonably
                  compartment;                                                 remedied by:
            (b) Insulating or refractory material;                             (i) Normal maintenance, including
            (c) Sewer piping, buried vessels or                                    but not limited to replacing ex-
                  piping, or piping forming a part of a                            pendable parts, recharging bat-
                  sprinkler or fire suppression system;                            teries or cleaning;
            (d) Water piping other than:                                      (ii) Rebooting, reloading or updating
                                                                                   software or firmware; or
                  (i) Boiler feedwater piping;
                                                                             (iii) Providing necessary power or
                 (ii) Boiler condensate return piping;                             supply.
                      or
                                                                         (b) Any condition caused by or related
                (iii) Water piping forming a part of a                         to:
                      refrigerating or air conditioning
                      system;                                                  (i) Incompatibility of the "covered
                                                                                   equipment" with any software or
            (e) "Vehicle" or any equipment mounted                                 equipment installed, introduced
                  on a "vehicle";                                                  or networked within the prior 30
             (f) Satellite, spacecraft or any equip-                               days; or
                  ment mounted on a satellite or                              (ii) Insufficient size, capability or
                  spacecraft;                                                      capacity of the "covered equip-
            (g) Dragline, excavation or construction                               ment".
                  equipment; or                                          (c) Exposure to adverse environmental
            (h) Equipment manufactured by you for                              conditions, including but not limited
                  sale.                                                        to change in temperature or humidi-
                                                                               ty, unless such conditions result in
      f. "Data" means information or instructions
         stored in digital code capable of being pro-                          an observable loss of functionality.
                                                                               Loss of warranty shall not be consid-
         cessed by machinery.
                                                                               ered an observable loss of function-
      g. "Electronic circuitry" means microelectronic                          ality.
         components, including but not limited to cir-
                                                                   i. “Hazardous substance” means any sub-
         cuit boards, integrated circuits, computer
                                                                      stance that is hazardous to health or has
         chips and disk drives.
                                                                      been declared to be hazardous to health by
      h. "Electronic circuitry impairment"                            a governmental agency.
        (1) "Electronic circuitry impairment" means                j. “Media” means material on which "data" is
             a fortuitous event involving "electronic                 recorded such as solid state drives, hard
             circuitry" within "covered equipment"                    disks, optical disks, flash drives, magnetic
             that causes the "covered equipment" to                   tapes or floppy disks.
             suddenly lose its ability to function as it
             had been functioning immediately be-
             fore such event. This definition is sub-
             ject to the conditions specified in (2), (3)
             and (4) below.




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 6 of 9                 Contains material copyrighted by ISO, with its permission.               WB 34 01 18
      k. “One equipment breakdown” means: If an                     a. Deductibles for Each Coverage
          initial “accident” or "electronic circuitry im-             (1) Unless the Schedule indicates that your
          pairment" causes other “accidents” or "elec-                    deductible is combined for all coverag-
          tronic circuitry impairments", all will be con-                 es, multiple deductibles may apply to
          sidered “one equipment breakdown”. All                          any "one equipment breakdown".
          “accidents” or "electronic circuitry impair-
          ments" that are the result of the same "ac-                 (2) We will not pay for loss, damage or
          cident" or "electronic circuitry impairment"                    expense under any coverage until the
          will be considered “one equipment break-                        amount of the covered loss, damage or
          down”.                                                          expense exceeds the deductible amount
                                                                          indicated for that coverage in the
       l. “Perishable goods” means personal proper-                       Schedule. We will then pay the amount
          ty maintained under controlled conditions                       of loss, damage or expense in excess of
          for its preservation, and susceptible to loss                   the applicable deductible amount, sub-
          or damage if the controlled conditions                          ject to the applicable limit.
          change.
                                                                      (3) If deductibles vary by type of "covered
      m. “Production machinery” means any ma-                             equipment" and more than one type of
          chine or apparatus that processes or pro-                       "covered equipment" is involved in any
          duces a product intended for eventual sale.                     "one equipment breakdown", only the
          This includes all component parts of such                       highest deductible for each coverage
          machine or apparatus and any other                              will apply.
          equipment used exclusively with such ma-
          chine or apparatus. However, “production                  b. Direct and Indirect Coverages
          machinery” does not mean any boiler, or                     (1) Direct Coverages Deductibles and Indi-
          fired or unfired pressure vessel.                               rect Coverages Deductibles may be in-
          This term does not appear elsewhere in this                     dicated in the Schedule.
          endorsement, but may appear in the                          (2) Unless more specifically indicated in the
          Schedule.                                                       Schedule:
      n. "Vehicle" means, as respects this en-                           (a) Indirect    Coverages      Deductibles
          dorsement only, any machine or apparatus                            apply to Business Income and Extra
          that is used for transportation or moves un-                        Expense loss; and
          der its own power. "Vehicle" includes, but is
                                                                         (b) Direct Coverages Deductibles apply
          not limited to: car, truck, bus, trailer, train,
                                                                              to all remaining loss, damage or ex-
          aircraft, watercraft, forklift, bulldozer, tractor
                                                                              pense covered by this endorsement.
          or harvester.
                                                                    c. Application of Deductibles
          However, any property that is stationary,
          permanently installed at a covered location                 (1) Dollar Deductibles
          and that receives electrical power from an                      We will not pay for loss, damage or ex-
          external power source will not be consid-                       pense resulting from any “one equip-
          ered a "vehicle".                                               ment breakdown” until the amount of
B. The Building and Personal Property Coverage                            loss, damage or expense exceeds the
   Form, the Condominium Association Coverage                             applicable Deductible shown in the
   Form and the Condominium Unit-Owners Cover-                            Schedule. We will then pay the amount
   age Form are modified as follows.                                      of loss, damage or expense in excess of
                                                                          the applicable Deductible or Deducti-
   1. Deductible
                                                                          bles, up to the applicable Limit of Insur-
      The deductible in the Declarations applies un-                      ance.
      less a separate Equipment Breakdown deduct-                     (2) Time Deductible
      ible is shown in the Schedule. If a separate
      Equipment Breakdown deductible is shown,                            If a time deductible is shown in the
      the following applies.                                              Schedule, we will not be liable for any
                                                                          loss occurring during the specified num-
      Only as regards Equipment Breakdown Cover-
                                                                          ber of hours or days immediately follow-
      age, provision D. Deductible is deleted and
                                                                          ing the “accident” or "electronic circuitry
      replaced with the following:
                                                                          impairment". If a time deductible is ex-
                                                                          pressed in days, each day shall mean
                                                                          twenty-four consecutive hours.




                                      West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
WB 34 01 18                   Contains material copyrighted by ISO, with its permission.                Page 7 of 9
        (3) Multiple of Average Daily Value (ADV)                        Once suspended in this way, your in-
             If a deductible is expressed as a number                    surance can be reinstated only by an
             times ADV, that amount will be calculat-                    endorsement for that "covered equip-
             ed as follows:                                              ment". If we suspend your insurance,
                                                                         you will get a pro rata refund of premium
             The ADV (Average Daily Value) will be                       for that "covered equipment" for the pe-
             the Business Income (as defined in any                      riod of suspension. But the suspension
             Business Income coverage that is part                       will be effective even if we have not yet
             of this policy) that would have been                        made or offered a refund.
             earned during the period of interruption
             of business had no “accident” or "elec-                (2) Jurisdictional Inspections
             tronic circuitry impairment" occurred, di-                  If any property that is "covered equip-
             vided by the number of working days in                      ment" under this endorsement requires
             that period. No reduction shall be made                     inspection to comply with state or mu-
             for the Business Income not being                           nicipal boiler and pressure vessel regu-
             earned, or in the number of working                         lations, we agree to perform such in-
             days, because of the “accident” or "elec-                   spection on your behalf. We do not
             tronic circuitry impairment" or any other                   warrant that conditions are safe or
             scheduled or unscheduled shutdowns                          healthful.
             during the period of interruption. The               b. As respects this endorsement only, the
             ADV applies to the Business Income                      Valuation Condition in the Building and
             value of the entire location, whether or                Personal Property Coverage Form, the
             not the loss affects the entire location. If            Condominium Association Coverage Form
             more than one location is included in the               and the Condominium Unit-Owners Cover-
             valuation of the loss, the ADV will be the              age is deleted and replaced with the follow-
             combined value of all affected locations.               ing:
             For purposes of this calculation, the pe-
             riod of interruption may not extend be-                 Valuation
             yond the "period of restoration". The                   We will determine the value of Covered
             number indicated in the above Schedule                  Property as follows:
             will be multiplied by the ADV as deter-
                                                                    (1) Except as specified otherwise, our pay-
             mined above. The result shall be used
                                                                         ment for damaged Covered Property will
             as the applicable deductible.
                                                                         be the smallest of:
   2. Conditions                                                        (a) The cost to repair the damaged
      a. The following conditions are in addition to                         property;
         the Conditions in the Building and Personal
                                                                        (b) The cost to replace the damaged
         Property Coverage Form, the Condominium                             property on the same site; or
         Association Coverage Form, the Condomin-
         ium Unit-Owners Coverage Form, the                             (c) The amount you actually spend that
         Commercial Property Conditions and the                              is necessary to repair or replace the
         Common Policy Conditions.                                           damaged property.
        (1) Suspension                                              (2) The amount of our payment will be
                                                                         based on the most cost-effective means
             Whenever "covered equipment" is found
                                                                         to replace the function, capacity and
             to be in, or exposed to, a dangerous
                                                                         remaining useful life of the damage d
             condition, any of our representatives                       property. This may include the use of
             may immediately suspend the insurance
                                                                         generic, used or reconditioned parts,
             against loss from an "accident" or "elec-                   equipment or property.
             tronic circuitry impairment" to that "cov-
             ered equipment." This can be done by                   (3) Except as described in (4) below, you
             mailing or delivering a written notice of                   must pay the extra cost of replacing
             suspension to:                                              damage property with property of a bet-
                                                                         ter kind or quality or of a different size or
            (a) Your last known address; or
                                                                         capacity.
           (b) The address where the "covered
                 equipment" is located.




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 8 of 9                 Contains material copyrighted by ISO, with its permission.                 WB 34 01 18
       (4) Environmental, Safety and Efficiency                  (6) If any one of the following conditions is
           Improvements                                              met, property held for sale by you will be
           If "covered equipment" requires re-                       valued a the sales price as if no loss or
           placement due to an "accident" or "elec-                  damage had occurred, less any dis-
           tronic circuitry impairment", we will pay                 counts and expenses that otherwise
           your additional cost to replace with                      would have applied:
           equipment that is better for the environ-                (a) The property was manufactured by
           ment, safer for people or more energy or                      you;
           water efficient than the equipment being                 (b) The sales price of property is les
           replaced. However, we will not pay to                         than the replacement cost of the
           increase the size or capacity of the                          property; or
           equipment and we will not pay more
           than 150% of what the cost would have                    (c) You are unable to replace the prop-
           been to replace with like kind and quali-                     erty before its anticipated sale.
           ty. This provision does not apply to the              (7) Except as specifically provided for under
           replacement of component parts or to                      Data Restoration coverage, "data" and
           any property to which Actual Cash Val-                    "media" will be valued on the following
           ue applies and does not increase any of                   basis:
           the applicable limits.                                   (a) For mass-produced and commercial-
       (5) The following property will be valued on                      ly available software, at the replace-
           an Actual Cash Value basis:                                   ment cost.
          (a) Any property that does not currently                  (b) For all other "data" and "media", at
               serve as useful or necessary func-                        the cost of blank "media" for repro-
               tion for you;                                             ducing the records. We will not pay
          (b) Any covered Property that you do                           for "data" representing financial rec-
               not repair or replace within 24                           ords based on the face value of such
               months after the date of the "acci-                       records.
               dent" or "electronic circuitry impair-   The most we will pay for loss, damage or expense
               ment"; and                               under this endorsement arising from any "one equip-
           Actual Cash Value includes deductions        ment breakdown" is the applicable Limit of Insurance
           for depreciation.                            in the Declarations unless otherwise shown in the
                                                        Schedule. Coverage provided under this endorse-
                                                        ment does not provide an additional amount of insur-
                                                        ance.




                                 West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
WB 34 01 18              Contains material copyrighted by ISO, with its permission.               Page 9 of 9
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  YOUR BUSINESS PERSONAL PROPERTY AMENDMENT
                 TENANT GLASS
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART

Coverage provided by this endorsement is subject to                 (2) Personal Property of Others includes
the Cause of Loss Form attached to this policy and                      exterior and/or interior glass that is part
policy's Deductible.                                                    of the building or structure described in
Coverages provided by this endorsement are in ex-                       the Declaration only if:
cess of any other specific coverages that are provided                 (a) You are a tenant;
in other coverage Parts or other Policies.                             (b) You have a contractual responsibility
A. The following is added to paragraph A.1.b. Your                           to insure such property or to pay for
    Business Personal Property:                                              damage to it; and
   (8) Exterior and/or interior Glass will be consid-                  (c) This policy does not insure the build-
        ered part of your Business Personal Property                         ing or structure.
        if:                                                         (3) Our payment for loss of or damage to
       (a) You are a tenant;                                            property covered under Personal Prop-
      (b) You have a contractual responsibility to                      erty of Others will only be for the ac-
             insure such property or to pay for damage                  count of the owner of the property.
             to it and                                              (4) If you are contractually liable for a spe-
       (c) This policy does not insure the building or                  cific amount, we will pay the least of the
             structure.                                                 following:
B. Paragraph A.1.c. Personal Property of Others is                     (a) The amount for which you are con-
    replaced by the following:                                               tractually liable;
    1. Covered Property                                                (b) The amount determined in accord-
                                                                             ance with the applicable Valuation
        c. Personal Property of Others                                       Condition or any provision which re-
            (1) Personal property of others that is:                         places it; or
                (a) In your care, custody or control; and              (c) The Limit of Insurance.
                (b) Located in or on the building or
                     structure described in the Declara-
                     tions or in the open (or in a vehicle)
                     within 100 feet of the building or
                     structure or within 100 feet of the
                     premises described in the Declara-
                     tions, whichever distance is greater.




WB 898 01 18                            West Bend Mutual Insurance Company                            Page 1 of 1
                                            West Bend, Wisconsin 53095
POLICY NUMBER: A346701                                                                      WB 2843 08 19

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              CYBER SUITE COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART

                                                 SCHEDULE
 Cyber Suite Annual Aggregate Limit:                                                  $ Not Applicable
 First Party Annual Aggregate Limit:                                                  $ 100,000
 Third Party Annual Aggregate Limit:                                                  $ 100,000
 Cyber Suite Deductible Per Occurrence:                                               $ 1,000

 FIRST PARTY COVERAGES
    DATA COMPROMISE RESPONSE EXPENSES                                                  Included
       Sublimits Per Occurrence
         Forensic IT Review:                                                          $ 50,000
         Legal Review:                                                                $ 50,000
         Public Relations:                                                            $ 5,000
         Regulatory Fines and Penalties (Not applicable in KS):                       $ 50,000
         PCI Fines and Penalties:                                                     $ 50,000
    COMPUTER ATTACK                                                                     Included
       Sublimits Per Occurrence
         Loss of Business:                                                            $ 50,000
         Public Relations:                                                            $ 5,000
    CYBER EXTORTION                                                                     Included
       Sublimit Per Occurrence:                                                       $ 10,000
    MISDIRECTED PAYMENT FRAUD:                                                          Included
       Sublimit Per Occurrence:                                                       $ 10,000
    COMPUTER FRAUD:                                                                     Included
       Sublimit Per Occurrence:                                                       $ 10,000

 THIRD PARTY COVERAGES
    DATA COMPROMISE LIABILITY                                                          Included
    NETWORK SECURITY LIABILITY                                                         Included
    ELECTRONIC MEDIA LIABILITY                                                         Included

 IDENTITY RECOVERY COVERAGE
    Annual Aggregate Limit Per “Identity Recovery Insured”:                           $ 25,000
    Deductible Per Occurrence:                                                          None
      Sublimits Per Occurrence
         Lost Wages and Child and Elder Care Expenses:                                $ 5,000
         Mental Health Counseling:                                                    $ 1,000
         Miscellaneous Unnamed Costs:                                                 $ 1,000




                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
                         © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                          Company. All rights reserved.                             Page 1 of 19
Throughout this Coverage Endorsement (hereinafter                          This does not include costs to analyze,
referred to as “Cyber Coverage”), the words “you”                          research or determine any of the
and “your” refer to the Named Insured(s) shown in                          following:
the Declarations, and any other person(s) or                              (a) Vulnerabilities       in      systems,
organization(s) qualifying as a Named Insured under                             procedures or physical security;
this Cyber Coverage. The words “we”, “us” and “our”                       (b) Compliance with Payment Card
refer to the company providing this insurance.                                  Industry or other industry security
Other words and phrases that appear in "quotations"                             standards; or
have special meaning. Refer to DEFINITIONS.                               (c) The nature or extent of “loss” or
Coverage under this endorsement is subject to the                               damage to data that is not
following: The terms and conditions of the                                      “personally identifying information”
Cancellation Clause of the Common Policy                                        or       “personally        sensitive
Conditions and any amendment to such terms                                      information”.
incorporated        by    endorsement        are    hereby                 If there is reasonable cause to suspect
incorporated herein and shall apply to coverage as                         that a covered “personal data
is afforded by this Cyber Coverage, unless                                 compromise” may have occurred, we
specifically stated otherwise in an endorsement(s)                         will pay for costs covered under
attached hereto.                                                           Forensic IT Review, even if it is
A. COVERAGE                                                                eventually determined that there was
    This section lists the coverages that apply if                         no        covered     “personal       data
    indicated in the Schedule.                                             compromise”. However, once it is
                                                                           determined that there was no covered
     1. Data Compromise Response Expenses                                  “personal data compromise”, we will
        a. Data Compromise Response Expenses                               not pay for any further costs.
            applies only if all of the following                       (2) Legal Review
            conditions are met:
                                                                           We will pay for a professional legal
           (1) There has been a “personal data                             counsel review of the “personal data
                compromise”; and                                           compromise” and how you should best
           (2) Such “personal data compromise” took                        respond to it.
                place in the “coverage territory”; and                     If there is reasonable cause to suspect
           (3) Such “personal data compromise” is                          that a covered “personal data
                first discovered by you during the                         compromise” may have occurred, we
                “policy period”; and                                       will pay for costs covered under Legal
           (4) Such “personal data compromise” is                          Review, even if it is eventually
                reported to us as soon as practicable,                     determined that there was no covered
                but in no event more than 60 days after                    “personal data compromise”. However,
                the date it is first discovered by you.                    once it is determined that there was no
                                                                           covered “personal data compromise”,
        b. If the conditions listed in a. above have                       we will not pay for any further costs.
            been met, then we will provide coverage
            for the following expenses when they arise                 (3) Notification to Affected Individuals
            directly from such “personal data                              We will pay your necessary and
            compromise” and are necessary and                              reasonable costs to provide notification
            reasonable. Items (4) and (5) below apply                      of the “personal data compromise” to
            only if there has been a notification of the                   “affected individuals”.
            “personal data compromise” to “affected                    (4) Services to Affected Individuals
            individuals” as covered under item (3)
            below.                                                         We will pay your necessary and
                                                                           reasonable costs to provide the
           (1) Forensic IT Review                                          following     services     to    “affected
                We will pay for a professional                             individuals”. Services (c) and (d) below
                information technologies review if                         apply only to “affected individuals” from
                needed to determine, within the                            “personal data compromise” events
                constraints of what is possible and                        involving      “personally     identifying
                reasonable, the nature and extent of                       information”.
                the “personal data compromise” and
                the number and identities of the
                “affected individuals”.

                                       West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
                             © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                              Company. All rights reserved.                              Page 2 of 19
          (a) Informational Materials                             (6) Regulatory Fines and Penalties
              A packet of loss prevention and                          We will pay for any fine or penalty
              customer support information.                            imposed by law, to the extent such fine
          (b) Help Line                                                or penalty is legally insurable under the
                                                                       law of the applicable jurisdiction.
              A toll-free telephone line for
              “affected individuals” with questions               (7) PCI Fines and Penalties
              about      the    “personal      data                    We will pay for any Payment Card
              compromise”. Where applicable,                           Industry fine or penalty imposed under
              the line can also be used to request                     a contract to which you are a party.
              additional services as listed in (c)                     PCI (Payment Card Industry) Fines
              and (d) below.                                           and Penalties do not include any
          (c) Credit Report and Monitoring                             increased transaction costs.
                A credit report and an electronic            2. Computer Attack
                service automatically monitoring for            a. Computer Attack applies only if all of the
                activities affecting an individual’s               following conditions are met:
                credit records. This service is                   (1) There has been a “computer attack”;
                subject to the “affected individual”                   and
                enrolling for this service with the
                designated service provider.                      (2) Such “computer attack” occurred in the
                                                                       “coverage territory”; and
          (d) Identity Restoration Case
                Management                                        (3) Such “computer attack” is first
                                                                       discovered by you during the “policy
                As      respects     any      “affected                period”; and
                individual” who is or appears to be
                a victim of “identity theft” that may             (4) Such “computer attack” is reported to
                reasonably have arisen from the                        us as soon as practicable, but in no
                “personal data compromise”, the                        event more than 60 days after the date
                services of an identity restoration                    it is first discovered by you.
                professional who will assist that               b. If all the conditions listed in 2.a. above
                “affected individual” through the                  have been met, then we will provide you
                process of correcting credit and                   the following coverages for “loss” directly
                other records and, within the                      arising from such “computer attack
                constraints of what is possible and
                                                                  (1) Data Restoration
                reasonable, restoring control over
                his or her personal identity.                          We will pay your necessary and
                                                                       reasonable “data restoration costs”.
       (5) Public Relations
                                                                  (2) Data Re-creation
           We will pay for a professional public
           relations firm review of, and response                      We will pay your necessary and
           to, the potential impact of the “personal                   reasonable “data re-creation costs”.
           data compromise” on your business                      (3) System Restoration
           relationships.
                                                                       We will pay your necessary and
           This       includes     necessary       and                 reasonable “system restoration costs”.
           reasonable costs to implement public
           relations recommendations of such                       (4) Loss of Business
           firm. This may include advertising and                      We will pay your actual “business
           special promotions designed to retain                       income and extra expense loss”
           your      relationship    with     “affected                incurred during the “period of
           individuals”. However, we will not pay                      restoration”.
           for:                                                    (5) Extended Income Recovery
          (a) Promotions provided to any of your                       If you suffer a covered “business
                directors or employees; or                             income and extra expense loss”
          (b) Promotion costs exceeding $25 per                        resulting from a “computer attack” on a
                “affected individual”.                                 “computer system” owned or leased by
                                                                       you and operated under your control,
                                                                       we will pay your actual “extended
                                                                       income loss”.

                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
                         © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                          Company. All rights reserved.                              Page 3 of 19
         (6) Public Relations                                    b. If all the conditions listed above in 4.a.
             If you suffer a covered “business                      have been met, then we will pay your
             income and extra expense loss”, we                     necessary and reasonable “wrongful
             will pay for the services of a                         transfer costs” arising directly from the
             professional public relations firm to                  “wrongful transfer event”.
             assist you in communicating your                 5. Computer Fraud
             response to the “computer attack” to                a. Computer Fraud applies only if all of the
             the media, the public and your                         following conditions are met:
             customers, clients or members.
                                                                   (1) There has been a “computer fraud
   3. Cyber Extortion                                                   event” against you; and
      a. Cyber Extortion applies only if all of the                (2) Such “computer fraud event” took
         following conditions are met:                                  place in the “coverage territory”; and
        (1) There has been a “cyber extortion                      (3) Such “computer fraud event” is first
             threat”; and                                               discovered by you during the “policy
        (2) Such “cyber extortion threat” is first                      period”; and
             made against you during the “policy                   (4) Such “computer fraud event” is
             period”; and                                               reported to us within 60 days after the
        (3) Such “cyber extortion threat” is                            date it is first discovered by you; and
             reported to us as soon as practicable,                (5) Such “computer fraud event” is
             but in no event more than 60 days after                    reported in writing by you to the police.
             the date it is first made against you.
                                                                 b. If all the conditions listed in 5.a. above
      b. If all the conditions listed in 3.a. above                 have been met, then we will pay your
         have been met, then we will pay for your                   necessary and reasonable “computer
         necessary and reasonable “cyber extortion                  fraud costs” arising directly from the
         expenses” arising directly from such                       “computer fraud event”.
         “cyber extortion threat”. The payment of
         “cyber extortion expenses” must be                   6. Data Compromise Liability
         approved in advance by us. We will not                  a. Data Compromise Liability applies only if
         pay for “cyber extortion expenses” that                    all of the following conditions are met:
         have not been approved in advance by us.                  (1) During the “policy period” or any
         We will not unreasonably withhold our
                                                                         applicable Extended Reporting Period,
         approval                                                        you first receive notice of one of the
      c. You must make every reasonable effort                           following:
         not to divulge the existence of this Cyber                     (a) A “claim”; or
         Extortion coverage.
                                                                       (b) A “regulatory proceeding”.
   4. Misdirected Payment Fraud
                                                                   (2) Such “claim” or “regulatory proceeding”
      a. Misdirected Payment Fraud applies only if
                                                                         must arise from a “personal data
         all of the following conditions are met:                        compromise” that:
        (1) There has been a “wrongful transfer
                                                                       (a) Took place during the “coverage
             event” against you; and                                        term”; and
        (2) Such “wrongful transfer event” took                        (b) Took place in the “coverage
             place in the “coverage territory”; and                         territory”; and
        (3) Such “wrongful transfer event” is first                    (c) Was submitted to us and insured
             discovered by you during the “policy                           under Data Compromise Response
             period”; and                                                   Expenses.
        (4) Such “wrongful transfer event” is                      (3) Such “claim” is reported to us as soon
             reported to us as soon as practicable,                     as practicable, but in no event more
             but in no event more than 60 days after                    than 60 days after the date it is first
             the date it is first discovered by you;                    received by you.
             and
                                                                 b. If all the conditions listed in 6.a. above
        (5) Such “wrongful transfer event” is                       have been met, then we will pay on your
             reported in writing by you to the police.              behalf any covered:



                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 4 of 19                            Company. All rights reserved.                           WB 2843 08 19
        (1) “Loss” directly arising from the “claim”;            b. If all the conditions listed in 8.a. above
            or                                                       have been met, then we will pay on your
       (2) “Defense costs” directly arising from a                   behalf any covered “loss” directly arising
             “regulatory proceeding”.                                from the “claim”.
     c. All “claims” and “regulatory proceedings”                c. All “claims” arising from a single
        arising from a single “personal data                         “electronic media incident” or interrelated
        compromise” or interrelated “personal data                   “electronic media incidents” will be
        compromises” will be deemed to have                          deemed to have been made at the time
        been made at the time that notice of the                     that notice of the first of those “claims” is
        first of those “claims” or “regulatory                       received by you.
        proceedings” is received by you.                      9. Identity Recovery
  7. Network Security Liability                                  a. Identity Recovery applies only if all of the
     a. Network Security Liability applies only if all               following conditions are met:
        of the following conditions are met:                        (1) There has been an “identity theft”
       (1) During the “policy period” or any                             involving the personal identity of an
             applicable Extended Reporting Period,                       “identity recovery insured” under this
             you first receive notice of a “claim”                       Cyber Coverage; and
             which arises from a “network security                 (2) Such “identity theft” took place in the
             incident” that:                                             “coverage territory”; and
            (a) Took place during the “coverage                    (3) Such “identity theft” is first discovered
                 term”; and                                              by the “identity recovery insured”
            (b) Took place in the “coverage                              during the “policy period”; and
                 territory”; and                                   (4) Such “identity theft” is reported to us
       (2) Such “claim” is reported to us as soon                        within 60 days after it is first discovered
             as practicable, but in no event more                        by the “identity recovery insured”.
             than 60 days after the date it is first             b. If all the conditions listed in 9.a. above
             received by you.                                        have been met, then we will provide the
     b. If all the conditions listed in 7.a. above                   following to the “identity recovery insured”:
        have been met, then we will pay on your                     (1) Case Management Service
        behalf any covered “loss” directly arising                      We will pay for the services of an
        from the “claim”.                                               “identity recovery case manager” as
     c. All “claims” arising from a single “network                     needed to respond to the “identity
        security incident” or interrelated “network                     theft”; and
        security incidents” will be deemed to have                  (2) Expense Reimbursement
        been made at the time that notice of the
        first of those “claims” is received by you.                     We will pay for reimbursement of
                                                                        necessary and reasonable “identity
  8. Electronic Media Liability                                         recovery expenses” incurred as a
     a. Electronic Media Liability applies only if all                  direct result of the “identity theft”.
        of the following conditions are met:               B. EXCLUSIONS
       (1) During the “policy period” or any                  The following additional exclusions apply to this
            applicable Extended Reporting Period,             coverage:
            you first receive notice of a “claim”
            which arises from an “electronic media            We will not pay for costs or “loss” arising from the
            incident” that:                                   following:
           (a) Took place during the “coverage
                term”; and
           (b) Took place in the “coverage
                territory”; and
       (2) Such “claim” is reported to us as soon
            as practicable, but in no event more
            than 60 days after the date it is first
            received by you.



                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                           Company. All rights reserved.                                Page 5 of 19
   1. Failure or interruption of, or damage to, any          15. Any fraudulent, dishonest or criminal act by
      electrical   power     supply    network     or            an "identity recovery insured" or any person
      telecommunications network not owned and                   aiding or abetting an "identity recovery
      operated by you including, but not limited to,             insured",      or     by      any      “authorized
      the internet, internet service providers,                  representative” of an "identity recovery
      Domain Name System (DNS) service                           insured", whether acting alone or in collusion
      providers, cable and wireless providers,                   with others. However, this exclusion will not
      internet exchange providers, search engine                 apply to the interests of an “identity recovery
      providers, internet protocol networks (and                 insured” who has no knowledge of or
      similar networks that may have different                   involvement in such fraud, dishonesty or
      designations) and other providers of                       criminal act.
      telecommunications or internet infrastructure.         16. An “identity theft” that is not reported in writing
   2. Any attack on, incident involving, or loss to              to the police.
      any computer or system of computers that is          C. LIMITS OF INSURANCE
      not a “computer system”.
                                                              1. Aggregate Limits
   3. Costs to research or correct any deficiency.
                                                                 The First Party Annual Aggregate Limit shown
   4. Any fines or penalties other than those                    in the Schedule is the most we will pay for all
      explicitly covered under Data Compromise                   “loss” under all the Data Compromise
      Response Expenses.                                         Response Expenses, Computer Attack, Cyber
   5. Any criminal investigations or proceedings.                Extortion, Misdirected Payment Fraud, and
   6. Your intentional or willful complicity in a                Computer Fraud coverages in any one “policy
      covered “loss” event.                                      period”. The First Party Annual Aggregate
                                                                 Limit shown in the Schedule applies
   7. Your reckless disregard for the security of                regardless of the number of insured events
      your “computer system” or data, including                  first discovered during the “policy period".
      confidential or sensitive information of others
      in your care, custody or control.                          Except for post-judgment interest the Third
                                                                 Party Annual Aggregate Limit shown in the
   8. Any criminal, fraudulent or dishonest act,                 Schedule is the most we will pay for all “loss”
      error or omission, or any intentional or                   under all the Data Compromise Liability,
      knowing violation of the law by you.                       Network Security Liability and Electronic
   9. Any “personal data compromise”, “computer                  Media Liability coverages in any one “policy
      attack”, “cyber extortion threat”, “wrongful               period” or any applicable Extended Reporting
      transfer event”, “computer fraud event” or                 Period. The Third Party Annual Aggregate
      “wrongful act” occurring before the “coverage              Limit shown in the Schedule applies
      term”.                                                     regardless of the number of insured “claims”
  10. That part of any “claim” seeking any non-                  or “regulatory proceedings” first received
      monetary relief. However, this exclusion does              during the “policy period” or any applicable
      not apply to “defense costs” arising from an               Extended Reporting Period.
      otherwise insured “wrongful act”.                          If a Cyber Suite Annual Aggregate limit is
                                                                 shown in the Schedule, then except for post-
  11. The propagation or forwarding of malware,
                                                                 judgment interest, the Cyber Suite Annual
      including viruses, worms, Trojans, spyware
      and keyloggers in connection with hardware                 Aggregate Limit shown in the Schedule is the
      or software created, produced or modified by               most we will pay for all "loss" under all
                                                                 applicable coverage sections, except Identity
      you for sale, lease or license to third parties.
                                                                 Recovery, in any one "policy period" or any
  12. Any oral or written publication of material, if            applicable Extended Reporting Period. The
      done by you or at your direction with                      Cyber Suite Annual Aggregate Limit shown in
      knowledge of its falsity.                                  the Schedule applies regardless of the
  13. “Property damage” or “bodily injury” other                 number of insured events first discovered or
      than mental anguish or mental injury alleged               "claims" or "regulatory proceedings" first
      in a “claim” covered under Electronic Media                received during the "policy period" or any
      Liability.                                                 applicable Extended Reporting Period.
  14. The theft of a professional or business                    The Identity Recovery Coverage is subject to
      identity.                                                  the Identity Recovery Limit as shown in the
                                                                 Schedule.



                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 6 of 19                            Company. All rights reserved.                             WB 2843 08 19
  2. Coverage Sublimits                                          f. Identity Recovery Sublimits
     a. Data Compromise Sublimits                                   The following provisions are applicable
        The most we will pay under Data                             only to the Identity Recovery Coverage.
        Compromise Response Expenses for                           (1) Case Management Service for any one
        Forensic IT Review, Legal Review, Public                       “identity theft” for up to 12 consecutive
        Relations, Regulatory Fines and Penalties                      months from the inception of the
        and PCI Fines and Penalties coverages                          service. Expenses we incur to provide
        for “loss” arising from any one “personal                      Case Management Services do not
        data compromise” is the applicable                             reduce the Annual Aggregate Limit for
        sublimit for each of those coverages                           Identity Recovery.
        shown in the Schedule.                                     (2) "Identity Recovery Expenses" for Legal
        These sublimits are part of, and not in                        Costs are part of, and not in additional
        addition to, the First Party Annual                            to, the Annual Aggregate Limit for
        Aggregate Limit shown in the Schedule.                         Identity Recovery.
        Public Relations coverage is also subject                  (3) "Identity Recovery Expenses" for Child
        to a limit per “affected individual” as                        and Elder Care Expenses are jointly
        described in A.1.b.(5).                                        subject to the Lost Wages and Child
     b. Computer Attack Sublimits                                      and Elder Care sublimit shown in the
        The most we will pay under Computer                            Schedule. This sublimit is part of, and
        Attack for Loss of Business and Extended                       not in addition to, the Annual
        Income Recovery coverages for “loss”                           Aggregate Limit for Identity Recovery.
        arising from any one “computer attack” is                      Coverage is limited to wages lost and
        the applicable Loss of Business sublimit                       expenses incurred within 12 months
        shown in the Schedule. The most we will                        after the first discovery of the “identity
        pay under Computer Attack for Public                           theft” by the “identity recovery insured”.
        Relations coverage for “loss” arising from                 (4) "Identity Recovery Expenses" for
        any one “computer attack” is the                               Mental Health Counseling is subject to
        applicable Public Relations sublimit shown                     the Mental Health Counseling sublimit
        in the Schedule. These sublimits are part                      shown in the Schedule. This sublimit is
        of, and not in addition to, the First Party                    part of, and not in addition to, the
        Annual Aggregate Limit shown in the                            Annual Aggregate Limit for Identity
        Schedule.                                                      Recovery. Coverage is limited to
     c. Cyber Extortion Sublimit                                       counseling that takes place within 12
                                                                       months after the first discovery of the
        The most we will pay under Cyber                               “identity theft” by the “identity recovery
        Extortion coverage for “loss” arising from                     insured”.
        one “cyber extortion threat” is the
        applicable sublimit shown in the Schedule.                 (5) "Identity Recovery Expenses" for
        This sublimit is part of, and not in addition                  Miscellaneous Unnamed Costs is
        to, the First Party Annual Aggregate Limit                     subject to the Miscellaneous Unnamed
        shown in the Schedule.                                         Costs sublimit shown in the Schedule.
                                                                       This sublimit is part of, and not in
     d. Misdirected Payment Fraud Sublimit                             addition to, the Annual Aggregate Limit
        The most we will pay under Misdirected                         for Identity Recovery. Coverage is
        Payment Fraud coverage for “loss” arising                      limited to costs incurred within 12
        from one “wrongful transfer event” is the                      months after the first discovery of the
        applicable sublimit shown in the Schedule.                     “identity theft” by the “identity recovery
        This sublimit is part of, and not in addition                  insured”.
        to, the First Party Annual Aggregate Limit
        shown in the Schedule.
     e. Computer Fraud Sublimit
        The most we will pay under Computer
        Fraud coverage for “loss” arising from one
        “computer fraud event” is the applicable
        sublimit shown in the Schedule. This
        sublimit is part of, and not in addition to,
        the First Party Annual Aggregate Limit
        shown in the Schedule.

                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
                         © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                          Company. All rights reserved.                              Page 7 of 19
   3. Application of Limits                                     2. The deductible will apply to all:
      a. A “computer attack”, “cyber extortion                     a. “Loss” arising from the same insured
          threat”, “personal data compromise”,                         event or interrelated insured events under
          “wrongful transfer event”, “computer fraud                   Data Compromise Response Expenses,
          event” or “identity theft” may be first                      Computer       Attack,   Cyber    Extortion,
          discovered by you in one “policy period”                     Misdirected Payment Fraud, or Computer
          but it may cause insured “loss” in one or                    Fraud.
          more subsequent “policy periods”. If so, all             b. “Loss” resulting from the same “wrongful
          insured “loss” arising from such “computer                   act” or interrelated “wrongful acts” insured
          attack”, “cyber extortion threat”, “personal                 under Data Compromise Liability, Network
          data compromise”, “wrongful transfer                         Security Liability or Electronic Media
          event”, “computer fraud event” or “identity                  Liability.
          theft” will be subject to the limit of
          insurance applicable to the “policy period”           3. In the event that “loss” is insured under more
          when the “computer attack”, “cyber                       than one coverage section, only the single
          extortion      threat”,     “personal     data           highest deductible applies.
          compromise”, “wrongful transfer event”,               4. Insurance coverage under Identity Recovery
          “computer fraud event” or “identity theft”               is not subject to a deductible.
          was first discovered by you.
                                                             E. ADDITIONAL CONDITIONS
      b. You may first receive notice of a “claim” or
                                                                The following conditions apply in addition to the
          “regulatory proceeding” in one “policy                Common Policy Conditions:
          period” but it may cause insured “loss” in
          one or more subsequent “policy periods”.              1. Bankruptcy
          If so, all insured “loss” arising from such              The bankruptcy or insolvency of you or your
          “claim” or “regulatory proceeding” will be               estate, will not relieve you or us of any
          subject to the limit of insurance applicable             obligation under this Cyber Coverage.
          to the “policy period” when notice of the
          “claim” or “regulatory proceeding” was first          2. Defense And Settlement
          received by you.                                         a. We shall have the right and the duty to
      c. The limit of insurance for the Extended                       assume the defense of any applicable
          Reporting Periods (if applicable) will be                    “claim” or “regulatory proceeding” against
          part of, and not in addition to, the limit of                you. You shall give us such information
          insurance for the immediately preceding                      and cooperation as we may reasonably
          “policy period”.                                             require.
      d. Coverage for Services to Affected                         b. You shall not admit liability for or settle
          Individuals under Data Compromise                            any “claim” or “regulatory proceeding” or
          Response Expenses is limited to costs to                     incur any defense costs without our prior
                                                                       written consent.
          provide such services for a period of up to
          one year from the date of the notification               c. At the time a “claim” or “regulatory
          to       the       “affected      individuals”.              proceeding” is first reported to us, you
          Notwithstanding, coverage for Identity                       may request that we appoint a defense
          Restoration Case Management services                         attorney of your choice. We will give full
          initiated within such one year period may                    consideration to any such request.
          continue for a period of up to one year                  d. If you refuse to consent to any settlement
          from the date such Identity Restoration                      recommended by us and acceptable to
          Case Management services are initiated.                      the claimant, we may then withdraw from
D. DEDUCTIBLES                                                         your defense by tendering control of the
                                                                       defense to you. From that point forward,
   1. We will not pay for “loss” until the amount of
                                                                       you shall, at your own expense, negotiate
      the insured “loss” exceeds the deductible
                                                                       or defend such “claim” or “regulatory
      amount shown in the Schedule. We will then
                                                                       proceeding” independently of us. Our
      pay the amount of “loss” in excess of the
                                                                       liability shall not exceed the amount for
      applicable deductible amount, subject to the
                                                                       which the “claim” or suit could have been
      applicable limits shown in the Schedule. You
                                                                       settled if such recommendation was
      will be responsible for the applicable
                                                                       consented to, plus “defense costs”
      deductible amount.
                                                                       incurred by us, and “defense costs”
                                                                       incurred by you with our written consent,
                                                                       prior to the date of such refusal.

                                      West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
                            © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 8 of 19                              Company. All rights reserved.                           WB 2843 08 19
       e. We will not be obligated to pay any “loss”                   (1) Anytime during the “policy period”; or
          or “defense costs”, or to defend or                          (2) Anytime during the extended reporting
          continue to defend any “claim” or                                 periods (if applicable).
          “regulatory    proceeding”     after   the
          applicable limit of insurance has been                     b. If a “claim” or “regulatory proceeding” is
          exhausted.                                                    brought against you, you must:
       f. We will pay all interest on that amount of                   (1) Immediately record the specifics of the
          any judgment within the applicable limit of                       “claim” or “regulatory proceeding” and
          insurance which accrues:                                          the date received;
         (1) After entry of judgment; and                              (2) Provide us with written notice, as soon
                                                                            as practicable, but in no event more
         (2) Before we pay, offer to pay or deposit                         than 60 days after the date the “claim”
              in court that part of the judgment within                     or “regulatory proceeding” is first
              the applicable limit of insurance or, in                      received by you;
              any case, before we pay or offer to pay
              the entire applicable limit of insurance.                (3) Immediately send us copies of any
                                                                            demands, notices, summonses or legal
          These interest payments shall be in                               papers received in connection with the
          addition to and not part of the applicable                        “claim” or “regulatory proceeding”;
          limit of insurance.
                                                                       (4) Authorize us to obtain records and
  3. Due Diligence                                                          other information;
     You agree to use due diligence to prevent                         (5) Cooperate with us in the investigation,
     and mitigate “loss” insured under this Cyber                           settlement or defense of the “claim” or
     Coverage. This includes, but is not limited to,                        “regulatory proceeding”;
     complying with, and requiring your vendors to
     comply with, reasonable and industry-                             (6) Assist us, upon our request, in the
     accepted protocols for:                                                enforcement of any right against any
                                                                            person or organization which may be
     a. Providing and maintaining appropriate                               liable to you because of “loss” or
        physical security for your premises,                                “defense costs” to which this insurance
        “computer systems” and hard copy files;                             may also apply; and
     b. Providing and maintaining appropriate                          (7) Not take any action, or fail to take any
        computer and Internet security;                                     required action, that prejudices your
     c. Maintaining and updating at appropriate                             rights or our rights with respect to such
        intervals backups of computer data;                                 “claim” or “regulatory proceeding”.
     d. Protecting     transactions,      such    as                 c. In the event of a “personal data
        processing credit card, debit card and                          compromise”, “computer attack”, “cyber
        check payments; and                                             extortion threat”, “wrongful transfer event”,
     e. Appropriate disposal of files containing                        “computer fraud event” or “identity theft”,
        “personally      identifying    information”,                   insured under this Cyber Coverage, you
        “personally sensitive information” or “third                    and any involved “identity recovery
        party corporate data”, including shredding                      insured” must see that the following are
        hard copy files and destroying physical                         done:
        media used to store electronic data.                           (1) Notify the police if a law may have
  4. Duties in the Event of a Claim, Regulatory                             been broken.
     Proceeding or Loss                                                (2) Notify us as soon as practicable, but in
     a. If, during the “policy period”, incidents or                        no event more than 60 days after the
        events occur which you reasonably                                   event, "claim", "regulatory proceeding"
        believe may give rise to a “claim” or                               or "loss". Include a description of any
        “regulatory     proceeding”      for   which                        property involved.
        coverage may be provided hereunder,                            (3) As soon as possible, give us a
        such belief being based upon either                                 description of how, when and where
        written notice from the potential claimant                          the     event,     "claim",   "regulatory
        or the potential claimant’s representative;                         proceeding" or "loss" occurred.
        or notice of a complaint filed with a                          (4) As often as may be reasonably
        federal, state or local agency; or upon an                          required, permit us to:
        oral “claim”, allegation or threat, you shall
        give written notice to us as soon as                               (a) Inspect the property proving the
        practicable and either:                                                 "claim" or "loss".
                                     West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                              Company. All rights reserved.                                Page 9 of 19
            (b) Examine your books, records,                         (2) Upon payment of the additional
                electronic media and records and                           premium of 100% of the full annual
                hardware;                                                  premium associated with the relevant
            (c) Take samples of damaged and                                coverage, a Supplemental Extended
                undamaged property for inspection,                         Reporting Period of one year
                testing and analysis; and                                  immediately following the effective date
                                                                           of the “termination of coverage” during
            (d) Make copies from your books,                               which you may first receive notice of a
                 records, electronic media and                             “claim” or “regulatory proceeding”
                 records and hardware.                                     arising directly from a “wrongful act”
        (5) Send us signed, sworn proof of “loss”                          occurring before the end of the “policy
             containing the information we request                         period” and which is otherwise insured
             to investigate the "claim" or "loss". You                     by this Cyber Coverage.
             must do this within 60 days after our                         To obtain the Supplemental Extended
             request. We will supply you with the                          Reporting Period, you must request it
             necessary forms.                                              in writing and pay the additional
        (6) Cooperate with us in the investigation                         premium due, within 30 days after the
             or settlement of the "claim" or "loss".                       effective date of “termination of
        (7) If you intend to continue your business,                       coverage”. The additional premium for
             you must resume all or part of your                           the Supplemental Extended Reporting
             operations as quickly as possible.                            Period will be fully earned at the
                                                                           inception      of    the    Supplemental
        (8) Make no statement that will assume                             Extended Reporting Period. If we do
             any obligation or admit any liability, for                    not receive the written request as
             any “loss” for which we may be liable,                        required, you may not exercise this
             without our prior written consent.                            right at a later date.
        (9) Promptly send us any legal papers or                           This insurance, provided during the
             notices received concerning the “loss”.                       Supplemental Extended Reporting
      d. We may examine you under oath at such                             Period, is excess over any other valid
         times as may be reasonably required,                              and collectible insurance that begins or
         about any matter relating to this insurance                       continues      in    effect   after    the
         or the “claim”, “regulatory proceeding” or                        Supplemental Extended Reporting
         “loss”, including your books and records.                         Period becomes effective, whether the
         In the event of an examination, your                              other insurance applies on a primary,
         answers must be signed.                                           excess, contingent, or any other basis.
      e. You may not, except at your own cost,                6. Legal Action Against Us
         voluntarily make a payment, assume any                  No one may bring a legal action against us
         obligation, or incur any expense without                under this insurance unless:
         our prior written consent.
                                                                 a. There has been full compliance with all of
   5. Extended Reporting Periods                                      the terms of this insurance; and
      a. You shall have the right to the Extended                b. The action is brought within two years
         Reporting Periods described in this                          after the date the “loss” or “identity theft” is
         section, in the event of a “termination of                   first discovered by you, or the date on
         coverage”.                                                   which you first receive notice of a “claim”
      b. If a “termination of coverage” has                           or “regulatory proceeding”.
         occurred, you shall have the right to the            7. Legal Advice
         following:
                                                                 We are not your legal advisor. Our
        (1) At no additional premium, an                         determination of what is or is not insured
             Automatic Extended Reporting Period                 under this Cyber Coverage does not
             of 30 days immediately following the                represent advice or counsel from us about
             effective date of the “termination of               what you should or should not do.
             coverage” during which you may first
             receive notice of a “claim” or                   8. Other Insurance
             “regulatory proceeding” arising directly            If there is other insurance that applies to the
             from a “wrongful act” occurring before              same “loss”, this Cyber Coverage shall apply
             the end of the “policy period” and                  only as excess insurance after all other
             which is otherwise insured by this                  applicable insurance has been exhausted.
             Cyber Coverage; and
                                      West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
                           © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 10 of 19                              Company. All rights reserved.                           WB 2843 08 19
  9. Pre-Notification Consultation                                    (3) Our payment for services provided by
     You agree to consult with us prior to the                             any alternate service provider will not
     issuance      of     notification    to   “affected                   exceed the amount that we would have
     individuals”. We assume no responsibility                             paid using the service provider we had
     under Data Compromise Response Expenses                               suggested.
     for any services promised to “affected                   11. Services
     individuals” without our prior agreement. If                 The following conditions apply as respects
     possible, this pre-notification consultation will            any services provided to you or any “affected
     also include the designated service                          individual” or “identity recovery insured” by us,
     provider(s) as agreed to under the Service                   our designees or any service firm paid for in
     Providers condition below. You must provide                  whole or in part under this Cyber Coverage:
     the     following     at     our    pre-notification
     consultation with you:                                       a. The effectiveness of such services
                                                                       depends on the cooperation and
     a. The exact list of “affected individuals” to                    assistance of you, “affected individuals”
         be notified, including contact information.                   and “identity recovery insureds”.
     b. Information about the “personal data                      b. All services may not be available or
         compromise” that may appropriately be                         applicable to all individuals. For example,
         communicated with “affected individuals”.                     “affected    individuals”    and     “identity
     c. The scope of services that you desire for                      recovery insureds” who are minors or
         the “affected individuals”. For example,                      foreign nationals may not have credit
         coverage may be structured to provide                         records that can be provided or monitored.
         fewer services in order to make those                         Service in Canada will be different from
         services available to more “affected                          service in the United States and Puerto
         individuals”     without      exceeding      the              Rico in accordance with local conditions.
         available Data Compromise Response                       c. We do not warrant or guarantee that the
         Expenses limit of insurance.                                  services will end or eliminate all problems
 10. Service Providers                                                 associated with the covered events.
     a. We will only pay under this Cyber                         d. Except for the services of an “identity
         Coverage for services that are provided by                    recovery case manager” under Identity
         service providers approved by us. You                         Recovery, which we will provide directly,
         must obtain our prior approval for any                        you will have a direct relationship with the
         service provider whose expenses you                           professional service firms paid for in whole
         want covered under this Cyber Coverage.                       or in part under this Cyber Coverage.
         We will not unreasonably withhold such                        Those firms work for you.
         approval.                                            12. Valuation
     b. Prior to the Pre-Notification Consultation                We will determine the value of “money” as
         described       in      the    Pre-Notification          follows:
         Consultation Condition above, you must
         come to agreement with us regarding the                  Our payment for loss of “money” or loss
         service provider(s) to be used for the                   payable in “money” will be, at your option, in
         Notification to Affected Individuals and                 the “money” of the country in which the
         Services to Affected Individuals. We will                “wrongful transfer event” or “computer fraud
         suggest a service provider. If you prefer to             event” took place or in the United States of
         use an alternate service provider, our                   America dollar equivalent thereof determined
         coverage is subject to the following                     at the rate of exchange published by the Wall
         limitations:                                             Street Journal at the time of payment of such
                                                                  loss.
        (1) Such alternate service provider must
             be approved by us;                             F. DEFINITIONS
        (2) Such alternate service provider must               1. “Affected Individual” means any person
             provide services that are reasonably                 whose “personally identifying information” or
             equivalent or superior in both kind and              “personally sensitive information” is lost,
             quality to the services that would have              stolen, accidentally released or accidentally
             been provided by the service provider                published by a “personal data compromise”
             we had suggested; and                                covered under this Cyber Coverage. This
                                                                  definition is subject to the following
                                                                  provisions:


                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
                           © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                            Company. All rights reserved.                               Page 11 of 19
      a. “Affected individual” does not include any                arising from a “wrongful act” or a series of
         business or organization. Only an                         interrelated “wrongful acts” including any
         individual person may be an “affected                     resulting appeal.
         individual”.                                           b. “Claim” does not mean or include:
      b. An “affected individual” may reside                      (1) Any demand or action brought by or on
         anywhere in the world.                                        behalf of someone who is:
   2. “Authorized Representative” means a                             (a) Your director;
      person or entity authorized by law or contract
      to act on behalf of an “identity recovery                       (b) Your owner or part-owner; or
      insured”.                                                       (c) A holder of your securities;
   3. “Authorized Third Party User” means a                            in their capacity as such, whether
      party who is not an employee or a director of                    directly, derivatively, or by class action.
      you who is authorized by contract or other                       “Claim” will include proceedings
      agreement to access the “computer system”                        brought by such individuals in their
      for the receipt or delivery of services.                         capacity as “affected individuals”, but
   4. “Bodily Injury” means bodily injury, sickness                    only to the extent that the damages
      or disease sustained by a person, including                      claimed are the same as would apply
      death resulting from any of these at any time.                   to any other “affected individual”; or
   5. “Business Income and Extra Expense                          (2) A “regulatory proceeding”.
      Loss” means loss of Business Income and                   c. Includes a demand or proceeding arising
      Extra Expense.                                               from a “wrongful act” that is a “personal
      a. As used in this definition, Business                      data compromise” only when the “personal
         Income means the sum of:                                  data compromise” giving rise to the
                                                                   proceeding was covered under Data
        (1) Net income (net profit or loss before                  Compromise Response Expenses section
            income taxes) that would have been                     of this Cyber Coverage, and you
            earned or incurred; and                                submitted a “claim” to us and provided
        (2) Continuing normal and necessary                        notifications and services to “affected
            operating expenses incurred, including                 individuals” in consultation with us
            employee and director payroll.                         pursuant to Data Compromise Response
      b. As used in this definition, Extra Expense                 Expenses in connection with such
         means the additional cost you incur to                    “personal data compromise”.
         operate your business over and above the            7. “Computer Attack”
         cost that you normally would have                      a. “Computer attack” means one of the
         incurred to operate your business during                  following involving the “computer system”:
         the same period had no “computer attack”
         occurred.                                                (1) An “unauthorized access incident”;
   6. “Claim”                                                     (2) A “malware attack”; or
      a. “Claim” means:                                           (3) A “denial of service attack” against a
                                                                       “computer system”.
        (1) A written demand for monetary
            damages or non-monetary relief,                     b. A “computer attack” ends at the earlier of:
            including injunctive relief;                          (1) The time that the active attacking
        (2) A civil proceeding commenced by the                        behavior ceases, the time that you
            filing of a complaint;                                     have regained control over the
                                                                       “computer system” or the time that all
        (3) An arbitration proceeding in which                         unauthorized creation, destruction or
            such damages are claimed and to                            movement of data associated with the
            which you must submit or do submit                         “computer     attack”   has    ceased,
            with our consent;                                          whichever happens latest; or
        (4) Any other alternative dispute resolution              (2) 30 days after your discovery of the
            proceeding in which such damages are                       “computer attack”.
            claimed and to which you must submit
            or to which we agree you should
            submit to;



                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
                         © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 12 of 19                          Company. All rights reserved.                            WB 2843 08 19
  8. “Computer System” means a computer or                           (2) Arising from a dispute or a
     other electronic hardware that:                                      disagreement over the completeness,
     a. Is owned or leased by you and operated                            authenticity or value of a product, a
        under your control; or                                            service or a financial instrument.
     b. Is operated by a third party service                11.   “Coverage Term” means the increment of
        provider used for the purpose of providing                time:
        hosted computer application services to                   a. Commencing on the earlier of the first
        you or for processing, maintaining, hosting                   inception date of this Cyber Coverage or
        or storing your electronic data, pursuant to                  the first inception date of any coverage
        a written contract with you for such                          substantially similar to that described in
        services. However, such computer or                           this Cyber Coverage and held immediately
        other electronic hardware operated by                         prior to this Cyber coverage; and
        such third party shall only be considered                 b. Ending upon the “termination of
        to be a “computer system” with respect to                     coverage”.
        the specific services provided by such
        third party to you under such contract.             12.   “Coverage Territory” means:
  9. “Computer Fraud Costs” means:                                a. With respect to Data Compromise
                                                                      Response Expenses, Computer Attack,
     a. The amount of “money” fraudulently                            Cyber Extortion, Misdirected Payment
        obtained from you. “Computer fraud costs”                     Fraud, Computer Fraud and Identity
        include the direct financial loss only.                       Recovery, “coverage territory” means
     b. “Computer fraud costs” do not include any                     anywhere in the world.
        of the following:                                         b. With respect to Data Compromise Liability,
       (1) Other expenses that arise from the                         Network Security Liability and Electronic
            “computer fraud event”;                                   Media Liability, “coverage territory” means
       (2) Indirect loss, such as “bodily injury”,                    anywhere in the world, however “claims”
            lost time, lost wages, “identity recovery                 must be brought within the United States
            expenses” or damaged reputation;                          (including its territories and possessions)
                                                                      or Puerto Rico.
       (3) Any interest, time value or potential
            investment gain on the amount of                13.   “Cyber Extortion Expenses” means:
            financial loss; or                                    a. The cost of a negotiator or investigator
       (4) Any portion of such amount that has                        retained by you in connection with a
            been or can reasonably be expected to                     “cyber extortion threat”; and
            be reimbursed by a third party, such as               b. Any amount paid by you in response to a
            a financial institution.                                  “cyber extortion threat” to the party that
 10. “Computer Fraud Event” means:                                    made the “cyber extortion threat” for the
                                                                      purposes of eliminating the “cyber
     a. An “unauthorized access incident” that                        extortion threat” when such expenses are
        leads to the intentional, unauthorized and                    necessary and reasonable and arise
        fraudulent entry of or change to data or                      directly from a “cyber extortion threat”. The
        instructions within a “computer system”                       payment of “cyber extortion expenses”
        owned or leased by you and operated                           must be approved in advance by us. We
        under your control. Such fraudulent entry                     will not pay for “cyber extortion expenses”
        or change must be conducted by a person                       that have not been approved in advance
        who is not an “employee”, “executive” or                      by us. We will not unreasonably withhold
        “independent contractor”. Such fraudulent                     our approval.
        entry or change must cause “money” to be
        sent or diverted. The fraudulent entry or           14.   “Cyber Extortion Threat” means:
        change must result in direct financial loss               a. “Cyber extortion threat” means a demand
        to you.                                                       for money from you based on a credible
     b. “Computer fraud event” does not mean or                       threat, or series of related credible threats,
        include any occurrence:                                       to:
       (1) In which you are threatened or coerced                    (1) Launch a “denial of service attack”
            to send money or divert a payment; or                         against the “computer system” for the
                                                                          purpose of denying “authorized third
                                                                          party users” access to your services
                                                                          provided through the “computer
                                                                          system” via the Internet;
                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
                         © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                          Company. All rights reserved.                                Page 13 of 19
         (2) Gain access to a “computer system”                        (1) Software programs or operating
             and use that access to steal, release or                       systems that are not commercially
             publish       “personally     identifying                      available; or
             information”,    “personally    sensitive                 (2) Data that is obsolete, unnecessary or
             information” or “third party corporate                         useless to you.
             data”;
                                                             17.   “Defense Costs”
         (3) Alter, damage or destroy electronic
             data or software while such electronic                a. “Defense costs” means reasonable and
             data or software is stored within a                        necessary expenses consented to by us
             “computer system”;                                         resulting solely from the investigation,
                                                                        defense and appeal of any “claim” or
         (4) Launch a “computer attack” against a                       “regulatory proceeding” against you. Such
             “computer system” in order to alter,                       expenses may include premiums for any
             damage or destroy electronic data or                       appeal bond, attachment bond or similar
             software while such electronic data or                     bond. However, we have no obligation to
             software is stored within a “computer                      apply for or furnish such bond.
             system”; or
                                                                   b. “Defense costs” does not mean or include
         (5) Cause you to transfer, pay or deliver                      the salaries or wages of your employees,
             any funds or property using a                              or directors, or your loss of earnings.
             “computer system” without your
             authorization.                                  18.   “Denial of Service Attack” means an
                                                                   intentional attack against a target computer or
      b. “Cyber extortion threat” does not mean or                 network of computers designed to overwhelm
         include any threat made in connection                     the capacity of the target computer or network
         with a legitimate commercial dispute.                     in order to deny or impede authorized users
  15. “Data Re-creation Costs”                                     from gaining access to the target computer or
      a. “Data re-creation costs” means the costs                  network through the Internet.
         of an outside professional firm hired by            19.   “Electronic Media Incident” means an
         you to research, re- create and replace                   allegation that the display of information in
         data that has been lost or corrupted and                  electronic form by you on a website resulted
         for which there is no electronic source                   in:
         available or where the electronic source                  a. Infringement of another’s copyright, title,
         does not have the same or similar                              slogan, trademark, trade name, trade
         functionality to the data that has been lost                   dress, service mark or service name;
         or corrupted.
                                                                   b. Defamation against a person or
      b. “Data re-creation costs” does not mean or                      organization that is unintended; or
         include costs to research, re-create or
         replace:                                                  c. A violation of a person’s right of privacy,
                                                                        including false light and public disclosure
        (1) Software programs or operating                              of private facts.
             systems that are not commercially
             available; or                                   20.   “Employee” means any natural person, other
                                                                   than an “executive”, who was, now is or will
        (2) Data that is obsolete, unnecessary or                  be:
             useless to you.
                                                                   a. Employed on a full-time or part-time basis
  16. “Data Restoration Costs”                                          by you;
      a. “Data restoration costs” means the costs                  b. Furnished temporarily to you to substitute
         of an outside professional firm hired by                       for a permanent “employee” on leave or to
         you to replace electronic data that has                        meet seasonal or short-term workload
         been lost or corrupted. In order to be                         conditions;
         considered “data restoration costs”, such
         replacement must be from one or more                      c. Leased to you by a labor leasing firm
         electronic sources with the same or similar                    under an agreement between you and the
         functionality to the data that has been lost                   labor leasing firm to perform duties related
         or corrupted.                                                  to the conduct of your business, but does
                                                                        not mean a temporary employee as
      b. “Data restoration costs” does not mean or                      defined in paragraph b.; or
         include costs to research, re-create or
         replace:                                                  d. Your volunteer worker, which includes
                                                                        unpaid interns.


                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 14 of 19                           Company. All rights reserved.                              WB 2843 08 19
 21. “Executive” means any natural person who                     c. Credit Reports
     was, now is or will be:                                         Costs for credit reports from established
       a. The owner of your sole proprietorship; or                  credit bureaus.
       b. A duly elected or appointed:                            d. Legal Costs
           (1) Director;                                             Fees and expenses for an attorney
           (2) Officer;                                              approved by us for the following:
           (3) Managing Partner;                                    (1) The defense of any civil suit brought
                                                                        against an “identity recovery insured”.
           (4) General Partner;
                                                                    (2) The removal of any civil judgment
           (5) Member (if a limited liability company);                 wrongfully entered against an “identity
           (6) Manager (if a limited liability company);                recovery insured”.
                or                                                  (3) Legal assistance for an “identity
           (7) Trustee;                                                 recovery insured” at an audit or
            of your business.                                           hearing by a governmental agency.
 22.   “Extended Income Loss” means your actual                     (4) Legal assistance in challenging the
       “business income and extra expense loss”                         accuracy of the “identity recovery
       incurred during the “extended recovery                           insured’s” consumer credit report.
       period”.                                                     (5) The defense of any criminal charges
 23.   “Extended Recovery Period” means a fixed                         brought against an “identity recovery
       period of 180 days immediately following the                     insured” arising from the actions of a
       end of the "period of restoration".                              third party using the personal identity
                                                                        of the “identity recovery insured”.
 24.   “Identity Recovery Case Manager” means
       one or more individuals assigned by us to                  e. Lost Wages
       assist an “identity recovery insured” with                    Actual lost wages of the “identity recovery
       communications we deem necessary for re-                      insured” for time reasonably and
       establishing the integrity of the personal                    necessarily taken away from work and
       identity of the “identity recovery insured”. This             away from the work premises. Time away
       includes, with the permission and cooperation                 from work includes partial or whole work
       of the “identity recovery insured”, written and               days. Actual lost wages may include
       telephone       communications         with   law             payment for vacation days, discretionary
       enforcement        authorities,     governmental              days, floating holidays and paid personal
       agencies, credit agencies and individual                      days. Actual lost wages does not include
       creditors and businesses.                                     sick days or any loss arising from time
                                                                     taken away from self-employment.
 25.   “Identity Recovery Expenses” means the
       following when they are reasonable and                        Necessary time off does not include time
                                                                     off to do tasks that could reasonably have
       necessary expenses that are incurred as a
                                                                     been done during non-working hours.
       direct result of an “identity theft” suffered by
       an “identity recovery insured”:                            f. Child and Elder Care Expenses
       a. Re-Filing Costs                                            Actual costs for supervision of children or
          Costs for re-filing applications for loans,                elderly or infirm relatives or dependents of
                                                                     the “identity recovery insured” during time
          grants or other credit instruments that are
                                                                     reasonably and necessarily taken away
          rejected solely as a result of an “identity
          theft”.                                                    from such supervision. Such care must be
                                                                     provided by a professional care provider
       b. Notarization, Telephone and Postage                        who is not a relative of the “identity
          Costs                                                      recovery insured”.
          Costs for notarizing affidavits or other                g. Mental Health Counseling
          similar    documents,        long   distance
          telephone calls and postage solely as a                    Actual costs for counseling from a
                                                                     licensed mental health professional. Such
          result of the “identity recovery insured’s”
          efforts to report an “identity theft” or                   care must be provided by a professional
                                                                     care provider who is not a relative of the
          amend or rectify records as to the “identity
                                                                     “identity recovery insured”.
          recovery insured’s” true name or identity
          as a result of an “identity theft”.


                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
                           © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                            Company. All rights reserved.                           Page 15 of 19
      h. Miscellaneous Unnamed Costs                              b. “Identity theft” does not mean or include
         Any other reasonable costs necessarily                       the fraudulent use of a business name,
         incurred by an “identity recovery insured”                   d/b/a or any other method of identifying a
         as a direct result of the “identity theft”.                  business activity.
        (1) Such costs include:                               28. “Independent Contractor” means a natural
                                                                  person that provides goods or services to you
            (a) Costs by the “identity recovery                   under terms specified in a written contract,
                insured” to recover control over his              but only while acting on behalf of, at the
                or her personal identity.                         direction of, and under the supervision of you.
              (b) Deductibles or service fees from            29. “Loss”
                   financial institutions.
                                                                  a. With respect to Data Compromise
          (2) Such costs do not include:                              Response Expenses, “loss” means those
              (a) Costs to avoid, prevent or detect                   expenses       enumerated      in      Data
                   “identity theft” or other loss.                    Compromise Response Expenses, under
              (b) Money lost or stolen.                               A.1.b.
              (c) Costs that are restricted or                    b. With respect to Computer Attack, “loss”
                   excluded elsewhere in this Cyber                   means those expenses enumerated in
                   Coverage or policy.                                Computer Attack, under A.2.b.
  26. “Identity Recovery Insured” means the                       c. With respect to Cyber Extortion, “loss”
      following:                                                      means “cyber extortion expenses”.
                                                                  d. With respect to Misdirected Payment
      a. When the entity insured under this Cyber
           Coverage is a sole proprietorship, the                     Fraud, “loss” means “wrongful transfer
                                                                      costs”.
           “identity recovery insured” is the individual
           person who is the sole proprietor of the               e. With respect to Computer Fraud, “loss”
           insured identity.                                          means “computer fraud costs”.
      b. When the entity insured under this Cyber                  f. With respect to Data Compromise Liability,
           Coverage is a partnership, the “identity                   Network Security Liability and Electronic
           recovery insureds” are the current                         Media Liability, “loss” means “defense
           partners.                                                  costs” and “settlement costs”.
      c. When the entity insured under this Cyber                 g. With respect to Identity Recovery, “loss”
           Coverage is a corporation or other form of                 means those expenses enumerated in
           organization, other than those described                   Identity Recovery, under A.9.b.
           in a. or b. above, the “identity recovery          30. “Malware Attack”
           insureds” are all individuals having an
           ownership position of 20% or more of the               a. “Malware attack” means an attack that
           insured entity. However, if, and only if,                  damages a “computer system” or data
           there is no one who has such an                            contained therein arising from malicious
           ownership position, then the “identity                     code, including viruses, worms, Trojans,
           recovery insured” will be:                                 spyware and keyloggers.
         (1) The chief executive of the insured                   b. “Malware attack” does not mean or include
              entity; or                                              damage from shortcomings or mistakes in
                                                                      legitimate electronic code or damage from
         (2) As respects a religious institution, the                 code installed on your “computer system”
              senior ministerial employee.                            during the manufacturing process or
          An “identity recovery insured” must always                  normal maintenance.
          be an individual person. If the entity              31. “Money” means:
          insured under this Cyber Coverage is a
          legal entity, that legal entity is not an               a. “Money” means a medium of exchange in
          “identity recovery insured”.                                current use and authorized or adopted by
                                                                      a domestic or foreign government,
  27. “Identity Theft”                                                including currency, coins, banknotes,
      a. “Identity theft” means the fraudulent use of                 bullion, travelers’ checks, registered
          “personally identifying information”. This                  checks and money orders held for sale to
          includes       fraudulently  using    such                  the public.
          information to establish credit accounts,
          secure loans, enter into contracts or
          commit crimes.
                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
                           © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 16 of 19                            Company. All rights reserved.                          WB 2843 08 19
     b. “Money” does not mean or include any                       (1) You; or
        cryptocurrency, whether or not authorized                  (2) A professional entity with which you
        or adopted by a domestic or foreign                             have a direct relationship and to which
        government. Cryptocurrency includes, but                        you (or an “affected individual” at your
        is not limited to, Bitcoin, Ethereum and                        direction) have turned over (directly or
        other forms of digital, virtual or electronic                   via a professional transmission or
        currency.                                                       transportation       provider)      such
 32. “Network Security Incident” means a                                information for storage, processing,
     negligent security failure or weakness with                        transmission or transportation of such
     respect to a “computer system” which allowed                       information.
     one or more of the following to happen:                     b. “Personal data compromise” includes
     a. The unintended propagation or forwarding                    disposal or abandonment of “personally
        of malware, including viruses, worms,                       identifying information” or “personally
        Trojans,     spyware     and     keyloggers.                sensitive information” without appropriate
        Malware does not include shortcomings or                    safeguards such as shredding or
        mistakes in legitimate electronic code;                     destruction, provided that the failure to
     b. The unintended abetting of a “denial of                     use      appropriate     safeguards      was
        service attack” against one or more other                   accidental and not reckless or deliberate.
        systems; or                                              c. “Personal data compromise” includes
     c. The unintended loss, release or disclosure                  situations where there is a reasonable
        of “third party corporate data”.                            cause to suspect that such “personally
                                                                    identifying information” or “personally
 33. “Period of Restoration” means the period of                    sensitive information” has been lost,
     time that begins 8 hours after the time that a                 stolen,     accidentally     released      or
     “computer attack” is discovered by you and                     accidentally published, even if there is no
     continues until the earliest of:                               firm proof.
     a. The date that all data restoration, data re-             d. All    incidents     of    “personal     data
         creation and system restoration directly                   compromise” that are discovered at the
         related to the “computer attack” has been                  same time or arise from the same cause
         completed;                                                 will be considered one “personal data
     b. The date on which such data restoration,                    compromise”.
         data re-creation and system restoration             35. “Personally Identifying Information”
         could have been completed with the
         exercise of due diligence and dispatch; or              a. “Personally identifying information” means
                                                                    information, including health information,
     c. If no data restoration, data re-creation or                 that could be used to commit fraud or
         system restoration is required, the end of                 other illegal activity involving the credit,
         the “computer attack”.                                     access to health care or identity of an
 34. “Personal Data Compromise” means the                           “affected individual” or “identity recovery
     loss, theft, accidental release or accidental                  insured”. This includes, but is not limited
     publication     of     “personally    identifying              to, Social Security numbers or account
     information”      or    “personally     sensitive              numbers.
     information” as respects one or more                        b. “Personally identifying information” does
     “affected individuals”. If the loss, theft,                    not mean or include information that is
     accidental release or accidental publication                   otherwise available to the public, such as
     involves “personally identifying information”,                 names and addresses.
     such loss, theft, accidental release or
     accidental publication must result in or have           36. “Personally Sensitive Information”
     the reasonable possibility of resulting in the              a. “Personally sensitive information” means
     fraudulent use of such information. This                       private information specific to an individual
     definition is subject to the following                         the release of which requires notification
     provisions:                                                    of “affected individuals” under any
     a. At the time of the loss, theft, accidental                  applicable law.
         release or accidental publication, the                  b. “Personally sensitive information” does not
         “personally identifying information” or                    mean or include “personally identifying
         “personally sensitive information” need not                information”.
         be at the insured premises but must be in
         the direct care, custody or control of:

                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                           Company. All rights reserved.                            Page 17 of 19
  37. “Policy     Period”     means      the    period           c. With respect to fines and penalties, the
      commencing on the effective date shown in                     law of the jurisdiction most favorable to the
      the Declarations. The “policy period” ends on                 insurability of those fines, or penalties will
      the expiration date shown in the Declarations                 control for the purpose of resolving any
      or the cancellation date of this Cyber                        dispute between us and you regarding
      Coverage, whichever comes first.                              whether the fines, or penalties specified in
  38. “Property Damage” means                                       this definition above are insurable under
                                                                    this Cyber Coverage, provided that such
      a. Physical injury to or destruction of tangible              jurisdiction:
         property including all resulting loss of use;
         or                                                        (1) Is where those fines, or penalties were
                                                                        awarded or imposed;
      b. Loss of use of tangible property that is not
          physically injured.                                      (2) Is where any “wrongful act” took place
                                                                        for which such fines, or penalties were
  39. “Regulatory       Proceeding”     means      an                   awarded or imposed;
      investigation, demand or proceeding alleging
      a violation of law or regulation arising from a              (3) Is where you are incorporated or you
      “personal data compromise” brought by, or on                      have your principal place of business;
      behalf of, the Federal Trade Commission,                          or
      Federal Communications Commission or                         (4) Is where we are incorporated or have
      other administrative or regulatory agency, or                     our principal place of business.
      any federal, state, local or foreign                 41.“System Restoration Costs”
      governmental entity in such entity’s regulatory
      or official capacity.                                      a. “System restoration costs” means the
                                                                    costs of an outside professional firm hired
  40. “Settlement Costs”                                            by you to do any of the following in order
      a. “Settlement costs” means the following,                    to restore your “computer system” to its
          when they arise from a “claim”:                           pre-“computer attack” level of functionality:
         (1) Damages, judgments or settlements;                    (1) Replace or reinstall computer software
              and                                                       programs;
         (2) Attorney’s fees and other litigation                  (2) Remove any malicious code; and
              costs added to that part of any                      (3) Configure or correct the configuration
              judgment paid by us, when such fees                       of your “computer system”.
              and costs are awarded by law or court
              order; and                                         b. “System restoration costs” does not mean
                                                                    or include:
         (3) Pre-judgment interest on that part of
              any judgment paid by us.                             (1) Costs to increase the speed, capacity
                                                                        or utility of a “computer system”
      b. “Settlement costs” does not mean or                            beyond what existed immediately prior
          include:                                                      to the “computer attack”;
         (1) Civil or criminal fines or penalties                  (2) Labor costs of your employees or
             imposed by law, except for civil fines                     directors;
             and penalties expressly covered under
             Data      Compromise         Response                 (3) Any costs in excess of the actual cash
             Expenses;                                                  value of your “computer system”; or
         (2) Punitive and exemplary damages;                       (4) Costs to repair or replace hardware.
         (3) The multiple portion of any multiplied          42. “Termination of Coverage” means:
             damages;                                            a. You or we cancel this coverage;
         (4) Taxes; or                                           b. You or we refuse to renew this coverage;
         (5) Matters which may be deemed                            or
             uninsurable under the applicable law.               c. We renew this coverage on an other than
                                                                    claims-made basis or with a retroactive
                                                                    date later than the date of the first
                                                                    inception of this coverage or any coverage
                                                                    substantially similar to that described in
                                                                    this Cyber Coverage.



                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 18 of 19                           Company. All rights reserved.                            WB 2843 08 19
 43. “Third Party Corporate Data”                          46. “Wrongful Transfer Costs” means the
     a. “Third party corporate data” means any                 amount of “money” fraudulently obtained from
        trade secret, data, design, interpretation,            you. “Wrongful transfer costs” include the
        forecast, formula, method, practice, credit            direct financial loss only. “Wrongful transfer
        or debit card magnetic strip information,              costs” do not include any of the following:
        process, record, report or other item of                 a. Other expenses that arise from the
        information of a third party not an insured                 “wrongful transfer event”;
        under this Cyber Coverage which is not                  b. Indirect loss, such as “bodily injury”, lost
        available to the general public and is                      time, lost wages, identity recovery
        provided to you subject to a mutually                       expenses or damaged reputation;
        executed written confidentiality agreement
        or which you are legally required to                     c. Any interest, time value or potential
        maintain in confidence.                                     investment gain on the amount of financial
                                                                    loss; or
     b. “Third party corporate data” does not
        mean or include “personally identifying                 d. Any portion of such amount that has been
        information” or “personally sensitive                       or can reasonably be expected to be
        information”.                                               reimbursed by a third party, such as a
                                                                    financial institution.
 44. “Unauthorized Access Incident” means the
     gaining of access to a “computer system” by:           47. “Wrongful Transfer Event”
     a. An unauthorized person or persons; or                    a. “Wrongful transfer event” means an
                                                                    intentional and criminal deception of you
     b. An authorized person or persons for                         or a financial institution with which you
        unauthorized purposes.                                      have an account. The deception must be
 45. “Wrongful Act”                                                 perpetrated by a person who is not an
     a. With respect to Data Compromise Liability,                  “employee”, “executive” or “independent
        “wrongful act” means a “personal data                       contractor” using email, facsimile or
        compromise”.                                                telephone communications to induce you
                                                                    or the financial institution to send or divert
     b. With respect to Network Security Liability,                 “money”. The deception must result in
        “wrongful act” means a “network security                    direct financial loss to you.
        incident”.
                                                                b. “Wrongful transfer event” does not mean
     c. With respect to Electronic Media Liability,                 or include any occurrence:
        “wrongful act” means an “electronic media
        incident”.                                                 (1) In which you are threatened or coerced
                                                                        to send money or divert a payment; or
                                                                   (2) Arising from a dispute or disagreement
                                                                        over the completeness, authenticity or
                                                                        value of a product, a service or a
                                                                        financial instrument.
                                                         All other provisions of this policy apply.




                                  West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                         Company. All rights reserved.                               Page 19 of 19
                                                                                  COMMERCIAL PROPERTY
                                                                                          CP 01 49 06 07

        ILLINOIS CHANGES – ARTIFICIALLY GENERATED
              ELECTRICAL CURRENT EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in:
   1. Paragraph B.2.a. of the Standard Property
       Policy, the Causes Of Loss – Basic Form, the
       Causes Of Loss – Broad Form and the Causes
       Of Loss – Special Form; and
   2. Paragraph B.2.b. of the Mortgageholders Er-
       rors And Omissions Coverage Form
   is replaced by the following exclusion:
   We will not pay for loss or damage caused by or
   resulting from artificially generated electrical cur-
   rent, including electric arcing, that disturbs electri-
   cal devices, appliances or wires.
   But if artificially generated electrical current results
   in fire, we will pay for the loss or damage caused
   by that fire.




CP 01 49 06 07                          © Insurance Services Office, Inc., 2008               Page 1 of 1
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              ILLINOIS CHANGES
                          AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:

   CYBER SUITE COVERAGE

1. C. LIMITS OF INSURANCE, 1. Aggregate                         f. We will pay all interest on that amount of any
   Limits is deleted and replaced with the following:              judgment within the applicable limit of
   1. Aggregate Limits                                             insurance which accrues:
       The First Party Annual Aggregate Limit shown               (1) Before entry of judgment; and
       in the Schedule is the most we will pay for all            (2) After entry of judgment but before we pay,
       “loss” under all the Data Compromise                           offer to pay or deposit in court that part of
       Response Expenses, Computer Attack, Cyber                      the judgment within the applicable limit of
       Extortion, Misdirected Payment Fraud, and                      insurance or, in any case, before we pay
       Computer Fraud coverages in any one “policy                    or offer to pay the entire applicable limit of
       period”. The First Party Annual Aggregate                      insurance.
       Limit shown in the Schedule applies                         These interest payments shall be in addition
       regardless of the number of insured events                  to and not part of the applicable limit of
       first discovered during the “policy period”.                insurance.
       Except for pre- and post-judgment interest,          3. The following is added to E. ADDITIONAL
       the Third Party Annual Aggregate Limit shown            CONDITIONS, 6. Legal Action Against Us:
       in the Schedule is the most we will pay for all
       “loss” under all applicable coverage sections           The two year period for legal action against us is
       in any one “policy period” or any applicable            extended by the number of days between the
       Extended Reporting Period. The Third Party              date the statement of “loss” is filed with us and
       Annual Aggregate Limit shown in the                     the date we deny the claim in whole or in part.
       Schedule applies regardless of the number of         4. E. ADDITIONAL CONDITIONS, 8. Other
       insured “claims” or “regulatory proceedings”            Insurance is deleted and replaced with the
       first received during the “policy period” or any        following:
       applicable Extended Reporting Period.                   8. Other Insurance
       If a Cyber Suite Annual Aggregate limit is
                                                                   If there is other similar insurance that applies
       shown in the Schedule, then, except for pre-                to the same “loss” we will proportionately
       and post-judgment interest, the Cyber Suite                 share payment of the amount of “loss” with
       Annual Aggregate Limit shown in the
                                                                   the other insurance company.
       Schedule is the most we will pay for all “loss”
       under all applicable coverage sections,              5. F. DEFINITIONS, 17. “Defense Costs”,
       except Identity Recovery, in any one “policy            Paragraph b. is deleted and replaced with the
       period” or any applicable Extended Reporting            following:
       Period. The Cyber Suite Annual Aggregate                b. “Defense costs” does not mean or include the
       Limit shown in the Schedule applies                         salaries of your or our employees, officers or
       regardless of the number of insured events                  staff attorneys, or your loss of earnings.
       first discovered or “claims” or “regulatory
       proceedings” first received during the “policy       6. F. DEFINITIONS, 40. “Settlement Costs”,
                                                               Paragraph a. is deleted and replaced with the
       period” or any applicable Extended Reporting
       Period.                                                 following:
       The Identity Recovery Coverage is subject to            a. “Settlement costs” means the following, when
                                                                   they arise from a “claim”:
       the Identity Recovery Limit as shown in the
       Schedule.                                                   1) Damages, judgments or settlements; and
2. E. ADDITIONAL CONDITIONS, 2. Defense And                        2) Attorney’s fees and other litigation costs
   Settlement, Paragraph f. is deleted and replaced                     added to that part of any judgment paid by
   with the following:                                                  us, when such fees and costs are
                                                                        awarded by law or court order.
                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
                           © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2844 08 19                            Company. All rights reserved.                                 Page 1 of 1
                                                                                      Renewal

                                  Commercial General Liability Coverage Declarations

Customer Number: 1000121119                          Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                            at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                      Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                         PRESIDIO
DBA Holt's                                                      55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                               NAPERVILLE, IL 60563
Park Ridge, IL 60068-4101                                       630-513-6600




   Insured is a(n) Limited Liability Company

   Limits of Insurance

   General Aggregate Limit (other than Products/Completed Operations)                        $2,000,000

   Products/Completed Operations Aggregate Limit                                             $2,000,000

   Each Occurrence Limit                                                                     $1,000,000

   Personal and Advertising Injury Liability Limit                                           $1,000,000

   Damage to Premises Rented to You Limit                                                       $300,000

   Medical Expense Limit, Any One Person                                                          $1,000

   See attached Forms Schedule for forms and endorsements applicable to this coverage.




   DCGL 01 04 14                                                                                    08/19/2019 14:08:20
                                                                                    Renewal

                                 Commercial General Liability Classification Schedule

Customer Number: 1000121119                        Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                          at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                    Agency Name and Address:                      12878
Ranallis Park Ridge LLC                                       PRESIDIO
DBA Holt's                                                    55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                             NAPERVILLE, IL 60563
Park Ridge, IL 60068-4101                                     630-513-6600




                                         Commercial General Liability Classifications

          Class
   Loc    Code     Description                    Exposure       Premium Basis      Rate         Premium    Coverage

      1   16910    Restaurants - with sale of          250,000    Gross Sales      4.335           $1,084   Prem/Ops
                   alcoholic beverages that                                        0.090              $23   Prod/Co
                   are less than 30% of the
                   annual receipts of the
                   restaurants - with table
                   service




   DCGL 02 04 14                                                                                  08/19/2019 14:08:20
                                                                                       Renewal

                      Commercial General Liability Endorsements and Miscellaneous Premiums

Customer Number: 1000121119                         Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                           at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                      Agency Name and Address:                       12878
Ranallis Park Ridge LLC                                         PRESIDIO
DBA Holt's                                                      55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                               NAPERVILLE, IL 60563
Park Ridge, IL 60068-4101                                       630-513-6600




                                                      Additional Insureds

   Description                                                                      Form Number                 Premium

   State/Governmental/Subdivision or Political (Permits)                            CG2012                                   $0

   Manager or Lessors                                                               CG2011                                   $0


                                                           Endorsements

   Description                                                                      Form Number                 Premium

   Voluntary Property Damage Coverage                                               WB144IL                                  $0

   Employment Practices Liability Insurance                                         WB516GL                             $594

   Plus Pak - Liability                                                             WB2000GL                              $50


                                                   Miscellaneous Premiums

   Description                                                                      Form Number                 Premium

   Terrorism Risk Insurance Act                                                                                           $22


                                                 Additional Premium to Meet Coverage Minimum Prod/Co:                   $123

                                                                          Total General Liability Premium:             $1,896




   DCGL 03 04 14                                                                                       08/19/2019 14:08:20
                                                                              Renewal

                                Commercial General Liability Forms Schedule

Customer Number: 1000121119                  Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                    at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                              Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                 PRESIDIO
DBA Holt's                                              55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                       NAPERVILLE, IL 60563
Park Ridge, IL 60068-4101                               630-513-6600




                                                 Forms Schedule
   Number            Edition   Description
   CG0001            0413      COMMERCIAL GENERAL LIABILITY COVERAGE FORM
   CG2011            0413      ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
   CG2012            0413      ADDITIONAL INSURED - STATE OR GOVERNMENTAL AGENCY OR SUBDIVISION OR
                               POLITICAL SUBDIVISION - PERMITS OR AUTHORIZATIONS
   CG2106            0514      EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                               INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY INJURY
                               EXCEPTION
   CG2109            0615      EXCLUSION UNMANNED AIRCRAFT
   CG2147            1207      EMPLOYMENT-RELATED PRACTICES EXCLUSION
   CG2150Z           0413      AMENDMENT OF LIQUOR LIABILITY EXCLUSION
   CG2162            0998      EXCLUSION - YEAR 2000 COMPUTER-RELATED AND OTHER ELECTRONIC
                               PROBLEMS - WITH EXCEPTION FOR BODILY INJURY ON YOUR PREMISES
   CG2170            0115      CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
   CG2407            0196      PRODUCTS/COMPLETED OPERATIONS HAZARD REDEFINED (FOR USE WITH CGL
                               AND PRODUCTS POLICIES)
   CG2425Z           1204      LIMITED FUNGI OR BACTERIA COVERAGE
   WB1468GL          0414      EXCLUSION - ASBESTOS OR ASBESTOS PRODUCTS
   WB2000GL          0118      PLUS PAK - LIABILITY
   WB516GL           0414      EMPLOYMENT PRACTICES LIABILITY INSURANCE
   CG0200            0118      ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL




   DCGL 04 04 14                                                                            08/19/2019 14:08:20
                                                                              Renewal

                                Commercial General Liability Forms Schedule

Customer Number: 1000121119                  Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                    at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                              Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                 PRESIDIO
DBA Holt's                                              55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                       NAPERVILLE, IL 60563
Park Ridge, IL 60068-4101                               630-513-6600




                                                 Forms Schedule
   Number            Edition   Description
   WB144IL           0414      VOLUNTARY PROPERTY DAMAGE COVERAGE
   WB372GL           0118      ILLINOIS EMPLOYMENT PRACTICES LIABILITY INSURANCE AMENDATORY
                               ENDORSEMENT (CLAIMS-MADE)




   DCGL 04 04 14                                                                            08/19/2019 14:08:20
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 00 01 04 13

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                 occurs during the policy period; and
duties and what is and is not covered.                           (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                     under Paragraph 1. of Section II – Who Is
refer to the Named Insured shown in the Declarations,                 An Insured and no "employee" authorized
and any other person or organization qualifying as a                  by you to give or receive notice of an
Named Insured under this policy. The words "we",                      "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                    injury" or "property damage" had occurred,
insurance.                                                            in whole or in part. If such a listed insured
The word "insured" means any person or organization                   or authorized "employee" knew, prior to the
qualifying as such under Section II – Who Is An                       policy period, that the "bodily injury" or
Insured.                                                              "property damage" occurred, then any
                                                                      continuation, change or resumption of such
Other words and phrases that appear in quotation                      "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V –                      or after the policy period will be deemed to
Definitions.                                                          have been known prior to the policy period.
SECTION I – COVERAGES                                          c. "Bodily injury" or "property damage" which
COVERAGE A – BODILY INJURY AND PROPERTY                           occurs during the policy period and was not,
DAMAGE LIABILITY                                                  prior to the policy period, known to have
                                                                  occurred by any insured listed under
1. Insuring Agreement
                                                                  Paragraph 1. of Section II – Who Is An Insured
    a. We will pay those sums that the insured                    or any "employee" authorized by you to give or
        becomes legally obligated to pay as damages               receive notice of an "occurrence" or claim,
        because of "bodily injury" or "property damage"           includes any continuation, change or
        to which this insurance applies. We will have             resumption of that "bodily injury" or "property
        the right and duty to defend the insured against          damage" after the end of the policy period.
        any "suit" seeking those damages. However,
        we will have no duty to defend the insured             d. "Bodily injury" or "property damage" will be
        against any "suit" seeking damages for "bodily            deemed to have been known to have occurred
        injury" or "property damage" to which this                at the earliest time when any insured listed
        insurance does not apply. We may, at our                  under Paragraph 1. of Section II – Who Is An
        discretion, investigate any "occurrence" and              Insured or any "employee" authorized by you to
        settle any claim or "suit" that may result. But:          give or receive notice of an "occurrence" or
                                                                  claim:
       (1) The amount we will pay for damages is
                                                                 (1) Reports all, or any part, of the "bodily injury"
            limited as described in Section III – Limits
            Of Insurance; and                                         or "property damage" to us or any other
                                                                      insurer;
       (2) Our right and duty to defend ends when we
            have used up the applicable limit of                 (2) Receives a written or verbal demand or
                                                                      claim for damages because of the "bodily
            insurance in the payment of judgments or
            settlements under Coverages A or B or                     injury" or "property damage"; or
            medical expenses under Coverage C.                   (3) Becomes aware by any other means that
        No other obligation or liability to pay sums or               "bodily injury" or "property damage" has
        perform acts or services is covered unless                    occurred or has begun to occur.
        explicitly provided for under Supplementary            e. Damages because of "bodily injury" include
        Payments – Coverages A and B.                             damages claimed by any person or
                                                                  organization for care, loss of services or death
    b. This insurance applies to "bodily injury" and
                                                                  resulting at any time from the "bodily injury".
        "property damage" only if:
       (1) The "bodily injury" or "property damage" is
            caused by an "occurrence" that takes place
            in the "coverage territory";




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                         Page 1 of 16
2. Exclusions                                                      This exclusion applies even if the claims
   This insurance does not apply to:                               against any insured allege negligence or other
                                                                   wrongdoing in:
   a. Expected Or Intended Injury
                                                                      (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                        training or monitoring of others by that
      or intended from the standpoint of the insured.                      insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                   (b) Providing       or    failing  to    provide
      protect persons or property.                                         transportation with respect to any
                                                                           person that may be under the influence
   b. Contractual Liability                                                of alcohol;
      "Bodily injury" or "property damage" for which               if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                   injury" or "property damage", involved that
      reason of the assumption of liability in a                   which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not               above.
      apply to liability for damages:
                                                                   However, this exclusion applies only if you are
     (1) That the insured would have in the absence                in the business of manufacturing, distributing,
          of the contract or agreement; or                         selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is                beverages. For the purposes of this exclusion,
          an "insured contract", provided the "bodily              permitting a person to bring alcoholic
          injury" or "property damage" occurs                      beverages on your premises, for consumption
          subsequent to the execution of the contract              on your premises, whether or not a fee is
          or agreement. Solely for the purposes of                 charged or a license is required for such
          liability assumed in an "insured contract",              activity, is not by itself considered the business
          reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
          litigation expenses incurred by or for a party           beverages.
          other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
          damages because of "bodily injury" or
          "property damage", provided:                             Any obligation of the insured under a workers'
                                                                   compensation,          disability    benefits    or
         (a) Liability to such party for, or for the cost          unemployment compensation law or any
               of, that party's defense has also been              similar law.
               assumed in the same "insured contract";
               and                                              e. Employer's Liability
         (b) Such attorneys' fees and litigation                   "Bodily injury" to:
               expenses are for defense of that party             (1) An "employee" of the insured arising out of
               against a civil or alternative dispute                  and in the course of:
               resolution proceeding in which damages                 (a) Employment by the insured; or
               to which this insurance applies are
               alleged.                                               (b) Performing duties related to the conduct
                                                                           of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                   of that "employee" as a consequence of
      any insured may be held liable by reason of:                     Paragraph (1) above.
     (1) Causing or contributing to the intoxication of            This exclusion applies whether the insured
          any person;                                              may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a                capacity and to any obligation to share
          person under the legal drinking age or                   damages with or repay someone else who
          under the influence of alcohol; or                       must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating             This exclusion does not apply to liability
          to the sale, gift, distribution or use of                assumed by the insured under an "insured
          alcoholic beverages.                                     contract".




Page 2 of 16                           © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
   f. Pollution                                                     (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                   on which any insured or any contractors
         out of the actual, alleged or threatened                       or subcontractors working directly or
         discharge, dispersal, seepage, migration,                      indirectly on any insured's behalf are
         release or escape of "pollutants":                             performing operations if the "pollutants"
                                                                        are brought on or to the premises, site
        (a) At or from any premises, site or location                   or location in connection with such
             which is or was at any time owned or                       operations by such insured, contractor
             occupied by, or rented or loaned to, any                   or    subcontractor.   However,      this
             insured. However, this subparagraph                        subparagraph does not apply to:
             does not apply to:
                                                                         (i) "Bodily injury" or "property damage"
             (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                 building and caused by smoke,                               lubricants or other operating fluids
                 fumes, vapor or soot produced by or                         which are needed to perform the
                 originating from equipment that is                          normal electrical, hydraulic or
                 used to heat, cool or dehumidify the                        mechanical functions necessary for
                 building, or equipment that is used to                      the operation of "mobile equipment"
                 heat water for personal use, by the                         or its parts, if such fuels, lubricants
                 building's occupants or their guests;                       or other operating fluids escape from
            (ii) "Bodily injury" or "property damage"                        a vehicle part designed to hold, store
                 for which you may be held liable, if                        or receive them. This exception does
                 you are a contractor and the owner                          not apply if the "bodily injury" or
                 or lessee of such premises, site or                         "property damage" arises out of the
                 location has been added to your                             intentional discharge, dispersal or
                 policy as an additional insured with                        release of the fuels, lubricants or
                 respect to your ongoing operations                          other operating fluids, or if such
                 performed for that additional insured                       fuels, lubricants or other operating
                 at that premises, site or location and                      fluids are brought on or to the
                 such premises, site or location is not                      premises, site or location with the
                 and never was owned or occupied                             intent that they be discharged,
                 by, or rented or loaned to, any                             dispersed or released as part of the
                 insured, other than that additional                         operations being performed by such
                 insured; or                                                 insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                   (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                         sustained within a building and
                 from a "hostile fire";                                      caused by the release of gases,
        (b) At or from any premises, site or location                        fumes or vapors from materials
             which is or was at any time used by or                          brought into that building in
             for any insured or others for the                               connection with operations being
             handling, storage, disposal, processing                         performed by you or on your behalf
             or treatment of waste;                                          by a contractor or subcontractor; or
                                                                       (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time
            transported, handled, stored, treated,                           arising out of heat, smoke or fumes
            disposed of, or processed as waste by                            from a "hostile fire".
            or for:                                                 (e) At or from any premises, site or location
                                                                         on which any insured or any contractors
            (i) Any insured; or
                                                                         or subcontractors working directly or
           (ii) Any person or organization for whom                      indirectly on any insured's behalf are
                you may be legally responsible; or                       performing operations if the operations
                                                                         are to test for, monitor, clean up,
                                                                         remove, contain, treat, detoxify or
                                                                         neutralize, or in any way respond to, or
                                                                         assess the effects of, "pollutants".




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                         Page 3 of 16
     (2) Any loss, cost or expense arising out of                 (5) "Bodily injury" or "property damage" arising
          any:                                                          out of:
         (a) Request, demand, order or statutory or                    (a) The operation of machinery or
              regulatory requirement that any insured                      equipment that is attached to, or part of,
              or others test for, monitor, clean up,                       a land vehicle that would qualify under
              remove, contain, treat, detoxify or                          the definition of "mobile equipment" if it
              neutralize, or in any way respond to, or                     were not subject to a compulsory or
              assess the effects of, "pollutants"; or                      financial responsibility law or other
         (b) Claim or suit by or on behalf of a                            motor vehicle insurance law where it is
              governmental authority for damages                           licensed or principally garaged; or
              because of testing for, monitoring,                      (b) The operation of any of the machinery
              cleaning up, removing, containing,                           or equipment listed in Paragraph f.(2) or
              treating, detoxifying or neutralizing, or in                 f.(3) of the definition of "mobile
              any way responding to, or assessing the                      equipment".
              effects of, "pollutants".                         h. Mobile Equipment
          However, this paragraph does not apply to                "Bodily injury" or "property damage" arising out
          liability for damages because of "property               of:
          damage" that the insured would have in the
          absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
          statutory or regulatory requirement, or such                 an "auto" owned or operated by or rented or
          claim or "suit" by or on behalf of a                         loaned to any insured; or
          governmental authority.                                  (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                     in practice for, or while being prepared for,
                                                                       any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                 or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or           i. War
      watercraft owned or operated by or rented or                  "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                 caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                   (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                   (2) Warlike action by a military force, including
      against any insured allege negligence or other                   action in hindering or defending against an
      wrongdoing in the supervision, hiring,                           actual or expected attack, by any
      employment, training or monitoring of others by                  government, sovereign or other authority
      that insured, if the "occurrence" which caused
                                                                       using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                  (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                 power, or action taken by governmental
      watercraft that is owned or operated by or                       authority in hindering or defending against
      rented or loaned to any insured.                                 any of these.
      This exclusion does not apply to:                          j. Damage To Property
     (1) A watercraft while ashore on premises you                  "Property damage" to:
          own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                          any costs or expenses incurred by you, or
                                                                       any other person, organization or entity, for
        (a) Less than 26 feet long; and                                repair,      replacement,        enhancement,
        (b) Not being used to carry persons or                         restoration or maintenance of such property
             property for a charge;                                    for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                     injury to a person or damage to another's
         to, premises you own or rent, provided the                    property;
         "auto" is not owned by or rented or loaned                (2) Premises you sell, give away or abandon, if
         to you or the insured;                                        the "property damage" arises out of any
     (4) Liability assumed under any "insured                          part of those premises;
         contract" for the ownership, maintenance or               (3) Property loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                           © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
     (4) Personal property in the care, custody or                 This exclusion does not apply to the loss of use
           control of the insured;                                 of other property arising out of sudden and
     (5) That particular part of real property on                  accidental physical injury to "your product" or
           which you or any contractors or                         "your work" after it has been put to its intended
           subcontractors working directly or indirectly           use.
           on your behalf are performing operations, if         n. Recall Of Products, Work Or Impaired
           the "property damage" arises out of those               Property
           operations; or                                          Damages claimed for any loss, cost or
     (6) That particular part of any property that                 expense incurred by you or others for the loss
           must be restored, repaired or replaced                  of use, withdrawal, recall, inspection, repair,
           because "your work" was incorrectly                     replacement, adjustment, removal or disposal
           performed on it.                                        of:
      Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
      not apply to "property damage" (other than                  (2) "Your work"; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a              (3) "Impaired property";
      period of seven or fewer consecutive days. A                 if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage                or recalled from the market or from use by any
      To Premises Rented To You as described in                    person or organization because of a known or
      Section III – Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply               dangerous condition in it.
      if the premises are "your work" and were never            o. Personal And Advertising Injury
      occupied, rented or held for rental by you.                  "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                     advertising injury".
      exclusion do not apply to liability assumed               p. Electronic Data
      under a sidetrack agreement.
                                                                   Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply
                                                                   of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-              or inability to manipulate electronic data.
      completed operations hazard".
                                                                   However, this exclusion does not apply to
  k. Damage To Your Product                                        liability for damages because of "bodily injury".
      "Property damage" to "your product" arising out              As used in this exclusion, electronic data
      of it or any part of it.
                                                                   means information, facts or programs stored as
   l. Damage To Your Work                                          or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of              from computer software, including systems and
      it or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
      completed operations hazard".                                ROMs, tapes, drives, cells, data processing
                                                                   devices or any other media which are used
      This exclusion does not apply if the damaged                 with electronically controlled equipment.
      work or the work out of which the damage
      arises was performed on your behalf by a                  q. Recording And Distribution Of Material Or
      subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property                       "Bodily injury" or "property damage" arising
      Not Physically Injured                                       directly or indirectly out of any action or
                                                                   omission that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,              (1) The Telephone Consumer Protection Act
      arising out of:                                                  (TCPA), including any amendment of or
                                                                       addition to such law;
     (1) A defect, deficiency, inadequacy or
           dangerous condition in "your product" or               (2) The CAN-SPAM Act of 2003, including any
           "your work"; or                                             amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting               (3) The Fair Credit Reporting Act (FCRA), and
           on your behalf to perform a contract or                     any amendment of or addition to such law,
           agreement in accordance with its terms.                     including the Fair and Accurate Credit
                                                                       Transactions Act (FACTA); or




CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 5 of 16
      (4) Any federal, state or local statute,                2. Exclusions
           ordinance or regulation, other than the               This insurance does not apply to:
           TCPA, CAN-SPAM Act of 2003 or FCRA
           and their amendments and additions, that              a. Knowing Violation Of Rights Of Another
           addresses, prohibits, or limits the printing,            "Personal and advertising injury" caused by or
           dissemination,       disposal,      collecting,          at the direction of the insured with the
           recording,        sending,       transmitting,           knowledge that the act would violate the rights
           communicating or distribution of material or             of another and would inflict "personal and
           information.                                             advertising injury".
   Exclusions c. through n. do not apply to damage               b. Material Published With Knowledge Of
   by fire to premises while rented to you or                       Falsity
   temporarily occupied by you with permission of the               "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this             oral or written publication, in any manner, of
   coverage as described in Section III – Limits Of                 material, if done by or at the direction of the
   Insurance.
                                                                    insured with knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING
                                                                 c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                    "Personal and advertising injury" arising out of
1. Insuring Agreement                                               oral or written publication, in any manner, of
   a. We will pay those sums that the insured                       material whose first publication took place
       becomes legally obligated to pay as damages                  before the beginning of the policy period.
       because of "personal and advertising injury" to           d. Criminal Acts
       which this insurance applies. We will have the
       right and duty to defend the insured against                 "Personal and advertising injury" arising out of
       any "suit" seeking those damages. However,                   a criminal act committed by or at the direction
       we will have no duty to defend the insured                   of the insured.
       against any "suit" seeking damages for                    e. Contractual Liability
       "personal and advertising injury" to which this
       insurance does not apply. We may, at our                     "Personal and advertising injury" for which the
       discretion, investigate any offense and settle               insured has assumed liability in a contract or
       any claim or "suit" that may result. But:                    agreement. This exclusion does not apply to
                                                                    liability for damages that the insured would
      (1) The amount we will pay for damages is                     have in the absence of the contract or
           limited as described in Section III – Limits             agreement.
           Of Insurance; and
                                                                 f. Breach Of Contract
      (2) Our right and duty to defend end when we
           have used up the applicable limit of                     "Personal and advertising injury" arising out of
           insurance in the payment of judgments or                 a breach of contract, except an implied
           settlements under Coverages A or B or                    contract to use another's advertising idea in
           medical expenses under Coverage C.                       your "advertisement".
       No other obligation or liability to pay sums or           g. Quality Or Performance Of Goods – Failure
       perform acts or services is covered unless                   To Conform To Statements
       explicitly provided for under Supplementary                  "Personal and advertising injury" arising out of
       Payments – Coverages A and B.                                the failure of goods, products or services to
   b. This insurance applies to "personal and                       conform with any statement of quality or
       advertising injury" caused by an offense arising             performance made in your "advertisement".
       out of your business but only if the offense was          h. Wrong Description Of Prices
       committed in the "coverage territory" during the             "Personal and advertising injury" arising out of
       policy period.                                               the wrong description of the price of goods,
                                                                    products or services stated in your
                                                                    "advertisement".




Page 6 of 16                            © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
   i. Infringement Of Copyright, Patent,                      n. Pollution-related
      Trademark Or Trade Secret                                  Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of          (1) Request, demand, order or statutory or
      the infringement of copyright, patent,                         regulatory requirement that any insured or
      trademark, trade secret or other intellectual                  others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                    contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include              any way respond to, or assess the effects
      the use of another's advertising idea in your                  of, "pollutants"; or
      "advertisement".
                                                                (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                      governmental authority for damages
      infringement, in your "advertisement", of                      because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                              up,     removing,      containing,     treating,
   j. Insureds In Media And Internet Type                            detoxifying or neutralizing, or in any way
      Businesses                                                     responding to, or assessing the effects of,
      "Personal and advertising injury" committed by                 "pollutants".
      an insured whose business is:                           o. War
     (1) Advertising, broadcasting, publishing or                "Personal and advertising injury", however
          telecasting;                                           caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                (1) War, including undeclared or civil war;
          sites for others; or                                  (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                      action in hindering or defending against an
          service provider.                                          actual or expected attack, by any
      However, this exclusion does not apply to                      government, sovereign or other authority
      Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
      advertising injury" under the Definitions                 (3) Insurrection, rebellion, revolution, usurped
      section.                                                       power, or action taken by governmental
      For the purposes of this exclusion, the placing                authority in hindering or defending against
      of frames, borders or links, or advertising, for               any of these.
      you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
      by itself, considered the business of                      Information In Violation Of Law
      advertising, broadcasting, publishing or                   "Personal and advertising injury" arising
      telecasting.                                               directly or indirectly out of any action or
  k. Electronic Chatrooms Or Bulletin Boards                     omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of          (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                   (TCPA), including any amendment of or
      insured hosts, owns, or over which the insured                 addition to such law;
      exercises control.                                        (2) The CAN-SPAM Act of 2003, including any
   l. Unauthorized Use Of Another's Name Or                          amendment of or addition to such law;
      Product                                                   (3) The Fair Credit Reporting Act (FCRA), and
      "Personal and advertising injury" arising out of               any amendment of or addition to such law,
      the unauthorized use of another's name or                      including the Fair and Accurate Credit
      product in your e-mail address, domain name                    Transactions Act (FACTA); or
      or metatag, or any other similar tactics to               (4) Any federal, state or local statute,
      mislead another's potential customers.                         ordinance or regulation, other than the
  m. Pollution                                                       TCPA, CAN-SPAM Act of 2003 or FCRA
      "Personal and advertising injury" arising out of               and their amendments and additions, that
      the actual, alleged or threatened discharge,                   addresses, prohibits, or limits the printing,
      dispersal, seepage, migration, release or                      dissemination,        disposal,      collecting,
      escape of "pollutants" at any time.                            recording,         sending,       transmitting,
                                                                     communicating or distribution of material or
                                                                     information.




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 7 of 16
COVERAGE C – MEDICAL PAYMENTS                                  d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                             To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
       below for "bodily injury" caused by an accident:           are payable or must be provided under a
                                                                  workers' compensation or disability benefits
      (1) On premises you own or rent;                            law or a similar law.
      (2) On ways next to premises you own or rent;            e. Athletics Activities
           or
                                                                  To a person injured while practicing, instructing
      (3) Because of your operations;                             or participating in any physical exercises or
       provided that:                                             games, sports, or athletic contests.
          (a) The accident takes place in the                   f. Products-Completed Operations Hazard
              "coverage territory" and during the policy           Included within the "products-completed
              period;                                              operations hazard".
          (b) The expenses are incurred and reported           g. Coverage A Exclusions
              to us within one year of the date of the
              accident; and                                        Excluded under Coverage A.
          (c) The injured person submits to                 SUPPLEMENTARY PAYMENTS – COVERAGES A
              examination, at our expense, by               AND B
              physicians of our choice as often as we       1. We will pay, with respect to any claim we
              reasonably require.                              investigate or settle, or any "suit" against an
   b. We will make these payments regardless of                insured we defend:
       fault. These payments will not exceed the               a. All expenses we incur.
       applicable limit of insurance. We will pay              b. Up to $250 for cost of bail bonds required
       reasonable expenses for:                                    because of accidents or traffic law violations
      (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
           accident;                                               the Bodily Injury Liability Coverage applies. We
      (2) Necessary medical, surgical, X-ray and                   do not have to furnish these bonds.
           dental services,       including   prosthetic       c. The cost of bonds to release attachments, but
           devices; and                                            only for bond amounts within the applicable
      (3) Necessary          ambulance,        hospital,           limit of insurance. We do not have to furnish
           professional nursing and funeral services.              these bonds.
2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                   insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                   investigation or defense of the claim or "suit",
   a. Any Insured                                                  including actual loss of earnings up to $250 a
       To any insured, except "volunteer workers".                 day because of time off from work.
   b. Hired Person                                             e. All court costs taxed against the insured in the
                                                                   "suit". However, these payments do not include
       To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
       any insured or a tenant of any insured.                     against the insured.
   c. Injury On Normally Occupied Premises                      f. Prejudgment interest awarded against the
       To a person injured on that part of premises                insured on that part of the judgment we pay. If
       you own or rent that the person normally                    we make an offer to pay the applicable limit of
       occupies.                                                   insurance, we will not pay any prejudgment
                                                                   interest based on that period of time after the
                                                                   offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
   g. All interest on the full amount of any judgment           So long as the above conditions are met,
       that accrues after entry of the judgment and             attorneys' fees incurred by us in the defense of
       before we have paid, offered to pay, or                  that indemnitee, necessary litigation expenses
       deposited in court the part of the judgment that         incurred by us and necessary litigation expenses
       is within the applicable limit of insurance.             incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                 paid        as       Supplementary     Payments.
   insurance.                                                   Notwithstanding the provisions of Paragraph
                                                                2.b.(2) of Section I – Coverage A – Bodily Injury
2. If we defend an insured against a "suit" and an              And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party           not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of      and "property damage" and will not reduce the
   the following conditions are met:                            limits of insurance.
   a. The "suit" against the indemnitee seeks                   Our obligation to defend an insured's indemnitee
       damages for which the insured has assumed                and to pay for attorneys' fees and necessary
       the liability of the indemnitee in a contract or         litigation expenses as Supplementary Payments
       agreement that is an "insured contract";                 ends when we have used up the applicable limit of
   b. This insurance applies to such liability                  insurance in the payment of judgments or
       assumed by the insured;                                  settlements or the conditions set forth above, or
   c. The obligation to defend, or the cost of the              the terms of the agreement described in
                                                                Paragraph f. above, are no longer met.
       defense of, that indemnitee, has also been
       assumed by the insured in the same "insured           SECTION II – WHO IS AN INSURED
       contract";                                            1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information         a. An individual, you and your spouse are
       we know about the "occurrence" are such that                 insureds, but only with respect to the conduct
       no conflict appears to exist between the                     of a business of which you are the sole owner.
       interests of the insured and the interests of the
       indemnitee;                                              b. A partnership or joint venture, you are an
                                                                    insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                      their spouses are also insureds, but only with
       conduct and control the defense of that                      respect to the conduct of your business.
       indemnitee against such "suit" and agree that
       we can assign the same counsel to defend the             c. A limited liability company, you are an insured.
       insured and the indemnitee; and                              Your members are also insureds, but only with
                                                                    respect to the conduct of your business. Your
    f. The indemnitee:                                              managers are insureds, but only with respect
      (1) Agrees in writing to:                                     to their duties as your managers.
          (a) Cooperate with us in the investigation,           d. An organization other than a partnership, joint
               settlement or defense of the "suit";                 venture or limited liability company, you are an
                                                                    insured. Your "executive officers" and directors
          (b) Immediately send us copies of any
                                                                    are insureds, but only with respect to their
               demands, notices, summonses or legal
               papers received in connection with the               duties as your officers or directors. Your
               "suit";                                              stockholders are also insureds, but only with
                                                                    respect to their liability as stockholders.
          (c) Notify any other insurer whose coverage
                                                                e. A trust, you are an insured. Your trustees are
               is available to the indemnitee; and
                                                                    also insureds, but only with respect to their
          (d) Cooperate with us with respect to                     duties as trustees.
               coordinating other applicable insurance
               available to the indemnitee; and
      (2) Provides us with written authorization to:
          (a) Obtain records and other information
               related to the "suit"; and
          (b) Conduct and control the defense of the
               indemnitee in such "suit".




CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 9 of 16
2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing              temporary custody of your property if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                (1) With respect to liability arising out of the
      "executive officers" (if you are an organization               maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                 appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct               with respect to duties as such. That
      of your business. However, none of these                     representative will have all your rights and
      "employees" or "volunteer workers" are                       duties under this Coverage Part.
      insureds for:                                         3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising          than a partnership, joint venture or limited liability
          injury":                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if           Insured if there is no other similar insurance
               you are a partnership or joint venture),        available to that organization. However:
               to your members (if you are a limited
               liability company), to a co-"employee"           a. Coverage under this provision is afforded only
               while in the course of his or her                   until the 90th day after you acquire or form the
               employment or performing duties related             organization or the end of the policy period,
               to the conduct of your business, or to              whichever is earlier;
               your other "volunteer workers" while             b. Coverage A does not apply to "bodily injury" or
               performing duties related to the conduct            "property damage" that occurred before you
               of your business;                                   acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or           c. Coverage B does not apply to "personal and
               sister of that co-"employee" or                     advertising injury" arising out of an offense
               "volunteer worker" as a consequence of              committed before you acquired or formed the
               Paragraph (1)(a) above;                             organization.
         (c) For which there is any obligation to           No person or organization is an insured with respect
               share damages with or repay someone          to the conduct of any current or past partnership, joint
               else who must pay damages because of         venture or limited liability company that is not shown
               the injury described in Paragraph (1)(a)     as a Named Insured in the Declarations.
               or (b) above; or                             SECTION III – LIMITS OF INSURANCE
         (d) Arising out of his or her providing or
                                                            1. The Limits of Insurance shown in the Declarations
               failing to provide professional health           and the rules below fix the most we will pay
               care services.
                                                                regardless of the number of:
      (2) "Property damage" to property:                        a. Insureds;
         (a) Owned, occupied or used by;                        b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or                 c. Persons or organizations making claims or
             control of, or over which physical control            bringing "suits".
             is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer              pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any               a. Medical expenses under Coverage C;
          member (if you are a limited liability                b. Damages under Coverage A, except damages
          company).                                                because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                    included in the "products-completed operations
      "volunteer worker"), or any organization while               hazard"; and
      acting as your real estate manager.                       c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
3. The Products-Completed Operations Aggregate                  (3) The nature and location of any injury or
    Limit is the most we will pay under Coverage A for               damage arising out of the "occurrence" or
    damages because of "bodily injury" and "property                 offense.
    damage" included in the "products-completed               b. If a claim is made or "suit" is brought against
    operations hazard".                                          any insured, you must:
4. Subject to Paragraph 2. above, the Personal And               (1) Immediately record the specifics of the
    Advertising Injury Limit is the most we will pay                   claim or "suit" and the date received; and
    under Coverage B for the sum of all damages
    because of all "personal and advertising injury"             (2) Notify us as soon as practicable.
    sustained by any one person or organization.                  You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                 notice of the claim or "suit" as soon as
    applies, the Each Occurrence Limit is the most we             practicable.
    will pay for the sum of:                                  c. You and any other involved insured must:
    a. Damages under Coverage A; and                             (1) Immediately send us copies of any
    b. Medical expenses under Coverage C                               demands, notices, summonses or legal
                                                                       papers received in connection with the
    because of all "bodily injury" and "property                       claim or "suit";
    damage" arising out of any one "occurrence".
                                                                 (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                        information;
    Premises Rented To You Limit is the most we will
    pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
    "property damage" to any one premises, while                       settlement of the claim or defense against
    rented to you, or in the case of damage by fire,                   the "suit"; and
    while rented to you or temporarily occupied by you           (4) Assist us, upon our request, in the
    with permission of the owner.                                      enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                          person or organization which may be liable
    Expense Limit is the most we will pay under                        to the insured because of injury or damage
    Coverage C for all medical expenses because of                     to which this insurance may also apply.
    "bodily injury" sustained by any one person.              d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply               cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to               obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting             first aid, without our consent.
with the beginning of the policy period shown in the       3. Legal Action Against Us
Declarations, unless the policy period is extended            No person or organization has a right under this
after issuance for an additional period of less than 12       Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes         a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                           a "suit" asking for damages from an insured; or
SECTION IV – COMMERCIAL GENERAL LIABILITY                     b. To sue us on this Coverage Part unless all of
CONDITIONS                                                        its terms have been fully complied with.
1. Bankruptcy                                                 A person or organization may sue us to recover on
                                                              an agreed settlement or on a final judgment
    Bankruptcy or insolvency of the insured or of the         against an insured; but we will not be liable for
    insured's estate will not relieve us of our
                                                              damages that are not payable under the terms of
    obligations under this Coverage Part.                     this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                applicable limit of insurance. An agreed settlement
    Claim Or Suit                                             means a settlement and release of liability signed
    a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
        as practicable of an "occurrence" or an offense       claimant's legal representative.
        which may result in a claim. To the extent
        possible, notice should include:
       (1) How, when and where the "occurrence" or
            offense took place;
       (2) The names and addresses of any injured
            persons and witnesses; and




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                       Page 11 of 16
4. Other Insurance                                                 (3) When this insurance is excess over other
   If other valid and collectible insurance is available               insurance, we will pay only our share of the
   to the insured for a loss we cover under                            amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                         sum of:
   obligations are limited as follows:                                 (a) The total amount that all such other
   a. Primary Insurance                                                     insurance would pay for the loss in the
                                                                            absence of this insurance; and
       This insurance is primary except when
       Paragraph b. below applies. If this insurance is               (b) The total of all deductible and self-
       primary, our obligations are not affected unless                     insured amounts under all that other
       any of the other insurance is also primary.                          insurance.
       Then, we will share with all that other                    (4) We will share the remaining loss, if any,
       insurance by the method described in                             with any other insurance that is not
       Paragraph c. below.                                              described in this Excess Insurance
   b. Excess Insurance                                                  provision and was not bought specifically to
                                                                        apply in excess of the Limits of Insurance
      (1) This insurance is excess over:                                shown in the Declarations of this Coverage
          (a) Any of the other insurance, whether                       Part.
               primary, excess, contingent or on any            c. Method Of Sharing
               other basis:
                                                                   If all of the other insurance permits contribution
               (i) That is Fire, Extended Coverage,                by equal shares, we will follow this method
                   Builder's Risk, Installation Risk or            also. Under this approach each insurer
                   similar coverage for "your work";               contributes equal amounts until it has paid its
              (ii) That is Fire insurance for premises             applicable limit of insurance or none of the loss
                   rented to you or temporarily                    remains, whichever comes first.
                   occupied by you with permission of              If any of the other insurance does not permit
                   the owner;                                      contribution by equal shares, we will contribute
             (iii) That is insurance purchased by you              by limits. Under this method, each insurer's
                   to cover your liability as a tenant for         share is based on the ratio of its applicable
                   "property damage" to premises                   limit of insurance to the total applicable limits of
                   rented to you or temporarily                    insurance of all insurers.
                   occupied by you with permission of        5. Premium Audit
                   the owner; or
                                                                a. We will compute all premiums for this
             (iv) If the loss arises out of the                    Coverage Part in accordance with our rules
                   maintenance or use of aircraft,                 and rates.
                   "autos" or watercraft to the extent not
                   subject to Exclusion g. of Section I –       b. Premium shown in this Coverage Part as
                   Coverage A – Bodily Injury And                  advance premium is a deposit premium only.
                   Property Damage Liability.                      At the close of each audit period we will
                                                                   compute the earned premium for that period
          (b) Any other primary insurance available to             and send notice to the first Named Insured.
               you covering liability for damages                  The due date for audit and retrospective
               arising out of the premises or                      premiums is the date shown as the due date
               operations, or the products and                     on the bill. If the sum of the advance and audit
               completed operations, for which you                 premiums paid for the policy period is greater
               have been added as an additional                    than the earned premium, we will return the
               insured.                                            excess to the first Named Insured.
      (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
           no duty under Coverages A or B to defend                the information we need for premium
           the insured against any "suit" if any other             computation, and send us copies at such times
           insurer has a duty to defend the insured                as we may request.
           against that "suit". If no other insurer
           defends, we will undertake to do so, but we       6. Representations
           will be entitled to the insured's rights             By accepting this policy, you agree:
           against all those other insurers.                    a. The statements in the Declarations are
                                                                   accurate and complete;




Page 12 of 16                          © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
   b. Those       statements      are    based        upon       However, "auto" does not include "mobile
       representations you made to us; and                       equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
       your representations.                                     disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
       Named Insured; and                                           injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
       is made or "suit" is brought.                                in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of                (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                            the territory described in Paragraph a.
   Part, those rights are transferred to us. The                           above;
   insured must do nothing after loss to impair them.                 (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                        the territory described in Paragraph a.
   transfer those rights to us and help us enforce                         above, but is away for a short time on your
   them.                                                                   business; or
9. When We Do Not Renew                                               (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                        that take place through the Internet or
   will mail or deliver to the first Named Insured                         similar electronic means of communication;
   shown in the Declarations written notice of the                 provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                     damages is determined in a "suit" on the merits, in
   expiration date.                                                the territory described in Paragraph a. above or in
   If notice is mailed, proof of mailing will be sufficient        a settlement we agree to.
   proof of notice.                                           5.   "Employee"       includes    a    "leased    worker".
SECTION V – DEFINITIONS                                            "Employee" does not include a "temporary
                                                                   worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6.   "Executive officer" means a person holding any of
   market segments about your goods, products or                   the officer positions created by your charter,
   services for the purpose of attracting customers or             constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:                document.
   a. Notices that are published include material             7.   "Hostile fire" means one which becomes
       placed on the Internet or on similar electronic             uncontrollable or breaks out from where it was
       means of communication; and                                 intended to be.
   b. Regarding web sites, only that part of a web            8.   "Impaired property" means tangible property, other
       site that is about your goods, products or                  than "your product" or "your work", that cannot be
       services for the purposes of attracting                     used or is less useful because:
       customers or supporters is considered an                    a. It incorporates "your product" or "your work"
       advertisement.                                                  that is known or thought to be defective,
2. "Auto" means:                                                       deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer                 b. You have failed to fulfill the terms of a contract
       designed for travel on public roads, including                  or agreement;
       any attached machinery or equipment; or                     if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                  repair, replacement, adjustment or removal of
       compulsory or financial responsibility law or               "your product" or "your work" or your fulfilling the
       other motor vehicle insurance law where it is               terms of the contract or agreement.
       licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                         Page 13 of 16
9. "Insured contract" means:                                   10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,                 a labor leasing firm under an agreement between
       that portion of the contract for a lease of                 you and the labor leasing firm, to perform duties
       premises that indemnifies any person or                     related to the conduct of your business. "Leased
       organization for damage by fire to premises                 worker" does not include a "temporary worker".
       while rented to you or temporarily occupied by          11. "Loading or unloading" means the handling of
       you with permission of the owner is not an                  property:
       "insured contract";                                         a. After it is moved from the place where it is
   b. A sidetrack agreement;                                           accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                     watercraft or "auto";
       connection with construction or demolition                  b. While it is in or on an aircraft, watercraft or
       operations on or within 50 feet of a railroad;                  "auto"; or
   d. An obligation, as required by ordinance, to                  c. While it is being moved from an aircraft,
       indemnify a municipality, except in connection                  watercraft or "auto" to the place where it is
       with work for a municipality;                                   finally delivered;
   e. An elevator maintenance agreement;                           but "loading or unloading" does not include the
    f. That part of any other contract or agreement                movement of property by means of a mechanical
       pertaining to your business (including an                   device, other than a hand truck, that is not
       indemnification of a municipality in connection             attached to the aircraft, watercraft or "auto".
       with work performed for a municipality) under           12. "Mobile equipment" means any of the following
       which you assume the tort liability of another              types of land vehicles, including any attached
       party to pay for "bodily injury" or "property               machinery or equipment:
       damage" to a third person or organization. Tort             a. Bulldozers, farm machinery, forklifts and other
       liability means a liability that would be imposed               vehicles designed for use principally off public
       by law in the absence of any contract or                        roads;
       agreement.
                                                                   b. Vehicles maintained for use solely on or next to
       Paragraph f. does not include that part of any                  premises you own or rent;
       contract or agreement:
                                                                   c. Vehicles that travel on crawler treads;
      (1) That indemnifies a railroad for "bodily injury"
           or "property damage" arising out of                     d. Vehicles, whether self-propelled or not,
           construction or demolition operations, within               maintained primarily to provide mobility to
           50 feet of any railroad property and                        permanently mounted:
           affecting any railroad bridge or trestle,                  (1) Power cranes, shovels, loaders, diggers or
           tracks, road-beds, tunnel, underpass or                         drills; or
           crossing;                                                  (2) Road construction or resurfacing equipment
      (2) That indemnifies an architect, engineer or                       such as graders, scrapers or rollers;
           surveyor for injury or damage arising out of:
                                                                   e. Vehicles not described in Paragraph a., b., c.
          (a) Preparing, approving, or failing to                      or d. above that are not self-propelled and are
                prepare or approve, maps, shop                         maintained primarily to provide mobility to
                drawings, opinions, reports, surveys,                  permanently attached equipment of the
                field orders, change orders or drawings                following types:
                and specifications; or                                (1) Air compressors, pumps and generators,
          (b) Giving directions or instructions, or                        including spraying, welding, building
                failing to give them, if that is the primary               cleaning, geophysical exploration, lighting
                cause of the injury or damage; or                          and well servicing equipment; or
      (3) Under which the insured, if an architect,                   (2) Cherry pickers and similar devices used to
           engineer or surveyor, assumes liability for                     raise or lower workers;
           an injury or damage arising out of the                   f. Vehicles not described in Paragraph a., b., c.
           insured's rendering or failure to render
                                                                       or d. above maintained primarily for purposes
           professional services, including those listed               other than the transportation of persons or
           in (2) above and supervisory, inspection,                   cargo.
           architectural or engineering activities.




Page 14 of 16                            © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
        However, self-propelled vehicles with the           16. "Products-completed operations hazard":
        following types of permanently attached                 a. Includes all "bodily injury" and "property
        equipment are not "mobile equipment" but will              damage" occurring away from premises you
        be considered "autos":                                     own or rent and arising out of "your product" or
       (1) Equipment designed primarily for:                       "your work" except:
            (a) Snow removal;                                      (1) Products that are still in your physical
           (b) Road maintenance, but not construction                   possession; or
                 or resurfacing; or                                (2) Work that has not yet been completed or
            (c) Street cleaning;                                        abandoned. However, "your work" will be
                                                                        deemed completed at the earliest of the
       (2) Cherry pickers and similar devices mounted                   following times:
             on automobile or truck chassis and used to
             raise or lower workers; and                               (a) When all of the work called for in your
                                                                            contract has been completed.
       (3) Air compressors, pumps and generators,
             including spraying, welding, building                     (b) When all of the work to be done at the
             cleaning, geophysical exploration, lighting                    job site has been completed if your
             and well servicing equipment.                                  contract calls for work at more than one
                                                                            job site.
    However, "mobile equipment" does not include
    any land vehicles that are subject to a compulsory                 (c) When that part of the work done at a job
    or financial responsibility law or other motor                          site has been put to its intended use by
    vehicle insurance law where it is licensed or                           any person or organization other than
    principally garaged. Land vehicles subject to a                         another contractor or subcontractor
    compulsory or financial responsibility law or other                     working on the same project.
    motor vehicle insurance law are considered                          Work that may need service, maintenance,
    "autos".                                                            correction, repair or replacement, but which
13. "Occurrence" means an accident, including                           is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                    completed.
    the same general harmful conditions.                        b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,                 damage" arising out of:
    including consequential "bodily injury", arising out           (1) The transportation of property, unless the
    of one or more of the following offenses:                           injury or damage arises out of a condition in
    a. False arrest, detention or imprisonment;                         or on a vehicle not owned or operated by
                                                                        you, and that condition was created by the
    b. Malicious prosecution;                                           "loading or unloading" of that vehicle by any
    c. The wrongful eviction from, wrongful entry into,                 insured;
        or invasion of the right of private occupancy of           (2) The existence of tools, uninstalled
        a room, dwelling or premises that a person                      equipment or abandoned or unused
        occupies, committed by or on behalf of its                      materials; or
        owner, landlord or lessor;
                                                                   (3) Products or operations for which the
    d. Oral or written publication, in any manner, of                   classification, listed in the Declarations or in
        material that slanders or libels a person or                    a policy Schedule, states that products-
        organization or disparages a person's or                        completed operations are subject to the
        organization's goods, products or services;                     General Aggregate Limit.
    e. Oral or written publication, in any manner, of       17. "Property damage" means:
        material that violates a person's right of
        privacy;                                                a. Physical injury to tangible property, including
                                                                    all resulting loss of use of that property. All
     f. The use of another's advertising idea in your               such loss of use shall be deemed to occur at
        "advertisement"; or                                         the time of the physical injury that caused it; or
    g. Infringing upon another's copyright, trade dress         b. Loss of use of tangible property that is not
        or slogan in your "advertisement".                          physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or                 deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,               "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and           For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,             is not tangible property.
    reconditioned or reclaimed.



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                          Page 15 of 16
    As used in this definition, electronic data means          b. Includes:
    information, facts or programs stored as or on,              (1) Warranties or representations made at any
    created or used on, or transmitted to or from                     time with respect to the fitness, quality,
    computer software, including systems and                          durability, performance or use of "your
    applications software, hard or floppy disks, CD-                  product"; and
    ROMs, tapes, drives, cells, data processing
    devices or any other media which are used with               (2) The providing of or failure to provide
    electronically controlled equipment.                             warnings or instructions.
18. "Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
    because of "bodily injury", "property damage" or              property rented to or located for the use of
    "personal and advertising injury" to which this               others but not sold.
    insurance applies are alleged. "Suit" includes:         22. "Your work":
    a. An arbitration proceeding in which such                  a. Means:
        damages are claimed and to which the insured
                                                                  (1) Work or operations performed by you or on
        must submit or does submit with our consent;                   your behalf; and
        or
                                                                  (2) Materials, parts or equipment furnished in
    b. Any other alternative dispute resolution                        connection with such work or operations.
        proceeding in which such damages are
        claimed and to which the insured submits with           b. Includes:
        our consent.                                              (1) Warranties or representations made at any
19. "Temporary worker" means a person who is                           time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                     durability, performance or use of "your
    "employee" on leave or to meet seasonal or short-                  work"; and
    term workload conditions.                                     (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                       warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
       (1) Any goods or products, other than real
            property, manufactured, sold, handled,
            distributed or disposed of by:
           (a) You;
           (b) Others trading under your name; or
           (c) A person or organization whose
                business or assets you have acquired;
                and
       (2) Containers (other than vehicles), materials,
            parts or equipment furnished in connection
            with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
POLICY NUMBER: A346701                                                     COMMERCIAL GENERAL LIABILITY
                                                                                          CG 20 11 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ADDITIONAL INSURED – MANAGERS OR
                        LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE

 Designation Of Premises (Part Leased To You):
 43 S Prospect Ave , Park Ridge, IL, 60068-4101



 Name Of Person(s) Or Organization(s) (Additional Insured):
 Re/Max Properties Northwest



 Additional Premium:      $0

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to                 2. If coverage provided to the additional insured
   include as an additional insured the person(s) or                is required by a contract or agreement, the
   organization(s) shown in the Schedule, but only                  insurance afforded to such additional insured
   with respect to liability arising out of the                     will not be broader than that which you are
   ownership, maintenance or use of that part of the                required by the contract or agreement to
   premises leased to you and shown in the                          provide for such additional insured.
   Schedule and subject to the following additional          B. With respect to the insurance afforded to these
   exclusions:                                                  additional insureds, the following is added to
   This insurance does not apply to:                            Section III – Limits Of Insurance:
   1. Any "occurrence" which takes place after you              If coverage provided to the additional insured is
       cease to be a tenant in that premises.                   required by a contract or agreement, the most we
   2. Structural alterations, new construction or               will pay on behalf of the additional insured is the
       demolition operations performed by or on                 amount of insurance:
       behalf of the person(s) or organization(s)               1. Required by the contract or agreement; or
       shown in the Schedule.                                   2. Available under the applicable Limits of
   However:                                                         Insurance shown in the Declarations;
   1. The insurance afforded to such additional                 whichever is less.
      insured only applies to the extent permitted              This endorsement shall not increase the
      by law; and                                               applicable Limits of Insurance shown in the
                                                                Declarations.




CG 20 11 04 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 1
POLICY NUMBER: A346701                                                     COMMERCIAL GENERAL LIABILITY
                                                                                          CG 20 12 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    ADDITIONAL INSURED – STATE OR GOVERNMENTAL
         AGENCY OR SUBDIVISION OR POLITICAL
      SUBDIVISION – PERMITS OR AUTHORIZATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                   SCHEDULE

State Or Governmental Agency Or Subdivision Or Political Subdivision:
City of Park Ridge
506 Butler Pl, Park Ridge, IL 60068




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to               2. This insurance does not apply to:
   include as an additional insured any state or                  a. "Bodily injury", "property damage" or
   governmental agency or subdivision or political                   "personal and advertising injury" arising out
   subdivision shown in the Schedule, subject to the                 of operations performed for the federal
   following provisions:                                             government, state or municipality; or
   1. This insurance applies only with respect to                 b. "Bodily injury" or "property damage"
      operations performed by you or on your behalf                  included within the "products-completed
      for which the state or governmental agency or                  operations hazard".
      subdivision or political subdivision has issued a
      permit or authorization.                             B. With respect to the insurance afforded to these
                                                              additional insureds, the following is added to
      However:                                                Section III – Limits Of Insurance:
      a. The insurance afforded to such additional            If coverage provided to the additional insured is
          insured only applies to the extent permitted        required by a contract or agreement, the most we
          by law; and                                         will pay on behalf of the additional insured is the
      b. If coverage provided to the additional               amount of insurance:
          insured is required by a contract or                 1. Required by the contract or agreement; or
          agreement, the insurance afforded to such
          additional insured will not be broader than          2. Available under the applicable Limits of
          that which you are required by the contract             Insurance shown in the Declarations;
          or agreement to provide for such additional          whichever is less.
          insured.                                             This endorsement shall not increase the
                                                               applicable Limits of Insurance shown in the
                                                               Declarations.




CG 20 12 04 13                        © Insurance Services Office, Inc., 2012                        Page 1 of 1
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 06 05 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION – ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
            DATA-RELATED LIABILITY – WITH
           LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.p. of Section I – Coverage A –                         As used in this exclusion, electronic data
   Bodily Injury And Property Damage Liability is                     means information, facts or programs
   replaced by the following:                                         stored as or on, created or used on, or
   2. Exclusions                                                      transmitted to or from computer software,
                                                                      including    systems      and      applications
      This insurance does not apply to:                               software, hard or floppy disks, CD-ROMs,
      p. Access Or Disclosure Of Confidential Or                      tapes, drives, cells, data processing
          Personal Information And Data-related                       devices or any other media which are used
          Liability                                                   with electronically controlled equipment.
          Damages arising out of:                           B. The following is added to Paragraph 2.
         (1) Any access to or disclosure of any                Exclusions of Section I – Coverage B –
              person's or organization's confidential or       Personal And Advertising Injury Liability:
              personal information, including patents,         2. Exclusions
              trade secrets, processing methods,                  This insurance does not apply to:
              customer lists, financial information,
              credit      card    information,    health          Access Or Disclosure Of Confidential Or
              information or any other type of                    Personal Information
              nonpublic information; or                           "Personal and advertising injury" arising out of
         (2) The loss of, loss of use of, damage to,              any access to or disclosure of any person's or
              corruption of, inability to access, or              organization's     confidential     or    personal
              inability to manipulate electronic data.            information, including patents, trade secrets,
                                                                  processing methods, customer lists, financial
          This exclusion applies even if damages are              information, credit card information, health
          claimed for notification costs, credit                  information or any other type of nonpublic
          monitoring expenses, forensic expenses,                 information.
          public relations expenses or any other loss,
          cost or expense incurred by you or others               This exclusion applies even if damages are
          arising out of that which is described in               claimed for notification costs, credit monitoring
          Paragraph (1) or (2) above.                             expenses, forensic expenses, public relations
                                                                  expenses or any other loss, cost or expense
          However, unless Paragraph (1) above                     incurred by you or others arising out of any
          applies, this exclusion does not apply to               access to or disclosure of any person's or
          damages because of "bodily injury".                     organization's     confidential     or    personal
                                                                  information.




CG 21 06 05 14                        © Insurance Services Office, Inc., 2013                           Page 1 of 1
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 09 06 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EXCLUSION – UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.g. Aircraft, Auto Or Watercraft under                      This Paragraph g.(2) applies even if the
   Section I – Coverage A – Bodily Injury And                             claims against any insured allege
   Property Damage Liability is replaced by the                           negligence or other wrongdoing in the
   following:                                                             supervision, hiring, employment, training
   2. Exclusions                                                          or monitoring of others by that insured, if
                                                                          the "occurrence" which caused the
       This insurance does not apply to:                                  "bodily injury" or "property damage"
       g. Aircraft, Auto Or Watercraft                                    involved the ownership, maintenance,
          (1) Unmanned Aircraft                                           use or entrustment to others of any
                                                                          aircraft (other than "unmanned aircraft"),
              "Bodily injury" or "property damage"                        "auto" or watercraft that is owned or
              arising     out     of  the   ownership,                    operated by or rented or loaned to any
              maintenance, use or entrustment to                          insured.
              others of any aircraft that is an
              "unmanned aircraft". Use includes                           This Paragraph g.(2) does not apply to:
              operation and "loading or unloading".                      (a) A watercraft while ashore on
              This Paragraph g.(1) applies even if the                        premises you own or rent;
              claims against any insured allege                          (b) A watercraft you do not own that is:
              negligence or other wrongdoing in the                           (i) Less than 26 feet long; and
              supervision, hiring, employment, training
              or monitoring of others by that insured, if                    (ii) Not being used to carry persons
              the "occurrence" which caused the                                   or property for a charge;
              "bodily injury" or "property damage"                       (c) Parking an "auto" on, or on the ways
              involved the ownership, maintenance,                            next to, premises you own or rent,
              use or entrustment to others of any                             provided the "auto" is not owned by
              aircraft that is an "unmanned aircraft".                        or rented or loaned to you or the
         (2) Aircraft (Other Than Unmanned                                    insured;
             Aircraft), Auto Or Watercraft                               (d) Liability assumed under any "insured
             "Bodily injury" or "property damage"                             contract"     for    the   ownership,
             arising    out    of     the  ownership,                         maintenance or use of aircraft or
             maintenance, use or entrustment to                               watercraft; or
             others of any aircraft (other than
             "unmanned       aircraft"),  "auto"   or
             watercraft owned or operated by or
             rented or loaned to any insured. Use
             includes operation and "loading or
             unloading".




CG 21 09 06 15                         © Insurance Services Office, Inc., 2014                         Page 1 of 2
             (e) "Bodily injury" or "property damage"             This exclusion applies even if the claims
                 arising out of:                                  against any insured allege negligence or other
                 (i) The operation of machinery or                wrongdoing in the supervision, hiring,
                     equipment that is attached to, or            employment, training or monitoring of others by
                     part of, a land vehicle that would           that insured, if the offense which caused the
                     qualify under the definition of              "personal and advertising injury" involved the
                     "mobile equipment" if it were not            ownership, maintenance, use or entrustment to
                     subject to a compulsory or                   others of any aircraft that is an "unmanned
                     financial responsibility law or              aircraft".
                     other motor vehicle insurance law            This exclusion does not apply to:
                     where it is licensed or principally          a. The use of another's advertising idea in
                     garaged; or                                      your "advertisement"; or
                (ii) The operation of any of the                   b. Infringing upon another's copyright, trade
                     machinery or equipment listed in                 dress or slogan in your "advertisement".
                     Paragraph f.(2) or f.(3) of the
                     definition of "mobile equipment".      C. The following definition is added to the Definitions
                                                               section:
B. The following exclusion is added to Paragraph 2.
   Exclusions of Coverage B – Personal And                     "Unmanned aircraft" means an aircraft that is not:
   Advertising Injury Liability:                               1. Designed;
   2. Exclusions                                               2. Manufactured; or
      This insurance does not apply to:                        3. Modified after manufacture;
      Unmanned Aircraft                                        to be controlled directly by a person from within or
      "Personal and advertising injury" arising out of         on the aircraft.
      the     ownership,      maintenance,     use   or
      entrustment to others of any aircraft that is an
      "unmanned aircraft". Use includes operation
      and "loading or unloading".




Page 2 of 2                           © Insurance Services Office, Inc., 2014                     CG 21 09 06 15
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,      B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily             Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                     sonal And Advertising Injury Liability:
   This insurance does not apply to:                         This insurance does not apply to:
   "Bodily injury" to:                                       "Personal and advertising injury" to:
  (1) A person arising out of any:                          (1) A person arising out of any:
      (a) Refusal to employ that person;                       (a) Refusal to employ that person;
      (b) Termination of that person's employment;             (b) Termination of that person's employment;
           or                                                       or
      (c) Employment-related practices, policies,              (c) Employment-related practices, policies,
           acts or omissions, such as coercion, demo-               acts or omissions, such as coercion, demo-
           tion, evaluation, reassignment, discipline,              tion, evaluation, reassignment, discipline,
           defamation, harassment, humiliation, dis-                defamation, harassment, humiliation, dis-
           crimination or malicious prosecution di-                 crimination or malicious prosecution di-
           rected at that person; or                                rected at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
       that person as a consequence of "bodily injury"          that person as a consequence of "personal and
       to that person at whom any of the employment-            advertising injury" to that person at whom any
       related practices described in Paragraphs (a),           of the employment-related practices described
       (b), or (c) above is directed.                           in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                   This exclusion applies:
  (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
       Paragraphs (a), (b) or (c) above occurs before           Paragraphs (a), (b) or (c) above occurs before
       employment, during employment or after em-               employment, during employment or after em-
       ployment of that person;                                 ployment of that person;
  (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
       ployer or in any other capacity; and                     ployer or in any other capacity; and
  (3) To any obligation to share damages with or            (3) To any obligation to share damages with or
       repay someone else who must pay damages                  repay someone else who must pay damages
       because of the injury.                                   because of the injury.




CG 21 47 12 07                            © ISO Properties, Inc., 2006                              Page 1 of 1
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 50 Z 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         AMENDMENT OF LIQUOR LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following replaces Exclusion c. under Paragraph                    (a) The supervision, hiring, employment,
2. Exclusions of Section I – Coverage A – Bodily                            training or monitoring of others by that
Injury And Property Damage Liability:                                       insured; or
2. Exclusions                                                          (b) Providing or failing to provide transpor-
    This insurance does not apply to:                                       tation with respect to any person that
                                                                            may be under the influence of alcohol;
    c. Liquor Liability
                                                                   If the "occurrence: which caused the "bodily in-
       "Bodily injury" or "property damage" for which              jury" or "property damage", involved that which
       any insured may be held liable by reason of:                is described in Paragraph (1), (2) or (3) above.
      (1) Causing or contributing to the intoxication of           This exclusion applies only if you:
           any person, including causing or contrib-
           uting to the intoxication of any person be-            (1) Manufacture, sell or distribute alcoholic
           cause alcoholic beverages were permitted                     beverages;
           to be brought on your premises, for con-               (2) Serve or furnish alcoholic beverages for a
           sumption on your premises;                                   charge whether or not such activity:
      (2) The furnishing of alcoholic beverages to a                   (a) Requires a license;
           person under the legal drinking age or un-                  (b) Is for the purpose of financial gain or
           der the influence of alcohol; or                                 livelihood; or
      (3) Any statute, ordinance or regulation relating           (3) Permit any person to bring any alcoholic
           to the sale, gift, distribution or use of alco-              beverages on your premises, for consump-
           holic beverages.                                             tion on your premises.
       This exclusion applies even if the claims
       against any insured allege negligence or other
       wrongdoing in:




                                     West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
                             Contains material copyrighted by ISO, with its permission.
CG 21 50 Z 04 13                      © Insurance Services Office, Inc., 2012                          Page 1 of 1
POLICY NUMBER: A346701                                                    COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 62 09 98

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – YEAR 2000 COMPUTER-RELATED AND
    OTHER ELECTRONIC PROBLEMS – WITH EXCEPTION
        FOR BODILY INJURY ON YOUR PREMISES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2.,                     (2) Any other products, and any services,
Exclusions of Section I – Coverage A – Bodily                             data or functions that directly or indi-
Injury And Property Damage Liability and Para-                            rectly use or rely upon, in any manner,
graph 2., Exclusions of Section I – Coverage B –                          any of the items listed in Paragraph
Personal And Advertising Injury Liability:                                2.a.(1) of this endorsement
   2. Exclusions                                                       due to the inability to correctly recognize,
      This insurance does not apply to "bodily in-                     process, distinguish, interpret or accept
      jury", "property damage", "personal injury" or                   the year 2000 and beyond.
      "advertising injury" (or "personal and advertis-              b. Any advice, consultation, design, evalua-
      ing injury" if defined as such in your policy)                   tion, inspection, installation, maintenance,
      arising directly or indirectly out of:                           repair, replacement or supervision pro-
      a. Any actual or alleged failure, malfunction                    vided or done by you or for you to deter-
          or inadequacy of:                                            mine, rectify or test for, any potential or
                                                                       actual problems described in Paragraph
         (1) Any of the following, whether belong-                     2.a. of this endorsement.
              ing to any insured or to others:
                                                                    This exclusion does not apply to "bodily in-
             (a) Computer       hardware,     including             jury" occurring on any premises owned by or
                  microprocessors;                                  rented to you.
             (b) Computer application software;
            (c) Computer operating systems and
                related software;
            (d) Computer networks;
            (e) Microprocessors (computer chips)
                 not part of any computer system; or
             (f) Any other computerized or elec-
                 tronic equipment or components; or




CG 21 62 09 98                   Copyright, Insurance Services Office, Inc., 1998                     Page 1 of 1     
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 70 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. If aggregate insured losses attributable to terrorist       2. The act is a violent act or an act that is
   acts certified under the federal Terrorism Risk                 dangerous to human life, property or
   Insurance Act exceed $100 billion in a calendar                 infrastructure and is committed by an individual
   year and we have met our insurer deductible                     or individuals as part of an effort to coerce the
   under the Terrorism Risk Insurance Act, we shall                civilian population of the United States or to
   not be liable for the payment of any portion of the             influence the policy or affect the conduct of the
   amount of such losses that exceeds $100 billion,                United States Government by coercion.
   and in such case insured losses up to that amount        B. The terms and limitations of any terrorism
   are subject to pro rata allocation in accordance            exclusion, or the inapplicability or omission of a
   with procedures established by the Secretary of             terrorism exclusion, do not serve to create
   the Treasury.                                               coverage for injury or damage that is otherwise
   "Certified act of terrorism" means an act that is           excluded under this Coverage Part.
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
       $5 million in the aggregate, attributable to all
       types of insurance subject to the Terrorism
       Risk Insurance Act; and




CG 21 70 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 1
POLICY NUMBER: A346701                                                 COMMERCIAL GENERAL LIABILITY
                                                                                      CG 24 07 01 96

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        PRODUCTS/COMPLETED OPERATIONS HAZARD
                     REDEFINED
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                 SCHEDULE
Description of Premises and Operations:
Applies to Classification Code 16910



(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)


With respect to "bodily injury" or "property damage"      Paragraph a. of the definition of "Products-completed
arising out of "your products" manufactured, sold,        operations hazard" in the DEFINITIONS Section is
handled or distributed:                                   replaced by the following:
1. On, from or in connection with the use of any             "Products-completed operations hazard":
    premises described in the Schedule, or                   a. Includes all "bodily injury" and "property dam-
2. In connection with the conduct of any operation               age" that arises out of "your products" if the
    described in the Schedule, when conducted by                 "bodily injury" or "property damage" occurs
    you or on your behalf,                                       after you have relinquished possession of
                                                                 those products.




CG 24 07 01 96                 Copyright, Insurance Services Office, Inc., 1994                    Page 1 of 1    
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               LIMITED FUNGI OR BACTERIA COVERAGE
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                     SCHEDULE

Fungi and Bacteria Liability
Each Occurrence Limit                   $$50,000
Aggregate Limit                         $$100,000


Coverage under this endorsement is subject to the Fungi and Bacteria Each Occurrence and Aggregate
Limits shown in the schedule. Our obligation to pay any claim or judgment, or to defend any suit, ends
after these limits have been exhausted by payment of judgments or settlements, or after we have offered
for settlement our limit of liability.

A. The following exclusion is added to Paragraph 2.,             1. Subject to Paragraphs 2. and 3. of Section
   Exclusions of Section I – Coverage B – Personal                  III – Limits of Insurance, as applicable, the
   And Advertising Injury Liability:                                Fungi and Bacteria Liability Aggregate Limit
   2. Exclusions                                                    shown in the Schedule of this endorsement
                                                                    is the most we will pay under Coverage A
       This insurance does not apply to:                            for all "bodily injury" or "property damage"
       a. "Personal and advertising injury" arising out             and Coverage C. for Medical Payments aris-
           of a "fungi or bacteria incident".                       ing out of one or more "fungi or bacteria in-
                                                                    cidents". This provision C.1. does not apply
       b. Any loss, cost or expense arising out of the
                                                                    to any "fungi" or bacteria that are, are on, or
           abating, testing for, monitoring, cleaning up,
                                                                    are contained in, a good or product intended
           removing, containing, treating, detoxifying,
           neutralizing, remediating or disposing of, or            for bodily consumption.
           in any way responding to, or assessing the            2. Subject to Paragraph C.1. of this endorse-
           effects of, "fungi" or bacteria, by any in-              ment and Paragraph 5. Of Section III - Lim-
           sured or by any other person or entity.                  its of Insurance, as applicable, the Fungi
B. Coverage provided by this insurance for "bodily                  and Bacteria Each Occurrence Limit is the
                                                                    most we will pay under Coverage A. for
   injury" or "property damage", arising out of a "fungi
                                                                    "bodily injury" or "property damage" and
   or bacteria incident", is subject to the Fungi and
   Bacteria Liability Each Occurrence and Aggregate                 Coverage C. for medical payments arising
                                                                    out of a "fungi or bacteria incident". This
   Limit as described in Paragraph C. of this en-
   dorsement. This provision B. does not apply to                   provision C.2. does not apply to any "fungi"
                                                                    or bacteria that are, are on, or are contained
   any "fungi" or bacteria that are, are on, or are con-
                                                                    in, a good or product intended for bodily
   tained in, a good or product intended for bodily
                                                                    consumption.
   consumption.
C. The following are added to Section III – Limits of            3. Paragraph 6., the Damage To Premises
                                                                    Rented To You Limit, and Paragraph 7., the
   Insurance:
                                                                    Medical Expense Limit, of Section III - Limits
                                                                    of Insurance continue to apply to "bodily in-
                                                                    jury" or "property damage" arising out of a
                                                                    "fungi or bacteria incident".




                             Contains material copyrighted by ISO, with its permission.
CG 24 25 Z 12 04                     West Bend Mutual Insurance Company                               Page 1 of 2
                                          West Bend, Wisconsin 53095
  D. The following definitions are added to the Defi-
     nitions Section:
  1. "Fungi" means any type or form of fungus,
     including mold or mildew and any mycotoxins,
     spores, scents or byproducts produced or re-
     leased by fungi.
  2. "Fungi or bacteria incident" means an incident
     which would not have occurred, in whole or in
     part, but for the actual, alleged or threatened
     inhalation of, ingestion of, contact with, expo-
     sure to, existence of, or presence of, any
     "fungi" or bacteria on or within a building or
     structure, including its contents, regardless of
     whether any other cause, event, material or
     product contributed concurrently or in any se-
     quence to such injury or damage.




                           Contains material copyrighted by ISO, with its permission.
Page 2 of 2                        West Bend Mutual Insurance Company                   CG 24 25 Z 12 04
                                        West Bend, Wisconsin 53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – ASBESTOS OR ASBESTOS PRODUCTS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

This insurance does not apply to:
   “Bodily injury” or “property damage” arising out of the removal, manufacture, distribution, sale, installation,
   handling or disposal of asbestos or any product containing asbestos material.




WB 1468 GL 04 14                     West Bend Mutual Insurance Company                              Page 1 of 1
                                         West Bend, Wisconsin 53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  PLUS PAK – LIABILITY
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following is added to Paragraph 1. Insuring        D. Paragraphs 1.b. and 1.d. of Supplementary
   Agreement of Section I – Coverage A – Bodily              Payments – Coverages A And B of Section I –
   Injury and Property Damage Liability:                     Coverages are replaced by:
    f. Knowledge that "Bodily Injury" or "Property           b. Up to $1,000 for cost of bail bonds required
       Damage" has occurred or knowledge of a claim             because of accidents or traffic law violations
       or suit by an agent or employee of any insured           arising out of the use of any vehicle to which
       shall not in itself constitute knowledge of the          the Bodily Injury Liability Coverage applies. We
       insured unless your partners, executive                  do not have to furnish these bonds.
       officers, directors, managers, members or a           d. All reasonable expenses incurred by the
       person, who has been designated by them to                insured at our request to assist us in the
       receive reports of occurrences, offenses,                 investigation or defense of the claim or "suit",
       claims or suits shall have received such notice           including actual loss of earnings up to $300 a
       from the agent or employee.                               day because of time off work.
B. The following exception is added to Paragraph          E. Paragraph 3.a. of Section II – Who Is An Insured
   2.e. Exclusions of Section I – Coverage A –               is replaced by:
   Bodily Injury and Property Damage Liability:
                                                             a. Coverage under this provision is afforded only
   Stop Gap Liability                                            until the 180th day after you acquire or form
   This exclusion does not apply to “bodily injury” to           the organization or the end of the policy period,
   an "employee" of the insured arising out of and in            whichever is earlier;
   the course of employment by the insured, provided      F. The following is added to Section IV –
   such "employee" is reported and declared under            Commercial General Liability Conditions:
   the Workers’ Compensation Fund of the State(s)
   of North Dakota, Ohio, Washington, or Wyoming,           10. Unintentional Failure to Disclose Hazards
   whichever is applicable as respects such injured              Based on our dependence upon your
   "employee".                                                   representation as to existing hazards, if
   The insurance provided by this coverage                       unintentionally you should fail to disclose all
   extension does not apply to:                                  such hazards at the inception date of your
                                                                 policy, we will not reject liability coverage under
   1. Punitive or exemplary damage because of                    this policy based solely on such failure.
       “bodily injury” to an "employee" employed in
       violation of law;                                    11. Liberalization
   2. “Bodily injury” to an "employee" while                     If we adopt any revision that would broaden the
       employed in violation of law with your actual             coverage under this endorsement without
       knowledge or the actual knowledge of any of               additional premium, the broadened coverage
       your executive officers;                                  will apply as of the day the revision is effective
                                                                 in your state.
   3. Damages arising out of the discharge of,
       coercion of, or discrimination against any         G. Paragraph 3. under Section V – Definitions is
       "employee" in violation of law.                       replaced by:
C. Paragraph 2.g.(2)(a) Exclusions of Section I –            3. "Bodily Injury" means bodily injury, sickness or
   Coverage A – Bodily Injury and Property                       disease sustained by a person. This includes
   Damage Liability is replaced by:                              mental anguish or death resulting from bodily
                                                                 injury, sickness or disease.
  (a) less than 51 feet long; and




                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 2000 GL 01 18           Contains material copyrighted by ISO, with its permission.                 Page 1 of 1
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EMPLOYMENT PRACTICES LIABILITY ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   BUSINESSOWNERS COVERAGE PART



THIS ENDORSEMENT PROVIDES CLAIMS MADE AND REPORTED COVERAGE. DEFENSE COSTS APPLY
AGAINST THE LIMITS OF INSURANCE AND ARE SUBJECT TO THE DEDUCTIBLE.
PLEASE READ THE ENTIRE FORM CAREFULLY.

                                                 SCHEDULE*

                                                                                   COINSURANCE FOR
            LIMITS OF LIABILITY                       DEDUCTIBLE                 PAYMENT OF "DAMAGES"
 Each Related Wrongful    Total Aggregate         Each Related Wrongful
   Employment Practice           Limit             Employment Practice                  Does Not Apply
 100,000                  100,000                        $5,000

                                             RETROACTIVE DATE
This insurance does not apply to a "Wrongful Employment Practice" that happens before the Retroactive Date
shown here: 10/08/2015
*Information required to complete this schedule, if not shown on this endorsement, will be shown on the Declara-
tion.

THERE       IS   A   SEPARATE       DEDUCTIBLE              SECTION I - COVERAGE: EMPLOYMENT
PROVISION APPLICABLE TO ALL PAYMENTS                        PRACTICES LIABILITY
FOR “DAMAGES".                                              In consideration of the payment of premium and in
PLEASE         READ    THIS      ENDORSEMENT                reliance upon representations you made to us in
CAREFULLY TO DETERMINE RIGHTS, DUTIES,                      applying for this insurance and subject to the Limits
COVERAGE AND COVERAGE RESTRICTIONS.                         of Insurance shown in the Schedule, and all the
WE HAVE NO DUTY TO PROVIDE COVERAGE                         exclusions, terms and conditions of this endorse-
UNLESS THERE HAS BEEN FULL COMPLIANCE                       ment, we agree with you as follows:
WITH ALL THE CONDITIONS (SECTION VI) OF                     A. INSURING AGREEMENT
THIS ENDORSEMENT.                                               1. We will pay on behalf of the insured for “dam-
Throughout this endorsement the words "you" and                    ages” in excess of the Deductible arising out
"your" refer to the Named Insured shown in the                     of any "employment practices" to which this
Declarations, and any other person or organization                 insurance applies.
qualifying as a Named Insured under this endorse-                  We have no obligation under this insurance to
ment. The words "we", "us" and "our" refer to the                  make payments or perform acts or services
Company providing this insurance. The word "in-                    except as provided for in this paragraph and
sured" means any person or organization qualifying                 in Item 2. below.
as such under WHO IS AN INSURED (Section II) of
this endorsement.                                               2. This insurance applies to such “damages”
                                                                   only if:
All words and phrases that appear in quotation
marks have special meaning.             Refer to                   a. The “damages” result from "claims" made
DEFINITIONS (Section VIII).                                             by "employees", “leased workers”, “tempo-
                                                                        rary workers”, former "employees" or ap-
                                                                        plicants for employment with you;




WB 516 GL 04 14                     West Bend Mutual Insurance Company                             Page 1 of 10
                                        West Bend, Wisconsin 53095
      b. The "employment practices" take place in                b. Settle any “claim” which may result, pro-
          the "coverage territory";                                  vided:
      c. Such "employment practices" occurred                        (i) We have your written consent to settle;
          after the Retroactive Date shown in the                        and
          Schedule and before the end of the policy                 (ii) The settlement is within the applicable
          period; and                                                    Limit of Insurance available.
      d. A "claim" is both:                                          Our liability will be limited as described
          (i) First made against any insured, in                     below if:
              accordance with paragraph 3. below,                    (i) you refuse to consent to any settle-
              during the policy period or any Ex-                        ment we recommend, and
              tended Reporting Period we provide
              under Section VII - EXTENDED                          (ii) such recommended settlement is also
              REPORTING PERIODS; and                                     acceptable to the claimant.
         (ii) Reported to us either (i) during the               When this happens, our liability under this
              policy period or within thirty (30) days           endorsement for such "claim" shall not ex-
              thereafter, or (ii) with respect to any            ceed the amount we would have paid for
              “claim” first made during any Extended             "damages" and "defense expense" if you had
              Reporting Period we provide under                  consented at the time of our recommenda-
              Section       VII      -     EXTENDED              tion. You shall thereafter negotiate and de-
              REPORTING PERIODS, during such                     fend that "claim" at your own cost and without
              Extended Reporting Period.                         our involvement.
   3. A "claim" will be deemed to have been made            2.   Our right and duty to defend such "claims"
      at the earlier of the following times:                     end when we have used up the Limit of In-
                                                                 surance available, as provided under
      a. When notice of such "claim" is received                 SECTION III - LIMITS OF INSURANCE of
          and recorded by you or by us, whichever                this endorsement. This applies both to
          comes first; or                                        "claims" pending at that time and those filed
      b. When we make settlement in accordance                   thereafter.
          with paragraph B.1. below.                        3.   When we control defense of a "claim", we will
   4. All "claims" for “damages” based on or arising             pay associated "defense expense" and
      out of:                                                    choose a counsel of our choice from the
      a. One "employment practice"; or                           panel of attorneys we have selected to deal
                                                                 with "employment practices" “claims”. If you
      b. An interrelated series of "employment                   give us a specific written request at the time a
          practices"                                             “claim” is first made:
      by one or more insureds shall be deemed to                 a. You may select one of our panel of em-
      be one “claim” and to have been made at the                    ployment law attorneys; or
      time the first of those "claims" is made
      against any insured(s).                                    b. You may ask us to consider the approval
                                                                     of a defense attorney of your choice that is
   Each payment we make for “damages” or "de-                        not on our panel.
   fense expense" reduces the Amount of Insur-
   ance available, as provided under SECTION III -          4.   We will use the panel attorney you selected in
   LIMITS OF INSURANCE of this endorsement.                      (a.) above, or consider your request in (b.)
                                                                 above, when we deem it appropriate to en-
B. DEFENSE OF CLAIMS. ADMINISTRATIVE                             gage counsel for such “claim”.
   HEARINGS & SETTLEMENT AUTHORITY
                                                            5.   If by mutual agreement or court order the
   1. We have the right and duty to defend "claims"              insured assumes control of such defense be-
      against the insured seeking “damages” to                   fore the applicable Limit of Insurance is used
      which this insurance applies and to pay for re-            up, we will reimburse the insured for reason-
      lated "defense expense". However, we have                  able "defense expense", subject to item 6.
      no duty to (i) defend "claims" against the in-             immediately below.
      sured seeking “damages” or (ii) pay for re-
      lated "defense expense” when this insurance
      does not apply. We may:
      a. At our sole discretion, investigate any
          "employment practice" that may result in
          “damages”; and


Page 2 of 10                         West Bend Mutual Insurance Company                      WB 516 GL 04 14
                                         West Bend, Wisconsin 53095
   6. If we defend you under a reservation of rights,         4. Of the following laws:
       both your and our counsel(s) will be required
       to maintain records pertinent to your "de-                a. Any workers compensation, disability
       fense expenses". These records will be used                   benefits or unemployment compensation
       to determine the allocation of any "defense                   law, or any similar law, provided however,
       expenses" for which you may be solely re-                     this exclusion shall not apply to any
       sponsible, including defense of an allegation                 "claim" based upon, arising from, or in
       not covered by this insurance.                                consequence of any actual or alleged re-
                                                                     taliatory treatment of the claimant by the
   In any case, however, we only pay amounts in                      Insured on account of the claimant's exer-
   excess of the Deductible and such payments will                   cise of rights pursuant to any such law;
   reduce the Limit of Insurance available, as pro-
   vided under SECTION III - LIMITS OF                           b. Employees' Retirement Income Security
   INSURANCE in this endorsement.                                    Act of 1974, Public Law 93-406,
                                                                     (E.R.I.S.A.) as now or hereafter amended,
   7. Upon prior notice to us and our approval, the                  or any similar state or other governmental
       first Named Insured is authorized to act on                   law. This includes fiduciary liability, liabil-
       behalf of all insureds with respect to the pay-               ity arising out of the administration of any
       ment of “damages” in settlement of any Ad-                    employee benefit plan and any other liabil-
       ministrative Hearing or other non-judicial pro-               ity under any such laws;
       ceeding        before   the   Federal     Equal
       Employment Opportunity Commission, or any                 c. The Fair Labor Standards Act, the Na-
       similar Federal, state or local body or com-                  tional Labor Relations Act of 1938, the
       mission. This authorization is limited to (i)                 Worker Adjustment and Retraining Notifi-
       “damages” covered by this endorsement, (ii)                   cation Act (Public Law 100-37991988), the
       “defense expenses” under part 4. of the Defi-                 Consolidated Omnibus Budget Reconcilia-
       nition of “defense expenses” and (iii) amounts                tion Act of 1985, or the Occupational
       not in excess of two times the amount of the                  Safety and Health Act. This exclusion also
       Deductible stated in the Schedule.                            applies to any rules or regulations promul-
                                                                     gated under any of the foregoing and
C. EXCLUSIONS                                                        amendments thereto or any similar provi-
   This insurance does not apply to "claims" arising                 sions of any federal, state or local law,
   directly or indirectly from any:                                  and to that part of any “damages”
   1. a."Employment practices” which were the                        awarded for the cost or replacement of
            subject of any demand, suit or other pro-                any insurance benefits due or alleged to
            ceeding which was initiated against any                  be due to any current or former "em-
            insured; or                                              ployee".
       b. Facts and circumstances, which would                5. Oral or written publication of material, if such
            cause a reasonable person to believe a               material:
            “claim” would be made and which were                 a. Was published by or at the direction of the
            known to any insured,                                    insured with knowledge of the material's
       prior to the effective date of the earlier of (i)             falsity; or
       the first endorsement of this type that we is-            b. Was first published before the Retroactive
       sued to you of which this endorsement was                     Date shown in the Schedule.
       an uninterrupted renewal of this type of cov-          6. Dishonest, criminal or fraudulent acts of the
       erage, or (ii) this endorsement.                          insured or the willful failure by the insured or
   2. Breach of any express contract of employ-                  with the insured’s consent to comply with any
       ment or any express obligation to make pay-               law or any governmental or administrative or-
       ments in the event of termination of employ-              der or regulation relating to employment prac-
       ment.                                                     tices. Willful means acting with intentional or
   3. Obligation to pay “damages” by reason of the               reckless disregard for such employment re-
       assumption of liability in any contract or                lated laws, orders or regulations.
       agreement. This exclusion does not apply to               The enforcement of this exclusion against any
       liability for “damages” that the insured would            insured under this endorsement shall not be
       have in the absence of the contract or agree-             imputed to any other insured.
       ment.                                                  7. "Bodily injury".




WB 516 GL 04 14                        West Bend Mutual Insurance Company                            Page 3 of 10
                                           West Bend, Wisconsin 53095
   8. "Employment practices" which occur when or         D. Any organization you newly acquire or form,
       after:                                                other than a partnership or joint venture, and
                                                             over which you maintain ownership or majority
       a. You file for or are placed in any bank-            interest, will qualify as a Named Insured if there
           ruptcy, receivership, liquidation or reor-        is no other similar insurance available to that or-
           ganization proceeding; or                         ganization. However:
       b. Any other business entity acquires an              1. You must provide us notice of such acquisi-
           ownership interest in you, which is greater           tion or formation within 30 days of the effec-
           than fifty percent.                                   tive date of your acquisition or formation;
   9. Costs of complying with physical modifica-             2. Coverage under this provision is afforded only
       tions to your premises or any changes to your             until the 90th day after you acquire or form
       usual business operations as mandated by                  the organization or the end of the policy pe-
       the Americans with Disabilities Act of 1990               riod, whichever is earlier;
       including any amendment thereto, or any
       similar federal, state or local law.                  3. Coverage does not apply to any "employment
                                                                 practices" that occurred before you acquired
  10. Lockout, strike, picket line, related worker               or formed the organization; and
       replacement(s) or other similar actions result-
       ing from labor disputes or labor negotiations.        4. You must pay us any additional premium due
                                                                 as a condition precedent to the enforceability
SECTION II - WHO IS AN INSURED                                   of this additional extension of coverage.
A. If you are designated in the Declarations as:             This part D. does not apply to any organization
   1. An individual, you and your spouse are insur-          after it is shown in the Declarations or added to
       eds, but only with respect to the conduct of a        this policy by endorsement.
       business of which you are the sole owner.         No person or organization is an insured with respect
   2. A partnership or joint venture, you are an         to the conduct of any current or past partnership,
       insured. Your current or former members,          joint venture or limited liability company that is not
       your partners, and their spouses are also in-     shown as a Named Insured in the Declarations.
       sureds, but only with respect to the conduct of   SECTION III - LIMITS OF INSURANCE
       your business.
                                                         A. The Amount of Insurance stated as Total Aggre-
   3. A limited liability company, you are an in-            gate Limit is the most we will pay for the sum of:
       sured. Your current or former members are
       also insureds, but only with respect to the           1. All “damages” for all “claims” arising out of
       conduct of your business. Your current or                 any actual or alleged “employment practices”
       former managers are insureds, but only with               covered by this insurance; and
       respect to their duties as your managers.             2. All “defense expense” for all “claims” seeking
   4. An organization other than a partnership or                “damages” payable under paragraph 1.
       joint venture, you are an insured. Your current           above.
       or former directors are insureds, but only with       Each payment we make for such “damages” or
       respect to their duties as your directors.            “defense expenses” reduces the Total Aggregate
B. Each of the following is also an insured:                 Limit by the amount of the payment. This re-
                                                             duced limit will then be the Amount of Insurance
   1. Your current or former "employees" but only            available for further “damages” and "defense ex-
       for acts within the scope of their employment         penses” under this endorsement.
       by you or while performing duties related to
       the conduct of your business.                     B. Subject to A. above, the Amount of Insurance
                                                             stated as the Each “Claim” Limit of Insurance is
   2. Your legal representative if you die, but only         the most we will pay in excess of the Deductible
       with respect to duties as such. That represen-        as further described in SECTION IV -
       tative will have all your rights and duties un-       DEDUCTIBLE of this endorsement for the sum
       der this endorsement.                                 of:
C. Any heirs, executors, administrators, assignees           1. All “damages” for injury arising from “em-
   or legal representatives of any individual insured            ployment practices” covered by this insurance
   above, in the event of the death, bankruptcy or               arising out of one “claim” whether such
   incapacity of such insured, but only to the extent            “claim” is brought by one or more claimants:
   this insurance would have been available to such              and
   insured.




Page 4 of 10                         West Bend Mutual Insurance Company                     WB 516 GL 04 14
                                         West Bend, Wisconsin 53095
    2. All “defense expense” associated with that         SECTION V – COINSURANCE FOR PAYMENT OF
        specific “claim” in item B.1. immediately pre-    “DAMAGES”
        ceding.                                           A. With respect to any “claim” for which we pay
C. In addition to the payments for “damages” and             “damages” under this insurance, you will be re-
    “defense expense” in paragraphs A. and B.                sponsible for your share of such “damages”, in
    above, we will also pay all interest on the full         excess of the applicable deductible, at the per-
    amount of any judgment that accrues after entry          centage shown in the Schedule as coinsurance
    of the judgment and before we have paid, offered         participation. We will be responsible for the re-
    to pay, or deposited in court the amount available       maining percentage of “damages” payable under
    for the judgment under the provisions of para-           this endorsement subject to the applicable Limits
    graphs A. and B. above.                                  of Insurance.
The Limits of Insurance of this endorsement apply         B. Your coinsurance participation is limited as
separately to each consecutive annual period and to          shown in the Schedule to a maximum amount
any remaining period of less than 12 months, start-          per “claim”.
ing with the beginning of the policy period shown in      C. Subject to the provisions of this section we may
the Declarations, unless the policy period is ex-            make payments for “damages” and then request
tended after issuance for an additional period of less       you to pay us your percentage share. You agree
than 12 months. In that case, the additional period          to reimburse us for your share. By making such
will be deemed part of the last preceding period for         payments for “damages”, we do not waive our
purposes of determining the Limits of Insurance.             right to recover your share of such payment(s).
SECTION IV - DEDUCTIBLE                                   D. The application of this coinsurance provision
A. A deductible applies to all “damages” for injury          does not erode the Limits of Insurance provided.
    arising from "employment practices" and any "de-      SECTION VI - CONDITIONS
    fense expense" however caused.
                                                          A. Bankruptcy
B. Our obligation under this Employment Practices
    Liability to pay “damages” and "defense ex-              Subject to the exclusion in Section I, item C.8.,
    pense" on behalf of any insured applies only to          the bankruptcy or insolvency of the insured or of
    the sum of the amount of “damages” and "de-              the insured's estate will not relieve us of our obli-
    fense expense" each "claim" which are in excess          gations under this endorsement.
    of the deductible amount stated in the                B. Cancellation
    Schedule.
                                                             1. The first Named Insured shown in the Decla-
C. Your obligation is to pay that deductible which is            rations may cancel this policy by mailing or
    applicable to each "claim" made against this in-             delivering to us written advance notice of can-
    surance. That deductible applies to the sum of all           cellation.
    “damages” because of injury arising from "em-
                                                             2. We may cancel this policy by mailing or deliv-
    ployment practices" paid for each "claim" and
                                                                 ering to the first Named Insured written notice
    applicable "defense expense" associated
                                                                 of cancellation at least:
    therewith. If there should be no “damages” paid
    for a "claim", you are still obligated to pay the            a. 10 days before the effective date of can-
    applicable deductible for any "defense expense"                   cellation if we cancel for nonpayment of
    incurred by us in connection with that "claim".                   premium; or
D. The terms of this insurance apply irrespective of             b. 30 days before the effective date of can-
    the application of the deductible, including those                cellation if we cancel for any other reason.
    with respect to:                                         3. We will mail or deliver our notice to the first
    1. Our right and duty to defend any "claims"                 Named Insured's last mailing address known
        seeking those “damages”; and                             to us.
    2. Your duties in the event of a "claim".                4. Notice of cancellation will state the effective
                                                                 date of cancellation. The policy period will
E. We may, but are not required to, pay any part or
                                                                 end on that date.
    all of the deductible to effect settlement of any
    "claim" and, upon notification of the action taken,      5. If this policy is cancelled, we will send the first
    you shall promptly reimburse us for such part of             Named Insured any premium refund due. If
    the deductible as we may have paid for “dam-                 we cancel, the refund will be pro rata. If the
    ages” or "defense expense".                                  first Named Insured cancels, the refund may
                                                                 be less than pro rata. The cancellation will be
F. The application of the deductible does not erode
                                                                 effective even if we have not made or offered
    the Limits of Insurance provided.
                                                                 a refund.


WB 516 GL 04 14                       West Bend Mutual Insurance Company                            Page 5 of 10
                                          West Bend, Wisconsin 53095
   6. If notice is mailed, proof of mailing will be               c. You and any other involved insured must:
        sufficient proof of notice.                                    (i) Immediately send us copies of any
C. Changes                                                                 demands, notices, summonses or legal
   This policy contains all agreements between you                         papers received in connection with the
   and us concerning the insurance afforded. The                           "claim";
   first Named Insured shown in the Declarations is                   (ii) Authorize us to obtain records and
   authorized to make changes in the terms of this                         other information;
   policy with our consent. This policy's terms can                  (iii) Cooperate with us in the investigation,
   be amended or waived only by endorsement is-                            settlement or defense of the "claim";
   sued by us and made a part of this policy.                              and
D. Duties in Event of "Employment Practices" or                      (iv) Assist us, upon our request, in the
   "Claims"                                                                enforcement of any right against any
   1. You must see to it that we are notified as                           person or organization, which may be
        soon as practicable of any specific "employ-                       liable to the insured because of injury
        ment practices" which you believe may result                       or damage to which this insurance may
        in an actual "claim". Your belief must be rea-                     also apply.
        sonably certain as the result of specific alle-       3. No insureds will, except at their own cost,
        gations made by a potential claimant or such              voluntarily make a payment, assume any ob-
        potential claimant's representative, or as the            ligation, or incur any expense without our
        result of specifically identifiable injury sus-           consent, other than those specific payments
        tained by a potential claimant. To the extent             authorized under Section I, item B.7. -
        possible, notice should include:                          DEFENSE OF CLAIMS, ADMINISTRATIVE
        a. How, when and where such "employment                   HEARINGS & SETTLEMENT AUTHORITY,
            practices" took place;                                in this endorsement.
        b. The names and addresses of any poten-           E. Examination of Your Books and Records
            tial claimants and witnesses; and                 We may examine and audit your books and re-
        c. The nature of any injury arising out of            cords as they relate to this endorsement at any
            such "employment practices".                      time during the endorsement period and up to
        Notice of such "employment practices" is not          three years afterward.
        notice of a "claim", but preserves any in-         F. Inspections and Surveys
        sured's rights to future coverage for subse-          We have the right but are not obligated to:
        quent "claims" arising out of such "employ-
        ment practices" as described in the Basic             1. Make inspections and surveys at any time;
        Extended Reporting Period of Section VII -            2. Give you reports on the employment condi-
        EXTENDED REPORTING PERIODS.                               tions we find; and
   2. If a "claim" is received by any insured:                3. Recommend procedures, guidelines and
        a. You must immediately record the specifics              changes.
            of the "claim" and the date received;                 Any inspections, surveys, reports or recom-
        b. You and any other involved insured must                mendations relate only to insurability and the
            see to it that we receive written notice of           premiums to be charged. We do not under-
            the "claim", as soon as practicable, but in           take to perform the duty of any person or or-
            any event we must receive notice either:              ganization to provide for the health or safety
                                                                  of, or lawful practices with your workers or the
            (i) During the policy period or within 30             public. We do not warrant that conditions:
                 days thereafter; or
                                                                  a. Are safe or healthful; or
           (ii) With respect to any “claim” first made
                 during any Extended Reporting Period             b. Comply with laws, regulations, codes or
                 we provide under Section VII          -               standards as they relate to the purpose of
                 EXTENDED REPORTING PERIODS,                           this or any other insurance.
                 during such Extended Reporting Pe-               This condition applies not only to us, but also
                 riod,as a condition precedent for cov-           to any rating, advisory, rate service or similar
                 erage under this insurance. Such no-             organization, which makes insurance inspec-
                 tice must provide us with the same               tions, surveys, reports or recommendations
                 information as is required in item (a.)          on our behalf.
                 immediately preceding; and



Page 6 of 10                           West Bend Mutual Insurance Company                     WB 516 GL 04 14
                                           West Bend, Wisconsin 53095
G. Legal Action Against Us                                J. Representations
   No person or organization has a right under this          By accepting this policy, you agree:
   endorsement:                                              1. The statements in the Declarations are accu-
   1. To join us as a party or otherwise bring us                rate and complete;
       into a "claim" seeking “damages” from any in-         2. Those statements are based upon represen-
       sured; or                                                 tations you made to us in your application for
   2. To sue us on this coverage part unless all of              this insurance; and
       its terms have been fully complied with.              3. Since we have issued this policy in reliance
   A person or organization may sue us to recover                upon your representations, this policy is void-
   on an agreed settlement or on a final judgment                able if any material fact or circumstance relat-
   against an insured obtained after an actual trial;            ing to the subject of this insurance is omitted
   but we will not be liable for “damages” that are              or misrepresented in your application.
   not payable under the terms of this endorsement        K. Separation Of Insureds
   or that are in excess of the applicable limit of in-
   surance. An agreed settlement means a settle-             Except with respect to the Limits of Insurance,
   ment and release of liability signed by us, the in-       and any rights or duties specifically assigned in
   sured and the claimant or the claimant's legal            this endorsement to the first Named Insured, this
   representative.                                           insurance applies:
H. Other Insurance                                           1. As if each Named Insured were the only
                                                                 Named Insured; and
   If other valid and collectible insurance is avail-
   able to the insured for “damages” or “defense             2. Separately to each insured against whom
   expense” we cover under this endorsement, our                 "claim" is made.
   obligations are limited as follows:                    L. Sole Agent
   1. As this insurance is the primary insurance,            The first Named Insured is authorized to act on
       our obligations are not affected unless any of        behalf of all insureds as respects the giving     or
       the other insurance is also primary. Then, we         receiving of notice of cancellation or nonrenewal,
       will share with all that other insurance by the       receiving premium refunds, requesting any Sup-
       method described in 2. below.                         plemental Extended Reporting Period and agree-
   2. If all of the other insurance permits contribu-        ing to any changes in this policy.
       tion by equal shares, we will follow this          M. Transfer Of Rights Of Recovery Against Oth-
       method also. Under this approach each in-             ers To Us
       surer contributes equal amounts until it has
                                                             If the insured has rights to recover all or part of
       paid its applicable limit of insurance or none
                                                             any payment we have made under this endorse-
       of the loss remains, whichever comes first.
                                                             ment, those rights are transferred to us. The in-
   If any of the other insurance does not permit con-        sured must do nothing after loss to impair them.
   tribution by equal shares, we will contribute by          At our request, the insured will sue those respon-
   limits. Under this method, each insurer’s share           sible or transfer those rights to us and help us
   is based on the ratio of its applicable limit of in-      enforce them.
   surance to the total applicable limits of insurance
                                                          N. Transfer of Your Rights and Duties Under
   of all insurers.
                                                             This Policy
I. Payment of Premiums, Deductibles and Coin-
                                                             Your rights and duties under this endorsement
   surance Amounts
                                                             may not be transferred without our written con-
   1. We will compute all premiums for this insur-           sent.
       ance in accordance with our rules and rates;
                                                          O. When We Do Not Renew
       and
                                                             If we decide not to renew this insurance, we will
   2. The first Named Insured shown in the Decla-
                                                             mail or deliver to the first Named Insured shown
       rations is responsible for the payment of all
                                                             in the Declarations written notice of the nonre-
       premiums, deductibles and coinsurance pay-
                                                             newal not less than 30 days before the expiration
       ments due and will be the payee for any re-
                                                             date. If notice is mailed, proof of mailing will be
       turn premiums we pay.                                 sufficient proof of notice.




WB 516 GL 04 14                       West Bend Mutual Insurance Company                          Page 7 of 10
                                          West Bend, Wisconsin 53095
SECTION VII - EXTENDED REPORTING PERIODS                    1. The exposures insured;
A. We will provide Extended Reporting Periods, as           2. Previous types and amounts of insurance;
   described below, if:                                     3. Limits of Insurance available under this
   1. This endorsement is cancelled or not re-                  endorsement for future payment of “dam-
       newed; or                                                ages” or “defense expense”; and
   2. We renew or replace this endorsement with             4. Other related factors.
       insurance that:                                      The additional premium will not exceed 200% of
       a. Has a Retroactive Date later than the date        the annual premium for this endorsement.
           shown in the Schedule of this endorse-        F. The Supplemental Extended Reporting Period
           ment; or                                         Endorsement we issue shall set forth the terms,
       b. Does not apply on a claims-made basis.            not inconsistent with this Section, applicable to
                                                            the Supplemental Extended Reporting Period,
B. Extended Reporting Periods do not extend the             including a provision to the effect that the insur-
   policy period or change the scope of coverage            ance afforded for "claims" first received during
   provided. They apply only to "claims" as the re-         such period is excess over any other valid and
   sult of "employment practices” which occurred af-        collectible insurance available under policies in
   ter the Retroactive Date shown in the Schedule           force after the Supplemental Extended Reporting
   and before the end of the policy period. Once in         Period begins.
   effect, Extended Reporting Periods may not be         SECTION VIII - DEFINITIONS
   cancelled.
                                                         A. "Bodily injury" means physical injury to the
C. Extended Reporting Periods do not reinstate or           body, sickness or disease sustained by a person
   increase the Limits of Insurance.                        as the result of direct physical injury to the body,
D. A Basic Extended Reporting Period is automati-           including death resulting from any of these at any
   cally provided without additional charge. This pe-       time. “Bodily injury” does not include mental an-
   riod starts with the end of the policy period and        guish or emotional distress that results from an
   lasts for:                                               “employment practice”.
   1. Five years with respect to "claims" arising out    B. "Claim" means written or oral notice presented
       of "employment practices" which had been             by:
       properly reported to us during the policy pe-        1. Any "employee", “leased worker”, “temporary
       riod in accordance with paragraph D.1. of Du-            worker”, former "employee" or applicant for
       ties in the Event of "Employment Practices" or           employment by you; or
       "Claims", in CONDITIONS (Section VI) of this
       endorsement; and
   2. Thirty (30) days with respect to "claims" aris-
       ing from "employment practices" not previ-
       ously reported to us.
       The Basic Extended Reporting Period does
       not apply to "claims" that are covered under
       any subsequent insurance you purchase, or
       that would be covered but for exhaustion of
       the amount of insurance applicable to such
       claims.
E. A Supplemental Extended Reporting Period of
   either twelve (12) months or thirty-six (36)
   months duration is available, but only by an en-
   dorsement and for an extra charge. This supple-
   mental period starts when the Basic Extended
   Reporting Period, set forth in paragraph D.2.
   above, ends. You must give us a written request
   for the endorsement, and its length, within 30
   days after the end of the policy period. The Sup-
   plemental Extended Reporting Period will not go
   into effect unless you pay the additional premium
   when due. We will determine the additional pre-
   mium in accordance with our rules and rates. In
   doing so, we may take into account the following:


Page 8 of 10                         West Bend Mutual Insurance Company                     WB 516 GL 04 14
                                         West Bend, Wisconsin 53095
   2. The EEOC or any other Federal, state or local          2. Equitable relief, injunctive relief, declarative
         administrative or regulatory agency on behalf           relief or any other relief or recovery other than
         of such person in item 1. immediately preced-           monetary amounts; or
         ing, that the insured is responsible for “dam-      3. Judgments or awards because of acts
         ages” as a result of injury arising out of any          deemed uninsurable by law.
         "employment practices".                          E. "Defense expense" means payments allocated
   "Claim" includes any civil proceeding in which ei-        to a specific "claim" for its investigation, settle-
   ther “damages” are alleged or fact finding will           ment, or defense, including:
   take place, when either is the actual or alleged          1. Attorney fees and all other litigation ex-
   result of any “employment practice” to which this             penses.
   insurance applies. This includes:
                                                             2. The cost of bonds to appeal a judgment or
         a. An arbitration proceeding in which such              award in any "claim" we defend. We do not
             “damages” are claimed and to which the              have to furnish these bonds.
             insured submits with our consent;
                                                             3. The cost of bonds to release attachments, but
         b. Any other alternative dispute resolution             only for bond amounts within the Amount of
             proceeding in which such “damages” are              Insurance available. We do not have to fur-
             claimed and to which the insured submits            nish these bonds.
             with our consent; or
                                                             4. Reasonable expenses incurred by the in-
         c. Any administrative proceedings estab-                sured at our request to assist us in the inves-
             lished under applicable federal, state or           tigation or defense of any "claim", including
             local laws as may be applicable to "em-             actual loss of earnings up to $250 a day be-
             ployment practices" covered under this in-          cause of time off from work.
             surance.
                                                             5. Costs taxed against the insured in the "claim".
C. "Coverage territory" means:
                                                             "Defense expense" does not include:
   1. The United States of America (including its
         territories and possessions) and Puerto Rico;            a. Salaries and expenses of our employees
         or                                                          or your "employees", other than:
   2. Anywhere in the world with respect to the                      (i) That portion of our employed attor-
         activities of a person whose place of em-                       neys' fees, salaries and expenses allo-
         ployment is in the territory described in 1.                    cated to a specific claim" for the de-
         above, while he or she is away for a short                      fense of the insured; and
         time on your business;                                     (ii) The expenses described in 4. above;
   provided that the insured’s responsibility to pay             b. Interest on the full amount of any judge-
   “damages” is determined in a suit (or in any other                ment that accrues after entry of the
   type of civil proceeding as described under the                   judgement and before we have paid, of-
   definition of “claim”) on the merits in, and under                fered to pay, or deposited in court the
   the substantive law of, the United States of                      amount available for the judgement under
   America (including its territories and posses-                    the provisions of SECTION III – LIMITS
   sions) or Puerto Rico.                                            OF INSURANCE.
D. "Damages" means monetary amounts to which              F. "Employee" means a person (i) employed by
   this insurance applies and which the insured is           you for wages or salary, or (ii) who is a current or
   legally obligated to pay as judgments or awards,          former member of your board of directors. But
   or as settlements to which we have agreed in              "employee" does not include any independent
   writing. “Damages” include (i) "pre-judgment in-          contractor, any employees of any independent
   terest" awarded against the insured on that part          contractor while acting within the scope of their
   of the judgment we pay, (ii) to the extent allowed        employment, any "leased worker" or any "tempo-
   by law, any portion of a judgment or award that           rary worker".
   represents a multiple of the compensatory              G. "Employment Practices" means any of the
   amounts or punitive or exemplary damages, and             following actual or alleged practices (i) which are
   (iii) statutory attorney fees.                            directed against any of your "employees",
   "Damages" do not include:                                 “leased workers”, “temporary workers”, former
   1. Civil, criminal, administrative or other fines or      "employees" or any applicant for employment by
         penalties;                                          you, and (ii) for which remedy is sought under
                                                             any federal, state or local statutory or common
                                                             civil employment law:



WB 516 GL 04 14                       West Bend Mutual Insurance Company                           Page 9 of 10
                                          West Bend, Wisconsin 53095
   1. Wrongful refusal to employ a qualified appli-         7. Oral or written publication of material that
      cant for employment;                                      slanders, defames, libels, violates, or invades
   2. Wrongful failure to promote, or wrongful dep-             a right of privacy.
      rivation of career opportunity;                    H. "Leased worker" means a person leased to you
   3. Wrongful demotion, negligent evaluation,              by a labor leasing firm under an agreement be-
      negligent reassignment or wrongful discipline;        tween you and the labor leasing firm, to perform
                                                            duties related to the conduct of your business.
   4. Wrongful termination of employment, includ-           "Leased worker" does not include a "temporary
      ing retaliatory or constructive discharge;            worker".
   5. Employment related misrepresentation;              I. "Pre-judgment interest" means interest added
   6. Harassment, coercion, discrimination or hu-           to a settlement, verdict, award or judgment
      miliation as a consequence of race, color,            based on the amount of time prior to the settle-
      creed, national origin, marital status, medical       ment, verdict, award or judgment, whether or not
      condition, gender, age, physical appearance,          made part of the settlement, verdict, award or
      physical and/or mental impairments, preg-             judgment.
      nancy, sexual orientation or sexual prefer-        J. "Temporary worker" means a person who is
      ence or any other protected class or charac-          furnished to you to substitute for a permanent
      teristic established by any applicable federal,       "employee" on leave or to meet seasonal or
      state, or local statute; or                           short-term workload conditions.




Page 10 of 10                        West Bend Mutual Insurance Company                     WB 516 GL 04 14
                                         West Bend, Wisconsin 53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          VOLUNTARY PROPERTY DAMAGE COVERAGE
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE
           COVERAGE                          LIMITS OF LIABILITY                      DEDUCTIBLE
         Property Damage              $
                                      $2,500         Each Occurrence      $$250           Each Claim
                                      $
                                      $2,500         Aggregate

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)
Unless specifically modified or deleted, all exclusions listed in COVERAGE A BODILY INJURY AND PROPERTY
DAMAGE LIABILITY section of the COMMERCIAL GENERAL LIABILITY COVERAGE apply to the coverage
provided by this endorsement.

1. Insuring Agreement.                                        c. Subject to b. above, the Each Occurrence
   We will pay, at the request of the insured, for                Limit is the most we will pay because of all
   "property damage" to property of others in the in-             “property damage” arising out of any one “oc-
   sured’s care, custody or control. The "property                currence”.
   damage" must be caused by an “occurrence” and              The limits of this endorsement apply separately
   result from operations which take place away               to each consecutive annual period and to any
   from any premises the insured rents, owns or oc-           remaining period of less than 12 months, starting
   cupies and which are a part of your business.              with the beginning of the policy period shown in
   That business must be afforded coverage under              the Declarations, unless the policy period is ex-
   the Commercial General Liability Policy to which           tended after issuance for an additional period of
   this endorsement is attached.                              less than 12 months. In that case, the additional
   However, we shall have no duty whatsoever to               period will be deemed part of the last preceding
   defend claims and/or lawsuits for which the only           period for purposes of determining the Limits of
   coverage provided is under this endorsement.               Insurance.
2. Exclusion.                                              4. Deductible.
   This insurance does not apply to "property dam-            We will not pay for loss or damage for any claim
   age" caused by or arising out of work performed            until the amount of loss or damage exceeds the
   for you or on your behalf by a subcontractor.              Deductible shown in the Declarations. We will
                                                              then pay the amount of loss or damage in excess
3. Limits of Insurance.                                       of the Deductible up to the applicable Limit of Li-
   a. The Limits of Insurance shown in the Sched-             ability.
       ule above and the rules below fix the most we          The terms of this insurance apply irrespective of
       will pay regardless of the number of:                  the application of the deductible amount.
      (1) Insureds;                                           We may pay any part or all of the deductible
      (2) Claims made or “suits” brought; or                  amount to effect settlement of any claim or “suit”
      (3) Persons or organizations making claims or           and, upon notification of the action taken, you
           bringing “suits”.                                  shall promptly reimburse us for such part of the
                                                              deductible amount as has been paid by us.
   b. The Aggregate Limit is the most we will pay
       for the sum of all damages under this en-
       dorsement;




WB 144 IL 04 14                      West Bend Mutual Insurance Company                             Page 1 of 2
                                         West Bend, Wisconsin 53095
5. Condition.
   Additional Duties In The Event Of An
   Occurrence, Claim or Suit.
   In the event of loss, at our request you shall re-
   place the property or furnish the labor and mate-
   rials necessary for repairs at your actual cost,
   excluding any profit or overhead charges. Any
   property so paid for or replaced shall become our
   property. Payment under this endorsement shall
   not constitute an admission of liability of the in-
   sured or, except for this endorsement, us.




Page 2 of 2                          West Bend Mutual Insurance Company   WB 144 IL 04 14
                                         West Bend, Wisconsin 53095
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ILLINOIS EMPLOYMENT PRACTICES LIABILITY
                  AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:

   EMPLOYMENT PRACTICES LIABILITY ENDORSEMENT

A. The term spouse is replaced by the following:                     b. For a reason other than nonpayment of
   Spouse or party to a civil union recognized under                      premium, we will mail the notice at least:
   Illinois Law.                                                         (1) 30 days prior to the effective date of
B. The following is added to paragraph B. Defense                             cancellation if the policy has been in
   of Claims, Administrative Hearings & Settle-                               effect for 60 days or less.
   ment Authority under Section I – Coverage:                            (2) 60 days prior to the effective date of
   Employment Practices Liability:                                            cancellation if the policy has been in
   If we initially defend an insured or pay for an in-                        effect for more than 60 days.
   sured’s defense but later determine that the                   3. If this policy has been in effect for more
   claim(s) is (are) not covered under this insurance,               than 60 days, we may cancel only for one
   we will have the right to reimbursement for the de-               or more of the following reasons:
   fense costs we have incurred.
                                                                     a. Nonpayment of premium;
   The right to reimbursement for the defense costs
   under this provision will only apply to defense                   b. The policy was obtained through a ma-
   costs we have incurred after we notify you in writ-                    terial misrepresentation;
   ing that there may not be coverage, and that we                   c. Any insured has violated any of the
   are reserving our rights to terminate the defense                      terms and conditions of the policy;
   and seek reimbursement for defense costs.
                                                                     d. The risk originally accepted has meas-
C. Paragraph C. under Section III – Limits of Insur-                      urably increased;
   ance is replaced by the following:                                e. Certification to the Director of Insurance
   C. In addition to the payments for “damages” and                       of the loss of reinsurance by the insurer
        “defense expense” in paragraphs A. and B.                         that provided coverage to us for all or a
        above, we will also pay all interest on the full                  substantial part of the underlying risk in-
        amount of any judgment that accrues after en-                     sured; or
        try of the judgment and before we have paid,
                                                                      f. A determination by the Director of Insur-
        offered to pay, or deposited in court the
                                                                          ance that the continuation of the policy
        amount available for the judgment under the                       could place us in violation of the insur-
        provisions of paragraphs A. and B. above. Any
                                                                          ance laws of this State.
        interest paid will not reduce the Each Related
        Wrongful Employment Practices Limit or the                4. Notice of cancellation will state the effective
        Total Aggregate Limit.                                       date of cancellation. The policy period will
                                                                     end on that date.
D. Paragraph B. under Section VI – Conditions, is
   replaced by the following:                                     5. If this policy is cancelled, we will send the
                                                                     first Named Insured any premium refund
   B. Cancellation
                                                                     due. If we cancel, the refund will be pro ra-
        1. The first Named Insured shown in the Dec-                 ta. If the first Named Insured cancels, the
            larations may cancel this policy by mailing              refund will be less than pro rata. The can-
            to us advance written notice of cancellation.            cellation will be effective even if we have
        2. We may cancel this policy by mailing to you               not offered a refund.
            written notice stating the reason for cancel-   E. Paragraph L. under Section VI – Conditions
            lation. If we cancel:                              does not apply.
            a. For nonpayment of premium, we will
                mail the notice at least 10 days prior to
                the effective date of cancellation.



                                     West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
WB 372 GL 01 18              Contains material copyrighted by ISO, with its permission.                 Page 1 of 2
F.Paragraph O. under Section VI – Conditions is                   “Damages” do not include:
   replaced by the following:                                      1. Civil, criminal, administrative or other fines
   O. When We Do Not Renew                                            or penalties;
      If we decide not to renew or continue this poli-             2. Equitable relief, injunctive relief, declarative
      cy, we will mail you and your agent or broker                   relief or any other relief or recovery other
      written notice, stating the reason for nonre-                   than monetary amounts; or
      newal, at least 60 days before the end of the                3. Judgments or awards because of acts
      policy period. If we offer to renew or continue                 deemed uninsurable by law.
      and you do not accept, this policy will terminate     I. The following is added and supersedes any provi-
      at the end of the current policy period. Failure         sion to the contrary:
      to pay the required renewal or continuation
      premium when due shall mean that you have                Mailing of Notices
      not accepted our offer.                                  We will mail cancellation and nonrenewal notices
      If we fail to mail proper written notice of nonre-       to you, and the agent or broker, at the last ad-
      newal and you obtain other insurance, this pol-          dresses known to us. Proof of mailing will be suffi-
      icy will end on the effective date of that insur-        cient proof of notice.
      ance.                                                All other terms and conditions of this Coverage Form
G. Paragraph D. under Section VIII – Definitions is        remain unchanged.
   replaced by the following:
    D. “Damages” means monetary amounts to
      which this insurance applies and which the in-
      sured is legally obligated to pay as judgments
      or awards, or as settlements to which we have
      agreed in writing. “Damages” include (i) to the
      extent allowed by law, any portion of a judg-
      ment or award that represents a multiple of the
        compensatory amounts or punitive or exem-
      plary damages, and (ii) statutory attorney fees.




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 2 of 2                 Contains material copyrighted by ISO, with its permission.           WB 372 GL 01 18
                                                                                           Renewal

                                         Business Auto Coverage Declarations

Customer Number: 1000121119                          Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                            at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                        Agency Name and Address:                           12878
Ranallis Park Ridge LLC                                           PRESIDIO
DBA Holt's                                                        55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                                 NAPERVILLE, IL 60563
Park Ridge, IL 60068                                              630-513-6600




   Form of Business:
   Limited Liability Company

   In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
   insurance as stated in this policy.



                                   ITEM TWO: Schedule Of Coverages And Covered Autos

   This policy provides only those coverages where a charge is shown in the premium column below. Each of these coverages
   will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a particular coverage by
   the entry of one or more of the symbols from the Covered Autos Section of the Business Auto Coverage Form next to the
   name of the coverage.


                                                      Covered      Limit (the most we will pay for any one
   Coverages                                           Autos       "Accident" or "Loss")                                Premium

   Covered Autos Liability                              8, 9       $1,000,000 Each Accident                                  $194

   Uninsured Motorist                                   8, 9       Separately Stated In Each State Specific                   $10
                                                                   Endorsement

   Underinsured Motorist                                8, 9       Separately Stated In Each State Specific                   $25
                                                                   Endorsement

                                                                             Total Commercial Auto Premium:                  $229




   See attached Forms Schedule for forms and endorsements applicable to this coverage.




   DBA 01 01 18                                                                                              08/19/2019 14:08:20
                                                                                         Renewal

                                       Business Auto Hired or Borrowed Schedule

Customer Number: 1000121119                         Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                           at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                      Agency Name and Address:                          12878
Ranallis Park Ridge LLC                                         PRESIDIO
DBA Holt's                                                      55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                               NAPERVILLE, IL 60563
Park Ridge, IL 60068                                            630-513-6600




                   ITEM FOUR: Schedule Of Hired Or Borrowed Covered Auto Coverage And Premiums



   "Autos" NOT Used In Your Motor Carrier Operations

                        Covered Autos Liability Coverage –
                            Cost Of Hire Rating Basis                   Auto Medical         Uninsured         Underinsured
       State                                                             Payments            Motorists          Motorists
                   Estimated Annual Cost Of                              Premium             Premium             Premium
                                                      Premium
                      Hire For Each State

        IL                    If Any                              $48                                     $1                 $2

                                                                                  Total Hired Auto Premium:                 $51

   For "autos" NOT used in your motor carrier operations, cost of hire means the total amount you incur for the hire of "autos"
   you don't own (not including "autos" you borrow or rent from your partners or "employees" or their family members). Cost of
   hire does not include charges for services performed by motor carriers of property or passengers.




   DBA 03 01 18                                                                                          08/19/2019 14:08:20
                                                                                  Renewal

                                   Business Auto Non-Owned Auto Schedule

Customer Number: 1000121119                      Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                        at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                     12878
Ranallis Park Ridge LLC                                      PRESIDIO
DBA Holt's                                                   55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                            NAPERVILLE, IL 60563
Park Ridge, IL 60068                                         630-513-6600




                             ITEM FIVE: Schedule For Non-ownership Covered Autos Liability

                                                      Covered Autos Liability
           Named Insured's Business                                                  Estimated Number       Premium
                                                      Coverage Rating Basis

   Other Than Garage Service Operations Other   Number Of Employees                          22                   $146
   Than Social Service Agencies
                                                Number Of Partners                            0
                                                (Active and Inactive)

                                                                                    Uninsured Motorist:             $9

                                                                                 Underinsured Motorist:            $23

                                                            Total Non-ownership Covered Autos Premium:            $178




   DBA 04 01 18                                                                                   08/19/2019 14:08:20
                                                                              Renewal

                                       Business Auto Forms Schedule

Customer Number: 1000121119                  Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                    at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                              Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                 PRESIDIO
DBA Holt's                                              55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                       NAPERVILLE, IL 60563
Park Ridge, IL 60068                                    630-513-6600




                                                  Forms Schedule
   Number            Edition   Description
   CA0001            1013      BUSINESS AUTO COVERAGE FORM
   CA2054            1013      EMPLOYEE HIRED AUTOS
   CA2301            1013      EXPLOSIVES
   CA2345            1116      PUBLIC OR LIVERY PASSENGER CONVEYANCE AND ON-DEMAND DELIVERY
                               SERVICES EXCLUSION
   CA0270            0118      ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
   CA0120            0115      ILLINOIS CHANGES
   CA2130            0115      ILLINOIS UNINSURED MOTORISTS COVERAGE
   CA2138            1013      ILLINOIS UNDERINSURED MOTORISTS COVERAGE




   DBA 07 04 14                                                                             08/19/2019 14:08:20
                                                                                           COMMERCIAL AUTO
                                                                                               CA 00 01 10 13

                    BUSINESS AUTO COVERAGE FORM
Various provisions in this policy restrict coverage.       SECTION I – COVERED AUTOS
Read the entire policy carefully to determine rights,      Item Two of the Declarations shows the "autos" that
duties and what is and is not covered.                     are covered "autos" for each of your coverages. The
Throughout this policy the words "you" and "your"          following numerical symbols describe the "autos" that
refer to the Named Insured shown in the Declarations.      may be covered "autos". The symbols entered next to
The words "we", "us" and "our" refer to the company        a coverage on the Declarations designate the only
providing this insurance.                                  "autos" that are covered "autos".
Other words and phrases that appear in quotation           A. Description Of Covered Auto Designation
marks have special meaning. Refer to Section V –               Symbols
Definitions.

 Symbol                           Description Of Covered Auto Designation Symbols
   1    Any "Auto"
   2    Owned "Autos"        Only those "autos" you own (and for Covered Autos Liability Coverage any
        Only                 "trailers" you don't own while attached to power units you own). This includes
                             those "autos" you acquire ownership of after the policy begins.
    3      Owned Private     Only the private passenger "autos" you own. This includes those private
           Passenger         passenger "autos" you acquire ownership of after the policy begins.
           "Autos" Only
    4      Owned             Only those "autos" you own that are not of the private passenger type (and for
           "Autos" Other     Covered Autos Liability Coverage any "trailers" you don't own while attached to
           Than Private      power units you own). This includes those "autos" not of the private passenger
           Passenger         type you acquire ownership of after the policy begins.
           "Autos" Only
    5      Owned "Autos"     Only those "autos" you own that are required to have no-fault benefits in the state
           Subject To        where they are licensed or principally garaged. This includes those "autos" you
           No-fault          acquire ownership of after the policy begins provided they are required to have no-
                             fault benefits in the state where they are licensed or principally garaged.
    6      Owned "Autos"     Only those "autos" you own that because of the law in the state where they are
           Subject To A      licensed or principally garaged are required to have and cannot reject Uninsured
           Compulsory        Motorists Coverage. This includes those "autos" you acquire ownership of after the
           Uninsured         policy begins provided they are subject to the same state uninsured motorists
           Motorists Law     requirement.
    7      Specifically      Only those "autos" described in Item Three of the Declarations for which a
           Described         premium charge is shown (and for Covered Autos Liability Coverage any "trailers"
           "Autos"           you don't own while attached to any power unit described in Item Three).
    8      Hired "Autos"     Only those "autos" you lease, hire, rent or borrow. This does not include any "auto"
           Only              you lease, hire, rent or borrow from any of your "employees", partners (if you are a
                             partnership), members (if you are a limited liability company) or members of their
                             households.
    9      Non-owned         Only those "autos" you do not own, lease, hire, rent or borrow that are used in
           "Autos" Only      connection with your business. This includes "autos" owned by your "employees",
                             partners (if you are a partnership), members (if you are a limited liability company)
                             or members of their households but only while used in your business or your
                             personal affairs.




CA 00 01 10 13                      © Insurance Services Office, Inc., 2011                          Page 1 of 12
    19     Mobile             Only those "autos" that are land vehicles and that would qualify under the definition
           Equipment          of "mobile equipment" under this policy if they were not subject to a compulsory or
           Subject To         financial responsibility law or other motor vehicle insurance law where they are
           Compulsory Or      licensed or principally garaged.
           Financial
           Responsibility
           Or Other Motor
           Vehicle
           Insurance Law
           Only

B. Owned Autos You Acquire After The Policy                 SECTION II – COVERED AUTOS LIABILITY
   Begins                                                   COVERAGE
   1. If Symbols 1, 2, 3, 4, 5, 6 or 19 are entered         A. Coverage
      next to a coverage in Item Two of the                    We will pay all sums an "insured" legally must pay
      Declarations, then you have coverage for                 as damages because of "bodily injury" or "property
      "autos" that you acquire of the type described           damage" to which this insurance applies, caused
      for the remainder of the policy period.                  by an "accident" and resulting from the ownership,
   2. But, if Symbol 7 is entered next to a coverage           maintenance or use of a covered "auto".
      in Item Two of the Declarations, an "auto" you           We will also pay all sums an "insured" legally must
      acquire will be a covered "auto" for that                pay as a "covered pollution cost or expense" to
      coverage only if:                                        which this insurance applies, caused by an
      a. We already cover all "autos" that you own             "accident" and resulting from the ownership,
          for that coverage or it replaces an "auto"           maintenance or use of covered "autos". However,
          you previously owned that had that                   we will only pay for the "covered pollution cost or
          coverage; and                                        expense" if there is either "bodily injury" or
      b. You tell us within 30 days after you acquire          "property damage" to which this insurance applies
          it that you want us to cover it for that             that is caused by the same "accident".
          coverage.                                            We have the right and duty to defend any
C. Certain Trailers, Mobile Equipment And                      "insured" against a "suit" asking for such damages
   Temporary Substitute Autos                                  or a "covered pollution cost or expense". However,
                                                               we have no duty to defend any "insured" against a
   If Covered Autos Liability Coverage is provided by          "suit" seeking damages for "bodily injury" or
   this Coverage Form, the following types of                  "property damage" or a "covered pollution cost or
   vehicles are also covered "autos" for Covered               expense" to which this insurance does not apply.
   Autos Liability Coverage:                                   We may investigate and settle any claim or "suit"
   1. "Trailers" with a load capacity of 2,000 pounds          as we consider appropriate. Our duty to defend or
       or less designed primarily for travel on public         settle ends when the Covered Autos Liability
       roads.                                                  Coverage Limit of Insurance has been exhausted
                                                               by payment of judgments or settlements.
   2. "Mobile equipment" while being carried or
       towed by a covered "auto".                              1. Who Is An Insured
   3. Any "auto" you do not own while used with the                The following are "insureds":
       permission of its owner as a temporary                      a. You for any covered "auto".
       substitute for a covered "auto" you own that is
       out of service because of its:                              b. Anyone else while using with your
                                                                       permission a covered "auto" you own, hire
       a. Breakdown;                                                   or borrow except:
       b. Repair;                                                     (1) The owner or anyone else from whom
       c. Servicing;                                                       you hire or borrow a covered "auto".
       d. "Loss"; or                                                       This exception does not apply if the
       e. Destruction.                                                     covered "auto" is a "trailer" connected to
                                                                           a covered "auto" you own.




Page 2 of 12                         © Insurance Services Office, Inc., 2011                        CA 00 01 10 13
        (2) Your "employee" if the covered "auto" is                  These payments will not reduce the Limit of
             owned by that "employee" or a member                     Insurance.
             of his or her household.                             b. Out-of-state Coverage Extensions
        (3) Someone using a covered "auto" while                      While a covered "auto" is away from the
             he or she is working in a business of                    state where it is licensed, we will:
             selling, servicing, repairing, parking or
             storing "autos" unless that business is                 (1) Increase the Limit of Insurance for
             yours.                                                       Covered Autos Liability Coverage to
                                                                          meet the limits specified by a
        (4) Anyone other than your "employees",                           compulsory or financial responsibility
             partners (if you are a partnership),                         law of the jurisdiction where the covered
             members (if you are a limited liability                      "auto" is being used. This extension
             company) or a lessee or borrower or                          does not apply to the limit or limits
             any of their "employees", while moving                       specified by any law governing motor
             property to or from a covered "auto".                        carriers of passengers or property.
        (5) A partner (if you are a partnership) or a                (2) Provide the minimum amounts and
             member (if you are a limited liability                       types of other coverages, such as no-
             company) for a covered "auto" owned by                       fault, required of out-of-state vehicles by
             him or her or a member of his or her                         the jurisdiction where the covered "auto"
             household.                                                   is being used.
      c. Anyone liable for the conduct of an                          We will not pay anyone more than once for
         "insured" described above but only to the                    the same elements of loss because of
         extent of that liability.                                    these extensions.
   2. Coverage Extensions                                  B. Exclusions
      a. Supplementary Payments                               This insurance does not apply to any of the
         We will pay for the "insured":                       following:
        (1) All expenses we incur.                            1. Expected Or Intended Injury
        (2) Up to $2,000 for cost of bail bonds                   "Bodily injury" or "property damage" expected
             (including bonds for related traffic law             or intended from the standpoint of the
             violations) required because of an                   "insured".
             "accident" we cover. We do not have to           2. Contractual
             furnish these bonds.
                                                                  Liability assumed under any contract or
        (3) The cost of bonds to release                          agreement.
             attachments in any "suit" against the
             "insured" we defend, but only for bond               But this exclusion does not apply to liability for
             amounts within our Limit of Insurance.               damages:
        (4) All reasonable expenses incurred by the                a. Assumed in a contract or agreement that is
             "insured" at our request, including actual               an "insured contract", provided the "bodily
             loss of earnings up to $250 a day                        injury" or "property damage" occurs
             because of time off from work.                           subsequent to the execution of the contract
                                                                      or agreement; or
        (5) All court costs taxed against the
             "insured" in any "suit" against the                  b. That the "insured" would have in the
             "insured" we defend. However, these                      absence of the contract or agreement.
             payments do not include attorneys' fees          3. Workers' Compensation
             or attorneys' expenses taxed against the             Any obligation for which the "insured" or the
             "insured".                                           "insured's" insurer may be held liable under
        (6) All interest on the full amount of any                any workers' compensation, disability benefits
             judgment that accrues after entry of the             or unemployment compensation law or any
             judgment in any "suit" against the                   similar law.
             "insured" we defend, but our duty to pay
             interest ends when we have paid,
             offered to pay or deposited in court the
             part of the judgment that is within our
             Limit of Insurance.




CA 00 01 10 13                       © Insurance Services Office, Inc., 2011                          Page 3 of 12
   4. Employee Indemnification And Employer's                     b. After it is moved from the covered "auto" to
      Liability                                                      the place where it is finally delivered by the
      "Bodily injury" to:                                            "insured".
      a. An "employee" of the "insured" arising out            8. Movement Of Property By Mechanical
          of and in the course of:                                Device
         (1) Employment by the "insured"; or                      "Bodily injury" or "property damage" resulting
                                                                  from the movement of property by a
         (2) Performing the duties related to the                 mechanical device (other than a hand truck)
              conduct of the "insured's" business; or             unless the device is attached to the covered
      b. The spouse, child, parent, brother or sister             "auto".
          of that "employee" as a consequence of               9. Operations
          Paragraph a. above.
                                                                  "Bodily injury" or "property damage" arising out
      This exclusion applies:                                     of the operation of:
         (1) Whether the "insured" may be liable as               a. Any equipment listed in Paragraphs 6.b.
              an employer or in any other capacity;                   and 6.c. of the definition of "mobile
              and                                                     equipment"; or
         (2) To any obligation to share damages with              b. Machinery or equipment that is on, attached
              or repay someone else who must pay                      to or part of a land vehicle that would
              damages because of the injury.                          qualify under the definition of "mobile
      But this exclusion does not apply to "bodily                    equipment" if it were not subject to a
      injury" to domestic "employees" not entitled to                 compulsory or financial responsibility law or
      workers' compensation benefits or to liability                  other motor vehicle insurance law where it
      assumed by the "insured" under an "insured                      is licensed or principally garaged.
      contract". For the purposes of the Coverage             10. Completed Operations
      Form, a domestic "employee" is a person
      engaged in household or domestic work                       "Bodily injury" or "property damage" arising out
      performed principally in connection with a                  of your work after that work has been
      residence premises.                                         completed or abandoned.
   5. Fellow Employee                                             In this exclusion, your work means:
      "Bodily injury" to:                                         a. Work or operations performed by you or on
                                                                      your behalf; and
      a. Any fellow "employee" of the "insured"
          arising out of and in the course of the fellow          b. Materials, parts or equipment furnished in
          "employee's"      employment      or     while              connection with such work or operations.
          performing duties related to the conduct of             Your        work     includes     warranties      or
          your business; or                                       representations made at any time with respect
      b. The spouse, child, parent, brother or sister             to the fitness, quality, durability or performance
          of that fellow "employee" as a consequence              of any of the items included in Paragraph a. or
          of Paragraph a. above.                                  b. above.
   6. Care, Custody Or Control                                    Your work will be deemed completed at the
                                                                  earliest of the following times:
      "Property damage" to or "covered pollution cost
      or expense" involving property owned or                        (1) When all of the work called for in your
      transported by the "insured" or in the                               contract has been completed;
      "insured's" care, custody or control. But this                 (2) When all of the work to be done at the
      exclusion does not apply to liability assumed                        site has been completed if your contract
      under a sidetrack agreement.                                         calls for work at more than one site; or
   7. Handling Of Property                                           (3) When that part of the work done at a job
      "Bodily injury" or "property damage" resulting                       site has been put to its intended use by
      from the handling of property:                                       any person or organization other than
                                                                           another contractor or subcontractor
      a. Before it is moved from the place where it is                     working on the same project.
          accepted by the "insured" for movement
          into or onto the covered "auto"; or




Page 4 of 12                          © Insurance Services Office, Inc., 2011                       CA 00 01 10 13
      Work that may need service, maintenance,                    Paragraphs b. and c. above of this exclusion
      correction, repair or replacement, but which is             do not apply to "accidents" that occur away
      otherwise complete, will be treated as                      from premises owned by or rented to an
      completed.                                                  "insured" with respect to "pollutants" not in or
  11. Pollution                                                   upon a covered "auto" if:
      "Bodily injury" or "property damage" arising out                   (a) The "pollutants" or any property in
      of the actual, alleged or threatened discharge,                         which the "pollutants" are contained
      dispersal, seepage, migration, release or                               are upset, overturned or damaged as
      escape of "pollutants":                                                 a result of the maintenance or use of
                                                                              a covered "auto"; and
      a. That are, or that are contained in any
           property that is:                                             (b) The discharge, dispersal, seepage,
                                                                              migration, release or escape of the
          (1) Being transported or towed by, handled                          "pollutants" is caused directly by
               or handled for movement into, onto or                          such upset, overturn or damage.
               from the covered "auto";
                                                              12. War
          (2) Otherwise in the course of transit by or
               on behalf of the "insured"; or                     "Bodily injury" or "property damage" arising
                                                                  directly or indirectly out of:
          (3) Being stored, disposed of, treated or
               processed in or upon the covered                    a. War, including undeclared or civil war;
               "auto";                                             b. Warlike action by a military force, including
      b. Before the "pollutants" or any property in                    action in hindering or defending against an
           which the "pollutants" are contained are                    actual or expected attack, by any
           moved from the place where they are                         government, sovereign or other authority
           accepted by the "insured" for movement                      using military personnel or other agents; or
           into or onto the covered "auto"; or                     c. Insurrection, rebellion, revolution, usurped
      c. After the "pollutants" or any property in                     power or action taken by governmental
           which the "pollutants" are contained are                    authority in hindering or defending against
           moved from the covered "auto" to the place                  any of these.
           where they are finally delivered, disposed of      13. Racing
           or abandoned by the "insured".                          Covered "autos" while used in any professional
      Paragraph a. above does not apply to fuels,                  or organized racing or demolition contest or
      lubricants, fluids, exhaust gases or other                   stunting activity, or while practicing for such
      similar "pollutants" that are needed for or result           contest or activity. This insurance also does
      from the normal electrical, hydraulic or                     not apply while that covered "auto" is being
      mechanical functioning of the covered "auto" or              prepared for such a contest or activity.
      its parts if:                                         C. Limit Of Insurance
          (1) The "pollutants" escape, seep, migrate           Regardless of the number of covered "autos",
               or are discharged, dispersed or released        "insureds", premiums paid, claims made or
               directly from an "auto" part designed by        vehicles involved in the "accident", the most we
               its manufacturer to hold, store, receive        will pay for the total of all damages and "covered
               or dispose of such "pollutants"; and            pollution cost or expense" combined resulting from
          (2) The "bodily injury", "property damage" or        any one "accident" is the Limit Of Insurance for
               "covered pollution cost or expense"             Covered Autos Liability Coverage shown in the
               does not arise out of the operation of          Declarations.
               any equipment listed in Paragraphs 6.b.
               and 6.c. of the definition of "mobile
               equipment".




CA 00 01 10 13                        © Insurance Services Office, Inc., 2011                        Page 5 of 12
   All "bodily injury", "property damage" and "covered        3. Glass Breakage – Hitting A Bird Or Animal –
   pollution cost or expense" resulting from                     Falling Objects Or Missiles
   continuous or repeated exposure to substantially              If you carry Comprehensive Coverage for the
   the same conditions will be considered as                     damaged covered "auto", we will pay for the
   resulting from one "accident".                                following under Comprehensive Coverage:
   No one will be entitled to receive duplicate                  a. Glass breakage;
   payments for the same elements of "loss" under
   this Coverage Form and any Medical Payments                   b. "Loss" caused by hitting a bird or animal;
   Coverage endorsement, Uninsured Motorists                          and
   Coverage endorsement or Underinsured Motorists                c. "Loss" caused by falling objects or missiles.
   Coverage endorsement attached to this Coverage
                                                                 However, you have the option of having glass
   Part.                                                         breakage caused by a covered "auto's"
SECTION III – PHYSICAL DAMAGE COVERAGE                           collision or overturn considered a "loss" under
A. Coverage                                                      Collision Coverage.
   1. We will pay for "loss" to a covered "auto" or its       4. Coverage Extensions
       equipment under:                                          a. Transportation Expenses
       a. Comprehensive Coverage                                      We will pay up to $20 per day, to a
           From any cause except:                                     maximum       of     $600,     for  temporary
                                                                      transportation expense incurred by you
          (1) The covered "auto's" collision with                     because of the total theft of a covered
              another object; or                                      "auto" of the private passenger type. We
          (2) The covered "auto's" overturn.                          will pay only for those covered "autos" for
       b. Specified Causes Of Loss Coverage                           which you carry either Comprehensive or
                                                                      Specified Causes Of Loss Coverage. We
           Caused by:                                                 will pay for temporary transportation
          (1) Fire, lightning or explosion;                           expenses incurred during the period
          (2) Theft;                                                  beginning 48 hours after the theft and
                                                                      ending, regardless of the policy's expiration,
          (3) Windstorm, hail or earthquake;                          when the covered "auto" is returned to use
          (4) Flood;                                                  or we pay for its "loss".
          (5) Mischief or vandalism; or                          b. Loss Of Use Expenses
          (6) The sinking, burning, collision or                      For Hired Auto Physical Damage, we will
              derailment      of     any    conveyance                pay expenses for which an "insured"
              transporting the covered "auto".                        becomes legally responsible to pay for loss
                                                                      of use of a vehicle rented or hired without a
       c. Collision Coverage                                          driver under a written rental contract or
           Caused by:                                                 agreement. We will pay for loss of use
          (1) The covered "auto's" collision with                     expenses if caused by:
              another object; or                                     (1) Other than collision only if the
          (2) The covered "auto's" overturn.                              Declarations          indicates       that
                                                                          Comprehensive Coverage is provided
   2. Towing                                                              for any covered "auto";
       We will pay up to the limit shown in the                      (2) Specified Causes Of Loss only if the
       Declarations for towing and labor costs                            Declarations indicates that Specified
       incurred each time a covered "auto" of the                         Causes Of Loss Coverage is provided
       private passenger type is disabled. However,                       for any covered "auto"; or
       the labor must be performed at the place of
       disablement.




Page 6 of 12                         © Insurance Services Office, Inc., 2011                      CA 00 01 10 13
          (3) Collision only if the Declarations                    b. Any device designed or used to detect
               indicates that Collision Coverage is                    speed-measuring equipment, such as radar
               provided for any covered "auto".                        or laser detectors, and any jamming
           However, the most we will pay for any                       apparatus intended to elude or disrupt
           expenses for loss of use is $20 per day, to                 speed-measuring equipment.
           a maximum of $600.                                       c. Any electronic equipment, without regard to
B. Exclusions                                                          whether this equipment is permanently
                                                                       installed, that reproduces, receives or
   1. We will not pay for "loss" caused by or resulting                transmits audio, visual or data signals.
      from any of the following. Such "loss" is
      excluded regardless of any other cause or                     d. Any accessories used with the electronic
      event that contributes concurrently or in any                    equipment described in Paragraph c.
      sequence to the "loss".                                          above.
      a. Nuclear Hazard                                         5. Exclusions 4.c. and 4.d. do not apply to
                                                                   equipment designed to be operated solely by
          (1) The explosion of any weapon employing                use of the power from the "auto's" electrical
               atomic fission or fusion; or                        system that, at the time of "loss", is:
          (2) Nuclear reaction or radiation, or                    a. Permanently installed in or upon the
               radioactive contamination, however                      covered "auto";
               caused.
                                                                   b. Removable from a housing unit which is
      b. War Or Military Action                                        permanently installed in or upon the
          (1) War, including undeclared or civil war;                  covered "auto";
          (2) Warlike action by a military force,                  c. An integral part of the same unit housing
               including action in hindering or                        any electronic equipment described in
               defending against an actual or expected                 Paragraphs a. and b. above; or
               attack, by any government, sovereign or             d. Necessary for the normal operation of the
               other authority using military personnel                covered "auto" or the monitoring of the
               or other agents; or                                     covered "auto's" operating system.
          (3) Insurrection,      rebellion,   revolution,       6. We will not pay for "loss" to a covered "auto"
               usurped power or action taken by                    due to "diminution in value".
               governmental authority in hindering or
               defending against any of these.               C. Limits Of Insurance
   2. We will not pay for "loss" to any covered "auto"          1. The most we will pay for:
      while used in any professional or organized                  a. "Loss" to any one covered "auto" is the
      racing or demolition contest or stunting activity,               lesser of:
      or while practicing for such contest or activity.               (1) The actual cash value of the damaged
      We will also not pay for "loss" to any covered                      or stolen property as of the time of the
      "auto" while that covered "auto" is being                           "loss"; or
      prepared for such a contest or activity.
                                                                      (2) The cost of repairing or replacing the
   3. We will not pay for "loss" due and confined to:                     damaged or stolen property with other
      a. Wear and tear, freezing, mechanical or                           property of like kind and quality.
           electrical breakdown.                                   b. All electronic equipment that reproduces,
      b. Blowouts, punctures or other road damage                      receives or transmits audio, visual or data
           to tires.                                                   signals in any one "loss" is $1,000, if, at the
      This exclusion does not apply to such "loss"                     time of "loss", such electronic equipment is:
      resulting from the total theft of a covered                     (1) Permanently installed in or upon the
      "auto".                                                             covered "auto" in a housing, opening or
   4. We will not pay for "loss" to any of the                            other location that is not normally used
      following:                                                          by the "auto" manufacturer for the
                                                                          installation of such equipment;
      a. Tapes, records, discs or other similar audio,
           visual or data electronic devices designed
           for use with audio, visual or data electronic
           equipment.




CA 00 01 10 13                         © Insurance Services Office, Inc., 2011                         Page 7 of 12
           (2) Removable from a permanently installed                (2) The "insured's" name and address; and
                housing unit as described in Paragraph               (3) To the extent possible, the names and
                b.(1) above; or                                           addresses of any injured persons and
           (3) An integral part of such equipment as                      witnesses.
                described in Paragraphs b.(1) and b.(2)            b. Additionally, you and any other involved
                above.                                                "insured" must:
   2. An adjustment for depreciation and physical                     (1) Assume no obligation, make no
       condition will be made in determining actual                       payment or incur no expense without
       cash value in the event of a total "loss".                         our consent, except at the "insured's"
   3. If a repair or replacement results in better than                   own cost.
       like kind or quality, we will not pay for the                  (2) Immediately send us copies of any
       amount of the betterment.                                          request,    demand,      order,   notice,
D. Deductible                                                             summons or legal paper received
   For each covered "auto", our obligation to pay for,                    concerning the claim or "suit".
   repair, return or replace damaged or stolen                        (3) Cooperate with us in the investigation or
   property will be reduced by the applicable                             settlement of the claim or defense
   deductible shown in the Declarations. Any                              against the "suit".
   Comprehensive Coverage deductible shown in the                     (4) Authorize us to obtain medical records
   Declarations does not apply to "loss" caused by                        or other pertinent information.
   fire or lightning.
                                                                     (5) Submit to examination, at our expense,
SECTION IV – BUSINESS AUTO CONDITIONS                                     by physicians of our choice, as often as
The following conditions apply in addition to the                         we reasonably require.
Common Policy Conditions:                                          c. If there is "loss" to a covered "auto" or its
A. Loss Conditions                                                    equipment, you must also do the following:
   1. Appraisal For Physical Damage Loss                             (1) Promptly notify the police if the covered
       If you and we disagree on the amount of "loss",                    "auto" or any of its equipment is stolen.
       either may demand an appraisal of the "loss".                 (2) Take all reasonable steps to protect the
       In this event, each party will select a competent                  covered "auto" from further damage.
       appraiser. The two appraisers will select a                        Also keep a record of your expenses for
       competent and impartial umpire. The                                consideration in the settlement of the
       appraisers will state separately the actual cash                   claim.
       value and amount of "loss". If they fail to agree,            (3) Permit us to inspect the covered "auto"
       they will submit their differences to the umpire.                  and records proving the "loss" before its
       A decision agreed to by any two will be                            repair or disposition.
       binding. Each party will:
                                                                     (4) Agree to examinations under oath at our
        a. Pay its chosen appraiser; and                                  request and give us a signed statement
       b. Bear the other expenses of the appraisal                        of your answers.
            and umpire equally.                                 3. Legal Action Against Us
       If we submit to an appraisal, we will still retain          No one may bring a legal action against us
       our right to deny the claim.                                under this Coverage Form until:
   2. Duties In The Event Of Accident, Claim, Suit                 a. There has been full compliance with all the
       Or Loss                                                        terms of this Coverage Form; and
       We have no duty to provide coverage under                   b. Under Covered Autos Liability Coverage,
       this policy unless there has been full                         we agree in writing that the "insured" has an
       compliance with the following duties:                          obligation to pay or until the amount of that
        a. In the event of "accident", claim, "suit" or               obligation has finally been determined by
            "loss", you must give us or our authorized                judgment after trial. No one has the right
            representative prompt notice of the                       under this policy to bring us into an action
            "accident" or "loss". Include:                            to determine the "insured's" liability.
           (1) How, when and where the "accident" or
                "loss" occurred;




Page 8 of 12                           © Insurance Services Office, Inc., 2011                    CA 00 01 10 13
   4. Loss Payment – Physical Damage                          5. Other Insurance
      Coverages                                                  a. For any covered "auto" you own, this
      At our option, we may:                                        Coverage      Form      provides    primary
      a. Pay for, repair or replace damaged or                      insurance. For any covered "auto" you don't
          stolen property;                                          own, the insurance provided by this
                                                                    Coverage Form is excess over any other
      b. Return the stolen property, at our expense.                collectible insurance. However, while a
          We will pay for any damage that results to                covered "auto" which is a "trailer" is
          the "auto" from the theft; or                             connected to another vehicle, the Covered
      c. Take all or any part of the damaged or                     Autos Liability Coverage this Coverage
          stolen property at an agreed or appraised                 Form provides for the "trailer" is:
          value.                                                   (1) Excess while it is connected to a motor
      If we pay for the "loss", our payment will                        vehicle you do not own; or
      include the applicable sales tax for the                     (2) Primary while it is connected to a
      damaged or stolen property.                                       covered "auto" you own.
   5. Transfer Of Rights Of Recovery Against                     b. For Hired Auto Physical Damage Coverage,
      Others To Us                                                  any covered "auto" you lease, hire, rent or
      If any person or organization to or for whom we               borrow is deemed to be a covered "auto"
      make payment under this Coverage Form has                     you own. However, any "auto" that is
      rights to recover damages from another, those                 leased, hired, rented or borrowed with a
      rights are transferred to us. That person or                  driver is not a covered "auto".
      organization must do everything necessary to               c. Regardless of the provisions of Paragraph
      secure our rights and must do nothing after                   a. above, this Coverage Form's Covered
      "accident" or "loss" to impair them.                          Autos Liability Coverage is primary for any
B. General Conditions                                               liability assumed under an "insured
   1. Bankruptcy                                                    contract".
      Bankruptcy or insolvency of the "insured" or the           d. When this Coverage Form and any other
      "insured's" estate will not relieve us of any                 Coverage Form or policy covers on the
      obligations under this Coverage Form.                         same basis, either excess or primary, we
                                                                    will pay only our share. Our share is the
   2. Concealment, Misrepresentation Or Fraud                       proportion that the Limit of Insurance of our
      This Coverage Form is void in any case of                     Coverage Form bears to the total of the
      fraud by you at any time as it relates to this                limits of all the Coverage Forms and
      Coverage Form. It is also void if you or any                  policies covering on the same basis.
      other "insured", at any time, intentionally             6. Premium Audit
      conceals or misrepresents a material fact
      concerning:                                                a. The estimated premium for this Coverage
                                                                    Form is based on the exposures you told us
      a. This Coverage Form;                                        you would have when this policy began. We
      b. The covered "auto";                                        will compute the final premium due when
                                                                    we determine your actual exposures. The
      c. Your interest in the covered "auto"; or                    estimated total premium will be credited
      d. A claim under this Coverage Form.                          against the final premium due and the first
   3. Liberalization                                                Named Insured will be billed for the
                                                                    balance, if any. The due date for the final
      If we revise this Coverage Form to provide                    premium or retrospective premium is the
      more coverage without additional premium                      date shown as the due date on the bill. If
      charge, your policy will automatically provide                the estimated total premium exceeds the
      the additional coverage as of the day the                     final premium due, the first Named Insured
      revision is effective in your state.                          will get a refund.
   4. No Benefit To Bailee – Physical Damage                     b. If this policy is issued for more than one
      Coverages                                                     year, the premium for this Coverage Form
      We will not recognize any assignment or grant                 will be computed annually based on our
      any coverage for the benefit of any person or                 rates or premiums in effect at the beginning
      organization holding, storing or transporting                 of each year of the policy.
      property for a fee regardless of any other
      provision of this Coverage Form.



CA 00 01 10 13                       © Insurance Services Office, Inc., 2011                       Page 9 of 12
   7. Policy Period, Coverage Territory                       2. Any other land vehicle that is subject to a
      Under this Coverage Form, we cover                         compulsory or financial responsibility law or
      "accidents" and "losses" occurring:                        other motor vehicle insurance law where it is
                                                                 licensed or principally garaged.
      a. During the policy period shown in the
           Declarations; and                                  However, "auto" does not include "mobile
                                                              equipment".
      b. Within the coverage territory.
                                                           C. "Bodily injury" means bodily injury, sickness or
      The coverage territory is:                              disease sustained by a person, including death
          (1) The United States of America;                   resulting from any of these.
          (2) The territories and possessions of the       D. "Covered pollution cost or expense" means any
               United States of America;                      cost or expense arising out of:
          (3) Puerto Rico;                                    1. Any request, demand, order or statutory or
          (4) Canada; and                                        regulatory requirement that any "insured" or
                                                                 others test for, monitor, clean up, remove,
          (5) Anywhere in the world if a covered                 contain, treat, detoxify or neutralize, or in any
               "auto" of the private passenger type is           way respond to, or assess the effects of,
               leased, hired, rented or borrowed                 "pollutants"; or
               without a driver for a period of 30 days
               or less,                                       2. Any claim or "suit" by or on behalf of a
                                                                  governmental authority for damages because
      provided that the "insured's" responsibility to             of testing for, monitoring, cleaning up,
      pay damages is determined in a "suit" on the                removing, containing, treating, detoxifying or
      merits, in the United States of America, the                neutralizing, or in any way responding to, or
      territories and possessions of the United States            assessing the effects of, "pollutants".
      of America, Puerto Rico or Canada, or in a
      settlement we agree to.                                 "Covered pollution cost or expense" does not
                                                              include any cost or expense arising out of the
      We also cover "loss" to, or "accidents"                 actual, alleged or threatened discharge, dispersal,
      involving, a covered "auto" while being                 seepage, migration, release or escape of
      transported between any of these places.                "pollutants":
   8. Two Or More Coverage Forms Or Policies                      a. That are, or that are contained in any
      Issued By Us                                                    property that is:
      If this Coverage Form and any other Coverage                   (1) Being transported or towed by, handled
      Form or policy issued to you by us or any                           or handled for movement into, onto or
      company affiliated with us applies to the same                      from the covered "auto";
      "accident", the aggregate maximum Limit of
      Insurance under all the Coverage Forms or                      (2) Otherwise in the course of transit by or
      policies shall not exceed the highest applicable                    on behalf of the "insured"; or
      Limit of Insurance under any one Coverage                      (3) Being stored, disposed of, treated or
      Form or policy. This condition does not apply to                    processed in or upon the covered
      any Coverage Form or policy issued by us or                         "auto";
      an affiliated company specifically to apply as              b. Before the "pollutants" or any property in
      excess insurance over this Coverage Form.                       which the "pollutants" are contained are
SECTION V – DEFINITIONS                                               moved from the place where they are
                                                                      accepted by the "insured" for movement
A. "Accident" includes continuous or repeated
   exposure to the same conditions resulting in                       into or onto the covered "auto"; or
   "bodily injury" or "property damage".                          c. After the "pollutants" or any property in
                                                                      which the "pollutants" are contained are
B. "Auto" means:
                                                                      moved from the covered "auto" to the place
   1. A land motor vehicle, "trailer" or semitrailer                  where they are finally delivered, disposed of
      designed for travel on public roads; or                         or abandoned by the "insured".




Page 10 of 12                        © Insurance Services Office, Inc., 2011                      CA 00 01 10 13
      Paragraph a. above does not apply to fuels,                5. That part of any other contract or agreement
      lubricants, fluids, exhaust gases or other                     pertaining to your business (including an
      similar "pollutants" that are needed for or result             indemnification of a municipality in connection
      from the normal electrical, hydraulic or                       with work performed for a municipality) under
      mechanical functioning of the covered "auto" or                which you assume the tort liability of another to
      its parts, if:                                                 pay for "bodily injury" or "property damage" to a
          (1) The "pollutants" escape, seep, migrate                 third party or organization. Tort liability means
              or are discharged, dispersed or released               a liability that would be imposed by law in the
              directly from an "auto" part designed by               absence of any contract or agreement; or
              its manufacturer to hold, store, receive           6. That part of any contract or agreement entered
              or dispose of such "pollutants"; and                   into, as part of your business, pertaining to the
          (2) The "bodily injury", "property damage" or              rental or lease, by you or any of your
              "covered pollution cost or expense"                    "employees", of any "auto". However, such
              does not arise out of the operation of                 contract or agreement shall not be considered
              any equipment listed in Paragraph 6.b.                 an "insured contract" to the extent that it
              or 6.c. of the definition of "mobile                   obligates you or any of your "employees" to
              equipment".                                            pay for "property damage" to any "auto" rented
                                                                     or leased by you or any of your "employees".
      Paragraphs b. and c. above do not apply to
      "accidents" that occur away from premises                  An "insured contract" does not include that part of
      owned by or rented to an "insured" with respect            any contract or agreement:
      to "pollutants" not in or upon a covered "auto"                a. That indemnifies a railroad for "bodily injury"
      if:                                                                or "property damage" arising out of
             (a) The "pollutants" or any property in                     construction or demolition operations, within
                   which the "pollutants" are contained                  50 feet of any railroad property and
                   are upset, overturned or damaged as                   affecting any railroad bridge or trestle,
                   a result of the maintenance or use of                 tracks, roadbeds, tunnel, underpass or
                   a covered "auto"; and                                 crossing;
             (b) The discharge, dispersal, seepage,                  b. That pertains to the loan, lease or rental of
                   migration, release or escape of the                   an "auto" to you or any of your
                   "pollutants" is caused directly by                    "employees", if the "auto" is loaned, leased
                   such upset, overturn or damage.                       or rented with a driver; or
E. "Diminution in value" means the actual or                         c. That holds a person or organization
   perceived loss in market value or resale value                        engaged in the business of transporting
   which results from a direct and accidental "loss".                    property by "auto" for hire harmless for your
                                                                         use of a covered "auto" over a route or
F. "Employee"      includes    a     "leased     worker".                territory that person or organization is
   "Employee" does not include a "temporary                              authorized to serve by public authority.
   worker".
                                                              I. "Leased worker" means a person leased to you by
G. "Insured" means any person or organization                    a labor leasing firm under an agreement between
   qualifying as an insured in the Who Is An Insured             you and the labor leasing firm to perform duties
   provision of the applicable coverage. Except with             related to the conduct of your business. "Leased
   respect to the Limit of Insurance, the coverage               worker" does not include a "temporary worker".
   afforded applies separately to each insured who is
   seeking coverage or against whom a claim or               J. "Loss" means direct and accidental loss or
   "suit" is brought.                                            damage.
H. "Insured contract" means:                                 K. "Mobile equipment" means any of the following
                                                                 types of land vehicles, including any attached
   1. A lease of premises;                                       machinery or equipment:
   2. A sidetrack agreement;                                     1. Bulldozers, farm machinery, forklifts and other
   3. Any easement or license agreement, except in                   vehicles designed for use principally off public
       connection with construction or demolition                    roads;
       operations on or within 50 feet of a railroad;            2. Vehicles maintained for use solely on or next to
   4. An obligation, as required by ordinance, to                    premises you own or rent;
       indemnify a municipality, except in connection            3. Vehicles that travel on crawler treads;
       with work for a municipality;




CA 00 01 10 13                         © Insurance Services Office, Inc., 2011                         Page 11 of 12
   4. Vehicles, whether self-propelled or not,                However, "mobile equipment" does not include
      maintained primarily to provide mobility to             land vehicles that are subject to a compulsory or
      permanently mounted:                                    financial responsibility law or other motor vehicle
      a. Power cranes, shovels, loaders, diggers or           insurance law where it is licensed or principally
           drills; or                                         garaged. Land vehicles subject to a compulsory or
                                                              financial responsibility law or other motor vehicle
      b. Road construction or resurfacing equipment           insurance law are considered "autos".
           such as graders, scrapers or rollers;
                                                           L. "Pollutants" means any solid, liquid, gaseous or
   5. Vehicles not described in Paragraph 1., 2., 3.          thermal irritant or contaminant, including smoke,
      or 4. above that are not self-propelled and are         vapor, soot, fumes, acids, alkalis, chemicals and
      maintained primarily to provide mobility to             waste. Waste includes materials to be recycled,
      permanently attached equipment of the                   reconditioned or reclaimed.
      following types:
                                                           M. "Property damage" means damage to or loss of
      a. Air compressors, pumps and generators,               use of tangible property.
           including spraying, welding, building
           cleaning, geophysical exploration, lighting     N. "Suit" means a civil proceeding in which:
           and well-servicing equipment; or                   1. Damages because of "bodily injury" or
      b. Cherry pickers and similar devices used to              "property damage"; or
           raise or lower workers; or                         2. A "covered pollution cost or expense";
   6. Vehicles not described in Paragraph 1., 2., 3.          to which this insurance applies, are alleged.
      or 4. above maintained primarily for purposes           "Suit" includes:
      other than the transportation of persons or
      cargo. However, self-propelled vehicles with                a. An arbitration proceeding in which such
      the following types of permanently attached                     damages or "covered pollution costs or
      equipment are not "mobile equipment" but will                   expenses" are claimed and to which the
      be considered "autos":                                          "insured" must submit or does submit with
                                                                      our consent; or
      a. Equipment designed primarily for:
                                                                  b. Any other alternative dispute resolution
          (1) Snow removal;                                           proceeding in which such damages or
          (2) Road maintenance, but not construction                  "covered pollution costs or expenses" are
                or resurfacing; or                                    claimed and to which the insured submits
          (3) Street cleaning;                                        with our consent.
      b. Cherry pickers and similar devices mounted        O. "Temporary worker" means a person who is
           on automobile or truck chassis and used to         furnished to you to substitute for a permanent
           raise or lower workers; and                        "employee" on leave or to meet seasonal or short-
                                                              term workload conditions.
      c. Air compressors, pumps and generators,
           including spraying, welding, building           P. "Trailer" includes semitrailer.
           cleaning, geophysical exploration, lighting
           or well-servicing equipment.




Page 12 of 12                        © Insurance Services Office, Inc., 2011                    CA 00 01 10 13
                                                                                        COMMERCIAL AUTO
                                                                                            CA 20 54 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              EMPLOYEE HIRED AUTOS
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Changes In Covered Autos Liability Coverage               2. Any covered "auto" hired or rented by your
   The following is added to the Who Is An Insured               "employee" under a contract in an
   Provision:                                                    "employee's" name, with your permission,
                                                                 while performing duties related to the conduct
   An "employee" of yours is an "insured" while                  of your business.
   operating an "auto" hired or rented under a
   contract or agreement in an "employee's" name,            However, any "auto" that is leased, hired, rented
   with your permission, while performing duties             or borrowed with a driver is not a covered "auto".
   related to the conduct of your business.
B. Changes In General Conditions
   Paragraph 5.b. of the Other Insurance Condition
   in the Business Auto and Auto Dealers Coverage
   Forms and Paragraph 5.f. of the Other Insurance
   – Primary And Excess Insurance Provisions
   Condition in the Motor Carrier Coverage Form are
   replaced by the following:
   For Hired Auto Physical Damage Coverage, the
   following are deemed to be covered "autos" you
   own:
   1. Any covered "auto" you lease, hire, rent or
       borrow; and




CA 20 54 10 13                      © Insurance Services Office, Inc., 2011                       Page 1 of 1
                                                                                  COMMERCIAL AUTO
                                                                                      CA 23 01 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          EXPLOSIVES
This endorsement modifies insurance provided under the following:

   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

Covered Autos Liability Coverage is changed by
adding the following exclusion:
This insurance does not apply to:
"Bodily injury" or "property damage" caused by the
explosion of explosives you make, sell or transport.




CA 23 01 10 13                      © Insurance Services Office, Inc., 2011                Page 1 of 1
                                                                                           COMMERCIAL AUTO
                                                                                               CA 23 45 11 16

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    PUBLIC OR LIVERY PASSENGER CONVEYANCE AND
      ON-DEMAND DELIVERY SERVICES EXCLUSION
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Changes In Covered Autos Liability Coverage             C. Changes In Auto Medical Payments
   The following exclusion is added:                          If Auto Medical Payments Coverage is attached,
   Public Or Livery Passenger Conveyance And                  then the following exclusion is added:
   On-demand Delivery Services                                Public Or Livery Passenger Conveyance and
   This insurance does not apply to any covered               On-demand Delivery Services
   "auto" while being used:                                   This insurance does not apply to:
   1. As a public or livery conveyance for                    "Bodily injury" sustained by an "insured"
      passengers. This includes, but is not limited to,       "occupying" a covered "auto" while it is being
      any period of time a covered "auto" is being            used:
      used by an "insured" who is logged into a               1. As a public or livery conveyance for
      "transportation network platform" as a driver,              passengers. This includes, but is not limited to,
      whether or not a passenger is "occupying" the               any period of time a covered "auto" is being
      covered "auto"; or                                          used by an "insured" who is logged into a
   2. By an "insured" who is logged into a                        "transportation network platform" as a driver,
      "transportation network platform" or "delivery              whether or not a passenger is "occupying" the
      network platform" as a driver to provide                    covered "auto"; or
      "delivery services", whether or not the goods,          2. By an "insured" who is logged into a
      items or products to be delivered are in the                "transportation network platform" or "delivery
      covered "auto".                                             network platform" as a driver to provide
B. Changes In Physical Damage Coverage                            "delivery services", whether or not the goods,
   The following exclusion is added:                              items or products to be delivered are in the
                                                                  covered "auto".
   We will not pay for "loss" to any covered "autos"
   while being used:                                       D. Changes In Uninsured And/Or Underinsured
                                                              Motorists Coverage
   1. As a public or livery conveyance for
      passengers. This includes, but is not limited to,       1. If Uninsured and/or Underinsured Motorists
      any period of time a covered "auto" is being                Coverage is attached, and:
      used by an "insured" who is logged into a                   a. Contains, in whole or in part, a public or
      "transportation network platform" as a driver,                  livery exclusion, then the following
      whether or not a passenger is "occupying" the                   exclusion in Paragraph 2. does not apply.
      covered "auto"; or                                          b. Does not contain a public or livery
   2. By an "insured" who is logged into a                            exclusion, then the following exclusion in
      "transportation network platform" or "delivery                  Paragraph 2. is added.
      network platform" as a driver to provide
      "delivery services", whether or not the goods,
      items or products to be delivered are in the
      covered "auto".



CA 23 45 11 16                       © Insurance Services Office, Inc., 2016                          Page 1 of 2
   2. Public Or Livery Passenger Conveyance                F. Additional Definitions
      And On-demand Delivery Services                         As used in this endorsement:
      This insurance does not apply to any covered            1. "Delivery network platform" means an online-
      "auto" while being used:                                   enabled application or digital network, used to
      a. As a public or livery conveyance for                    connect customers:
          passengers. This includes, but is not limited          a. With drivers; or
          to, any period of time a covered "auto" is
          being used by an "insured" who is logged               b. With local vendors using drivers;
          into a "transportation network platform" as a          for the purpose of providing prearranged
          driver, whether or not a passenger is                  "delivery services" for compensation. A
          "occupying" the covered "auto"; or                     "delivery network platform" does not include a
      b. By an "insured" who is logged into a                    "transportation network platform".
          "transportation     network   platform"    or       2. "Delivery services" includes courier services.
          "delivery network platform" as a driver to          3. "Occupying" means in, upon, getting in, on, out
          provide "delivery services", whether or not            or off.
          the goods, items or products to be delivered
          are in the covered "auto".                          4. "Transportation network platform" means an
                                                                 online-enabled application or digital network
E. Changes In Personal Injury Protection                         used to connect passengers with drivers using
   Coverage                                                      vehicles for the purpose of providing
   1. If Personal Injury Protection, no-fault or other           prearranged     transportation    services     for
      similar coverage is attached, and:                         compensation.
      a. Contains, in whole or in part, a public or
          livery exclusion, then the following
          exclusion in Paragraph 2. does not apply.
      b. Does not contain a public or livery
          exclusion, then the following exclusion in
          Paragraph 2. is added.
   2. Public Or Livery Passenger Conveyance
      And On-demand Delivery Services
      This insurance does not apply to any covered
      "auto" while being used:
      a. As a public or livery conveyance for
          passengers. This includes, but is not limited
          to, any period of time a covered "auto" is
          being used by an "insured" who is logged
          into a "transportation network platform" as a
          driver, whether or not a passenger is
          "occupying" the covered "auto"; or
      b. By an "insured" who is logged into a
          "transportation     network   platform"    or
          "delivery network platform" as a driver to
          provide "delivery services", whether or not
          the goods, items or products to be delivered
          are in the covered "auto".




Page 2 of 2                          © Insurance Services Office, Inc., 2016                      CA 23 45 11 16
                                                                                           COMMERCIAL AUTO
                                                                                               CA 01 20 01 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    ILLINOIS CHANGES
For a covered "auto" licensed or principally garaged in Illinois, this endorsement modifies insurance provided
under the following:

   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Changes In Covered Autos Liability Coverage             C. Changes In Conditions
   1. Paragraph 1.b.(3) of the Who Is An Insured              The Other Insurance Condition in the Business
      provision does not apply.                               Auto Coverage Form and the Other Insurance –
   2. The Limit Of Insurance provision applies                Primary And Excess Insurance Provisions
      except that we will apply the Covered Autos             Condition in the Motor Carrier Coverage Form
      Liability Coverage limit shown in the                   are changed by the addition of the following:
      Declarations to first provide the separate              Covered Autos Liability Coverage provided by
      limits required by the Illinois Safety                  this Coverage Form for any "auto" you do not
      Responsibility Law as follows:                          own is primary if:
      a. $25,000 for "bodily injury" to any one               1. The "auto" is owned or held for sale or lease
         person caused by any one "accident";                     by a new or used vehicle dealership;
      b. $50,000 for "bodily injury" to two or more           2. The "auto" is operated by an "insured" with
         persons caused by any one "accident";                    the permission of the dealership described in
         and                                                      Paragraph 1. while your "auto" is being
      c. $20,000 for "property damage" caused by                  repaired or evaluated; and
         any one "accident".                                  3. The Limit of Insurance for Covered Autos
      This provision will not change our total Limit              Liability Coverage under this Policy is at least:
      of Insurance for Covered Autos Liability                    a. $100,000 for "bodily injury" to any one
      Coverage.                                                      person caused by any one "accident";
B. Changes In Physical Damage Coverage                            b. $300,000 for "bodily injury" to two or more
   Paragraph 3. of the Limits Of Insurance                           persons caused by any one "accident";
   provision is replaced by the following:                           and
   3. We may deduct for betterment if:                            c. $50,000 for "property damage" caused by
                                                                     any one "accident".
      a. The deductions reflect a measurable
          decrease in market value attributable to
          the poorer condition of, or prior damage
          to, the vehicle.
      b. The deductions are for prior wear and
          tear, missing parts and rust damage that
          are reflective of the general overall
          condition of the vehicle considering its
          age. In this event, deductions may not
          exceed $500.




CA 01 20 01 15                      © Insurance Services Office, Inc., 2014                           Page 1 of 1
POLICY NUMBER: A346701                                                                     COMMERCIAL AUTO
                                                                                               CA 21 30 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ILLINOIS UNINSURED MOTORISTS COVERAGE
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Illinois, this
endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the Policy effective on the inception date of the Policy unless another date is indicated
below.

Named Insured: Ranallis Park Ridge LLC

Endorsement Effective Date: 10-08-2019

                                                   SCHEDULE


Limit Of Insurance: $ 1,000,000                                     Each "Accident"

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Coverage                                                       b. Anyone else "occupying" a covered "auto"
   1. We will pay all sums the "insured" is legally                  or a temporary substitute for a covered
      entitled to recover as compensatory damages                    "auto". The covered "auto" must be out of
      from the owner or driver of an "uninsured motor                service because of its breakdown, repair,
      vehicle". The damages must result from "bodily                 servicing, "loss" or destruction.
      injury" sustained by the "insured" caused by an             c. Anyone else "occupying" an "auto" you do
      "accident". The owner's or driver's liability for              not own who is an "insured" for Covered
      these damages must result from the                             Autos Liability under the Coverage Form,
      ownership, maintenance or use of the                           but only at times when that person is an
      "uninsured motor vehicle".                                     "insured" for Covered Autos Liability under
   2. Any judgment for damages arising out of a                      the Coverage Form.
      "suit" brought without our written consent is not           d. Anyone for damages he or she is entitled to
      binding on us.                                                 recover because of "bodily injury" sustained
B. Who Is An Insured                                                 by another "insured".
   If the Named Insured is designated in the                   2. A partnership, limited liability company,
   Declarations as:                                               corporation or any other form of organization,
                                                                  then the following are "insureds":
   1. An individual, then the following are "insureds":
                                                                  a. Anyone "occupying" a covered "auto" or a
      a. The Named Insured and any "family                           temporary substitute for a covered "auto".
          members".
                                                                     The covered "auto" must be out of service
                                                                     because of its breakdown, repair, servicing,
                                                                     "loss" or destruction.




CA 21 30 01 15                       © Insurance Services Office, Inc., 2014                         Page 1 of 4
       b. Anyone else "occupying" an "auto" you do          D. Limit Of Insurance
           not own who is an "insured" for Covered             1. Regardless of the number of covered "autos",
           Autos Liability under the Coverage Form,               "insureds", premiums paid, claims made or
           but only at times when that person is an               vehicles involved in the "accident", the most we
           "insured" for Covered Autos Liability under            will pay for all damages resulting from any one
           the Coverage Form.                                     "accident" is the Limit Of Insurance for
        c. Anyone for damages he or she is entitled to            Uninsured Motorists Coverage shown in the
           recover because of "bodily injury" sustained           Schedule or Declarations.
           by another "insured".                                  We will apply the limit shown in the
C. Exclusions                                                     Declarations to first provide the separate limits
   This insurance does not apply to any of the                    required by the Illinois Safety Responsibility
   following:                                                     Law as follows:
   1. Any claim settled without our consent.                      a. $25,000 for "bodily injury" to any one
                                                                      person caused by any one "accident"; and
   2. The direct or indirect benefit of any insurer or
       self-insurer under any workers' compensation,              b. $50,000 for "bodily injury" to two or more
       disability benefits or similar law.                            persons caused by any one "accident".
   3. "Bodily injury" sustained by:                               This provision will not change our total limit of
                                                                  liability.
        a. An individual Named Insured while
           "occupying" or when struck by any vehicle           2. No one will be entitled to receive duplicate
           owned by that Named Insured that is not a              payments for the same elements of "loss"
           covered "auto" for Uninsured Motorists                 under this Coverage Form and any Liability
           Coverage under this Coverage Form;                     Coverage form, Medical Payments Coverage
                                                                  endorsement or Underinsured Motorists
       b. Any "family member" while "occupying" or                Coverage endorsement attached to this
           when struck by any vehicle owned by that               Coverage Part.
           "family member" that is not a covered "auto"
           for Uninsured Motorists Coverage under                 We will not make a duplicate payment under
           this Coverage Form; or                                 this coverage for any element of "loss" for
                                                                  which payment has been made by or for
        c. Any "family member" while "occupying" or               anyone who is legally responsible.
           when struck by any vehicle owned by the
           Named Insured that is insured for                      We will not pay for any element of "loss" if a
           Uninsured Motorists Coverage on a primary              person is entitled to receive payment for the
           basis under any other Coverage Form or                 same element of "loss" under any workers'
           policy.                                                compensation, disability benefits or similar law.
   4. Anyone using a vehicle without a reasonable           E. Changes In Conditions
       belief that the person is entitled to do so.            The Conditions are changed for Uninsured
   5. Punitive or exemplary damages.                           Motorists Coverage as follows:
   6. "Bodily injury" arising directly or indirectly out       1. Other Insurance in the Auto Dealers and
       of:                                                        Business Auto Coverage Forms and Other
                                                                  Insurance – Primary And Excess Insurance
        a. War, including undeclared or civil war;                Provisions in the Motor Carrier Coverage
       b. Warlike action by a military force, including           Form are replaced by the following:
           action in hindering or defending against an            If there is other applicable insurance available
           actual or expected attack, by any                      under one or more policies or provisions of
           government, sovereign or other authority               coverage:
           using military personnel or other agents; or
                                                                  a. The maximum recovery under all Coverage
        c. Insurrection, rebellion, revolution, usurped               Forms or policies combined may equal but
           power, or action taken by governmental                     not exceed the highest applicable limit for
           authority in hindering or defending against                any one vehicle under any Coverage Form
           any of these.                                              or policy providing coverage on either a
                                                                      primary or excess basis.




Page 2 of 4                           © Insurance Services Office, Inc., 2014                     CA 21 30 01 15
      b. Any insurance we provide with respect to a               5. The following conditions are added:
           vehicle the Named Insured does not own                    Reimbursement And Trust
           shall be excess over any other collectible
           uninsured motorists insurance providing                   If we make any payment and the "insured"
           coverage on a primary basis.                              recovers from another party, the "insured" shall
                                                                     hold the proceeds in trust for us and pay us
      c. If the coverage under this Coverage Form                    back the amount we have paid.
           is provided:
                                                                     Arbitration
          (1) On a primary basis, we will pay only our
                share of the loss that must be paid                  a. If we and an "insured" disagree whether the
                under insurance providing coverage on                   "insured" is legally entitled to recover
                a primary basis. Our share is the                       damages from the owner or driver of an
                proportion that our limit of liability bears            "uninsured motor vehicle" or do not agree
                to the total of all applicable limits of                as to the amount of damages, then the
                liability for coverage on a primary basis.              disagreement will be arbitrated. If the
                                                                        "insured" requests, we and the "insured" will
          (2) On an excess basis, we will pay only our                  each select an arbitrator. The two
                share of the loss that must be paid                     arbitrators will select a third. If the
                under insurance providing coverage on                   arbitrators are not selected within 45 days
                an excess basis. Our share is the                       of the "insured's" request, either party may
                proportion that our limit of liability bears            request that arbitration be submitted to the
                to the total of all applicable limits of                American Arbitration Association. We will
                liability for coverage on an excess basis.              bear all the expenses of the arbitration
   2. Duties In The Event Of Accident, Claim, Suit                      except when the "insured's" recovery
      Or Loss in the Business Auto and Motor                            exceeds the minimum limit specified in the
      Carrier Coverage Forms and Duties In The                          Illinois Safety Responsibility Law.
      Event Of Accident, Claim, Offense, Suit,                          If this occurs, the "insured" will be
      Loss Or Acts, Errors Or Omissions in the                          responsible for payment of his or her
      Auto Dealers Coverage Form are changed by                         expenses and an equal share of the
      adding the following:                                             expenses of the third arbitrator up to the
      a. Promptly notify the police if a hit-and-run                    amount by which the "insured's" recovery
           driver is involved; and                                      exceeds the statutory minimum.
      b. Promptly send us copies of the legal papers                 b. Unless both parties agree otherwise,
           if a "suit" is brought.                                      arbitration will take place in the county in
   3. Legal Action Against Us is replaced by the                        which the "insured" lives.
      following:                                                     c. If arbitration is submitted to the American
      Legal Action Against Us                                           Arbitration Association, then the American
                                                                        Arbitration Association rules shall apply to
      a. No one may bring a legal action against us                     all matters except medical opinions. As to
           under this Coverage Form until there has                     medical opinions, if the amount of damages
           been full compliance with all the terms of                   being sought:
           this Coverage Form.
                                                                       (1) Is equal to or less than the minimum
      b. Any legal action against us must be brought                         limit for bodily injury liability specified by
           within two years after the date of the                            the Illinois Safety Responsibility Law,
           "accident". However, this Paragraph 3.b.                          then       the     American         Arbitration
           does not apply to an "insured" if, within two                     Association rules shall apply.
           years after the date of the "accident",
           arbitration proceedings have commenced in                   (2) Exceeds the minimum limit for bodily
           accordance with the provisions of this                            injury liability specified by the Illinois
           Coverage Form.                                                    Safety Responsibility Law, then rules of
                                                                             evidence that apply in the circuit court
   4. Transfer Of Rights Of Recovery Against                                 for placing medical opinions into
      Others To Us does not apply.                                           evidence shall apply.




CA 21 30 01 15                           © Insurance Services Office, Inc., 2014                             Page 3 of 4
          In all other arbitration proceedings, local              b. For which an insuring or bonding company
          rules of law as to arbitration procedure and                denies coverage or is or becomes
          evidence will apply.                                        insolvent; or
      d. If the arbitration involves three arbitrators, a          c. That is a hit-and-run vehicle and neither the
          decision agreed to by two of the arbitrators                driver nor owner can be identified. The
          will be binding for the amount of damages                   vehicle must hit, or cause an object to hit,
          not exceeding the lesser of either:                         an "insured", a covered "auto" or a vehicle
         (1) $75,000 for "bodily injury" to any one                   an "insured" is "occupying". If there is no
              person/$150,000 for "bodily injury" to                  physical contact with the hit-and-run
              two or more persons caused by any one                   vehicle, the facts of the "accident" must be
              "accident"; or                                          proved.
         (2) The Limit Of Uninsured Motorists                      However, "uninsured motor vehicle" does not
              Insurance shown in the Schedule or                   include any vehicle:
              Declarations.                                        a. Owned or operated by a self-insurer under
F. Additional Definitions                                              any applicable motor vehicle law, except a
                                                                       self-insurer who is or becomes insolvent
   As used in this endorsement:                                        and cannot provide the amounts required
   1. "Family member" means a person related to an                     by that motor vehicle law;
      individual Named Insured by blood, marriage                  b. Owned by a governmental unit or agency;
      or adoption, who is a resident of such Named                     or
      Insured's household, including a ward or foster
      child.                                                       c. Designed for use mainly off public roads
                                                                       while not on public roads.
   2. "Occupying" means in, upon, getting in, on, out
      or off.
   3. "Uninsured motor vehicle" means a land motor
      vehicle or "trailer":
      a. For which no liability bond or policy at the
          time of an "accident" provides at least the
          amounts required by the applicable law
          where a covered "auto" is principally
          garaged;




Page 4 of 4                            © Insurance Services Office, Inc., 2014                    CA 21 30 01 15
POLICY NUMBER: A346701                                                                     COMMERCIAL AUTO
                                                                                               CA 21 38 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      ILLINOIS UNDERINSURED MOTORISTS COVERAGE
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Illinois, this
endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Named Insured: Ranallis Park Ridge LLC

Endorsement Effective Date: 10-08-2019


                                                   SCHEDULE


Limit Of Insurance: $ 1,000,000                                     Each "Accident"

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Coverage                                                      b. We and an "insured" have reached a
                                                                    "settlement agreement".
   1. We will pay all sums the "insured" is legally
      entitled to recover as compensatory damages             3. Any judgment for damages arising out of a
      from the owner or driver of an "underinsured               "suit" brought without written notice to us is not
      motor vehicle". The damages must result from               binding on us.
      "bodily injury" sustained by the "insured"           B. Who Is An Insured
      caused by an "accident". The owner's or
      driver's liability for these damages must result        If the Named Insured is designated in the
      from the ownership, maintenance or use of the           Declarations as:
      "underinsured motor vehicle".                           1. An individual, then the following are "insureds":
   2. We will pay only after all liability bonds or              a. The Named Insured and any "family
      policies have been exhausted by payment of                    members".
      judgments or settlements, unless:                          b. Anyone else "occupying" a covered "auto"
      a. We have been given prompt written notice                   or a temporary substitute for a covered
          of a "tentative settlement" and decide to                 "auto". The covered "auto" must be out of
          advance payment to the "insured" in an                    service because of its breakdown, repair,
          amount equal to that "tentative settlement"               servicing, "loss" or destruction.
          within 30 days after receipt of notification;
          or




CA 21 38 10 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 4
        c. Anyone else "occupying" an "auto" you do           3. Anyone using a vehicle without a reasonable
           not own who is an "insured" for Covered               belief that the person is entitled to do so.
           Autos Liability Coverage under the                 4. Punitive or exemplary damages.
           Coverage Form, but only at times when that
           person is an "insured" for Covered Autos           5. "Bodily injury" arising directly or indirectly out
           Liability Coverage under the Coverage                 of:
           Form.                                                 a. War, including undeclared or civil war;
       d. Anyone for damages he or she is entitled to            b. Warlike action by a military force, including
           recover because of "bodily injury" sustained              action in hindering or defending against an
           by another "insured".                                     actual or expected attack, by any
   2. A partnership, limited liability company,                      government, sovereign or other authority
       corporation or any other form of organization,                using military personnel or other agents; or
       then the following are "insureds":                        c. Insurrection, rebellion, revolution, usurped
        a. Anyone "occupying" a covered "auto" or a                 power, or action taken by governmental
           temporary substitute for a covered "auto".               authority in hindering or defending against
           The covered "auto" must be out of service                any of these.
           because of its breakdown, repair, servicing,    D. Limit Of Insurance
           "loss" or destruction.
                                                              1. Regardless of the number of covered "autos",
       b. Anyone else "occupying" an "auto" you do               "insureds", premiums paid, claims made or
           not own who is an "insured" for Covered               vehicles involved in the "accident", the most we
           Autos Liability Coverage under the                    will pay for all damages resulting from any one
           Coverage Form, but only at times when that            "accident" is the Limit Of Insurance for
           person is an "insured" for Covered Autos              Underinsured Motorists Coverage shown in
           Liability Coverage under the Coverage                 this endorsement.
           Form.
                                                              2. Except in the event of a "settlement
        c. Anyone for damages he or she is entitled to           agreement", the Limit of Insurance for this
           recover because of "bodily injury" sustained          coverage shall be reduced by all sums paid or
           by another "insured".                                 payable:
C. Exclusions                                                    a. By or for anyone who is legally responsible,
   This insurance does not apply to any of the                       including all sums paid under this Coverage
   following:                                                        Form's Covered Autos Liability Coverage.
   1. The direct or indirect benefit of any insurer              b. Under any workers' compensation, disability
       under any workers' compensation, disability                   benefits or similar law. However, the Limit
       benefits or similar law.                                      of Insurance for this coverage shall not be
                                                                     reduced by any sums paid or payable under
   2. "Bodily injury" sustained by:                                  Social Security disability benefits.
        a. An individual Named Insured while                     c. Under any automobile medical payments
           "occupying" or when struck by any vehicle                 coverage.
           owned by that Named Insured that is not a
           covered "auto" for Underinsured Motorists          3. In the event of a "settlement agreement", the
           Coverage under this Coverage Form;                    maximum Limit of Insurance for this coverage
                                                                 shall be the amount by which the Limit of
       b. Any "family member" while "occupying" or               Insurance for this coverage exceeds the limits
           when struck by any vehicle owned by that              of bodily injury liability bonds or policies
           "family member" that is not a covered "auto"          applicable to the owner or operator of the
           for Underinsured Motorists Coverage under             "underinsured motor vehicle".
           this Coverage Form; or
                                                              4. No one will be entitled to receive duplicate
        c. Any "family member" while "occupying" or              payments for the same elements of "loss"
           when struck by any vehicle owned by the               under this Coverage Form and any Liability
           Named Insured that is insured for                     Coverage form.
           Underinsured Motorists Coverage on a
           primary basis under any other Coverage
           Form or policy.




Page 2 of 4                          © Insurance Services Office, Inc., 2012                      CA 21 38 10 13
E. Changes In Conditions                                            b. File "suit" against the owner or operator of
   The Conditions are changed for Underinsured                         the "underinsured motor vehicle" prior to the
   Motorists Coverage as follows:                                      conclusion of a "settlement agreement".
                                                                       Such "suit" cannot be abandoned or settled
   1. Other Insurance in the Auto Dealers and                          without giving us written notice of a
      Business Auto Coverage Forms and Other                           "tentative settlement" and allowing us 30
      Insurance – Primary And Excess Insurance                         days to advance payment in an amount
      Provisions in the Motor Carrier Coverage                         equal to that settlement to preserve our
      Form are replaced by the following:                              rights against the owner or operator of the
      If there is other applicable insurance available                 "underinsured motor vehicle".
      under one or more policies or provisions of                   c. Promptly send us copies of the legal papers
      coverage:                                                          if a "suit" is brought.
      a. The maximum recovery under all coverage                 3. Legal Action Against Us is replaced by the
           forms or policies combined may equal but                 following:
           not exceed the highest applicable limit for
           any one vehicle under any Coverage Form                  Legal Action Against Us
           or policy providing coverage on either a                 a. No one may bring a legal action against us
           primary or excess basis.                                      under this Coverage Form until there has
      b. Any insurance we provide with respect to a                      been full compliance with all the terms of
           vehicle the Named Insured does not own                        this Coverage Form.
           shall be excess over any other collectible               b. Any legal action against us under this
           underinsured motorists insurance providing                    Coverage Form must be brought within two
           coverage on a primary basis.                                  years after the date of the "accident".
      c. If the coverage under this Coverage Form                        However, this Paragraph 3.b. does not
           is provided:                                                  apply if, within two years after the date of
                                                                         the "accident":
          (1) On a primary basis, we will pay only our
               share of the loss that must be paid                      (1) Arbitration          proceedings     have
               under insurance providing coverage on                          commenced in accordance with the
               a primary basis. Our share is the                              provisions of this Coverage Form; or
               proportion that our limit of liability bears             (2) The "insured" has filed an action for
               to the total of all applicable limits of                       "bodily injury" against the owner or
               liability for coverage on a primary basis.                     operator of an "underinsured motor
          (2) On an excess basis, we will pay only our                        vehicle", and such action is:
               share of the loss that must be paid                           (a) Filed in a court of competent
               under insurance providing coverage on                             jurisdiction; and
               an excess basis. Our share is the                             (b) Not barred by the applicable state
               proportion that our limit of liability bears                      statute of limitations.
               to the total of all applicable limits of
               liability for coverage on an excess basis.           In the event that the two-year time limitation
                                                                    identified in this condition does not apply, the
   2. Duties In The Event Of Accident, Claim, Suit                  applicable state statute of limitations will
      Or Loss in the Business Auto and Motor                        govern legal action against us under this
      Carrier Coverage Forms and Duties In The                      Coverage Form.
      Event Of Accident, Claim, Offense, Suit,
      Loss Or Acts, Errors Or Omissions in the                   4. The following is added to Transfer Of Rights
      Auto Dealers Coverage Form are changed by                     Of Recovery Against Others To Us:
      adding the following:                                         Transfer Of Rights Of Recovery Against Others
      a. Give us written notice of a "tentative                     To Us does not apply to damages caused by
           settlement" and allow us to advance                      an "accident" with an "underinsured motor
           payment in an amount equal to that                       vehicle" if we:
           settlement within 30 days after receipt of               a. Have been given written notice of a
           notification to preserve our rights against                   "tentative settlement" between an "insured"
           the owner or operator of the "underinsured                    and the insurer of an "underinsured motor
           motor vehicle".                                               vehicle"; and




CA 21 38 10 13                          © Insurance Services Office, Inc., 2012                         Page 3 of 4
      b. Fail to advance payment to the "insured" in              b. Unless both parties agree otherwise,
          an amount equal to the "tentative                           arbitration will take place in the county in
          settlement" within 30 days after receipt of                 which the "insured" lives. Local rules of law
          the notice.                                                 as to arbitration procedure and evidence
      If we advance payment to the "insured" in an                    will apply. A decision agreed to by two of
      amount equal to the "tentative settlement"                      the arbitrators will be binding.
      within 30 days after receipt of notice:               F. Additional Definitions
      a. That payment will be separate from any                As used in this endorsement:
          amount the "insured" is entitled to recover          1. "Family member" means a person related to an
          under the provisions of Underinsured                    individual Named Insured by blood, marriage
          Motorists Coverage; and                                 or adoption, who is a resident of such Named
      b. We will also have a right to recover the                 Insured's household, including a ward or foster
          advanced payment.                                       child.
      However, in the event of a "settlement                   2. "Occupying" means in, upon, getting in, on, out
      agreement", we shall be entitled to recover                 or off.
      only for amounts which exceed the limit of               3. "Settlement agreement" means we and an
      bodily injury liability bonds or policies                   "insured" agree that the "insured" is legally
      applicable to the owner or operator of the                  entitled to recover, from the owner or operator
      "underinsured motor vehicle".                               of the "underinsured motor vehicle", damages
   5. The following conditions are added:                         for "bodily injury" and, without arbitration, agree
      Reimbursement And Trust                                     also as to the amount of damages. Such
                                                                  agreement is final and binding regardless of
      If we make any payment and the "insured"                    any subsequent judgment or settlement
      recovers from another party, the "insured" shall            reached by the "insured" with the owner or
      hold the proceeds in trust for us and pay us                operator of the "underinsured motor vehicle".
      back the amount we have paid.
                                                               4. "Tentative settlement" means an offer from the
      However, in the event of a "settlement                      owner or operator of the "underinsured motor
      agreement", we shall be entitled to recover                 vehicle" to compensate an "insured" for
      only for amounts which exceed the limit of                  damages incurred because of "bodily injury"
      bodily injury liability bonds or policies                   sustained in an accident involving an
      applicable to the owner or operator of the                  "underinsured motor vehicle".
      "underinsured motor vehicle".
                                                               5. "Underinsured motor vehicle" means a land
      Arbitration                                                 motor vehicle or "trailer" for which the sum of
      a. If we and an "insured" disagree whether the              all liability bonds or policies at the time of an
          "insured" is legally entitled to recover                "accident" provides at least the amounts
          damages from the owner or driver of an                  required by the applicable law where a covered
          "underinsured motor vehicle" or do not                  "auto" is principally garaged, but that sum is
          agree as to the amount of damages that are              either less than the Limit of Insurance of this
          recoverable by that "insured", then the                 coverage or reduced by payments to other
          matter may be arbitrated. However,                      persons resulting from the same "accident" to
          disputes concerning coverage under this                 an amount less than the Limit of Insurance of
          endorsement may not be arbitrated. Either               this coverage. However, "underinsured motor
          party may make a written demand for                     vehicle" does not include any vehicle:
          arbitration. In this event, each party will             a. Owned or operated by any self-insurer
          select an arbitrator. The two arbitrators will              under any applicable motor vehicle law.
          select a third. If they cannot agree within 30
          days, either may request that selection be              b. Owned by a governmental unit or agency.
          made by a judge of a court having                       c. Designed for use mainly off public roads
          jurisdiction. Each party will pay the                       while not on public roads.
          expenses it incurs and bear the expenses                d. Which is an "uninsured motor vehicle".
          of the third arbitrator equally.




Page 4 of 4                           © Insurance Services Office, Inc., 2012                      CA 21 38 10 13
                                                                                        Renewal

                                  Commercial Liability Umbrella Coverage Declarations

Customer Number: 1000121119                            Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                              at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                          Agency Name and Address:                     12878
Ranallis Park Ridge LLC                                             PRESIDIO
DBA Holt's                                                          55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                                   NAPERVILLE, IL 60563
Park Ridge, IL 60068-4101                                           630-513-6600




                                                          Limits of Insurance

   Aggregate Limit                                                                                              $1,000,000
   (Except with Respect to "Covered Autos")

   Personal and Advertising Injury Limit                                                                        $1,000,000

   Each Occurrence                                                                                              $1,000,000

   Terrorism Risk Insurance Act                                                                                    Included

   Umbrella Premium                                                                                                    $750


   This is not a bill. A billing invoice will be sent separately.


   See attached schedule for forms applicable to all coverage parts.


   Countersignature                                                                               Date
                                                (Authorized Representative)




   DUC 01 02 15                                                                                          08/19/2019 14:08:20
                                                                                    Renewal

                               Commercial Liability Umbrella Coverage Declarations

Customer Number: 1000121119                      Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                        at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                  Agency Name and Address:                        12878
Ranallis Park Ridge LLC                                     PRESIDIO
DBA Holt's                                                  55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                           NAPERVILLE, IL 60563
Park Ridge, IL 60068-4101                                   630-513-6600




                                                      Retained Limit

   Self-Insured Retention                                                                                       Waived



                                             Schedule of Underlying Insurance

                                                     General Liability

   Insurer: West Bend Mutual Insurance Company

   Policy Number: A346701                                                 Policy Term: Refer to Underlying Policy

   Coverage Form: Occurrence

   Limits of Insurance:

   Each Occurrence                                                                          $1,000,000

   Personal and Advertising Injury                                                          $1,000,000

   Products/Completed Operations Aggregate                                                  $2,000,000

   General Aggregate (other than Products/Completed Operations)                             $2,000,000

                                                   Automobile Liability

   Insurer: West Bend Mutual Insurance Company

   Policy Number: A346701                                                 Policy Term: Refer to Underlying Policy

   Limits of Insurance:

   Each Accident                                                                            $1,000,000




   DUC 02 01 18                                                                                     08/19/2019 14:08:20
                                                                                    Renewal

                                  Commercial Liability Umbrella Coverage Declarations

Customer Number: 1000121119                        Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                          at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                    Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                       PRESIDIO
DBA Holt's                                                    55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                             NAPERVILLE, IL 60563
Park Ridge, IL 60068-4101                                     630-513-6600




                                      Miscellaneous and Endorsement Premium Schedule

   Description                                                                   Form Number                Premium

   Terrorism Risk Insurance Act                                                  CU2130                       No Charge


                                                         Total Miscellaneous and Endorsement Premium:                   $0




   DUC 03 04 14                                                                                   08/19/2019 14:08:20
                                                                                 Renewal

                               Commercial Liability Umbrella Coverage Declarations

Customer Number: 1000121119                     Policy Period: 10/08/2019 to 10/08/2020
Policy Number: A346701 02                       at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                 Agency Name and Address:                    12878
Ranallis Park Ridge LLC                                    PRESIDIO
DBA Holt's                                                 55 SHUMAN BLVD, STE 900
43 S Prospect Ave                                          NAPERVILLE, IL 60563
Park Ridge, IL 60068-4101                                  630-513-6600




                                                    Forms Schedule
   Number            Edition     Description
   CU0001            0413        COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM
   CU2113Z           0413        AMENDMENT OF LIQUOR LIABILITY EXCLUSION
   CU2123            0202        NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
   CU2127            1204        FUNGI OR BACTERIA EXCLUSION
   CU2130            0115        CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
   CU2150            0305        SILICA OR SILICA-RELATED DUST EXCLUSION
   CU2171            0615        EXCLUSION – UNMANNED AIRCRAFT
   CU2186            0514        EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                                 INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY INJURY
                                 EXCEPTION
   CU2190            1116        PUBLIC OR LIVERY PASSENGER CONVEYANCE AND ON-DEMAND DELIVERY
                                 SERVICES EXCLUSION
   CU2405            0900        PRODUCTS/COMPLETED OPERATIONS HAZARD REDEFINED
   WB1061            0414        EXCLUSION - CLAIMS MADE COVERAGE FORMS
   WB1468CU          0414        EXCLUSION - ASBESTOS OR ASBESTOS PRODUCTS
   WB2312            0304        YEAR 2000 COMPUTER-RELATED AND OTHER ELECTRONIC PROBLEMS
                                 FOLLOWING FORM ENDORSEMENT
   CU0200            0118        ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
   CU2255            0900        ILLINOIS CHANGES - POLLUTION EXCLUSION - HOSTILE FIRE EXCEPTION




   DUC 04 04 14                                                                                08/19/2019 14:08:20
                                                                          COMMERCIAL LIABILITY UMBRELLA
                                                                                            CU 00 01 04 13

  COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM
Various provisions in this policy restrict coverage.               No other obligation or liability to pay sums or
Read the entire policy carefully to determine rights,              perform acts or services is covered unless
duties and what is and is not covered.                             explicitly provided for under Supplementary
Throughout this policy the words "you" and "your"                  Payments – Coverages A and B.
refer to the Named Insured shown in the Declarations,           b. This insurance applies to "bodily injury" or
and any other person or organization qualifying as a               "property damage" that is subject to an
Named Insured under this policy. The words "we",                   applicable "retained limit". If any other limit,
"us" and "our" refer to the company providing this                 such as a sublimit, is specified in the
insurance.                                                         "underlying insurance", this insurance does not
The word "insured" means any person or organization                apply to "bodily injury" or "property damage"
qualifying as such under Section II – Who Is An                    arising out of that exposure unless that limit is
Insured.                                                           specified in the Declarations under the
                                                                   Schedule of "underlying insurance".
Other words and phrases that appear in quotation
marks have special meaning. Refer to Section V –                c. This insurance applies to "bodily injury" and
Definitions.                                                       "property damage" only if:
SECTION I – COVERAGES                                             (1) The "bodily injury" or "property damage" is
                                                                       caused by an "occurrence" that takes place
COVERAGE A – BODILY INJURY AND PROPERTY                                in the "coverage territory";
DAMAGE LIABILITY
                                                                  (2) The "bodily injury" or "property damage"
1. Insuring Agreement                                                  occurs during the policy period; and
   a. We will pay on behalf of the insured the                    (3) Prior to the policy period, no insured listed
       "ultimate net loss" in excess of the "retained                  under Paragraph 1.a. of Section II – Who Is
       limit" because of "bodily injury" or "property                  An Insured and no "employee" authorized
       damage" to which this insurance applies. We                     by you to give or receive notice of an
       will have the right and duty to defend the                      "occurrence" or claim, knew that the "bodily
       insured against any "suit" seeking damages for                  injury" or "property damage" had occurred,
       such "bodily injury" or "property damage" when                  in whole or in part. If such a listed insured
       the "underlying insurance" does not provide                     or authorized "employee" knew, prior to the
       coverage or the limits of "underlying insurance"                policy period, that the "bodily injury" or
       have been exhausted. When we have no duty                       "property damage" occurred, then any
       to defend, we will have the right to defend, or                 continuation, change or resumption of such
       to participate in the defense of, the insured                   "bodily injury" or "property damage" during
       against any other "suit" seeking damages to                     or after the policy period will be deemed to
       which this insurance may apply. However, we                     have been known prior to the policy period.
       will have no duty to defend the insured against
       any "suit" seeking damages for "bodily injury"           d. "Bodily injury" or "property damage" which
       or "property damage" to which this insurance                occurs during the policy period and was not,
       does not apply. At our discretion, we may                   prior to the policy period, known to have
       investigate any "occurrence" that may involve               occurred by any insured listed under
       this insurance and settle any resultant claim or            Paragraph 1.a. of Section II – Who Is An
       "suit" for which we have the duty to defend.                Insured or any "employee" authorized by you to
       But:                                                        give or receive notice of an "occurrence" or
                                                                   claim, includes any continuation, change or
      (1) The amount we will pay for the "ultimate net             resumption of that "bodily injury" or "property
           loss" is limited as described in Section III –          damage" after the end of the policy period.
           Limits Of Insurance; and
      (2) Our right and duty to defend ends when we
           have used up the applicable limit of
           insurance in the payment of judgments or
           settlements under Coverages A or B.




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 1 of 18
   e. "Bodily injury" or "property damage" will be                   (b) Such attorneys' fees and litigation
      deemed to have been known to have occurred                          expenses are for defense of that party
      at the earliest time when any insured listed                        against a civil or alternative dispute
      under Paragraph 1.a. of Section II – Who Is An                      resolution proceeding in which damages
      Insured or any "employee" authorized by you to                      to which this insurance applies are
      give or receive notice of an "occurrence" or                        alleged.
      claim:                                                    c. Liquor Liability
      (1) Reports all, or any part, of the "bodily injury"         "Bodily injury" or "property damage" for which
          or "property damage" to us or any other                  any insured may be held liable by reason of:
          insurer;
                                                                   (1) Causing or contributing to the intoxication of
      (2) Receives a written or verbal demand or                       any person;
          claim for damages because of the "bodily
          injury" or "property damage"; or                         (2) The furnishing of alcoholic beverages to a
                                                                       person under the legal drinking age or
      (3) Becomes aware by any other means that                        under the influence of alcohol; or
          "bodily injury" or "property damage" has
          occurred or has begun to occur.                          (3) Any statute, ordinance or regulation relating
                                                                       to the sale, gift, distribution or use of
    f. Damages because of "bodily injury" include                      alcoholic beverages.
       damages claimed by any person or
       organization for care, loss of services or death             This exclusion applies even if the claims
       resulting at any time from the "bodily injury".              against any insured allege negligence or other
                                                                    wrongdoing in:
2. Exclusions
                                                                      (a) The supervision, hiring, employment,
   This insurance does not apply to:                                      training or monitoring of others by that
   a. Expected Or Intended Injury                                         insured; or
      "Bodily injury" or "property damage" expected                   (b) Providing       or    failing  to   provide
      or intended from the standpoint of the insured.                       transportation with respect to any
      This exclusion does not apply to "bodily injury"                      person that may be under the influence
      resulting from the use of reasonable force to                         of alcohol;
      protect persons or property.                                 if the "occurrence" which caused the "bodily
   b. Contractual Liability                                        injury" or "property damage" involved that
      "Bodily injury" or "property damage" for which               which is described in Paragraph (1), (2) or (3)
      the insured is obligated to pay damages by                   above.
      reason of the assumption of liability in a                   However, this exclusion applies only if you are
      contract or agreement. This exclusion does not               in the business of manufacturing, distributing,
      apply to liability for damages:                              selling, serving or furnishing alcoholic
     (1) That the insured would have in the absence                beverages. For the purposes of this exclusion,
          of the contract or agreement; or                         permitting a person to bring alcoholic
                                                                   beverages on your premises, for consumption
     (2) Assumed in a contract or agreement that is                on your premises, whether or not a fee is
          an "insured contract", provided the "bodily              charged or a license is required for such
          injury" or "property damage" occurs                      activity, is not by itself considered the business
          subsequent to the execution of the contract              of selling, serving or furnishing alcoholic
          or agreement. Solely for the purposes of                 beverages.
          liability assumed in an "insured contract",
          reasonable attorneys' fees and necessary                 This exclusion does not apply to the extent that
          litigation expenses incurred by or for a party           valid "underlying insurance" for the liquor
          other than an insured are deemed to be                   liability risks described above exists or would
          damages because of "bodily injury" or                    have existed but for the exhaustion of
          "property damage", provided:                             underlying limits for "bodily injury" and
                                                                   "property damage". To the extent this exclusion
         (a) Liability to such party for, or for the cost          does not apply, the insurance provided under
               of, that party's defense has also been              this Coverage Part for the liquor liability risks
               assumed in the same "insured contract";             described above will follow the same
               and                                                 provisions, exclusions and limitations that are
                                                                   contained in the applicable "underlying
                                                                   insurance", unless otherwise directed by this
                                                                   insurance.



Page 2 of 18                           © Insurance Services Office, Inc., 2012                      CU 00 01 04 13
   d. Workers' Compensation And Similar Laws                     This exclusion does not apply to the extent that
      Any obligation of the insured under a workers'             valid "underlying insurance" for the employer's
      compensation,       disability  benefits   or              liability risks described above exists or would
      unemployment compensation law or any                       have existed but for the exhaustion of
      similar law.                                               underlying limits for "bodily injury". To the
                                                                 extent this exclusion does not apply, the
   e. ERISA                                                      insurance provided under this Coverage Part
      Any obligation of the insured under the                    for the employer's liability risks described
      Employee Retirement Income Security Act of                 above will follow the same provisions,
      1974 (ERISA), and any amendments thereto or                exclusions and limitations that are contained in
      any similar federal, state or local statute.               the applicable "underlying insurance", unless
   f. Auto Coverages                                             otherwise directed by this insurance.
     (1) "Bodily injury" or "property damage" arising         h. Employment-related Practices
         out of the ownership, maintenance or use of             "Bodily injury" to:
         any "auto" which is not a "covered auto"; or           (1) A person arising out of any:
     (2) Any loss, cost or expense payable under or                 (a) Refusal to employ that person;
         resulting from any first-party physical
         damage coverage; no-fault law; personal                    (b) Termination       of    that    person's
         injury protection or auto medical payments                       employment; or
         coverage; or uninsured or underinsured                      (c) Employment-related practices, policies,
         motorist law.                                                    acts or omissions, such as coercion,
   g. Employer's Liability                                                demotion, evaluation, reassignment,
                                                                          discipline, defamation, harassment,
      "Bodily injury" to:                                                 humiliation, discrimination or malicious
     (1) An "employee" of the insured arising out of                      prosecution directed at that person; or
         and in the course of:                                   (2) The spouse, child, parent, brother or sister
        (a) Employment by the insured; or                             of that person as a consequence of "bodily
        (b) Performing duties related to the conduct                  injury" to that person at whom any of the
             of the insured's business; or                            employment-related practices described in
                                                                      Paragraph (a), (b), or (c) above is directed.
     (2) The spouse, child, parent, brother or sister
         of that "employee" as a consequence of                   This exclusion applies whether the injury-
                                                                  causing event described in Paragraph (a), (b)
         Paragraph (1) above.
                                                                  or (c) above occurs before employment, during
      This exclusion applies whether the insured                  employment or after employment of that
      may be liable as an employer or in any other                person.
      capacity, and to any obligation to share
      damages with or repay someone else who                      This exclusion applies whether the insured
      must pay damages because of the injury.                     may be liable as an employer or in any other
                                                                  capacity, and to any obligation to share
      This exclusion does not apply to liability                  damages with or repay someone else who
      assumed by the insured under an "insured                    must pay damages because of the injury.
      contract".
                                                               i. Pollution
      With respect to injury arising out of a "covered
      auto", this exclusion does not apply to "bodily            (1) "Bodily injury" or "property damage" which
      injury" to domestic "employees" not entitled to                 would not have occurred in whole or part
      workers' compensation benefits. For the                         but for the actual, alleged or threatened
      purposes of this insurance, a domestic                          discharge, dispersal, seepage, migration,
      "employee" is a person engaged in household                     release or escape of "pollutants" at any
      or domestic work performed principally in                       time; or
      connection with a residence premises.                      (2) "Pollution cost or expense".




CU 00 01 04 13                       © Insurance Services Office, Inc., 2012                        Page 3 of 18
      This exclusion does not apply if valid                     (5) Aircraft that is:
      "underlying insurance" for the pollution liability             (a) Chartered by, loaned to, or hired by you
      risks described above exists or would have                         with a paid crew; and
      existed but for the exhaustion of underlying
      limits for "bodily injury" and "property damage".              (b) Not owned by any insured.
      To the extent this exclusion does not apply, the         k. Racing Activities
      insurance provided under this Coverage Part                 "Bodily injury" or "property damage" arising out
      for the pollution risks described above will
                                                                  of the use of "mobile equipment" or "autos" in,
      follow the same provisions, exclusions and                  or while in practice for, or while being prepared
      limitations that are contained in the applicable
                                                                  for, any prearranged professional or organized
      "underlying insurance", unless otherwise                    racing, speed, demolition, or stunting activity or
      directed by this insurance.                                 contest.
   j. Aircraft Or Watercraft                                   l. War
      "Bodily injury" or "property damage" arising out            "Bodily injury" or "property damage", however
      of the ownership, maintenance, use or
                                                                  caused, arising, directly or indirectly, out of:
      entrustment to others of any aircraft or
      watercraft owned or operated by or rented or               (1) War, including undeclared or civil war;
      loaned to any insured. Use includes operation              (2) Warlike action by a military force, including
      and "loading or unloading".                                    action in hindering or defending against an
      This exclusion applies even if the claims                      actual or expected attack, by any
      against any insured allege negligence or other                 government, sovereign or other authority
      wrongdoing in the supervision, hiring,                         using military personnel or other agents; or
      employment, training or monitoring of others by            (3) Insurrection, rebellion, revolution, usurped
      that insured, if the "occurrence" which caused                 power, or action taken by governmental
      the "bodily injury" or "property damage"                       authority in hindering or defending against
      involved the ownership, maintenance, use or                    any of these.
      entrustment to others of any aircraft or
      watercraft that is owned or operated by or              m. Damage To Property
      rented or loaned to any insured.                            "Property damage" to:
      This exclusion does not apply to:                          (1) Property:
     (1) A watercraft while ashore on premises you                  (a) You own, rent, or occupy, including any
           own or rent;                                                  costs or expenses incurred by you, or
                                                                         any other person, organization or entity,
     (2) A watercraft you do not own that is:
                                                                         for repair, replacement, enhancement,
          (a) Less than 50 feet long; and                                restoration or maintenance of such
         (b) Not being used to carry persons or                          property for any reason, including
               property for a charge;                                    prevention of injury to a person or
                                                                         damage to another's property; or
     (3) Liability assumed under any "insured
           contract" for the ownership, maintenance or               (b) Owned or transported by the insured
           use of aircraft or watercraft;                                and arising out of the ownership,
                                                                         maintenance or use of a "covered auto".
     (4) The extent that valid "underlying insurance"
           for the aircraft or watercraft liability risks         (2) Premises you sell, give away or abandon, if
           described above exists or would have                       the "property damage" arises out of any
           existed but for the exhaustion of underlying               part of those premises;
           limits for "bodily injury" or "property                (3) Property loaned to you;
           damage". To the extent this exclusion does
                                                                  (4) Personal property in the care, custody or
           not apply, the insurance provided under this
           Coverage Part for the aircraft or watercraft               control of the insured;
           risks described above will follow the same             (5) That particular part of real property on
           provisions, exclusions and limitations that                which you or any contractors or
           are contained in the "underlying insurance",               subcontractors working directly or indirectly
           unless otherwise directed by this insurance;               on your behalf are performing operations, if
           or                                                         the "property damage" arises out of those
                                                                      operations; or




Page 4 of 18                          © Insurance Services Office, Inc., 2012                      CU 00 01 04 13
     (6) That particular part of any property that                (3) "Impaired property";
         must be restored, repaired or replaced                    if such product, work, or property is withdrawn
         because "your work" was incorrectly                       or recalled from the market or from use by any
         performed on it.                                          person or organization because of a known or
      Paragraph (2) of this exclusion does not apply               suspected defect, deficiency, inadequacy or
      if the premises are "your work" and were never               dangerous condition in it.
      occupied, rented or held for rental by you.               r. Personal And Advertising Injury
      Paragraphs (1)(b), (3), (4), (5) and (6) of this             "Bodily injury" arising out of "personal and
      exclusion do not apply to liability assumed                  advertising injury".
      under a sidetrack agreement.
                                                                s. Professional Services
      Paragraphs (3) and (4) of this exclusion do not
      apply to liability assumed under a written                   "Bodily injury" or "property damage" due to
      Trailer Interchange agreement.                               rendering of or failure to render any
                                                                   professional service. This includes but is not
      Paragraph (6) of this exclusion does not apply               limited to:
      to "property damage" included in the "products-
      completed operations hazard".                               (1) Legal, accounting or advertising services;
   n. Damage To Your Product                                      (2) Preparing, approving, or failing to prepare
                                                                       or approve, maps, shop drawings, opinions,
      "Property damage" to "your product" arising out                  reports, surveys, field orders, change
      of it or any part of it.                                         orders or drawings or specifications;
   o. Damage To Your Work                                         (3) Inspection, supervision, quality control,
      "Property damage" to "your work" arising out of                  architectural or engineering activities done
      it or any part of it and included in the "products-              by or for you on a project on which you
      completed operations hazard".                                    serve as construction manager;
      This exclusion does not apply if the damaged                (4) Engineering services, including related
      work or the work out of which the damage                         supervisory or inspection services;
      arises was performed on your behalf by a                     (5) Medical, surgical, dental, X-ray or nursing
      subcontractor.                                                   services treatment, advice or instruction;
   p. Damage To Impaired Property Or Property                      (6) Any health or therapeutic service treatment,
      Not Physically Injured                                           advice or instruction;
      "Property damage" to "impaired property" or                  (7) Any service, treatment, advice or instruction
      property that has not been physically injured,                   for the purpose of appearance or skin
      arising out of:                                                  enhancement, hair removal or replacement,
     (1) A defect, deficiency, inadequacy or                           or personal grooming or therapy;
          dangerous condition in "your product" or                 (8) Any service, treatment, advice or instruction
          "your work"; or                                              relating to physical fitness, including
     (2) A delay or failure by you or anyone acting                    service, treatment, advice or instruction in
          on your behalf to perform a contract or                      connection with diet, cardiovascular fitness,
          agreement in accordance with its terms.                      bodybuilding or physical training programs;
      This exclusion does not apply to the loss of use            (9) Optometry or optical or hearing aid services
      of other property arising out of sudden and                     including the prescribing, preparation,
      accidental physical injury to "your product" or                 fitting, demonstration or distribution of
      "your work" after it has been put to its intended               ophthalmic lenses and similar products or
      use.                                                            hearing aid devices;
   q. Recall Of Products, Work Or Impaired                       (10) Body piercing services;
      Property                                                   (11) Services in the practice of pharmacy;
      Damages claimed for any loss, cost or                      (12) Law enforcement or firefighting services;
      expense incurred by you or others for the loss                  and
      of use, withdrawal, recall, inspection, repair,
      replacement, adjustment, removal or disposal               (13) Handling, embalming, disposal, burial,
      of:                                                             cremation or disinterment of dead bodies.
     (1) "Your product";
     (2) "Your work"; or




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 5 of 18
      This exclusion applies even if the claims              COVERAGE B – PERSONAL AND ADVERTISING
      against any insured allege negligence or other         INJURY LIABILITY
      wrongdoing in the supervision, hiring,                 1. Insuring Agreement
      employment, training or monitoring of others by
      that insured, if the "occurrence" which caused            a. We will pay on behalf of the insured the
      the "bodily injury" or "property damage",                    "ultimate net loss" in excess of the "retained
      involved the rendering of or failure to render               limit" because of "personal and advertising
      any professional service.                                    injury" to which this insurance applies. We will
                                                                   have the right and duty to defend the insured
   t. Electronic Data                                              against any "suit" seeking damages for such
      Damages arising out of the loss of, loss of use              "personal and advertising injury" when the
      of, damage to, corruption of, inability to access            "underlying insurance" does not provide
      or inability to manipulate electronic data.                  coverage or the limits of "underlying insurance"
      However, this exclusion does not apply to                    have been exhausted. When we have no duty
      liability for damages because of "bodily injury".            to defend, we will have the right to defend, or
                                                                   to participate in the defense of, the insured
      As used in this exclusion, electronic data                   against any other "suit" seeking damages to
      means information, facts or programs stored as               which this insurance may apply. However, we
      or on, created or used on, or transmitted to or              will have no duty to defend the insured against
      from computer software, including systems and                any "suit" seeking damages for "personal and
      applications software, hard or floppy disks, CD-             advertising injury" to which this insurance does
      ROMs, tapes, drives, cells, data processing                  not apply. At our discretion, we may investigate
      devices or any other media which are used                    any offense that may involve this insurance
      with electronically controlled equipment.                    and settle any resultant claim or "suit" for which
      This exclusion does not apply if valid                       we have the duty to defend. But:
      "underlying insurance" for the electronic data              (1) The amount we will pay for the "ultimate net
      risks described above exists or would have                       loss" is limited as described in Section III –
      existed but for the exhaustion of underlying                     Limits Of Insurance; and
      limits for "bodily injury" and "property damage".
      The insurance provided under this Coverage                  (2) Our right and duty to defend end when we
      Part will follow the same provisions, exclusions                 have used up the applicable limit of
      and limitations that are contained in the                        insurance in the payment of judgments or
      applicable "underlying insurance", unless                        settlements under Coverages A or B.
      otherwise directed by this insurance.                        No other obligation or liability to pay sums or
   u. Recording And Distribution Of Material Or                    perform acts or services is covered unless
      Information In Violation Of Law                              explicitly provided for under Supplementary
                                                                   Payments – Coverages A and B.
      "Bodily injury" or "property damage" arising
      directly or indirectly out of any action or               b. This insurance applies to "personal and
      omission that violates or is alleged to violate:             advertising injury" that is subject to an
                                                                   applicable "retained limit". If any other limit,
     (1) The Telephone Consumer Protection Act                     such as a sublimit, is specified in the
          (TCPA), including any amendment of or                    "underlying insurance", this insurance does not
          addition to such law;                                    apply to "personal and advertising injury"
     (2) The CAN-SPAM Act of 2003, including any                   arising out of that exposure unless that limit is
          amendment of or addition to such law;                    specified in the Declarations under the
                                                                   Schedule of "underlying insurance".
     (3) The Fair Credit Reporting Act (FCRA), and
          any amendment of or addition to such law,             c. This insurance applies to "personal and
          including the Fair and Accurate Credit                   advertising injury" caused by an offense arising
          Transactions Act (FACTA); or                             out of your business but only if the offense was
     (4) Any federal, state or local statute,                      committed in the "coverage territory" during the
          ordinance or regulation, other than the                  policy period.
          TCPA, CAN-SPAM Act of 2003 or FCRA
          and their amendments and additions, that
          addresses, prohibits, or limits the printing,
          dissemination,        disposal,      collecting,
          recording,         sending,       transmitting,
          communicating or distribution of material or
          information.



Page 6 of 18                           © Insurance Services Office, Inc., 2012                      CU 00 01 04 13
2. Exclusions                                                      (9) Infringement Of Copyright, Patent,
   This insurance does not apply to:                                   Trademark Or Trade Secret
   a. "Personal and advertising injury":                               Arising out of the infringement of copyright,
                                                                       patent, trademark, trade secret or other
     (1) Knowing Violation Of Rights Of Another                        intellectual property rights. Under this
          Caused by or at the direction of the insured                 exclusion, such other intellectual property
          with the knowledge that the act would                        rights do not include the use of another's
          violate the rights of another and would inflict              advertising idea in your "advertisement".
          "personal and advertising injury".                          However, this exclusion does not apply to
      (2) Material Published With Knowledge Of                        infringement, in your "advertisement", of
          Falsity                                                     copyright, trade dress or slogan.
          Arising out of oral or written publication, in         (10) Insureds In Media And Internet Type
          any manner, of material, if done by or at the               Businesses
          direction of the insured with knowledge of                   Committed by an insured whose business
          its falsity.                                                 is:
      (3) Material Published Prior To Policy                          (a) Advertising, broadcasting, publishing or
          Period                                                           telecasting;
          Arising out of oral or written publication, in              (b) Designing or determining content of web
          any manner, of material whose first                              sites for others; or
          publication took place before the beginning
          of the policy period.                                      (c) An Internet search, access, content or
                                                                          service provider.
      (4) Criminal Acts
                                                                      However, this exclusion does not apply to
          Arising out of a criminal act committed by or               Paragraphs 14.a., b. and c. of "personal
          at the direction of the insured.                            and advertising injury" under the Definitions
      (5) Contractual Liability                                       section.
          For which the insured has assumed liability                 For the purposes of this exclusion, the
          in a contract or agreement. This exclusion                  placing of frames, borders or links, or
          does not apply to:                                          advertising, for you or others anywhere on
                                                                      the Internet, is not by itself, considered the
         (a) Liability for damages that the insured
               would have in the absence of the                       business of advertising, broadcasting,
               contract or agreement.                                 publishing or telecasting.
         (b) Liability for false arrest, detention or            (11) Electronic Chatrooms Or Bulletin
                                                                      Boards
               imprisonment assumed in a contract or
               agreement.                                             Arising out of an electronic chatroom or
      (6) Breach Of Contract                                          bulletin board the insured hosts, owns, or
                                                                      over which the insured exercises control.
          Arising out of a breach of contract, except
          an implied contract to use another's                   (12) Unauthorized Use Of Another's Name Or
                                                                      Product
          advertising idea in your "advertisement".
                                                                      Arising out of the unauthorized use of
      (7) Quality Or Performance Of Goods –
          Failure To Conform To Statements                            another's name or product in your e-mail
                                                                      address, domain name or metatag, or any
          Arising out of the failure of goods, products               other similar tactics to mislead another's
          or services to conform with any statement                   potential customers.
          of quality or performance made in your
          "advertisement".                                       (13) Pollution
      (8) Wrong Description Of Prices                                 Arising out of the actual, alleged or
                                                                      threatened discharge, dispersal, seepage,
          Arising out of the wrong description of the                 migration, release or escape of "pollutants"
          price of goods, products or services stated                 at any time.
          in your "advertisement".




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 7 of 18
    (14) Employment-related Practices                                 (f) Any health or therapeutic service
         To:                                                              treatment, advice or instruction;
        (a) A person arising out of any:                             (g) Any service, treatment, advice or
                                                                          instruction     for    the     purpose     of
              (i) Refusal to employ that person;                          appearance or skin enhancement, hair
             (ii) Termination     of   that    person's                   removal or replacement, or personal
                  employment; or                                          grooming or therapy;
            (iii) Employment-related          practices,             (h) Any service, treatment, advice or
                  policies, acts or omissions, such as                    instruction relating to physical fitness,
                  coercion,     demotion,    evaluation,                  including service, treatment, advice or
                  reassignment, discipline, defamation,                   instruction in connection with diet,
                  harassment,               humiliation,                  cardiovascular fitness, bodybuilding or
                  discrimination      or      malicious                   physical training programs;
                  prosecution directed at that person;                (i) Optometry or optical or hearing aid
                  or                                                      services including the prescribing,
        (b) The spouse, child, parent, brother or                         preparation, fitting, demonstration or
              sister of that person as a consequence                      distribution of ophthalmic lenses and
              of "personal and advertising injury" to                     similar products or hearing aid devices;
              that person at whom any of the                          (j) Body piercing services;
              employment-related practices described
              in Paragraph (i), (ii) or (iii) above is               (k) Services in the practice of pharmacy;
              directed.                                               (l) Law enforcement or firefighting services;
         This exclusion applies whether the injury-                       and
         causing event described in Paragraph (i),                  (m) Handling, embalming, disposal, burial,
         (ii) or (iii) above occurs before                                cremation or disinterment of dead
         employment, during employment or after                           bodies.
         employment of that person.                                   This exclusion applies even if the claims
         This exclusion applies whether the insured                   against any insured allege negligence or
         may be liable as an employer or in any                       other wrongdoing in the supervision, hiring,
         other capacity, and to any obligation to                     employment, training or monitoring of
         share damages with or repay someone else                     others by that insured, if the offense which
         who must pay damages because of the                          caused the "personal and advertising
         injury.                                                      injury", involved the rendering of or failure
    (15) Professional Services                                        to render any professional service.
         Arising out of the rendering of or failure to          (16) War
         render any professional service. This                        However caused, arising, directly or
         includes but is not limited to:                              indirectly, out of:
        (a) Legal,       accounting    or    advertising             (a) War, including undeclared or civil war;
              services;                                              (b) Warlike action by a military force,
        (b) Preparing, approving, or failing to                           including action in hindering or
              prepare or approve, maps, shop                              defending against an actual or expected
              drawings, opinions, reports, surveys,                       attack, by any government, sovereign or
              field orders, change orders or drawings                     other authority using military personnel
              or specifications;                                          or other agents; or
        (c) Inspection, supervision, quality control,                (c) Insurrection,        rebellion,    revolution,
              architectural or engineering activities                     usurped power, or action taken by
              done by or for you on a project on which                    governmental authority in hindering or
              you serve as construction manager;                          defending against any of these.
        (d) Engineering services, including related
              supervisory or inspection services;
        (e) Medical, surgical, dental, X-ray or
              nursing services treatment, advice or
              instruction;




Page 8 of 18                          © Insurance Services Office, Inc., 2012                        CU 00 01 04 13
     (17) Recording And Distribution Of Material                f. Prejudgment interest awarded against the
          Or Information In Violation Of Law                       insured on that part of the judgment we pay. If
          Arising directly or indirectly out of any                we make an offer to pay the applicable limit of
          action or omission that violates or is alleged           insurance, we will not pay any prejudgment
          to violate:                                              interest based on that period of time after the
                                                                   offer.
         (a) The Telephone Consumer Protection
              Act (TCPA), including any amendment               g. All interest on the full amount of any judgment
              of or addition to such law;                          that accrues after entry of the judgment and
                                                                   before we have paid, offered to pay, or
         (b) The CAN-SPAM Act of 2003, including                   deposited in court the part of the judgment that
              any amendment of or addition to such                 is within the applicable limit of insurance.
              law;
                                                                These payments will not reduce the limits of
         (c) The Fair Credit Reporting Act (FCRA),              insurance.
              and any amendment of or addition to
              such law, including the Fair and               2. When we have the right but not the duty to defend
              Accurate Credit Transactions Act                  the insured and elect to participate in the defense,
              (FACTA); or                                       we will pay our own expenses but will not
                                                                contribute to the expenses of the insured or the
         (d) Any federal, state or local statute,               "underlying insurer".
              ordinance or regulation, other than the
              TCPA, CAN-SPAM Act of 2003 or                  3. If we defend an insured against a "suit" and an
              FCRA and their amendments and                     indemnitee of the insured is also named as a party
              additions, that addresses, prohibits, or          to the "suit", we will defend that indemnitee if all of
              limits the printing, dissemination,               the following conditions are met:
              disposal, collecting, recording, sending,         a. The "suit" against the indemnitee seeks
              transmitting,      communicating         or           damages for which the insured has assumed
              distribution of material or information.              the liability of the indemnitee in a contract or
   b. "Pollution cost or expense".                                  agreement that is an "insured contract";
SUPPLEMENTARY PAYMENTS – COVERAGES A                            b. This insurance applies to such liability
AND B                                                               assumed by the insured;
1. We will pay, with respect to any claim we                    c. The obligation to defend, or the cost of the
   investigate or settle, or any "suit" against an                  defense of, that indemnitee, has also been
   insured we defend, when the duty to defend                       assumed by the insured in the same "insured
   exists:                                                          contract";
   a. All expenses we incur.                                    d. The allegations in the "suit" and the information
                                                                    we know about the "occurrence" are such that
   b. Up to $2,000 for cost of bail bonds (including                no conflict appears to exist between the
      bonds for related traffic law violations) required            interests of the insured and the interests of the
      because of an "occurrence" we cover. We do                    indemnitee;
      not have to furnish these bonds.
                                                                e. The indemnitee and the insured ask us to
   c. The cost of bonds to release attachments, but                 conduct and control the defense of that
      only for bond amounts within the applicable                   indemnitee against such "suit" and agree that
      limit of insurance. We do not have to furnish                 we can assign the same counsel to defend the
      these bonds.                                                  insured and the indemnitee; and
   d. All reasonable expenses incurred by the                    f. The indemnitee:
      insured at our request to assist us in the
      investigation or defense of the claim or "suit",             (1) Agrees in writing to:
      including actual loss of earnings up to $250 a                   (a) Cooperate with us in the investigation,
      day because of time off from work.                                   settlement or defense of the "suit";
   e. All court costs taxed against the insured in the                 (b) Immediately send us copies of any
      "suit". However, these payments do not include                       demands, notices, summonses or legal
      attorneys' fees or attorneys' expenses taxed                         papers received in connection with the
      against the insured.                                                 "suit";
                                                                       (c) Notify any other insurer whose coverage
                                                                           is available to the indemnitee; and




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                          Page 9 of 18
         (d) Cooperate with us with respect to                     (5) A trust, you are an insured. Your trustees
             coordinating other applicable insurance                   are also insureds, but only with respect to
             available to the indemnitee; and                          their duties as trustees.
      (2) Provides us with written authorization to:             b. Each of the following is also an insured:
         (a) Obtain records and other information                  (1) Your "volunteer workers" only while
             related to the "suit"; and                                performing duties related to the conduct of
                                                                       your business, or your "employees", other
          (b) Conduct and control the defense of the                   than either your "executive officers" (if you
               indemnitee in such "suit".                              are an organization other than a
   So long as the above conditions are met,                            partnership, joint venture or limited liability
   attorneys' fees incurred by us in the defense of                    company) or your managers (if you are a
   that indemnitee, necessary litigation expenses                      limited liability company), but only for acts
   incurred by us and necessary litigation expenses                    within the scope of their employment by you
   incurred by the indemnitee at our request will be                   or while performing duties related to the
   paid        as       Supplementary     Payments.                    conduct of your business. However, none of
   Notwithstanding the provisions of Paragraph                         these "employees" or "volunteer workers"
   2.b.(2) of Section I – Coverage A – Bodily Injury                   are insureds for:
   And Property Damage Liability, such payments will                  (a) "Bodily injury" or "personal and
   not be deemed to be damages for "bodily injury"                         advertising injury":
   and "property damage" and will not reduce the
   limits of insurance.                                                    (i) To you, to your partners or members
                                                                               (if you are a partnership or joint
   Our obligation to defend an insured's indemnitee                            venture), to your members (if you are
   and to pay for attorneys' fees and necessary                                a limited liability company), to a co-
   litigation expenses as Supplementary Payments                               "employee" in the course of his or
   ends when we have used up the applicable limit of                           her employment or performing duties
   insurance in the payment of judgments or                                    related to the conduct of your
   settlements or the conditions set forth above, or                           business or to your other "volunteer
   the terms of the agreement described in                                     workers" while performing duties
   Paragraph f. above, are no longer met.                                      related to the conduct of your
SECTION II – WHO IS AN INSURED                                                 business;
1. Except for liability arising out of the ownership,                      (ii) To the spouse, child, parent, brother
   maintenance or use of "covered autos":                                       or sister of that co-"employee" or
   a. If you are designated in the Declarations as:                             "volunteer worker" as a consequence
                                                                                of Paragraph (a)(i) above; or
       (1) An individual, you and your spouse are
            insureds, but only with respect to the                        (iii) For which there is any obligation to
            conduct of a business of which you are the                          share damages with or repay
            sole owner.                                                         someone else who must pay
                                                                                damages because of the injury
       (2) A partnership or joint venture, you are an                           described in Paragraph (a)(i) or (ii)
            insured. Your members, your partners, and                           above.
            their spouses are also insureds, but only
            with respect to the conduct of your                        (b) "Property damage" to property:
            business.                                                       (i) Owned, occupied or used by;
       (3) A limited liability company, you are an                         (ii) Rented to, in the care, custody or
            insured. Your members are also insureds,                            control of, or over which physical
            but only with respect to the conduct of your                        control is being exercised for any
            business. Your managers are insureds, but                           purpose by;
            only with respect to their duties as your                       you, any of your "employees", "volunteer
            managers.                                                       workers", any partner or member (if you
       (4) An organization other than a partnership,                        are a partnership or joint venture), or
            joint venture or limited liability company,                     any member (if you are a limited liability
            you are an insured. Your "executive                             company).
            officers" and directors are insureds, but only          (2) Any person (other than your "employee" or
            with respect to their duties as your officers               "volunteer worker"), or any organization
            or directors. Your stockholders are also                    while acting as your real estate manager.
            insureds, but only with respect to their
            liability as stockholders.



Page 10 of 18                           © Insurance Services Office, Inc., 2012                      CU 00 01 04 13
      (3) Any person or organization having proper                 (4) Anyone other than your "employees",
          temporary custody of your property if you                    partners (if you are a partnership),
          die, but only:                                               members (if you are a limited liability
         (a) With respect to liability arising out of the              company), or a lessee or borrower or any of
             maintenance or use of that property;                      their "employees", while moving property to
             and                                                       or from a "covered auto".
         (b) Until your legal representative has been              (5) A partner (if you are a partnership), or a
               appointed.                                              member (if you are a limited liability
                                                                       company) for a "covered auto" owned by
     (4) Your legal representative if you die, but only                him or her or a member of his or her
          with respect to duties as such. That                         household.
          representative will have all your rights and
          duties under this Coverage Part.                          (6) "Employees" with respect to "bodily injury"
                                                                         to:
   c. Any organization you newly acquire or form,
      other than a partnership, joint venture or limited                (a) Any fellow "employee" of the insured
      liability company, and over which you maintain                         arising out of and in the course of the
      ownership or majority interest, will qualify as a                      fellow "employee's" employment or
      Named Insured if there is no other similar                             while performing duties related to the
      insurance available to that organization.                              conduct of your business; or
      However:                                                          (b) The spouse, child, parent, brother or
     (1) Coverage under this provision is afforded                           sister of that fellow "employee" as a
          only until the 90th day after you acquire or                       consequence of Paragraph (a) above.
          form the organization or the end of the                c. Anyone liable for the conduct of an insured
          policy period, whichever is earlier;                       described above is also an insured, but only to
     (2) Coverage A does not apply to "bodily injury"                the extent of that liability.
          or "property damage" that occurred before          3. Any additional insured under any policy of
          you acquired or formed the organization;               "underlying insurance" will automatically be an
          and                                                    insured under this insurance.
     (3) Coverage B does not apply to "personal                  Subject to Section III – Limits Of Insurance, if
          and advertising injury" arising out of an              coverage provided to the additional insured is
          offense committed before you acquired or               required by a contract or agreement, the most we
          formed the organization.                               will pay on behalf of the additional insured is the
2. Only with respect to liability arising out of the             amount of insurance:
   ownership, maintenance or use of "covered                     a. Required by the contract or agreement, less
   autos":                                                           any amounts payable by any "underlying
   a. You are an insured.                                            insurance"; or
   b. Anyone else while using with your permission a             b. Available under the applicable Limits of
      "covered auto" you own, hire or borrow is also                 Insurance shown in the Declarations;
      an insured except:                                         whichever is less.
     (1) The owner or anyone else from whom you                  Additional insured coverage provided by this
         hire or borrow a "covered auto". This                   insurance will not be broader than coverage
         exception does not apply if the "covered                provided by the "underlying insurance".
         auto" is a trailer or semitrailer connected to
         a "covered auto" you own.                           No person or organization is an insured with respect
                                                             to the conduct of any current or past partnership, joint
     (2) Your "employee" if the "covered auto" is            venture or limited liability company that is not shown
         owned by that "employee" or a member of             as a Named Insured in the Declarations.
         his or her household.
     (3) Someone using a "covered auto" while he
         or she is working in a business of selling,
         servicing, repairing, parking or storing
         "autos" unless that business is yours.




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                       Page 11 of 18
SECTION III – LIMITS OF INSURANCE                           SECTION IV – CONDITIONS
1. The Limits of Insurance shown in the Declarations        1. Appeals
   and the rules below fix the most we will pay                If the "underlying insurer" or insured elects not to
   regardless of the number of:                                appeal a judgment in excess of the "retained limit",
   a. Insureds;                                                we may do so at our own expense. We will also
   b. Claims made, "suits" brought, or number of               pay for taxable court costs, pre- and postjudgment
      vehicles involved; or                                    interest and disbursements associated with such
                                                               appeal. In no event will this provision increase our
    c. Persons or organizations making claims or               liability beyond the applicable Limits of Insurance
       bringing "suits".                                       described in Section III – Limits Of Insurance.
2. The Aggregate Limit is the most we will pay for the      2. Bankruptcy
   sum of all "ultimate net loss" under:
                                                               a. Bankruptcy Of Insured
    a. Coverage A, except "ultimate net loss"
       because of "bodily injury" or "property damage"             Bankruptcy or insolvency of the insured or of
       arising out of the ownership, maintenance or                the insured's estate will not relieve us of our
       use of a "covered auto"; and                                obligations under this Coverage Part.
   b. Coverage B.                                              b. Bankruptcy Of Underlying Insurer
3. Subject to Paragraph 2. above, the Each                         Bankruptcy or insolvency of the "underlying
   Occurrence Limit is the most we will pay for the                insurer" will not relieve us of our obligations
   sum of all "ultimate net loss" under Coverage A                 under this Coverage Part.
   because of all "bodily injury" and "property                However, this insurance will not replace the
   damage" arising out of any one "occurrence".                "underlying insurance" in the event of bankruptcy
4. Subject to Paragraph 2. above, the Personal And             or insolvency of the "underlying insurer". This
   Advertising Injury Limit is the most we will pay            insurance will apply as if the "underlying
   under Coverage B for the sum of all "ultimate net           insurance" were in full effect.
   loss" because of all "personal and advertising           3. Duties In The Event Of Occurrence, Offense,
   injury" sustained by any one person or                      Claim Or Suit
   organization.                                               a. You must see to it that we are notified as soon
5. If there is "underlying insurance" with a policy                as practicable of an "occurrence" or an offense,
   period that is nonconcurrent with the policy period             regardless of the amount, which may result in a
   of this Commercial Liability Umbrella Coverage                  claim. To the extent possible, notice should
   Part, the "retained limit(s)" will only be reduced or           include:
   exhausted by payments for:                                     (1) How, when and where the "occurrence" or
    a. "Bodily injury" or "property damage" which                      offense took place;
       occurs during the policy period of this                   (2) The names and addresses of any injured
       Coverage Part; or                                              persons and witnesses; and
   b. "Personal and advertising injury" for offenses             (3) The nature and location of any injury or
       that are committed during the policy period of                 damage arising out of the "occurrence" or
       this Coverage Part.                                            offense.
   However, if any "underlying insurance" is written           b. If a claim is made or "suit" is brought against
   on a claims-made basis, the "retained limit(s)" will           any insured, you must:
   only be reduced or exhausted by claims for that
   insurance that are made during the policy period,             (1) Immediately record the specifics of the
   or any Extended Reporting Period, of this                          claim or "suit" and the date received; and
   Coverage Part.                                                (2) Notify us as soon as practicable.
The Aggregate Limit, as described in Paragraph 2.                 You must see to it that we receive written
above, applies separately to each consecutive annual              notice of the claim or "suit" as soon as
period and to any remaining period of less than 12                practicable.
months, starting with the beginning of the policy              c. You and any other involved insured must:
period shown in the Declarations, unless the policy
period is extended after issuance for an additional              (1) Immediately send us copies of any
period of less than 12 months. In that case, the                      demands, notices, summonses or legal
additional period will be deemed part of the last                     papers received in connection with the
preceding period for purposes of determining the                      claim or "suit";
Limits of Insurance.



Page 12 of 18                         © Insurance Services Office, Inc., 2012                     CU 00 01 04 13
     (2) Authorize us to obtain records and other               (2) The total of all deductible and self-insured
         information;                                               amounts under all that other insurance.
     (3) Cooperate with us in the investigation or         6. Premium Audit
         settlement of the claim or defense against           a. We will compute all premiums for this
         the "suit"; and                                         Coverage Part in accordance with our rules
     (4) Assist us, upon our request, in the                     and rates.
           enforcement of any right against any               b. Premium shown in this Coverage Part as
           person or organization which may be liable            advance premium is a deposit premium only.
           to the insured because of injury or damage            At the close of each audit period we will
           to which this insurance may also apply.               compute the earned premium for that period
   d. No insured will, except at that insured's own              and send notice to the first Named Insured.
      cost, voluntarily make a payment, assume any               The due date for audit and retrospective
      obligation, or incur any expense, other than for           premiums is the date shown as the due date
      first aid, without our consent.                            on the bill. If the sum of the advance and audit
4. Legal Action Against Us                                       premiums paid for the policy period is greater
                                                                 than the earned premium, we will return the
   No person or organization has a right under this              excess to the first Named Insured.
   Coverage Part:
                                                              c. The first Named Insured must keep records of
   a. To join us as a party or otherwise bring us into           the information we need for premium
      a "suit" asking for damages from an insured; or            computation, and send us copies at such times
   b. To sue us on this Coverage Part unless all of              as we may request.
       its terms have been fully complied with.            7. Representations Or Fraud
   A person or organization may sue us to recover on          By accepting this policy, you agree:
   an agreed settlement or on a final judgment
   against an insured; but we will not be liable for          a. The statements in the Declarations are
   damages that are not payable under the terms of               accurate and complete;
   this Coverage Part or that are in excess of the            b. Those      statements       are   based    upon
   applicable limit of insurance. An agreed settlement           representations you made to us;
   means a settlement and release of liability signed         c. We have issued this policy in reliance upon
   by us, the insured and the claimant or the                    your representations; and
   claimant's legal representative.
                                                              d. This policy is void in any case of fraud by you
5. Other Insurance                                               as it relates to this policy or any claim under
   a. This insurance is excess over, and shall not               this policy.
       contribute with any of the other insurance,         8. Separation Of Insureds
       whether primary, excess, contingent or on any
       other basis. This condition will not apply to          Except with respect to the Limits of Insurance, and
       insurance specifically written as excess over          any rights or duties specifically assigned in this
       this Coverage Part.                                    Coverage Part to the first Named Insured, this
                                                              insurance applies:
       When this insurance is excess, we will have no
       duty under Coverages A or B to defend the              a. As if each Named Insured were the only
       insured against any "suit" if any other insurer           Named Insured; and
       has a duty to defend the insured against that          b. Separately to each insured against whom claim
       "suit". If no other insurer defends, we will              is made or "suit" is brought.
       undertake to do so, but we will be entitled to      9. Transfer Of Rights Of Recovery Against Others
       the insured's rights against all those other           To Us
       insurers.
                                                              If the insured has rights to recover all or part of
   b. When this insurance is excess over other                any payment we have made under this Coverage
       insurance, we will pay only our share of the           Part, those rights are transferred to us. The
       "ultimate net loss" that exceeds the sum of:           insured must do nothing after loss to impair them.
      (1) The total amount that all such other                At our request, the insured will bring "suit" or
            insurance would pay for the loss in the           transfer those rights to us and help us enforce
            absence of the insurance provided under           them.
            this Coverage Part; and




CU 00 01 04 13                       © Insurance Services Office, Inc., 2012                      Page 13 of 18
10. When We Do Not Renew                                       14. Expanded Coverage Territory
    If we decide not to renew this Coverage Part, we               a. If a "suit" is brought in a part of the "coverage
    will mail or deliver to the first Named Insured                   territory" that is outside the United States of
    shown in the Declarations written notice of the                   America       (including   its   territories  and
    nonrenewal not less than 30 days before the                       possessions), Puerto Rico or Canada, and we
    expiration date.                                                  are prevented by law, or otherwise, from
    If notice is mailed, proof of mailing will be sufficient          defending the insured, the insured will initiate a
    proof of notice.                                                  defense of the "suit". We will reimburse the
                                                                      insured, under Supplementary Payments, for
11. Loss Payable                                                      any reasonable and necessary expenses
    Liability under this Coverage Part does not apply                 incurred for the defense of a "suit" seeking
    to a given claim unless and until:                                damages to which this insurance applies, that
   a. The insured or insured's "underlying insurer"                   we would have paid had we been able to
      has become obligated to pay the "retained                       exercise our right and duty to defend.
      limit"; and                                                    If the insured becomes legally obligated to pay
                                                                     sums because of damages to which this
   b. The obligation of the insured to pay the
      "ultimate net loss" in excess of the "retained                 insurance applies in a part of the "coverage
      limit" has been determined by a final settlement               territory" that is outside the United States of
      or judgment or written agreement among the                     America      (including   its   territories and
      insured, claimant and us.                                      possessions), Puerto Rico or Canada, and we
                                                                     are prevented by law, or otherwise, from
12. Transfer Of Defense                                              paying such sums on the insured's behalf, we
    When the underlying limits of insurance have been                will reimburse the insured for such sums.
    used up in the payment of judgments or                        b. All payments or reimbursements we make for
    settlements, the duty to defend will be transferred              damages because of judgments or settlements
    to us. We will cooperate in the transfer of control              will be made in U.S. currency at the prevailing
    to us of any outstanding claims or "suits" seeking               exchange rate at the time the insured became
    damages to which this insurance applies which                    legally obligated to pay such sums. All
    would have been covered by the "underlying                       payments or reimbursements we make for
    insurance" had the applicable limit not been used                expenses under Supplementary Payments will
    up.                                                              be made in U.S. currency at the prevailing
13. Maintenance Of/Changes To Underlying                             exchange rate at the time the expenses were
    Insurance                                                        incurred.
    Any "underlying insurance" must be maintained in              c. Any disputes between you and us as to
    full effect without reduction of coverage or limits              whether there is coverage under this policy
    except for the reduction of the aggregate limit in               must be filed in the courts of the United States
    accordance with the provisions of such "underlying               of America (including its territories and
    insurance" that results from payment of claims,                  possessions), Canada or Puerto Rico.
    settlement or judgments to which this insurance               d. The insured must fully maintain any coverage
    applies.                                                         required by law, regulation or other
    Such exhaustion or reduction is not a failure to                 governmental authority during the policy
    maintain "underlying insurance". Failure to                      period, except for reduction of the aggregate
    maintain "underlying insurance" will not invalidate              limits due to payments of claims, judgments or
    insurance provided under this Coverage Part, but                 settlements.
    insurance provided under this Coverage Part will                 Failure to maintain such coverage required by
    apply as if the "underlying insurance" were in full              law, regulation or other governmental authority
    effect.                                                          will not invalidate this insurance. However, this
    If there is an increase in the scope of coverage of              insurance will apply as if the required coverage
    any "underlying insurance" during the term of this               by law, regulation or other governmental
    policy, our liability will be no more than it would              authority was in full effect.
    have been if there had been no such increase.
    You must notify us in writing, as soon as
    practicable, if any "underlying insurance" is
    cancelled, not renewed, replaced or otherwise
    terminated, or if the limits or scope of coverage of
    any "underlying insurance" is changed.




Page 14 of 18                            © Insurance Services Office, Inc., 2012                       CU 00 01 04 13
SECTION V – DEFINITIONS                                          if such property can be restored to use by the
1. "Advertisement" means a notice that is broadcast              repair, replacement, adjustment or removal of
   or published to the general public or specific                "your product" or "your work", or your fulfilling the
   market segments about your goods, products or                 terms of the contract or agreement.
   services for the purpose of attracting customers or        9. "Insured contract" means:
   supporters. For the purposes of this definition:              a. A contract for a lease of premises. However,
   a. Notices that are published include material                    that portion of the contract for a lease of
      placed on the Internet or on similar electronic                premises that indemnifies any person or
      means of communication; and                                    organization for damage by fire to premises
   b. Regarding web sites, only that part of a web                   while rented to you or temporarily occupied by
      site that is about your goods, products or                     you with permission of the owner is not an
      services for the purposes of attracting                        "insured contract";
      customers or supporters is considered an                   b. A sidetrack agreement;
      advertisement.                                             c. Any easement or license agreement, except in
2. "Auto" means:                                                    connection with construction or demolition
   a. A land motor vehicle, trailer or semitrailer                  operations on or within 50 feet of a railroad;
      designed for travel on public roads, including             d. An obligation, as required by ordinance, to
      any attached machinery or equipment; or                       indemnify a municipality, except in connection
     b. Any other land vehicle that is subject to a                 with work for a municipality;
         compulsory or financial responsibility law or           e. An elevator maintenance agreement;
         other motor vehicle insurance law where it is           f. That part of any contract or agreement entered
         licensed or principally garaged.                           into, as part of your business, pertaining to the
         However, "auto" does not include "mobile                   rental or lease, by you or any of your
         equipment".                                                "employees", of any "auto". However, such
3.   "Bodily injury" means bodily injury, disability,               contract or agreement shall not be considered
     sickness or disease sustained by a person,                     an "insured contract" to the extent that it
     including death resulting from any of these at any             obligates you or any of your "employees" to
     time. "Bodily injury" includes mental anguish or               pay for "property damage" to any "auto" rented
     other mental injury resulting from "bodily injury".            or leased by you or any of your "employees".
4.   "Coverage territory" means anywhere in the world            g. That part of any other contract or agreement
     with the exception of any country or jurisdiction              pertaining to your business (including an
     which is subject to trade or other economic                    indemnification of a municipality in connection
     sanction or embargo by the United States of                    with work performed for a municipality) under
     America.                                                       which you assume the tort liability of another
                                                                    party to pay for "bodily injury" or "property
5.   "Covered auto" means only those "autos" to which               damage" to a third person or organization. Tort
     "underlying insurance" applies.                                liability means a liability that would be imposed
6.   "Employee"       includes    a    "leased    worker".          by law in the absence of any contract or
     "Employee" does not include a "temporary                       agreement.
     worker".                                                    Paragraphs f. and g. do not include that part of
7.   "Executive officer" means a person holding any of           any contract or agreement:
     the officer positions created by your charter,                (1) That indemnifies a railroad for "bodily injury"
     constitution, bylaws or any other similar governing                or "property damage" arising out of
     document.                                                          construction or demolition operations, within
8.   "Impaired property" means tangible property, other                 50 feet of any railroad property and
     than "your product" or "your work", that cannot be                 affecting any railroad bridge or trestle,
     used or is less useful because:                                    tracks, road-beds, tunnel, underpass or
     a. It incorporates "your product" or "your work"                   crossing;
         that is known or thought to be defective,                 (2) That pertains to the loan, lease or rental of
         deficient, inadequate or dangerous; or                         an "auto" to you or any of your
                                                                        "employees", if the "auto" is loaned, leased
     b. You have failed to fulfill the terms of a contract
         or agreement;                                                  or rented with a driver; or




CU 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 15 of 18
       (3) That holds a person or organization                  f. Vehicles not described in Paragraph a., b., c.
           engaged in the business of transporting                 or d. above maintained primarily for purposes
           property by "auto" for hire harmless for your           other than the transportation of persons or
           use of a "covered auto" over a route or                 cargo.
           territory that person or organization is               However, self-propelled vehicles with the
           authorized to serve by public authority.               following types of permanently attached
10. "Leased worker" means a person leased to you by               equipment are not "mobile equipment" but will
    a labor leasing firm under an agreement between               be considered "autos":
    you and the labor leasing firm, to perform duties             (1) Equipment designed primarily for:
    related to the conduct of your business. "Leased
    worker" does not include a "temporary worker".                   (a) Snow removal;
11. "Loading or unloading" means the handling of                     (b) Road maintenance, but not construction
    property:                                                             or resurfacing; or
    a. After it is moved from the place where it is                  (c) Street cleaning;
        accepted for movement into or onto an aircraft,           (2) Cherry pickers and similar devices mounted
        watercraft or "auto";                                         on automobile or truck chassis and used to
    b. While it is in or on an aircraft, watercraft or                raise or lower workers; and
        "auto"; or                                                (3) Air compressors, pumps and generators,
    c. While it is being moved from an aircraft,                      including spraying, welding, building
        watercraft or "auto" to the place where it is                 cleaning, geophysical exploration, lighting
        finally delivered;                                            and well servicing equipment.
    but "loading or unloading" does not include the                 However, "mobile equipment" does not include
    movement of property by means of a mechanical                   land vehicles that are subject to a compulsory
    device, other than a hand truck, that is not                    or financial responsibility law or other motor
    attached to the aircraft, watercraft or "auto".                 vehicle insurance law where it is licensed or
                                                                    principally garaged. Land vehicles subject to a
12. "Mobile equipment" means any of the following                   compulsory or financial responsibility law or
    types of land vehicles, including any attached                  other motor vehicle insurance law are
    machinery or equipment:                                         considered "autos".
    a. Bulldozers, farm machinery, forklifts and other      13. "Occurrence" means an accident, including
        vehicles designed for use principally off public        continuous or repeated exposure to substantially
        roads;                                                  the same general harmful conditions.
    b. Vehicles maintained for use solely on or next to     14. "Personal and advertising injury" means injury,
        premises you own or rent;                               including consequential "bodily injury", arising out
    c. Vehicles that travel on crawler treads;                  of one or more of the following offenses:
    d. Vehicles, whether self-propelled or not,                 a. False arrest, detention or imprisonment;
        maintained primarily to provide mobility to             b. Malicious prosecution;
        permanently mounted:
                                                                c. The wrongful eviction from, wrongful entry into,
       (1) Power cranes, shovels, loaders, diggers or               or invasion of the right of private occupancy of
            drills; or                                              a room, dwelling or premises that a person
       (2) Road construction or resurfacing equipment               occupies, committed by or on behalf of its
            such as graders, scrapers or rollers;                   owner, landlord or lessor;
    e. Vehicles not described in Paragraph a., b., c.           d. Oral or written publication, in any manner, of
        or d. above that are not self-propelled and are             material that slanders or libels a person or
        maintained primarily to provide mobility to                 organization or disparages a person's or
        permanently attached equipment of the                       organization's goods, products or services;
        following types:                                        e. Oral or written publication, in any manner, of
       (1) Air compressors, pumps and generators,                   material that violates a person's right of
            including spraying, welding, building                   privacy;
            cleaning, geophysical exploration, lighting          f. The use of another's advertising idea in your
            and well servicing equipment; or                        "advertisement"; or
       (2) Cherry pickers and similar devices used to           g. Infringing upon another's copyright, trade dress
            raise or lower workers;                                 or slogan in your "advertisement".




Page 16 of 18                         © Insurance Services Office, Inc., 2012                      CU 00 01 04 13
15. "Pollutants" mean any solid, liquid, gaseous or                  (2) The existence of tools, uninstalled
    thermal irritant or contaminant, including smoke,                     equipment or abandoned or unused
    vapor, soot, fumes, acids, alkalis, chemicals and                     materials.
    waste. Waste includes materials to be recycled,          18. "Property damage" means:
    reconditioned or reclaimed.
                                                                 a. Physical injury to tangible property, including
16. "Pollution cost or expense" means any loss, cost                  all resulting loss of use of that property. All
    or expense arising out of any:                                    such loss of use shall be deemed to occur at
    a. Request, demand, order or statutory or                         the time of the physical injury that caused it; or
        regulatory requirement that any insured or               b. Loss of use of tangible property that is not
        others test for, monitor, clean up, remove,                   physically injured. All such loss of use shall be
        contain, treat, detoxify or neutralize, or in any             deemed to occur at the time of the
        way respond to, or assess the effects of,                     "occurrence" that caused it.
        "pollutants"; or
                                                                 With respect to the ownership, maintenance or
    b. Claim or suit by or on behalf of a governmental           use of "covered autos", property damage also
        authority for damages because of testing for,            includes "pollution cost or expense", but only to
        monitoring, cleaning up, removing, containing,           the extent that coverage exists under the
        treating, detoxifying or neutralizing, or in any         "underlying insurance" or would have existed but
        way responding to, or assessing the effects of,          for the exhaustion of the underlying limits.
        "pollutants".
                                                                 For the purposes of this insurance, with respect to
17. "Products-completed operations hazard":                      other than the ownership, maintenance or use of
    a. Includes all "bodily injury" and "property                "covered autos", electronic data is not tangible
        damage" occurring away from premises you                 property.
        own or rent and arising out of "your product" or         As used in this definition, electronic data means
        "your work" except:                                      information, facts or programs stored as or on,
       (1) Products that are still in your physical              created or used on, or transmitted to or from
            possession; or                                       computer software (including systems and
       (2) Work that has not yet been completed or               applications software), hard or floppy disks, CD-
            abandoned. However, "your work" will be              ROMs, tapes, drives, cells, data processing
            deemed completed at the earliest of the              devices or any other media which are used with
            following times:                                     electronically controlled equipment.
           (a) When all of the work called for in your       19. "Retained limit" means the available limits of
                contract has been completed.                     "underlying      insurance"     scheduled     in     the
                                                                 Declarations or the "self-insured retention",
           (b) When all of the work to be done at the            whichever applies.
                job site has been completed if your
                contract calls for work at more than one     20. "Self-insured retention" means the dollar amount
                job site.                                        listed in the Declarations that will be paid by the
                                                                 insured before this insurance becomes applicable
           (c) When that part of the work done at a job          only with respect to "occurrences" or offenses not
                site has been put to its intended use by         covered by the "underlying insurance". The "self-
                any person or organization other than            insured retention" does not apply to "occurrences"
                another contractor or subcontractor              or offenses which would have been covered by
                working on the same project.                     "underlying insurance" but for the exhaustion of
            Work that may need service, maintenance,             applicable limits.
            correction, repair or replacement, but which     21. "Suit" means a civil proceeding in which damages
            is otherwise complete, will be treated as            because of "bodily injury", "property damage" or
            completed.                                           "personal and advertising injury" to which this
    b. Does not include "bodily injury" or "property             insurance applies are alleged. "Suit" includes:
        damage" arising out of:                                  a. An arbitration proceeding in which such
       (1) The transportation of property, unless the                 damages are claimed and to which the insured
            injury or damage arises out of a condition in             must submit or does submit with our consent;
            or on a vehicle not owned or operated by                  or
            you, and that condition was created by the
            "loading or unloading" of that vehicle by any
            insured; or




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                          Page 17 of 18
    b. Any other alternative dispute resolution                b. Includes:
        proceeding in which such damages are                     (1) Warranties or representations made at any
        claimed and to which the insured submits with                 time with respect to the fitness, quality,
        our consent or the "underlying insurer's"                     durability, performance or use of "your
        consent.                                                      product"; and
22. "Temporary worker" means a person who is                     (2) The providing of or failure to provide
    furnished to you to substitute for a permanent                   warnings or instructions.
    "employee" on leave or to meet seasonal or short-
    term workload conditions.                                  c. Does not include vending machines or other
                                                                  property rented to or located for the use of
23. "Ultimate net loss" means the total sum, after                others but not sold.
    reduction for recoveries or salvages collectible,
    that the insured becomes legally obligated to pay       28. "Your work":
    as damages by reason of settlement or judgments             a. Means:
    or any arbitration or other alternate dispute                 (1) Work or operations performed by you or on
    method entered into with our consent or the
                                                                       your behalf; and
    "underlying insurer's" consent.
                                                                  (2) Materials, parts or equipment furnished in
24. "Underlying insurance" means any policies of                       connection with such work or operations.
    insurance listed in the Declarations under the
    Schedule of "underlying insurance".                         b. Includes:
25. "Underlying insurer" means any insurer who                    (1) Warranties or representations made at any
    provides any policy of insurance listed in the                     time with respect to the fitness, quality,
    Schedule of "underlying insurance".                                durability, performance or use of "your
                                                                       work"; and
26. "Volunteer worker" means a person who is not
    your "employee", and who donates his or her work              (2) The providing of or failure to provide
    and acts at the direction of and within the scope of               warnings or instructions.
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
27. "Your product":
    a. Means:
       (1) Any goods or products, other than real
            property, manufactured, sold, handled,
            distributed or disposed of by:
           (a) You;
           (b) Others trading under your name; or
           (c) A person or organization whose
                business or assets you have acquired;
                and
       (2) Containers (other than vehicles), materials,
            parts or equipment furnished in connection
            with such goods or products.




Page 18 of 18                         © Insurance Services Office, Inc., 2012                    CU 00 01 04 13
                                                                          COMMERCIAL LIABILITY UMBRELLA
                                                                                          CU 21 13 Z 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         AMENDMENT OF LIQUOR LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

The following replaces Exclusion c. under Paragraph                if the "occurrence" which caused the "bodily in-
2. Exclusions of Section I – Coverage A – Bodily                   jury" or "property damage" involved that which
Injury And Property Damage Liability:                              is described in Paragraph (1), (2) or (3) above.
    2. Exclusions                                                  This exclusion applies only if you:
       This insurance does not apply to:                               (1) Manufacture, sell or distribute alcoholic
       c. Liquor Liability                                                  beverages;
          "Bodily injury" or "property damage" for                     (2) Serve or furnish alcoholic beverages for
          which any insured may be held liable by                           a charge whether or not such activity:
          reason of:                                                       (a) Requires a license;
         (1) Causing or contributing to the intoxica-                      (b) Is for the purpose of financial gain or
               tion of any person, including causing or                        livelihood; or
               contributing to the intoxication of any                 (3) Permit any person to bring any alcoholic
               person because alcoholic beverages                           beverages on your premises, for con-
               were permitted to be brought on your                         sumption on your premises.
               premises, for consumption on your
               premises;                                           This exclusion does not apply to the extent that
                                                                   valid "underlying insurance" for the liquor liabil-
         (2) The furnishing of alcoholic beverages to              ity risks described above exists or would have
               a person under the legal drinking age or            existed but for the exhaustion of underlying lim-
               under the influence of alcohol; or                  its for "bodily injury" and "property damage". To
         (3) Any statute, ordinance or regulation                  the extent this exclusion does not apply, the in-
               relating to the sale, gift, distribution or         surance provided under this Coverage Part for
               use of alcoholic beverages.                         the liquor liability risks described above will fol-
       This exclusion applies even if the claims                   low the same provisions, exclusions and limita-
       against any insured allege negligence or other              tions that are contained in the applicable "un-
       wrongdoing in:                                              derlying insurance" unless otherwise directed
                                                                   by this insurance.
              (a) The supervision, hiring, employment,
                   training or monitoring of others by
                   that insured; or
             (b) Providing or failing to provide trans-
                   portation with respect to any person
                   that may be under the influence of
                   alcohol;




                                     West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
                             Contains material copyrighted by ISO, with its permission.
CU 21 13 Z 04 13                      © Insurance Services Office, Inc., 2012                            Page 1 of 1
                                                                         COMMERCIAL LIABILITY UMBRELLA
                                                                                           CU 21 23 02 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               NUCLEAR ENERGY LIABILITY EXCLUSION
                         ENDORSEMENT
                                                 (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


I. The insurance does not apply:                                (2) The "nuclear material" is contained in "spent
   A. Under any Liability Coverage, to "bodily injury"              fuel" or "waste" at any time possessed,
      or "property damage":                                         handled, used, processed, stored, trans-
                                                                    ported or disposed of, by or on behalf of an
     (1) With respect to which an insured under the                 insured; or
         policy is also an insured under a nuclear
         energy liability policy issued by Nuclear En-          (3) The "bodily injury" or "property damage"
         ergy Liability Insurance Association, Mutual               arises out of the furnishing by an insured of
         Atomic Energy Liability Underwriters, Nu-                  services, materials, parts or equipment in
         clear Insurance Association of Canada or                   connection with the planning, construction,
         any of their successors, or would be an in-                maintenance, operation or use of any "nu-
         sured under any such policy but for its ter-               clear facility", but if such facility is located
         mination upon exhaustion of its limit of li-               within the United States of America, its ter-
         ability; or                                                ritories or possessions or Canada, this Ex-
                                                                    clusion (3) applies only to "property dam-
     (2) Resulting from the "hazardous properties"                  age" to such "nuclear facility" and any
         of "nuclear material" and with respect to                  property thereat.
         which (a) any person or organization is re-
         quired to maintain financial protection pur-     II. As used in this endorsement:
         suant to the Atomic Energy Act of 1954, or          "Hazardous properties" includes radioactive, toxic
         any law amendatory thereof, or (b) the in-          or explosive properties.
         sured is, or had this policy not been issued        "Nuclear material" means "source material", "Spe-
         would be, entitled to indemnity from the            cial nuclear material" or "by-product material".
         United States of America, or any agency
         thereof, under any agreement entered into           "Source material", "special nuclear material", and
         by the United States of America, or any             "by-product material" have the meanings given
         agency thereof, with any person or organi-          them in the Atomic Energy Act of 1954 or in any
         zation.                                             law amendatory thereof.
   B. Under any Liability Coverage, to "bodily injury"       "Spent fuel" means any fuel element or fuel com-
      or "property damage" resulting from "hazardous         ponent, solid or liquid, which has been used or ex-
      properties" of "nuclear material", if:                 posed to radiation in a "nuclear reactor".
     (1) The "nuclear material" (a) is at any "nuclear       "Waste" means any waste material (a) containing
         facility" owned by, or operated by or on be-        "by-product material" other than the tailings or
         half of, an insured or (b) has been dis-            wastes produced by the extraction or concentration
         charged or dispersed therefrom;                     of uranium or thorium from any ore processed pri-
                                                             marily for its "source material" content, and (b) re-
                                                             sulting from the operation by any person or organi-
                                                             zation of any "nuclear facility" included under the
                                                             first two paragraphs of the definition of "nuclear fa-
                                                             cility".




CU 21 23 02 02                            © ISO Properties, Inc., 2001                                Page 1 of 2
   "Nuclear facility" means:                                    (d) Any structure, basin, excavation, premises
     (a) Any "nuclear reactor";                                     or place prepared or used for the storage or
                                                                    disposal of "waste";
     (b) Any equipment or device designed or used
         for (1) separating the isotopes of uranium or       and includes the site on which any of the foregoing
         plutonium, (2) processing or utilizing "spent       is located, all operations conducted on such site
         fuel", or (3) handling, processing or pack-         and all premises used for such operations.
         aging "waste";                                      "Nuclear reactor" means any apparatus designed
     (c) Any equipment or device used for the proc-          or used to sustain nuclear fission in a self-
         essing, fabricating or alloying of "special         supporting chain reaction or to contain a critical
         nuclear material" if at any time the total          mass of fissionable material.
         amount of such material in the custody of           "Property damage" includes all forms of radioac-
         the insured at the premises where such              tive contamination of property.
         equipment or device is located consists of
         or contains more than 25 grams of pluto-
         nium or uranium 233 or any combination
         thereof, or more than 250 grams of uranium
         235;




Page 2 of 2                               © ISO Properties, Inc., 2001                          CU 21 23 02 02
                                                                          COMMERCIAL LIABILITY UMBRELLA
                                                                                            CU 21 30 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. If aggregate insured losses attributable to terrorist       2. The act is a violent act or an act that is
   acts certified under the federal Terrorism Risk                 dangerous to human life, property or
   Insurance Act exceed $100 billion in a calendar                 infrastructure and is committed by an individual
   year and we have met our insurer deductible                     or individuals as part of an effort to coerce the
   under the Terrorism Risk Insurance Act, we shall                civilian population of the United States or to
   not be liable for the payment of any portion of the             influence the policy or affect the conduct of the
   amount of such losses that exceeds $100 billion,                United States Government by coercion.
   and in such case insured losses up to that amount        B. The terms and limitations of any terrorism
   are subject to pro rata allocation in accordance            exclusion, or the inapplicability or omission of a
   with procedures established by the Secretary of             terrorism exclusion, do not serve to create
   the Treasury.                                               coverage for injury or damage that is otherwise
   "Certified act of terrorism" means an act that is           excluded under this Coverage Part.
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
       $5 million in the aggregate, attributable to all
       types of insurance subject to the Terrorism
       Risk Insurance Act; and




CU 21 30 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 1
                                                                          COMMERCIAL LIABILITY UMBRELLA
                                                                                            CU 21 71 06 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EXCLUSION – UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. Exclusion 2.j. Aircraft Or Watercraft under                            This Paragraph j.(2) applies even if the
   Section I – Coverage A – Bodily Injury And                             claims against any insured allege
   Property Damage Liability is replaced by the                           negligence or other wrongdoing in the
   following:                                                             supervision, hiring, employment, training
   2. Exclusions                                                          or monitoring of others by that insured, if
                                                                          the "occurrence" which caused the
       This insurance does not apply to:                                  "bodily injury" or "property damage"
        j. Aircraft Or Watercraft                                         involved the ownership, maintenance,
          (1) Unmanned Aircraft                                           use or entrustment to others of any
                                                                          aircraft (other than "unmanned aircraft")
              "Bodily injury" or "property damage"                        or watercraft that is owned or operated
              arising     out     of  the   ownership,                    by or rented or loaned to any insured.
              maintenance, use or entrustment to
              others of any aircraft that is an                           This Paragraph j.(2) does not apply to:
              "unmanned aircraft". Use includes                          (a) A watercraft while ashore on
              operation and "loading or unloading".                           premises you own or rent;
              This Paragraph j.(1) applies even if the                   (b) A watercraft you do not own that is:
              claims against any insured allege                               (i) Less than 50 feet long; and
              negligence or other wrongdoing in the
              supervision, hiring, employment, training                      (ii) Not being used to carry persons
              or monitoring of others by that insured, if                         or property for a charge;
              the "occurrence" which caused the                          (c) Liability assumed under any "insured
              "bodily injury" or "property damage"                            contract"     for     the   ownership,
              involved the ownership, maintenance,                            maintenance or use of aircraft or
              use or entrustment to others of any                             watercraft;
              aircraft that is an "unmanned aircraft".                   (d) The extent that valid "underlying
         (2) Aircraft (Other Than Unmanned                                    insurance" for the aircraft or
             Aircraft) Or Watercraft                                          watercraft liability risks described in
             "Bodily injury" or "property damage"                             this Paragraph j.(2) exists or would
             arising    out   of    the    ownership,                         have existed but for the exhaustion
             maintenance, use or entrustment to                               of underlying limits for "bodily injury"
             others of any aircraft (other than                               or "property damage". To the extent
             "unmanned aircraft") or watercraft                               this exclusion does not apply, the
             owned or operated by or rented or                                insurance provided under this
             loaned to any insured. Use includes                              Coverage Part for the aircraft or
             operation and "loading or unloading".                            watercraft risks described in this
                                                                              Paragraph j.(2) will follow the same
                                                                              provisions, exclusions and limitations
                                                                              that are contained in the applicable
                                                                              "underlying      insurance",     unless
                                                                              otherwise directed by this insurance;
                                                                              or




CU 21 71 06 15                         © Insurance Services Office, Inc., 2014                          Page 1 of 2
             (e) Aircraft that is:                                This exclusion does not apply to:
                  (i) Chartered by, loaned to, or hired           a. The use of another's advertising idea in
                      by you with a paid crew; and                   your "advertisement"; or
                 (ii) Not owned by any insured.                   b. Infringing upon another's copyright, trade
B. The following exclusion is added to Paragraph 2.                  dress or slogan in your "advertisement".
   Exclusions of Coverage B – Personal And                 C. The following definition is added to the Definitions
   Advertising Injury Liability:                              section:
   2. Exclusions                                              "Unmanned aircraft" means an aircraft that is not:
      This insurance does not apply to:                       1. Designed;
      Unmanned Aircraft                                       2. Manufactured; or
      "Personal and advertising injury" arising out of        3. Modified after manufacture;
      the     ownership,     maintenance,      use   or       to be controlled directly by a person from within or
      entrustment to others of any aircraft that is an        on the aircraft.
      "unmanned aircraft". Use includes operation
      and "loading or unloading".
      This exclusion applies even if the claims
      against any insured allege negligence or other
      wrongdoing in the supervision, hiring,
      employment, training or monitoring of others by
      that insured, if the offense which caused the
      "personal and advertising injury" involved the
      ownership, maintenance, use or entrustment to
      others of any aircraft that is an "unmanned
      aircraft".




Page 2 of 2                          © Insurance Services Office, Inc., 2014                     CU 21 71 06 15
                                                                          COMMERCIAL LIABILITY UMBRELLA
                                                                                            CU 21 86 05 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION – ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
            DATA-RELATED LIABILITY – WITH
           LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. Exclusion 2.t. of Section I – Coverage A – Bodily                  As used in this exclusion, electronic data
   Injury And Property Damage Liability is                            means information, facts or programs
   replaced by the following:                                         stored as or on, created or used on, or
   2. Exclusions                                                      transmitted to or from computer software,
                                                                      including    systems      and      applications
       This insurance does not apply to:                              software, hard or floppy disks, CD-ROMs,
       t. Access Or Disclosure Of Confidential Or                     tapes, drives, cells, data processing
          Personal Information And Data-related                       devices or any other media which are used
          Liability                                                   with electronically controlled equipment.
          Damages arising out of:                           B. The following is added to Paragraph 2.
         (1) Any access to or disclosure of any                Exclusions of Section I – Coverage B –
              person's or organization's confidential or       Personal And Advertising Injury Liability:
              personal information, including patents,         2. Exclusions
              trade secrets, processing methods,                  This insurance does not apply to:
              customer lists, financial information,
              credit      card    information,    health          Access Or Disclosure Of Confidential Or
              information or any other type of                    Personal Information
              nonpublic information; or                           "Personal and advertising injury" arising out of
         (2) The loss of, loss of use of, damage to,              any access to or disclosure of any person's or
              corruption of, inability to access, or              organization's     confidential     or    personal
              inability to manipulate electronic data.            information, including patents, trade secrets,
                                                                  processing methods, customer lists, financial
          This exclusion applies even if damages are              information, credit card information, health
          claimed for notification costs, credit                  information or any other type of nonpublic
          monitoring expenses, forensic expenses,                 information.
          public relations expenses or any other loss,
          cost or expense incurred by you or others               This exclusion applies even if damages are
          arising out of that which is described in               claimed for notification costs, credit monitoring
          Paragraph (1) or (2) above.                             expenses, forensic expenses, public relations
                                                                  expenses or any other loss, cost or expense
          However, unless Paragraph (1) above                     incurred by you or others arising out of any
          applies, this exclusion does not apply to               access to or disclosure of any person's or
          damages because of "bodily injury".                     organization's     confidential     or    personal
                                                                  information.




CU 21 86 05 14                        © Insurance Services Office, Inc., 2013                           Page 1 of 1
                                                                          COMMERCIAL LIABILITY UMBRELLA
                                                                                            CU 21 90 11 16

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    PUBLIC OR LIVERY PASSENGER CONVEYANCE AND
      ON-DEMAND DELIVERY SERVICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added to Paragraph 2.               b. By an insured who is logged into a
   Exclusions of Section I – Coverage A – Bodily                      "transportation    network    platform"     or
   Injury And Property Damage Liability:                              "delivery network platform" as a driver to
       This insurance does not apply to:                              provide "delivery services", whether or not
                                                                      the goods, items or products to be delivered
       Public Or Livery Passenger Conveyance                          are in the "covered auto".
       And On-demand Services
                                                            C. Additional Definitions
       Any "covered auto" while being used:
                                                               As used in this endorsement:
       a. As a public or livery conveyance for
          passengers. This includes, but is not limited        1. "Delivery network platform" means an online-
          to, any period of time a "covered auto" is              enabled application or digital network used to
          being used by an insured who is logged into             connect customers:
          a "transportation network platform" as a                a. With drivers; or
          driver, whether or not a passenger is                   b. With local vendors using drivers;
          "occupying" the "covered auto"; or
                                                                  for the purpose of providing prearranged
       b. By an insured who is logged into a                      "delivery services" for compensation. A
          "transportation     network   platform"     or          "delivery network platform" does not include a
          "delivery network platform" as a driver to              "transportation network platform".
          provide "delivery services", whether or not
          the goods, items or products to be delivered         2. "Delivery services" includes courier services.
          are in the "covered auto".                           3. "Occupying" means in, upon, getting in, on, out
B. If Excess Uninsured and/or Underinsured                        or off.
   Motorists Coverage is attached, then the following          4. "Transportation network platform" means an
   exclusion is added to Paragraph C.2.:                          online-enabled application or digital network
   2. Additionally, this insurance does not apply to:             used to connect passengers with drivers using
                                                                  vehicles for the purpose of providing
       Public Or Livery Passenger Conveyance                      prearranged      transportation   services     for
       And On-demand Services                                     compensation.
       Any "covered auto" while being used:
       a. As a public or livery conveyance for
          passengers. This includes, but is not limited
          to, any period of time a "covered auto" is
          being used by an insured who is logged into
          a "transportation network platform" as a
          driver, whether or not a passenger is
          "occupying" the "covered auto"; or




CU 21 90 11 16                        © Insurance Services Office, Inc., 2016                          Page 1 of 1
POLICY NUMBER: A346701                                                  COMMERCIAL LIABILITY UMBRELLA
                                                                                          CU 24 05 09 00

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         PRODUCTS/COMPLETED OPERATIONS HAZARD
                      REDEFINED
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

                                                  SCHEDULE

Description Of Premises And Operations:
16910 Restaurants – with sale of alcoholic beverages that are less than 30% of the annual receipts of the
restaurants – with table service



(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)


With respect to "bodily injury" or "property damage"       Paragraph a. of the definition of "Products-completed
arising out of "your products" manufactured, sold,         operations hazard" in the Definitions Section is re-
handled or distributed:                                    placed by the following:
1. On, from or in connection with the use of any               "Products-completed operations hazard":
   premises described in the Schedule, or                      a. Includes all "bodily injury" and "property dam-
2. In connection with the conduct of any operation                age" that arises out of "your products" if the
   described in the Schedule, when conducted by you               "bodily injury" or "property damage" occurs af-
   or on your behalf,                                             ter you have relinquished possession of those
                                                                  products.




CU 24 05 09 00                   Copyright, Insurance Services Office, Inc., 2000                    Page 1 of 1
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EXCLUSION – CLAIMS MADE COVERAGE
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

The Commercial Liability Umbrella Coverage Form does not apply to nor extend any coverage provided under the
following claims-made coverages:
1. Condominium Directors and Officers Liability Coverage Form
2. Errors and Omissions Coverage
3. Employment Related Practices Liability Coverage
4. Computer Repair Technology Professional Protection Endorsement




WB 1061 04 14                       West Bend Mutual Insurance Company                          Page 1 of 1
                                        West Bend, Wisconsin 53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – ASBESTOS OR ASBESTOS PRODUCTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART



This insurance does not apply to:
   “Bodily injury” or “property damage” arising out of the removal, manufacture, distribution, sale, installation,
   handling or disposal of asbestos or any product containing asbestos material.




WB 1468 CU 04 14                     West Bend Mutual Insurance Company                              Page 1 of 1
                                         West Bend, Wisconsin 53095
                                                                       COMMERCIAL LIABILITY UMBRELLA
                                                                                         CU 22 55 09 00

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ILLINOIS CHANGES – POLLUTION EXCLUSION –
                   HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


The following is added to Exclusion i. under Para-              (b) At any premises, site or location on which
graph 2., Exclusions of Section I – Coverage A –                    any insured or any contractors or subcon-
Bodily Injury And Property Damage Liability:                        tractors working directly or indirectly on any
   Paragraph (1) of this exclusion does not apply to                insured's behalf are performing operations
   "bodily injury" or "property damage" arising out of              to test for, monitor, clean up, remove, con-
   heat, smoke or fumes from a hostile fire unless                  tain, treat, detoxify, neutralize or in any way
   that hostile fire occurred or originated:                        respond to, or assess the effects of, "pollut-
                                                                    ants".
     (a) At any premises, site or location which is or
         was at any time used by or for any insured          Hostile fire means one which becomes uncontrol-
         or others for the handling, storage, disposal,      lable or breaks out from where it was intended to
         processing or treatment of waste; or                be.




CU 22 55 09 00                  Copyright, Insurance Services Office, Inc., 2000                      Page 1 of 1
